Exhibit 10.1

Execution Version

THIRD AMENDMENT TO CREDIT AGREEMENT

THIS THIRD AMENDMENT TO CREDIT AGREEMENT is dated as of October 31, 2019 (this
“Third Amendment”) and entered into by and among PGT Innovations, Inc. (formerly
known as PGT, Inc.), a Delaware corporation (the “Parent Borrower”), the other
Credit Parties (as defined in the Existing Credit Agreement (as defined below))
party hereto, SunTrust Bank, as Initial Term A Lender (as defined below), the
Initial Revolving Credit Lenders (as defined below), each LC Issuer, and
SunTrust Bank, as Administrative Agent, Collateral Agent and Swing Line Lender.

RECITALS:

WHEREAS, reference is hereby made to the Credit Agreement, dated as of
February 16, 2016 (as amended by that certain First Amendment to Credit
Agreement dated as of February 17, 2017, as amended by that certain Second
Amendment to Credit Agreement dated as of March 16, 2018 and as further amended,
restated, supplemented and/or otherwise modified from time to time prior to the
Third Amendment Effective Date (as defined below), the “Existing Credit
Agreement”), among the Parent Borrower, the Lenders and LC Issuers party
thereto, SunTrust Bank, as the Administrative Agent, the Collateral Agent and
the Swingline Lender, and the other parties named therein;

WHEREAS, pursuant to Section 2.18 of the Existing Credit Agreement, the Parent
Borrower may obtain Credit Agreement Refinancing Indebtedness from any
Additional Refinancing Lender in respect of all or any portion of the Initial
Term Loans outstanding under the Existing Credit Agreement in the form of
Refinancing Term Loans and Refinancing Term Loan Commitments pursuant to a
Refinancing Amendment;

WHEREAS, on the Third Amendment Effective Date, the Parent Borrower intends to
(i) incur Refinancing Term Loans pursuant to Section 2.18 of the Existing Credit
Agreement in an aggregate principal amount of $64,000,000.00 (the “Initial Term
A Loans”) and (ii) use the proceeds of the Initial Term A Loans (and, at the
election of the Parent Borrower, cash on hand) to (x) repay all Initial Term
Loans outstanding immediately prior to the Third Amendment Effective Date (the
“Existing Term B Loans”), (y) pay accrued interest thereon and (z) pay fees and
expenses incurred in connection with the foregoing (the foregoing, the “Term
Loan Refinancing”);

WHEREAS, SunTrust Bank (the “Initial Term A Lender”; for the avoidance of doubt,
such term includes any assignees of the Initial Term A Lender) has agreed to
provide a commitment (the “Initial Term A Commitment”) in a principal amount
equal to $64,000,000.00 to fund Initial Term A Loans in the amount of its
Initial Term A Commitment, the proceeds of which will be used to fund a portion
of the Term Loan Refinancing;

WHEREAS, pursuant to Section 2.18 of the Existing Credit Agreement, the Parent
Borrower may obtain Credit Agreement Refinancing Indebtedness from any
Additional Refinancing Lender in respect of all or any portion of the Revolving
Commitments and Revolving Loans outstanding under the Existing Credit Agreement
in the form of Refinancing Revolving Credit Commitments and Refinancing
Revolving Credit Loans pursuant to a Refinancing Amendment;

 

1



--------------------------------------------------------------------------------

WHEREAS, on the Third Amendment Effective Date, the Parent Borrower intends to
(i) obtain Refinancing Revolving Credit Commitments pursuant to Section 2.18 of
the Existing Credit Agreement in an aggregate principal amount of $80,000,000.00
and (ii) use the proceeds of Refinancing Revolving Credit Loans made on the
Third Amendment Effective Date pursuant to such Refinancing Revolving Credit
Commitments (and, at the election of the Parent Borrower, cash on hand)to
(x) repay all Revolving Loans outstanding immediately prior to the Third
Amendment Effective Date (the “Existing Revolving Credit Loans”), (y) pay
accrued interest and fees in respect of the Initial Revolving Facility, any
Letters of Credit and the Swing Line Facility (if any) outstanding immediately
prior to the Third Amendment Effective Date and (z) pay fees and expenses
incurred in connection with the foregoing (the foregoing, the “Revolver
Refinancing” and together with the Term Loan Refinancing, the “Refinancing
Transactions”);

WHEREAS, SunTrust Bank, KeyBank National Association, Wells Fargo Bank, National
Association, Bank of America, N.A., Cadence Bank, N.A. and Raymond James Bank,
N.A. (each, an “Initial Revolving Credit Lender” and collectively, the “Initial
Revolving Credit Lenders”; for the avoidance of doubt, such term includes any
assignees of each Initial Revolving Credit Lender) have agreed to provide
aggregate commitments (the “Initial Revolving Credit Commitments”) in a
principal amount equal to $80,000,000.00 to fund loans made pursuant to the
Initial Revolving Credit Commitment (the “Initial Revolving Credit Loans”) in
the amount of its respective Initial Revolving Credit Commitment as set forth in
Schedule 1 to the Amended Credit Agreement (as defined below) attached hereto as
part of Annex 1 hereto, with the proceeds of any Initial Revolving Credit Loans
made on the Third Amendment Effective Date to be used to fund the Revolver
Refinancing;

WHEREAS, Section 10.12 of the Existing Credit Agreement provides that the Parent
Borrower may, with the consent of the Required Lenders and/or each Lender
directly affected thereby (as applicable), amend certain provisions of the
Existing Credit Agreement;

WHEREAS, the Parent Borrower, the Administrative Agent and the Lenders party
hereto (determined after giving effect to the Refinancing Transactions) desire
to amend certain provisions of the Loan Documents to effect the foregoing,
subject to the terms and conditions set forth herein; and

WHEREAS, SunTrust Robinson Humphrey, Inc., KeyBanc Capital Markets Inc. and
Wells Fargo Securities, LLC are acting as the joint lead arrangers and joint
lead bookrunners under the Amended Credit Agreement and this Third Amendment
(SunTrust Robinson Humphrey, Inc. in such capacities, the “Third Amendment
Arranger”);

NOW, THEREFORE, in consideration of the premises and covenants contained herein
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings assigned to such terms in the Existing Credit Agreement.

 

2



--------------------------------------------------------------------------------

2. Amendments to Loan Documents.

(a) The Existing Credit Agreement is hereby amended, effective as of the Third
Amendment Effective Date, to delete the stricken text (indicated textually in
the same manner as the following example: stricken text) and to add the
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text) as set forth in the pages of the Existing
Credit Agreement attached as Exhibit A hereto (the Existing Credit Agreement as
amended hereby, the “Amended Credit Agreement”).

(b) The Schedules to the Existing Credit Agreement are hereby amended and
restated, effective as of the Third Amendment Effective Date, as attached hereto
as Annex 1.

(c) Exhibits A-1, A-2, A-3, B-1, B-2, B-3, G, H-1, H-2, H-3, H-4 and M to the
Existing Credit Agreement are hereby amended and restated, effective as of the
Third Amendment Effective Date, as attached hereto as Annex 2.

(d) As a result of the modification to clause (a)(i) of the definition of
“Excluded Real Property” set forth in the Amended Credit Agreement, the Real
Property located at (i) 3429 Technology Drive, North Venice, FL 34275, (ii) 3419
Technology Drive, North Venice, FL 34275 and (iii) 104 Triple Diamond Blvd.,
North Venice, FL 34275, in each case, together with all of the Credit Parties’
right, title and interest in the improvements and buildings thereon, including
fixtures, and all appurtenances, easements or other rights belonging thereto
(collectively, the “Released Real Property”), no longer constitute Mortgaged
Real Property under the Amended Credit Agreement and the Security Documents and
instead constitute Excluded Real Property thereunder. Accordingly, effective as
of the Third Amendment Effective Date, (x) all security interests and Liens
granted to the Administrative Agent, the Collateral Agent or to any other
Secured Party in the Released Real Property pursuant to the Loan Documents shall
terminate automatically, and shall be absolutely, unconditionally, irrevocably
and forever satisfied, released and discharged and (y) the Collateral Agent
agrees to take such additional steps as may from time to time reasonably be
requested by the Parent Borrower to effectuate and/or evidence release of the
Released Real Property from any mortgages, Liens, pledges, assignments or
security interests in favor of the Collateral Agent under any of the Loan
Documents. All such terminations, releases and satisfactions shall be prepared
and, if applicable, filed at the sole expense of the Parent Borrower.

3. Conditions Precedent. This Third Amendment shall become effective as of the
first date (the “Third Amendment Effective Date”) when each of the conditions
set forth in this Section 3 shall have been satisfied:

(a) The Administrative Agent shall have received duly executed counterparts
hereof that, when taken together, bear the signatures of (i) (A) the Parent
Borrower, (B) each of the other Credit Parties, (C) the Administrative Agent,
(D) the Collateral Agent, (E) the Swing Line Lender, (F) each LC Issuer, (G) the
Initial Term A Lender and (H) each Initial Revolving Credit Lender and (ii) the
Required Lenders (determined immediately after giving effect to the Refinancing
Transactions).

 

3



--------------------------------------------------------------------------------

(b) The Parent Borrower shall have (x) terminated the Initial Revolving
Commitments in effect immediately prior to the Third Amendment Effective Date
and (y) paid in full, or substantially concurrently with the satisfaction of the
other conditions precedent set forth in this Section 3 shall pay in full,
(i) all of the Existing Term B Loans and all of the Existing Revolving Credit
Loans, (ii) all accrued and unpaid interest with respect to the Existing Term B
Loans and the Existing Revolving Credit Loans, (iii) all accrued and unpaid fees
payable pursuant to Section 2.11 of the Existing Credit Agreement and (iv) to
the extent invoiced, any amounts payable to the Persons that are Lenders with
Existing Term B Loans and/or Existing Revolving Credit Loans pursuant to
Section 3.04 of the Existing Credit Agreement, such payments to be made with the
cash proceeds of the Initial Term A Loans and Initial Revolving Credit Loans to
be made on the Third Amendment Effective Date and other funds available to the
Parent Borrower.

(c) The Parent Borrower shall have paid to the Third Amendment Arranger all fees
due and payable to the Third Amendment Arranger pursuant to that certain
Engagement Letter, dated as of October 2, 2019 (the “Engagement Letter”),
between the Parent Borrower, the Third Amendment Arranger and SunTrust Bank.

(d) The Parent Borrower shall have reimbursed or paid all reasonable and
documented out-of-pocket expenses in connection with this Third Amendment and
any other out-of-pocket expenses of the Administrative Agent and the Third
Amendment Arranger, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent and the Third Amendment Arranger, as and to
the extent required to be paid or reimbursed pursuant to the Engagement Letter
or the Existing Credit Agreement.

(e) The Parent Borrower shall have paid to the Administrative Agent, for the
account of each Revolving Lender party to this Third Amendment as a Revolving
Lender on the Third Amendment Effective Date, an upfront fee in an amount equal
to 0.25% of the initial principal amount of the Initial Revolving Commitments
(as defined in the Amended Credit Agreement) of such Revolving Lender on the
Third Amendment Effective Date (after giving effect to this Third Amendment).

(f) The Parent Borrower shall have executed and delivered to the Administrative
Agent the appropriate Note or Notes for the account of each Lender that has
requested the same at least three (3) Business Days in advance of the Third
Amendment Effective Date.

(g) The Administrative Agent shall have received Notices of Borrowing meeting
the requirements of Section 2.06(b) of the Existing Credit Agreement requesting
that (i) the Initial Term A Lender make the Initial Term A Loans to the Parent
Borrower on the Third Amendment Effective Date and (ii) the Initial Revolving
Credit Lenders make Initial Revolving Credit Loans to the Parent Borrower on the
Third Amendment Effective Date in an amount not less than the amount of the
Existing Revolving Credit Loans.

(h) The Administrative Agent shall have received a customary legal opinion of
each of (i) Jones Day, counsel to the Credit Parties and (ii) Polsinelli PC,
Missouri counsel to the Credit Parties, each of which shall be addressed to the
Administrative Agent, the Initial Term A Lender, the Initial Revolving Credit
Lenders and the LC Issuers, dated the Third Amendment Effective Date and in form
and substance reasonably satisfactory to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(i) The Administrative Agent shall have received (i) a certificate of good
standing (or subsistence) with respect to each Credit Party from the Secretary
of State (or similar official) of the State of such Credit Party’s organization
and (ii) a certificate executed by an Authorized Officer of the Parent Borrower,
dated the Third Amendment Effective Date, certifying as to the incumbency and
specimen signature of each officer of a Credit Party executing this Third
Amendment or any other document delivered in connection herewith on behalf of
any Credit Party and attaching (A) a true and complete copy of the certificate
of incorporation (or other applicable charter document) of each Credit Party,
including all amendments thereto, as in effect on the Third Amendment Effective
Date, certified as of a recent date by the Secretary of State (or analogous
official) of the jurisdiction of its organization (or, in the alternative, the
Parent Borrower may certify that the copies of such documents previously
delivered to the Administrative Agent have not been amended and remain in full
force and effect), (B) a true and complete copy of the by-laws (or other
applicable operating agreements) of each Credit Party as in effect on the Third
Amendment Effective Date (or, in the alternative, the Parent Borrower may
certify that the copies of such documents previously delivered to the
Administrative Agent have not been amended and remain in full force and effect)
and (C) a true and complete copy of resolutions duly adopted or written consents
duly executed by the board of directors (or equivalent governing body or any
committee thereof) of each Credit Party authorizing the execution, delivery and
performance of this Third Amendment and the performance of the Amended Credit
Agreement and the other Loan Documents and certifying that such resolutions or
written consents have not been modified, rescinded or amended and are in full
force and effect.

(j) No Default or Event of Default shall have occurred and be continuing (both
immediately before and immediately after giving effect to this Third Amendment
and the transactions contemplated hereby).

(k) All representations and warranties of the Credit Parties contained in
Section 4 hereof and in the Loan Documents shall be true and correct in all
material respects (or, if qualified by “materiality,” “Material Adverse Effect”
or similar language, in all respects (after giving effect to such
qualification)) with the same effect as though such representations and
warranties had been made on and as of the Third Amendment Effective Date, except
to the extent that such representations and warranties expressly relate to an
earlier specified date or period, in which case such representations and
warranties shall have been true and correct in all material respects as of the
date when made or for the respective period, as the case may be.

(l) The Administrative Agent shall have received a certificate executed by an
Authorized Officer of the Parent Borrower, dated the Third Amendment Effective
Date, certifying as to the matters set forth in clauses (j) and (k) above.

 

5



--------------------------------------------------------------------------------

(m) The Administrative Agent shall have received a solvency certificate in the
form attached to the Existing Credit Agreement as Exhibit D, dated as of the
Third Amendment Effective Date, and executed by a Financial Officer of the
Parent Borrower.

(n) The Credit Parties shall have duly executed and delivered to the
Administrative Agent a Perfection Certificate, dated as of the Third Amendment
Effective Date.

(o) The Administrative Agent shall have received copies of bring-down lien, tax
and judgment searches in each jurisdiction, and searches of the United States
Patent and Trademark Office and United States Copyright Office, reasonably
requested by the Administrative Agent with respect to the Credit Parties.

(p) The Third Amendment Arranger and the Administrative Agent shall have
received a completed “Life of Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Mortgaged Real Property (as
defined in the Amended Credit Agreement) (together, with respect to each such
Mortgaged Real Property that is determined to be located within a special flood
hazard area, with a notice about special flood hazard area status and flood
disaster assistance duly executed by the Parent Borrower and each Guarantor
relating thereto) and if any improvements on any such Mortgaged Real Property
are located within an area designated a “flood hazard area,” evidence of such
flood insurance as required by Section 6.03(b) of the Existing Credit Agreement.

(q) The Administrative Agent shall have received, at least three (3) Business
Days prior to the Third Amendment Effective Date, all documentation and other
information required by regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act; provided that any requests for such information shall have been received by
the Parent Borrower at least ten (10) Business Days prior to the Third Amendment
Effective Date.

(r) To the extent the Parent Borrower qualifies as a “legal entity customer”
under 31 C.F.R. § 1010.230 (the “Beneficial Ownership Regulation”), the
Administrative Agent and each Lender that has requested a certification
regarding beneficial ownership as required by the Beneficial Ownership
Regulation in relation to the Parent Borrower shall have received such
certification at least three (3) Business Days prior to the Third Amendment
Effective Date; provided that any requests for such information shall have been
received by the Parent Borrower at least ten (10) Business Days prior to the
Third Amendment Effective Date.

The Administrative Agent shall notify the Parent Borrower, the Initial Term A
Lender, the Initial Revolving Credit Lenders and the LC Issuers of the Third
Amendment Effective Date and such notice shall be conclusive and binding.

 

6



--------------------------------------------------------------------------------

4. Credit Party Certifications. Each of the Credit Parties hereby certifies that
as of the Third Amendment Effective Date:

(a) each Credit Party has the corporate or other organizational power and
authority to execute and deliver this Third Amendment and carry out the terms
and provisions of this Third Amendment and the Amended Credit Agreement and has
taken all necessary corporate or other organizational action to authorize the
execution and delivery of this Third Amendment and performance of this Third
Amendment and the Amended Credit Agreement;

(b) each Credit Party has duly executed and delivered this Third Amendment and
each of this Third Amendment and the Amended Credit Agreement constitutes the
legal, valid and binding agreement and obligation of such Credit Party
enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law);

(c) none of the execution and delivery by any Credit Party of this Third
Amendment, the performance by any Credit Party of this Third Amendment and the
Amended Credit Agreement or the compliance with the terms and provisions hereof
or thereof or the consummation of the transactions contemplated hereby (i) will
contravene any provision of any law, statute, rule, regulation, order, writ,
injunction or decree of any Governmental Authority applicable to such Credit
Party or its properties and assets (including healthcare regulatory laws),
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (ii) will conflict with, or result in any breach
of, any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any Lien (other than the Liens created pursuant to the
Security Documents or Liens otherwise permitted under the Existing Credit
Agreement) upon any of the property or assets of such Credit Party pursuant to
the terms of any contract, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or
(iii) will breach any provision of the Organizational Documents of such Credit
Party;

(d) the representations and warranties contained in the Amended Credit Agreement
and the other Loan Documents are true and correct in all material respects (or,
if qualified by “materiality,” “Material Adverse Effect” or similar language, in
all respects (after giving effect to such qualification)) on and as of the Third
Amendment Effective Date (both before and after giving effect thereto) to the
same extent as though made on and as of the Third Amendment Effective Date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects (or, if qualified by “materiality,”
“Material Adverse Effect” or similar language, in all respects (after giving
effect to such qualification)) on and as of such earlier date; and

(e) no Default or Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated hereby.

 

7



--------------------------------------------------------------------------------

5. Effect of Third Amendment.

(a) The provisions of this Third Amendment are deemed incorporated as of the
Third Amendment Effective Date into the Existing Credit Agreement as if fully
set forth therein. Except as expressly set forth herein, this Third Amendment
shall not, by implication or otherwise, limit, impair, constitute a waiver of,
or otherwise affect the rights and remedies of, the Lenders or the
Administrative Agent under the Existing Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Credit Agreement or any other Loan Document, all of which are ratified
and affirmed in all respects and shall continue in full force and effect. This
Third Amendment shall not constitute a novation of the Existing Credit Agreement
or any other Loan Document. Nothing herein shall be deemed to establish a
precedent for purposes of interpreting the provisions of the Existing Credit
Agreement or entitle any Credit Party to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Existing Credit Agreement or any other
Loan Document in similar or different circumstances. This Third Amendment shall
apply to and be effective only with respect to the provisions of the Existing
Credit Agreement and the other Loan Documents specifically referred to herein.

(b) On and after the Third Amendment Effective Date, each reference in the
Existing Credit Agreement to “this Agreement,” “hereunder,” “hereof,” “herein”
or words of like import, and each reference to the “Credit Agreement,”
“thereunder,” “thereof,” “therein” or words of like import in any other Loan
Document, shall be deemed a reference to the Amended Credit Agreement. This
Third Amendment shall constitute a Refinancing Amendment entered into pursuant
to Section 2.18 of the Existing Credit Agreement and a “Loan Document” for all
purposes of the Existing Credit Agreement and the other Loan Documents.

6. Reaffirmation. By executing and delivering a counterpart hereof, (i) each
Credit Party hereby agrees that, as of the Third Amendment Effective Date and
after giving effect to this Third Amendment, all Obligations of each Borrower
shall be guaranteed pursuant to the Guaranty in accordance with the terms and
provisions thereof and shall be secured pursuant to the Security Documents in
accordance with the terms and provisions thereof; and (ii) each Credit Party
hereby (A) agrees that, notwithstanding the effectiveness of this Third
Amendment, as of the Third Amendment Effective Date and after giving effect to
this Third Amendment, except as set forth in Section 2(d) above, the Security
Documents continue to be in full force and effect, (B) except as set forth in
Section 2(d) above, agrees as of the Third Amendment Effective Date that all of
the Liens and security interests created and arising under each Security
Document remain in full force and effect on a continuous basis, and the
perfected status and priority of each such Lien and security interest continues
in full force and effect on a continuous basis, unimpaired, uninterrupted and
undischarged, as collateral security for all Obligations under the Loan
Documents (as modified hereby) to which it is a party, in each case, to the
extent provided in, and subject to the limitations and qualifications set forth
in, such Loan Documents (as amended by this Third Amendment) and (C) as of the
Third Amendment Effective Date, affirms and confirms all of its obligations and
liabilities under the Amended Credit Agreement and each other Loan Document
(including this Third Amendment), in each case, after giving effect to this
Third Amendment, including its guarantee of the Obligations and the pledge of
and/or grant of a security interest in its assets as Collateral pursuant to the
Security Documents to secure such Obligations, all as provided in the

 

8



--------------------------------------------------------------------------------

Security Documents, and acknowledges and agrees that, except as set forth in
Section 2(d) above, as of the Third Amendment Effective Date such obligations,
liabilities, guarantee, pledge and grant continue in full force and effect in
respect of, and to secure, such Obligations under the Amended Credit Agreement
and the other Loan Documents, in each case after giving effect to this Third
Amendment.

7. Post-Closing Obligations.

(a) No later than 90 days following the Third Amendment Effective Date, the
Parent Borrower shall deliver or cause to be delivered to the Collateral Agent:

(x) No Mortgage Amendment Necessary. Written or e-mail confirmation from local
counsel in the jurisdiction in which the Mortgaged Real Property is located
substantially to the effect that: (i) the recording of the existing Mortgage is
the only filing or recording necessary to give constructive notice to third
parties of the lien created by such Mortgage as security for the Obligations,
including the Obligations evidenced by this Third Amendment and the other
documents executed in connection herewith, for the benefit of the Secured
Creditors, and (ii) no other documents, instruments, filings, recordings,
re-recordings, re-filings or other actions, including, without limitation, the
payment of any mortgage recording taxes or similar taxes are necessary or
appropriate under applicable law in order to maintain the continued
enforceability, validity or priority of the lien created by such Mortgage as
security for the Obligations, including the Obligations evidenced by this Third
Amendment and the other documents executed in connection herewith, for the
benefit of the Secured Creditors, unless any such mortgage recording taxes are
payable in connection with the transactions contemplated by this Third
Amendment, in which case such written confirmation shall so state; or, for any
Mortgage recorded in a jurisdiction in which local counsel is unable to provide
the foregoing written or email confirmation, with respect to such Mortgage, the
deliverables listed in Section 7(b) below.

(y) Mortgage Amendment Necessary. (i) An amendment to each Mortgage (each, a
“Mortgage Amendment”) duly executed and acknowledged by the applicable Credit
Party, and in form for recording in the recording office where the respective
Mortgage was recorded, together with such certificates, affidavits, or other
documents as shall be required in connection with the recording or filing
thereof under applicable law, in each case in form and substance reasonably
satisfactory to the Collateral Agent; (ii) executed legal opinions, in form and
substance reasonably satisfactory to the Collateral Agent, with respect to such
Mortgage Amendments; and (iii) with respect to each Mortgage Amendment, a date
down endorsement or similar title product to the existing policy or policies of
title insurance insuring the Lien of each applicable Mortgage in form and
substance reasonably satisfactory to the Collateral Agent and having the effect
of a valid, issued and binding endorsement to the respective title insurance
policy.

 

9



--------------------------------------------------------------------------------

(b) No later than 90 days following the Third Amendment Effective Date, the
Parent Borrower shall deliver or cause to be delivered to the Collateral Agent
an executed legal opinion from Florida local counsel, in form and substance
reasonably satisfactory to the Collateral Agent, with respect to Florida
documentary stamp tax.

(c) No later than 45 days following the Third Amendment Effective Date (or such
longer period as may be agreed by the Collateral Agent in its sole discretion),
customary insurance certificates with respect to liability insurance and
insurance policies maintained by the Parent Borrower and its Subsidiaries
covering their properties and business against loss or damage, with endorsements
(where customary and applicable), which name the Collateral Agent as an
additional insured thereunder and, in the case of each casualty insurance
policy, where applicable, contain either a loss payable clause or a customary
endorsement naming the Collateral Agent as loss payee thereunder.

(d) No later than 15 days following the Third Amendment Effective Date (or such
longer period as may be agreed by the Collateral Agent in its sole discretion),
the Parent Borrower shall deliver or cause to be delivered to the Collateral
Agent (i) the stock certificates set forth on Schedule 1 hereto together with
the corresponding transfer powers and (ii) the Intercompany Note and
corresponding note power set forth on Schedule 1 hereto.

8. Amendment, Modification and Waiver. This Third Amendment may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto and in accordance with the
provisions of Section 10.12 of the Existing Credit Agreement.

9. Entire Agreement. This Third Amendment, the Amended Credit Agreement and the
other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

10. Governing Law, Submission to Jurisdiction, Venue and Waiver of Jury Trial.
The provisions of Section 10.08 of the Existing Credit Agreement are hereby
deemed to be incorporated herein, mutatis mutandis.

11. Severability. Any provision of this Third Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

12. Counterparts. This Third Amendment may be executed in any number of
counterparts (including by email “.pdf” or other electronic means) and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement. A set of counterparts executed by all the
parties hereto shall be lodged with the Parent Borrower and the Administrative
Agent.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Third Amendment as of the date first set
forth above.

 

PGT INNOVATIONS, INC., as Parent Borrower and a Guarantor By:   /s/ Brad West  
Name: Brad West   Title: Senior Vice President of Corporate Development and
Treasurer

 

PGT INDUSTRIES, INC., as a Guarantor By:   /s/ Brad West   Name: Brad West  
Title: Treasurer

 

CGI WINDOWS AND DOORS HOLDINGS, INC., as a Guarantor By:   /s/ Brad West   Name:
Brad West   Title: Treasurer

 

CGI WINDOWS AND DOORS, INC., as a Guarantor By:   /s/ Brad West   Name: Brad
West   Title: Treasurer

 

WINDOOR INCORPORATED, as a Guarantor By:   /s/ Brad West   Name: Brad West  
Title: Treasurer

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

LTE, LLC, as a Guarantor By:   /s/ Brad West   Name: Brad West   Title:
Treasurer

 

CGI COMMERCIAL, INC., as a Guarantor By:   /s/ Brad West   Name: Brad West  
Title: Treasurer

 

COYOTE ACQUISITION CO., as a Guarantor By:   /s/ Brad West   Name: Brad West  
Title: Vice President, Secretary and Treasurer

 

WWS ACQUISITION, LLC, as a Guarantor By: Coyote Acquisition Co., as its sole
member By:   /s/ Brad West   Name: Brad West   Title: Vice President, Secretary
and Treasurer

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Administrative Agent, Collateral Agent, Swing Line Lender and
an LC Issuer By:   /s/ Julie Lindberg   Name: Julie Lindberg   Title: Vice
President

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

SUNTRUST BANK, as Initial Term A Lender and an Initial Revolving Credit Lender
By:   /s/ Julie Lindberg   Name: Julie Lindberg   Title: Vice President

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

KEYBANK NATIONAL ASSOCIATION, as an Initial Revolving Credit Lender By:   /s/
Marc Evans   Name: Marc Evans   Title: Vice President

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as an Initial Revolving Credit Lender
By:   /s/ Claire Enick   Name: Claire Enick   Title: Senior Vice President

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as an Initial Revolving Credit Lender By:   /s/ Robert
Riechmann   Name: Robert Riechmann   Title: Senior Vice President

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

Cadence Bank, N.A., as an Initial Revolving Credit Lender By:   /s/ Leslie
Fredericks   Name: Leslie Fredericks   Title: SVP

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as an Initial Revolving Credit Lender By:   /s/ Joseph
A. Ciccolini   Name: Joseph A. Ciccolini   Title: Senior Vice President

 

[PGT – Signature Page to Third Amendment]



--------------------------------------------------------------------------------

Schedule 1

Post-Closing

 

Grantor

  

Issuer

  

# of
Shares/Equity
Interests
Owned

  

Certificate
No.

PGT Innovations, Inc.    PGT Industries, Inc.    981,000    19 PGT Innovations,
Inc.    Coyote Acquisition Co.    1,000    1 PGT Industries, Inc.    CGI Windows
and Doors Holdings, Inc.    100    2 CGI Windows and Doors Holdings, Inc.    CGI
Windows and Doors, Inc.    100    2 PGT Industries, Inc.    LTE, LLC    100   
12 PGT Industries, Inc.    WinDoor Incorporated    2,000    14 CGI Windows and
Doors, Inc.    CGI Commercial, Inc.    1,000    1

Intercompany Note, dated as of October 31, 2019, by and among PGT Innovations,
Inc., PGT Industries, Inc., Coyote Acquisition Co., WWS Acquisition, LLC CGI
Windows and Doors Holdings, Inc., CGI Windows and Doors, Inc., WinDoor
Incorporated, LTE, LLC and CGI Commercial, Inc., each as a “Payor” and a Payee”,
together with the related Note Power



--------------------------------------------------------------------------------

EXHIBIT A

Amended Credit Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Published Term Loan A CUSIP Number: 69340BAL3

Published Revolver CUSIP Number: 69340BAH2

CREDIT AGREEMENT

dated February 16, 2016,

as amended by First Amendment to Credit Agreement dated February 17, 2017,

as further amended by Second Amendment to Credit Agreement dated March 16, 2018

and as further amended by Third Amendment to Credit Agreement dated October 31,
2019

among

PGT INNOVATIONS, INC.,

(formerly known as PGT, Inc.),

as Parent Borrower,

DEUTSCHESUNTRUST BANK AG NEW YORK BRANCH1,

as Administrative Agent, Collateral Agent, Swing Line Lender and an LC Issuer

and

THE LENDERS PARTY HERETO,

as Lenders

SUNTRUST BANKKEYBANK NATIONAL ASSOCIATION,

as Syndication Agent,

CADENCE BANK, N.A.,

as Senior Managing Agent

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Documentation Agent,

and

DEUTSCHE BANK SECURITIES INC.and SUNTRUST ROBINSON HUMPHREY, INC.,

KEYBANC CAPITAL MARKETS INC.

and

WELLS FARGO SECURITIES, LLC

as Joint Lead Arrangers and Joint Book Running Managers

1 In connection with the Second Amendment, SunTrust Bank succeeded Deutsche Bank
AG New York Branch as Administrative Agent, Collateral Agent, Swing Line Lender
and an LC Issuer.



--------------------------------------------------------------------------------

Table of Contents

 

    

Page

 

ARTICLE I DEFINITIONS AND TERMS

     12  

Section 1.01

 

Certain Defined Terms

     12  

Section 1.02

 

Computation of Time Periods

     5869  

Section 1.03

 

Rounding

     5869  

Section 1.04

 

Available Amount Transactions

     5869  

Section 1.05

 

Accounting Terms

     5869  

Section 1.06

 

Terms Generally

     5970  

Section 1.07

 

Certain Determinations

     6071  

Section 1.08

 

Currency Equivalent Generally

     6071  

Section 1.09

 

Pro Forma Calculations

     6172  

Section 1.10

 

Cashless Roll

     6172  

Section 1.11

 

Additional Borrowers

     6273  

Section  1.12

 

Divisions

     6374  

Section  1.13

 

Certain Conditions, Calculations and Tests

     6374  

Section  1.14

 

Classification of Loans and Borrowings

     6475  

ARTICLE II THE TERMS OF THE CREDIT FACILITY

     6575  

Section 2.01

 

Establishment of the Credit Facility

     6575  

Section 2.02

 

Revolving Facility

     6576  

Section 2.03

 

Term Loan

     6576  

Section 2.04

 

Swing Line Facility

     6677  

Section 2.05

 

Letters of Credit

     6879  

Section 2.06

 

Notice of Borrowing; Minimum Borrowing Amount

     7586  

Section 2.07

 

Funding Obligations; Disbursement of Funds

     7687  

Section 2.08

 

Evidence of Obligations

     7788  

Section 2.09

 

Interest; Default Rate

     7889  

Section 2.10

 

Conversion and Continuation of Loans

     7990  

Section 2.11

 

Fees

     8091  

Section 2.12

 

Termination and Reduction of Commitments

     8193  

Section 2.13

 

Voluntary, Scheduled and Mandatory Prepayments of Loans

     8293  

Section 2.14

 

Method and Place of Payment

     93106  

Section 2.15

 

Defaulting Lenders

     94107  

Section 2.16

 

Incremental Facilities

     97110  

Section 2.17

 

Amend and Extend Transactions

     102115  

Section 2.18

 

Refinancing Amendments

     105119  

Section  2.19

 

MIRE Events

     107121  

ARTICLE III INCREASED COSTS, ILLEGALITY AND TAXES

     108121  

Section 3.01

 

Increased Costs

     108121  

Section 3.02

 

Taxes

     109122  

Section 3.03

 

Mitigation Obligations; Replacement of Lenders

     113126  

Section 3.04

 

Breakage Compensation

     114127  

Section  3.05

 

Inability to Determine Interest Rates

     114127  

 

i



--------------------------------------------------------------------------------

    

Page

 

ARTICLE IV CONDITIONS PRECEDENT

     115129

Section 4.01

 

Conditions Precedent at Closing Date

     115129

Section 4.02

 

Conditions Precedent to All Credit Events

     115133

Section 4.03

 

Credit Events to Additional Borrowers

     116134

ARTICLE V REPRESENTATIONS AND WARRANTIES

     117135

Section 5.01

 

Organization Status and Qualification

     118135

Section 5.02

 

Authorization and Enforceability

     118135

Section 5.03

 

Applicable Law, Contractual Obligations and Organizational Documents

     118136

Section 5.04

 

Governmental Approvals

     118136

Section 5.05

 

Litigation

     118136

Section 5.06

 

Use of Proceeds; Margin Regulations

     119136

Section 5.07

 

Historical Financial Statements

     119137

Section 5.08

 

Undisclosed Liabilities

     120137

Section 5.09

 

Solvency

     120137

Section 5.10

 

No Material Adverse Effect

     120138

Section 5.11

 

Payment of Taxes

     120138

Section 5.12

 

Ownership of Real Property

     120138

Section 5.13

 

Environmental Matters

     121138

Section 5.14

 

Compliance with ERISA

     121139

Section 5.15

 

Intellectual Property

     122139

Section 5.16

 

Investment Company Act

     122140

Section 5.17

 

Security Interests

     122140

Section 5.18

 

True and Complete Disclosure

     123140

Section 5.19

 

Subsidiaries

     123141

Section 5.20

 

PATRIOT Act; OFAC; Anti-Terrorism Laws; Sanctions

     124141

Section 5.21

 

Foreign Corrupt Practices Act; Anti-Corruption Laws

     124142

Section 5.22

 

Insurance

     125142

Section 5.23

 

Compliance with Statutes, etc.

     125142

Section 5.24

 

Employment and Labor Relations

     125142

Section  5.25

 

5.22 Insurance No EEA Financial Institutions

     125143

ARTICLE VI AFFIRMATIVE COVENANTS

     125143

Section 6.01

 

Reporting Requirements

     126143

Section 6.02

 

Books, Records and Inspections

     128146

Section 6.03

 

Insurance

     129146

Section 6.04

 

Payment of Taxes and Government Obligations

     129147

Section 6.05

 

Preservation of Existence

     129147

Section 6.06

 

Maintenance of Property

     130147

Section 6.07

 

Compliance with Laws, etc.

     130147

Section 6.08

 

Compliance with Environmental Laws

     130147

Section 6.09

 

Certain Subsidiaries to Join in Guaranty

     131148

Section 6.10

 

Additional Security; Real Estate Matters; Further Assurances

     131148

Section 6.11

 

Use of Proceeds

     133150

Section 6.12

 

Change in Business

     133151

Section 6.13

 

Designation of Subsidiaries

     133151

 

ii



--------------------------------------------------------------------------------

    

Page

 

Section 6.14

 

ERISA

     134151

Section 6.15

 

Ratings; Meetings with Ratings Agencies

     135152

Section 6.16

 

Anti-Corruption Laws

     135152

Section 6.17

 

Sanctions

     135152

Section 6.18

 

Post-Closing Obligations

     145152

ARTICLE VII NEGATIVE COVENANTS

     135152

Section 7.01

 

Consolidation, Merger, Acquisitions, Asset Sales, etc.

     135153

Section 7.02

 

Liens

     137154

Section 7.03

 

Indebtedness

     139156

Section 7.04

 

Investments and Guaranty Obligations

     143160

Section 7.05

 

Restricted Payments

     145163

Section 7.06

 

Financial Covenant

     148166

Section 7.07

 

Restrictions on Negative Pledges

     149167

Section 7.08

 

Transactions with Affiliates

     150169

Section 7.09

 

Amendment of Junior Debt Document

     151170

Section 7.10

 

Fiscal Year

     151170

ARTICLE VIII EVENTS OF DEFAULT

     152170

Section 8.01

 

Events of Default

     152170

Section 8.02

 

Remedies

     154172

Section 8.03

 

Application of Certain Payments and Proceeds

     154173

ARTICLE IX THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

     155174

Section 9.01

 

Appointment

     155174

Section 9.02

 

Delegation of Duties

     157176

Section 9.03

 

Exculpatory Provisions

     158177

Section 9.04

 

Reliance by Administrative Agent and Collateral Agent

     159178

Section 9.05

 

Notice of Default

     159178

Section 9.06

 

Non-Reliance

     160179

Section 9.07

 

No Reliance on Administrative Agent’s Customer Identification Program

     160179

Section 9.08

 

Patriot Act

     160179

Section 9.09

 

Indemnification

     160179

Section 9.10

 

The Administrative Agent and Collateral Agent in Each Individual Capacity

     161180

Section 9.11

 

Successor Agent

     161180

Section 9.12

 

Other Agents

     162181

Section 9.13

 

Agency for Perfection

     162181

Section 9.14

 

Proof of Claim

     162181

Section 9.15

 

Posting of Approved Electronic Communications

     163182

Section 9.16

 

Withholding Taxes

     164183

Section 9.17

 

Resignation/Replacement of LC Issuer and Swing Line Lender

     165184

Section 9.18

 

Right to Realize on Collateral and Enforce Guaranty

     165184

Section 9.19

 

Cash Management Banks and Designated Hedge Creditors

     166184

Section 9.20

 

ERISA Matters

     166185

 

iii



--------------------------------------------------------------------------------

    

Page

 

ARTICLE X MISCELLANEOUS

     167187

Section 10.01

 

Payment of Expenses etc.

     167187

Section 10.02

 

Indemnification

     167187

Section 10.03

 

Right of Setoff

     168188

Section 10.04

 

Equalization

     168188

Section 10.05

 

Notices

     169189

Section 10.06

 

Successors and Assigns

     170190

Section 10.07

 

No Waiver; Remedies Cumulative

     176196

Section 10.08

 

Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury Trial

     177197

Section 10.09

 

Counterparts

     178198

Section 10.10

 

Integration

     178198

Section 10.11

 

Headings Descriptive

     178198

Section 10.12

 

Amendment or Waiver; Acceleration by Required Lenders

     179199

Section 10.13

 

Survival of Indemnities

     184204

Section 10.14

 

Domicile of Loans

     184204

Section 10.15

 

Confidentiality

     184204

Section 10.16

 

Limitations on Liability of the LC Issuers

     185205

Section 10.17

 

General Limitation of Liability

     185205

Section 10.18

 

No Duty

     186206

Section 10.19

 

Lenders and Agent Not Fiduciary to Parent Borrower, etc.

     186206

Section 10.20

 

Survival of Representations and Warranties

     186206

Section 10.21

 

Severability

     186206

Section 10.22

 

Interest Rate Limitation

     186206

Section 10.23

 

Patriot Act

     187207

Section 10.24

 

Customary Intercreditor Agreement

     187207

Section 10.25

 

Release of Guarantees and Liens

     187207

Section 10.26

 

Reinstatement

     188207

Section 10.27

 

Lender Action

     188208

Section 10.28

 

Judgment Currency

     188208

Section 10.29

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     188208

Section 10.30

 

Florida Stamp Tax

     189209

Section  10.31.

 

Acknowledgment Regarding any Supported QFCs

     189209

SCHEDULES

 

Schedule A    —    Excluded Asset Sales Schedule 1    —    Commitments Schedule
2    —    Restricted and Unrestricted Subsidiaries Schedule 2.05(a)    —   
Existing Letters of Credit Schedule 3    —    Subsidiary Guarantors Schedule 4
   —    Mortgaged Real Property Schedule 5    —    EBITDA Adjustments Schedule
5.12    —    Real Property Schedule 5.19    —    Subsidiaries Schedule 5.22    —
   Insurance Schedule 6    —    Hedge Agreements Schedule 6.10(c)    —    Real
Estate Deliverables Schedule 6.18    —    Post-Closing Obligations

 

iv



--------------------------------------------------------------------------------

               Page Schedule 7.02    —    Liens    Schedule 7.03    —   
Indebtedness    Schedule 7.04    —    Investments    Schedule 7.07    —   
Contractual Obligations    Schedule 7.08    —    Transactions with Affiliates   
Schedule 10.05    —    Administrative Agent’s Office, Certain Addresses for
Notices   

EXHIBITS

 

Exhibit A-1    —    Form of Revolving Facility Note             Exhibit A-2    —
   Form of Swing Line Note    Exhibit A-3    —    Form of Term Note    Exhibit
B-1    —    Form of Notice of Borrowing    Exhibit B-2    —    Form of Notice of
Continuation or Conversion    Exhibit B-3    —    Form of LC Request    Exhibit
C    —    Form of Guaranty    Exhibit D    —    Form of Solvency Certificate   
Exhibit E    —    Form of Compliance Certificate    Exhibit F    —    Form of
Closing Certificate    Exhibit G    —    Form of Assignment Agreement    Exhibit
H-1    —    Form U.S. Tax Certificate (For Non-U.S. Lenders That Are Not
Partnerships For U.S. Federal Income Tax Purposes)    Exhibit H-2    —    Form
U.S. Tax Certificate (For Non-U.S. Lenders That Are Partnerships For U.S.
Federal Income Tax Purposes)    Exhibit H-3    —    Form U.S. Tax Certificate
(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)    Exhibit H-4    —    Form U.S. Tax Certificate (For Non-U.S.
Participants That Are Partnerships For U.S. Federal Income Tax Purposes)   
Exhibit I-1    —    Form of Second Lien Intercreditor Agreement    Exhibit I-2
   —    Form of Equal Priority Intercreditor Agreement    Exhibit J    —    Form
of Intercompany Note    Exhibit K 1    —    Form of Acceptance and Prepayment
Notice    Exhibit K 2    —    Form of Discount Range Prepayment Notice   
Exhibit K 3    —    Form of Discount Range Prepayment Offer    Exhibit K 4    —
   Form of Solicited Discounted Prepayment Notice    Exhibit K 5    —    Form of
Solicited Discounted Prepayment Offer    Exhibit K 6    —    Form of Specified
Discount Prepayment Notice    Exhibit K 7    —    Form of Specified Discount
Prepayment Response    Exhibit L    —    Form of Additional Borrower Agreement
   Exhibit M    —    Form of Secured Hedge Agreement Designation    Exhibit N   
—    Form of Security Agreement   

 

v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT is entered into as of February 16, 20162016, as amended by
that certain First Amendment to Credit Agreement, dated February 17, 2017, as
further amended by that certain Second Amendment to Credit Agreement, dated
March 16, 2018 and as further amended by that certain Third Amendment to Credit
Agreement, dated October 31, 2019, among the following: (i) PGT Innovations,
Inc. (formerly known as PGT, Inc.), a Delaware corporation (the “Parent
Borrower” and collectively with any Additional Borrowers from time to time party
hereto, the “Borrowers”); (ii) the lenders from time to time party hereto (each
a “Lender” and collectively, the “Lenders”); and (iii) DeutscheSunTrust Bank AG
New York Branch (“DBNY(“ SunTrust”), as the administrative agent (in such
capacity, the “Administrative Agent”), as the Collateral Agent (as hereinafter
defined), as the Swing Line Lender (as hereinafter defined), and as an LC Issuer
(as hereinafter defined).

PRELIMINARY STATEMENTS:

WHEREAS, pursuant to that certain Stock Purchase Agreement, dated November 25,
2015, among PGT Industries, Inc., a wholly-owned Domestic Subsidiary of the
Parent Borrower (“Target Holdings”), WinDoor Incorporated, a Florida corporation
(“WinDoor”), LTE, LLC, a Florida limited liability company (“LTE” and, together
with WinDoor, the “Acquired Business”) and the Representative (as defined
therein) (as amended pursuant to the terms hereof and thereof to, but not
including, the date hereof, the “Acquisition Agreement”), Target Holdings has
agreed to acquire (the “Target Acquisition”) WinDoor and LTE, by way of a direct
purchase of such stock and such units from the holders thereof as more fully
described in the Acquisition Agreement;

WHEREAS, on or prior to the date hereof, (a) the Parent Borrower intends to
repay in full all outstandings and terminate all commitments under that certain
Credit Agreement, dated as of September 22, 2014, among, inter alia, the Parent
Borrower, DBNY, as administrative agent, collateral agent, swing line lender and
letter of credit issuer and the lenders party thereto (as amended, restated,
supplemented or otherwise modified from time to time prior to the date hereof,
the “Existing PGT Credit Agreement”), and (b) the Acquired Business intends to
repay in full all of the existing indebtedness of the Acquired Business under
the Existing Target Credit Agreements (other than debt expressly permitted
hereunder, including debt permitted to be incurred by the Acquired Business
under the Acquisition Agreement (as in effect on the date hereof)) and terminate
the commitments under the Acquired Business’ Existing Target Credit Agreements
and any and all guarantees of debt for borrowed money and liens (other than
guarantees of debt for borrowed money and liens expressly permitted hereunder,
including guarantees of debt for borrowed money and liens permitted by the
Acquisition Agreement (as in effect on the date hereof)) on the assets of the
Acquired Business will be terminated (including, for the avoidance of doubt, the
guaranty provided by the Acquired Business in favor of Western-Southern Life
Assurance Company with respect to money owed by LT, LLC and any security
interest granted as security therefor);

WHEREAS, in order to effect the Target Acquisition and the Closing Date
Refinancing, to pay the Transaction Costs, and to provide for the general
corporate purposes and working capital of the Parent Borrower and its
Subsidiaries, the Parent Borrower have requested that the Arrangers arrange, and
the Lenders provide, the Credit Facility; and

WHEREAS, subject to and upon the terms and conditions set forth herein, the
Arrangers have arranged, and the Lenders are willing to extend credit and make
available to the Borrowers the Credit Facility provided for herein for the
foregoing purposes.

Pursuant to the Third Amendment, and upon the satisfaction of the conditioning
set forth therein, the Existing Credit Agreement is being amended in the form of
this Agreement.



--------------------------------------------------------------------------------

AGREEMENT:

In consideration of the premises and the mutual covenants contained herein, the
parties hereto agree as follows:

ARTICLE I

DEFINITIONS AND TERMS

Section 1.01 Certain Defined Terms. As used herein, the following terms shall
have the meanings herein specified unless the context otherwise requires:

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“Acceptable Discount” has the meaning set forth in Section 2.13(a)(iv)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.13(a)(iv)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Parent Borrower’s
acceptance of the Acceptable Discount in substantially the form of Exhibit K-2.

“Acceptance Date” has the meaning set forth in Section 2.13(a)(iv)(D)(2).

“Acquired Business” has the meaning set forth in the preliminary statements
hereto.

“Acquired EBITDA” means, with respect to any Acquired Entity or Business and any
Converted Restricted Subsidiary (any of the foregoing, a “Pro Forma Entity”) for
any period, the amount for such period of Consolidated EBITDA of such Pro Forma
Entity (determined as if references to Parent Borrower and the Restricted
Subsidiaries in the definition of the term “Consolidated EBITDA” were references
to such Pro Forma Entity and its Restricted Subsidiaries), all as determined on
a consolidated basis for such Pro Forma Entity.

“Acquired Entity or Business” has the meaning set forth in the definition of
“Consolidated EBITDA”.”

“Acquisition” means any transaction or series of related transactions resulting
in (i) the acquisition by the Parent Borrower or any Restricted Subsidiary of
all or substantially all of the assets of any Person, or any line of business,
business unit or division of any Person, (ii) the acquisition or ownership by
the Parent Borrower or any Restricted Subsidiary of in excess of 50% of the
Capital Stock of any Person such that such Person becomes a Restricted
Subsidiary, or (iii) the acquisition by the Parent Borrower or any Restricted
Subsidiary of another Person by a merger, consolidation, amalgamation or any
other combination with such Person.

“Acquisition Agreement” has the meaning set forth in the preliminary statements
hereto.

“Acquisition Agreement Representations” means those representations made by (or
relating to) the Acquired Business in the Acquisition Agreement as are material
to the interests of the Lenders, but only to the extent that the Parent Borrower
or any of its Affiliates (determined immediately before giving effect to the
Target Acquisition) has the right (determined without regard to any notice
requirement) to terminate its obligations under the Acquisition Agreement or to
refuse to consummate the Target Acquisition as a result of a breach of such
representations in the Acquisition Agreement.

 

2



--------------------------------------------------------------------------------

“Additional Borrower” means any Person who shall from time to time become a
party to this Agreement as a “Borrower” hereunder upon the execution and
delivery of an Additional Borrower Agreement.

“Additional Borrower Agreement” means the Additional Borrower Agreement
substantially in the form of Exhibit L hereto.

“Additional Lender” means, at any time, any bank, other financial institution or
institutional investor that, in any case, is not an existing Lender at such time
and provides any portion of any Incremental Facility in accordance with
Section 2.16.

“Additional Refinancing Lender” has the meaning set forth in Section 2.18(a).

“Additional Security Document” has the meaning set forth in Section 6.10(a).

“Adjusted Eurodollar Rate” means, with respect to any Eurodollar Rate Borrowing
for any Interest Period, an interest rate per annum equal to the Eurodollar Rate
multiplied by the Statutory Reserve Rate; provided that the Eurodollar Rate with
respect to Initial Term Loans will be deemed not to be less than 1.00% per
annum. The Adjusted Eurodollar Rate will be adjusted automatically with respect
to all Eurodollar Rate Borrowings then outstanding as of the effective date of
any change in the Statutory Reserve Rate.shall mean, with respect to each
Interest Period for a Eurodollar Loan, (i) the rate per annum equal to the
London interbank offered rate for deposits in U.S. Dollars appearing on Reuters
screen page LIBOR 01 (or on any successor or substitute page of such service or
any successor to such service, or such other commercially available source
providing such quotations as may be designated by the Administrative Agent from
time to time) (the “Screen Rate”) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, with a
maturity comparable to such Interest Period (provided that if such rate is less
than zero, such rate shall be deemed to be zero), divided by (ii) a percentage
equal to 1.00 minus the then stated maximum rate of all reserve requirements
(including any marginal, emergency, supplemental, special or other reserves and
without benefit of credits for proration, exceptions or offsets that may be
available from time to time) expressed as a decimal (rounded upward to the next
1/100th of 1%) applicable to any member bank of the Federal Reserve System in
respect of Eurocurrency liabilities as defined in Regulation D (or any successor
category of liabilities under Regulation D); provided that if the rate referred
to in clause (i) above is not available at any such time for any reason, then
the rate referred to in clause (i) shall instead be the interest rate per annum,
as determined by the Administrative Agent, to be the arithmetic average of the
rates per annum at which deposits in U. S. Dollars in an amount equal to the
amount of such Eurodollar Loan are offered by major banks in the London
interbank market to the Administrative Agent at approximately 11:00 a.m. (London
time), two (2) Business Days prior to the first day of such Interest Period. For
purposes of this Agreement, the Adjusted LIBO Rate will not be less than zero
percent (0.00%) per annum with respect to Initial Term Loans and Initial
Revolving Loans.

“Administrative Agent” has the meaning set forth in the first paragraph
ofpreamble to this Agreement and includes any successor to the Administrative
Agent appointed pursuant to Section 9.11.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with such Person, or, in the case of any Lender that is an investment
fund, the investment advisor thereof and any investment fund having the same
investment advisor. TheFor the purposes of this definition, the term “control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. The terms
“controlling” and “controlled” have meanings correlative thereto.

 

3



--------------------------------------------------------------------------------

“Agents” means the Administrative Agent, the Collateral Agent, the Syndication
Agent, the Documentation Agent and the Senior Managing Agent.

“Aggregate Credit Facility Exposure” means, at any time, the sum of (i) the
Aggregate Revolving Facility Exposure at such time and (ii) the aggregate
principal amount of the Term Loans outstanding at such time.

“Aggregate Revolving Facility Exposure” means, at any time, the sum of (i) the
aggregate principal amount of all Revolving Loans made by all Lenders and
outstanding at such time, (ii) the principal amount of Swing Loans outstanding
at such time, and (iii) the aggregate amount of the LC Outstandings at such
time.

“Agreement” means this Credit Agreement, including any exhibits or schedules, as
the same may from time to time be amended, restated, amended and restated,
supplemented or otherwise modified.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, original issue discount (“OID”), upfront fees, a
Base Rate floor or a Eurodollar Rate floor or otherwise, in each case incurred
or payable by the applicable Borrower generally to all Lenders of such
Indebtedness; provided that OID and upfront fees shall be equated to interest
rate assuming a four-year average life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness);
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees and underwriting fees or other fees not paid
generally to all Lenders of such Indebtedness.Alternate Base Rate” means for any
day a rate per annum equal to the highest of (i) the rate of interest which the
Administrative Agent announces from time to time as its prime lending rate, as
in effect from time to time (the “Prime Rate”), (ii) the Federal Funds Rate, as
in effect from time to time, plus 0.50%,(iii) the Adjusted Eurodollar Rate
determined on a daily basis for an Interest Period of one (1) month, plus 1.00%
(any changes in such rates to be effective as of the date of any change in such
rate), and (iv) zero percent (0.00%); provided that the Base Rate with respect
to Initial Term Loans and Initial Revolving Loans will be deemed not to be less
than 1.00% per annum. The Administrative Agent’s prime lending rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer. The Administrative Agent may make commercial
loans or other loans at rates of interest at, above, or below the Administrative
Agent’s prime lending rate. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate, or the Adjusted Eurodollar Rate will be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate, or the Adjusted Eurodollar Rate.

“Anti-Terrorism Laws” has the meaning set forth in Section 5.20.

“Applicable Commitment Fee Rate” means, withat any time in respect toof the
Initial Revolving Commitments, a percentage per annum equal to 0.50%.(a) from
the Third Amendment Effective Date to the date on which a Compliance Certificate
is delivered pursuant to Section 6.01(c) for the first full fiscal quarter after
the Third Amendment Effective Date, 0.25% per annum and (b) thereafter, the
applicable percentage per annum set forth below determined by reference to the
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate delivered pursuant to Section 6.01(c):

 

Pricing Level

   First Lien Net Leverage Ratio   Applicable Commitment
Fee Rate

Level 1

   ³ 2.00 to 1.00   0.35%

Level 2

   < 2.00 to. 1.00 and  ³ 1.00 to  1.00   0.30%

 

4



--------------------------------------------------------------------------------

Pricing Level

   First Lien Net Leverage Ratio    Applicable Commitment Fee
Rate

Level 3

   < 1.00 to  1.00    0.25%

Any increase or decrease in the Applicable Commitment Fee Rate resulting from a
change in the First Lien Net Leverage Ratio shall become effective as of the
first Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with Section 6.01(c), then
Pricing Level 1 shall apply for the Initial Revolving Commitments as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered.

In the event that the Parent Borrower or the Lenders (by written notice to the
Parent Borrower) reasonably determine that (i) the First Lien Net Leverage Ratio
as calculated by the Parent Borrower as of any applicable date was inaccurate
and (ii) a proper calculation of the First Lien Net Leverage Ratio would have
resulted in a higher Applicable Commitment Fee Rate for such period, the
Borrowers shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders, promptly on
demand by the Administrative Agent (or, after the occurrence of an actual or
deemed entry of an order for relief with respect to any Borrower under the
Bankruptcy Code, automatically and without further action by the Administrative
Agent, any Lender or any LC Issuer), an amount equal to the excess of the amount
of Commitment Fees that should have been paid for such period over the amount of
Commitment Fees actually paid for such period. This paragraph shall not limit
the rights of the Administrative Agent, any Lender or any LC Issuer, as the case
may be, under Section 2.05(h)(ii), 2.09(d), 2.11(c), 2.11(d) or under Article
VIII.

“Applicable Discount” has the meaning set forth in Section 2.13(a)(iv)(C)(2).

“Applicable Margin” means a percentage per annum equal to (i) in the case of
Initial Term Loans maintained as (A) Base Rate Loans, 2.501.00% and
(B) Eurodollar Loans, 3.50%, (ii)2.00% and (ii) in the case of Revolving Loans,
(x) from the Third Amendment Effective Date to the date on which a Compliance
Certificate is delivered pursuant to Section 6.01(c) for the first full fiscal
quarter after the Third Amendment Effective Date, in the case of Revolving Loans
maintained as (A) Base Rate Loans, 2.501.00% and (B) Eurodollar Loans, 3.502.00%
, and (iii) in the case of Swing Loans, 2.50%. and (y) thereafter, the
applicable percentage per annum set forth below determined by reference to the
First Lien Net Leverage Ratio as set forth in the most recent Compliance
Certificate delivered pursuant to Section 6.01(c):

 

Pricing Level

   First Lien Net Leverage Ratio   Adjusted Eurodollar
Rate Loans   Base Rate Loans

Level 1

   ³ 2.00 to 1.00   2.75%   1.75%

Level 2

   < 2.00 to. 1.00 and  ³ 1.00 to  1.00   2.25%   1.25%

Level 3

   < 1.00 to 1.00   2.00%   1.00%

Any increase or decrease in the Applicable Margin resulting from a change in the
First Lien Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 6.01(c); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with Section 6.01(c), then Pricing
Level 1 shall apply in respect of the Revolving Loans as of the first Business
Day after the date on which such Compliance

 

5



--------------------------------------------------------------------------------

Certificate was required to have been delivered and in each case shall remain in
effect until the date on which such Compliance Certificate is delivered.
Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.09.

In the event that the Parent Borrower or the Lenders (by written notice to the
Parent Borrower) reasonably determine that (i) the First Lien Net Leverage Ratio
as calculated by the Parent Borrower as of any applicable date was inaccurate
and (ii) a proper calculation of the First Lien Net Leverage Ratio would have
resulted in higher pricing for such period, the Borrowers shall immediately and
retroactively be obligated to pay to the Administrative Agent for the account of
the applicable Lenders, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to any Borrower under the Bankruptcy Code, automatically and without
further action by the Administrative Agent, any Lender or any LC Issuer), an
amount equal to the excess of the amount of interest that should have been paid
for such period over the amount of interest actually paid for such period. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any LC Issuer, as the case may be, under Section 2.05(h)(ii), 2.09(d), 2.11(c),
2.11(d) or under Article VIII.

“Approved Bank” has the meaning set forth in subpartclause (ii) of the
definition of “Cash Equivalents.”

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means (i) Deutsche Bank Securities Inc. and SunTrust Robinson
Humphrey, Inc., each in its capacity as a joint lead arranger and joint book
running manager for the Initial Facilities established on the Closing Date and
any successors thereto, (ii) Deutsche Bank Securities Inc. and SunTrust Robinson
Humphrey, Inc., each in its capacity as a joint lead arranger and joint book
running manager for the Lenders with respect to the First Amendment and the
transactions contemplated thereby and (iii) SunTrust Robinson Humphrey, Inc. and
KeyBanc Capital Markets Inc., each in its capacity as a joint lead arranger and
joint bookrunner for the Lenders with respect to the Second Amendment and the
transactions contemplated thereby. the entities listed as Joint Lead Arrangers
and Joint Book Running Managers on the cover page hereof.

“Asset Sale” means, with respect to any Person, the non-ordinary course sale,
lease (which results in the permanent disposition of the subject property),
transfer or other disposition (including by means of Sale and Lease-Back
Transactions, and by means of mergers, consolidations, amalgamations and
liquidations of a corporation, partnership or limited liability company of the
interests therein of such Person) by such Person to any other Person of any of
such Person’s assets,; provided that the term “Asset Sale” shall specifically
exclude, without limitation, (i) the making of any Restricted Payment that is
permitted to be made, and is made, pursuant to Section 7.05, (ii) the making of
any Investment that is permitted to be made, and is made, pursuant to
Section 7.04, (iii) the sale, lease, transfer or other disposition of the assets
set forth on Schedule A[reserved], (iv) to the extent allowable under
Section 1031 of the Code, or any comparable or successor provision, any exchange
of like property (excluding any boot thereon) for use in a similar business to
the Parent Borrower or any Restricted Subsidiary; (v) the lease, assignment,
sub-lease, license or sub-license of any real propertyReal Property (other than
a Sale and Lease-Back Transaction), (vi) the unwinding of any Hedge Agreement,
(vii) (a) the issuance of directors’ qualifying shares and the issuance of
shares issued to foreign nationals as and to the extent required by applicable
law and/or (b) any sale or issuance of Capital Stock of the Parent Borrower,
(viii) the actual or constructive loss of any property or the use thereof
resulting from any Event of Loss, (ix) any disposition of cash or Cash
Equivalents and (x) dispositions of investments in joint ventures to the extent
required by, or made pursuant to customary buy/sell arrangements between, the
joint venture parties set forth in joint venture arrangements and similar
binding arrangements.

 

6



--------------------------------------------------------------------------------

“Assignment Agreement” means an Assignment Agreement substantially in the form
of Exhibit G hereto or any other form approved by the Administrative Agent.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Parent Borrower (whether or not an
Affiliate of the Administrative Agent) to act as an arranger in connection with
any Discounted Term Loan Prepayment pursuant to Section 2.13(a)(iv); provided
that the Parent Borrower shall not designate the Administrative Agent as the
Auction Agent without the written consent of the Administrative Agent (it being
understood that the Administrative Agent shall be under no obligation to agree
to act as the Auction Agent); provided, further, that neither the Parent
Borrower nor any of its Affiliates may act as the Auction Agent.

“Authorized Officer” means, with respect to any Person, any of the following
officers: the Chief Executive Officer, the Chief Operating Officer, the Chief
Financial Officer, Chief Accounting Officer, any Senior Vice President, the
Controller, the Treasurer, any Vice President, the Secretary, the Assistant
Secretary or such other Person as is authorized in writing by the Parent
Borrower to act on behalf of such Person and is reasonably acceptable to the
Administrative Agent. Unless otherwise qualified, all references herein to an
Authorized Officer shall refer to an Authorized Officer of the Parent Borrower.

“Available Amount” means, as of any date of determination, an amount, not less
than zero, equal to (a) the aggregate Excess Cash Flow for all fiscal years50%
of the Consolidated Net Income of the Parent Borrower for the period (taken as
one accounting period) from October 1, 2019 to the end of the Borrower’s most
recently ended fiscal quarter for which financial statements have been required
to be delivered pursuant to Section 6.01(a), commencing with the first fiscal
year of the Parent Borrower ended after the Closing Date (in the case of such
first fiscal year ending after the Closing Date, with respect to each full
fiscal quarter of such fiscal year ending after the Closing Date) or (b) as of
such date, plus (b) the aggregate amount of Net Cash Proceeds received by the
Parent Borrower or any Parent Entity after the ClosingThird Amendment Effective
Date from the issuance of Capital Stock of the Parent Borrower or any Parent
Entity (other than (i) Disqualified Equity Interests or (ii) to the extent of
Indebtedness incurred pursuant to Section 7.03(y)) or cash capital contributions
to Parent Borrower or any Parent Entity (other than Specified Equity
Contributions and, in the case of Net Cash Proceeds received by any Parent
Entity, to the extent such Net Cash Proceeds are contributed to the Parent
Borrower or any Restricted Subsidiary), plus (c) the Net Cash Proceeds of
Indebtedness and Disqualified Equity Interests of the Parent Borrower issued
after the ClosingThird Amendment Date, which have been exchanged or converted
into Qualified Equity of the Parent Borrower or any Parent Entity (other than
(i) Specified Equity Contributions or (ii) to the extent of Indebtedness
incurred pursuant to Section 7.03(y)), plus (d) the Net Cash Proceeds received
by the Parent Borrower and its Restricted Subsidiaries from sales of Investments
made with the Available Amount after the Third Amendment Effective Date, plus
(e) returns, profits, distributions and similar amounts received by the Parent
Borrower and its Restricted Subsidiaries in cash or Cash Equivalents on
Investments made with the Available Amount after the Third Amendment Effective
Date, plus (f) the Investments of the Parent Borrower and its Restricted
Subsidiaries in any Unrestricted Subsidiary that has been redesignated as a
Restricted Subsidiary or that has been merged or consolidated into the Parent
Borrower or any of its Restricted Subsidiaries after the Third Amendment
Effective Date or the Fair Market Value of the assets of any Unrestricted
Subsidiary that have been transferred to the Parent Borrower or any of its
Restricted Subsidiaries after the Third Amendment Effective Date (but only to
the extent that such Unrestricted Subsidiary had been designated as an
Unrestricted Subsidiary pursuant to Section 6.13 prior to such date, and the
Parent Borrower had been deemed to have made an Investment at the time of such
designation), plus (g) any Declined Amounts (without duplication of amounts
excluded in the deduction of clause (i) below pursuant to the parenthetical
thereof), plus (h) $10,000,000, minus (i) the amount of prepayments

 

7



--------------------------------------------------------------------------------

required to be made in respect of such Excess Cash Flow pursuant to Section
2.13(c)(iv) (which amount shall not include, for the avoidance of doubt, any
Declined Amounts by Lenders pursuant to Section 2.13(c)(vii)), minus (j) the
amount of any voluntary prepayment of the Term Loans, which voluntary
prepayments otherwise reduced the amount of the prepayment required to be made
in respect of such Excess Cash Flow pursuant to Section 2.13(c)(iv) to the
extent such voluntary prepayment was made with the proceeds from the issuance of
Capital Stock of the Parent Borrower or any Parent Entity (other than
(i) Disqualified Equity Interests or (ii) to the extent of Indebtedness incurred
pursuant to Section 7.03(y)), which proceeds otherwise increased the “Available
Amount” pursuant to clause (b) above, plus (h) $52,862,365, minus (i)
[reserved], minus (j) [reserved], minus (k) the sum of all prior Investments
made pursuant to Section 7.04(m)(ii), Restricted Payments made pursuant to
Section  7.05(f)(ii), and Restricted Payments made pursuant to
Section 7.05(h)(ii) and Capital Expenditures made with the Available Amount.

“Available Amount Equity Component” means, as of any date of determination, that
portion of the Available Amount that is equal to sum of the amounts referred to
in clauses (b) and (c) of the definition thereof.

“Bail-in Action” means the application of any write-down or conversion powers by
an EEA Resolution Authority in respect of any liability of an EEA Financial
Institution.

“Bankruptcy Code” means, Title 11 of the United States Code entitled
“Bankruptcy,” as now or hereafter in effect, or any successor thereto, as
hereafter amended.

“Bankruptcy Plan” means any plan of reorganization or plan of liquidation
pursuant to any Debtor Relief Laws related to any Credit Party.

“Base Rate” means, for any day, a fluctuating interest rate per annum equal to
the greatest of: (i) the Prime Rate in effect on such day; (ii) the Federal
Funds Effective Rate in effect from time to time plus 1/2 of 1.00% per annum;
and (iii) the Adjusted Eurodollar Rate for Eurodollar Loans denominated in
Dollars for a one-month Interest Period as announced on such day (or, if such
day is not a Business Day as defined in clause (b) of the definition of
“Business Day”) the immediately preceding day that would be a Business Day) plus
1.00%; provided that the Base Rate with respect to Initial Term Loans will be
deemed not to be less than 2.00% per annum. Any change in the Base Rate due to a
change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
Eurodollar Rate shall be effective on the day of such change in the Prime Rate,
the Federal Funds Effective Rate or the Adjusted Eurodollar Rate,
respectively.,” when used in reference to any Loan or Borrowing, refers to
whether such Loan is, or the Loans comprising such Borrowing are, bearing
interest at a rate determined by reference to the Alternate Base Rate.

“Base Rate Loan” means any Loan bearing interest at a rate based upon the Base
Rate in effect from time to time.Beneficial Ownership Certification” means a
certification regarding beneficial ownership as required by the Beneficial
Ownership Regulation.

“ Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 75 of the
Code) the assets of any such “employee benefit plan” or “plan”.”

“Borrower Offer of Specified Discount Prepayment” means the offer by the Parent
Borrower to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.13(a)(iv)(B).

 

8



--------------------------------------------------------------------------------

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by the Parent Borrower of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.13(a)(iv)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by the Parent Borrower of offers for, and the subsequent acceptance, if any, by
a Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant
to Section 2.13(a)(iv)(D).

“Borrowers” has the meaning set forth in the preamble hereof.

“Borrowing” means a Revolving Borrowing, a Term Borrowing or the incurrence of a
Swing Loan.

“Business Day” means (a) for all purposes other than covered by clause
(b) below, any day other than Saturday, Sunday and any other day on which
banking institutions in Atlanta, Georgia or New York are authorized or required
by law or other government action to close and (b) with respect to all notices
and determinations in connection with, and payments of principal and interest
on, Eurodollar Loans, any day which is a Business Day described in clause
(a) above and which is also a day for trading by and between banks in U.S.
dollar deposits in the London interbank market.

“Capital Distribution” means, with respect to any Person, a payment made,
liability incurred or other consideration given for the purchase, acquisition,
repurchase, redemption or retirement of any Capital Stock of such Person or as a
dividend, return of capital or other distribution in respect of any of such
Person’s Capital Stock.

“Capital Expenditures” means, without duplication, (a) any expenditure (whether
paid in cash or accrued as liabilities) for any purchase or other acquisition of
any asset including capitalized leasehold improvements, which would be
classified as a fixed or capital asset on a consolidated balance sheet of the
Parent Borrower and its Restricted Subsidiaries prepared in accordance with
GAAP, and (b) Capitalized Lease Obligations, but excluding (i) expenditures made
with Net Cash Proceeds in connection with the reinvestment thereof pursuant to
Section 2.13(c)(v) or any expenditure financed with the proceeds of any
dispositions of assets or property not prohibited hereunder, (ii) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time, (iii) any Consideration payable
with respect to any Permitted Acquisitions or any other Investment permitted
hereunder, (iv) expenditures to the extent they are made with proceeds of the
issuance of Capital Stock of Parent Borrower after the Closing Date,
(v) expenditures that are accounted for as capital expenditures of such Person
and that actually are paid for by a third party (excluding Parent Borrower and
its Subsidiaries) and for which neither Parent Borrower and its Subsidiaries has
provided nor is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period), (vi) the book value of any asset owned by
such Person prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period; provided
that (A) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period that such
expenditure actually is made and (B) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, (vii) without
duplication of clause (ii) above, the purchase price of equipment purchased
during such period to the extent the consideration consists of any combination
of (A) used or surplus equipment traded in at the time of such purchase and
(B) the proceeds of a concurrent sale of used or surplus equipment, in each
case, in the ordinary course of business, (viii) any expenditures which are
contractually required to be, and are, advanced or reimbursed to the Credit
Parties in cash by a third party (including landlords) during such

 

9



--------------------------------------------------------------------------------

period of calculation and for which neither Parent Borrower and its Subsidiaries
has provided nor is required to provide or incur, directly or indirectly, any
consideration or obligation to such third party or any other Person (whether
before, during or after such period) and (ix) any other expenditures that are
financed with the proceeds of Indebtedness the incurrence of which is not
prohibited hereunder.

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) or any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, but in no event will Capital Stock
include any debt securities convertible or exchangeable into equity unless and
until actually converted or exchanged.

“Capitalized Lease” as applied to any Person means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, should be accounted for as a capitalized lease on the balance sheet
of that Person.

“Capitalized Lease Obligations” means, with respect to any Person, all
obligations under Capitalized Leases of such Person, without duplication, in
each case taken at the amount thereof accounted for as liabilities identified as
“capitalized lease obligations” on a consolidated balance sheet of such Person
prepared in accordance with GAAP.

“Cash Collateral” has a meaning correlative to the definition of “Cash
Collateralize” below and shall include the proceeds of such cash collateral and
other credit support.

“Cash Collateralize” means to deposit in an account subject to a blocked account
control agreement in form and substance reasonably satisfactory to the
Administrative Agent and each applicable LC Issuer or to pledge and deposit with
or deliver to the Administrative Agent, for the benefit of one or more of the
Administrative Agent, the LC Issuers, the Swing Line Lender or the Lenders, as
collateral for Obligations relating to Letters of Credit, Obligations in respect
of Swing Loans or obligations of Lenders to fund participations in respect of
such Obligations, as applicable, cash, Cash Equivalents or deposit account
balances, in each case, in an amount equal to 105103% of such Obligations or, if
the Administrative Agent and each applicable LC Issuer or the Swing Line Lender,
as applicable, shall agree in their sole discretion, other credit support, in
each case pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent and each applicable LC Issuer or the
Swing Line Lender, as applicable.

“Cash Equivalents” means any of the following:

(i) securities issued or directly and fully guaranteed or insured by the United
States or any agency or instrumentality thereof the securities of which are
unconditionally guaranteed as a full faith and credit obligation of such
government having maturities of not more than one year from the date of
acquisition;

(ii) certificates of deposit, time deposits and Eurodollar time deposits with
maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case with any commercial bank having capital and surplus of not less
than $500,000,000 in the case of U.S. banks and $250,000,000 (or the U.S. dollar
equivalent as of the date of determination) in the case of foreign banks (any
such bank, an “Approved Bank”);

 

10



--------------------------------------------------------------------------------

(iii) commercial paper issued by any Lender or Approved Bank or by the parent
company of any Lender or Approved Bank and commercial paper issued by, or
guaranteed by, any industrial or financial company with a short-term commercial
paper rating of at least A-1 or the equivalent thereof by S&P or at least P-1 or
the equivalent thereof by Moody’s, or guaranteed by any industrial company with
a long-term unsecured debt rating of at least A- or A3, or the equivalent of
each thereof, from S&P or Moody’s, as the case may be, and in each case maturing
within one hundred eighty (180) days after the date of acquisition;

(iv) fully collateralized repurchase agreements entered into with any Lender or
Approved Bank having a term of not more than thirty (30) days and covering
securities described in clause (i) above;

(v) repurchase obligations of any Person satisfying the requirements of clause
(ii) of this definition or that has commercial paper outstanding that satisfies
the requirements of clause (iii) of this definition, or any other financial
institution whose unsecured long-term debt (or the unsecured long-term debt of
whose holding company) is rated at least A- or better by S&P or A3 or better by
Moody’s, having a term of not more than one year, with respect to securities
issued or fully guaranteed or insured by the United States;

(vi) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A- by S&P or A3 by
Moody’s;

(vii) securities with maturities of one year or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
Person satisfying the requirements of clause (ii) of this definition or that has
outstanding commercial paper satisfying the requirements of clause (iii) of this
definition or any other financial institution whose unsecured long-term debt (or
the unsecured long-term debt of whose holding company) is rated at least A- or
better by S&P or A3 or better by Moody’s;

(viii) short-term tax-exempt securities rated not lower than MIG -1/1+ by either
Moody’s or S&P with provisions for liquidity or maturity accommodations of one
hundred eighty-three (183) days or less;

(ix) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (i) through (viii)
above;

(x) investments in money market funds access to which is provided as part of
“sweep” accounts maintained with a Lender or an Approved Bank;

(xi) investments in industrial development revenue bonds that (A) “re-set”
interest rates not less frequently than quarterly, (B) are entitled to the
benefit of a remarketing arrangement with an established broker dealer, and
(C) are supported by a direct pay letter of credit covering principal and
accrued interest that is issued by an Approved Bank;

(xii) investments in pooled funds or investment accounts consisting solely of
investments of the nature described in the foregoing clause (vii); and

 

11



--------------------------------------------------------------------------------

(xiii) marketable money market funds that are rated AAA by S&P and Aaa by
Moody’s, in each case maturing within twelve (12) months after the date of
creation thereof.

“Cash Interest Expense” means with respect to the Parent Borrower and its
Restricted Subsidiaries for any Testing Period, Consolidated Interest Expense
for such period, minus, in each case, to the extent included in Consolidated
Interest Expense for such period and without duplication (a) pay in kind or
other non-cash interest expense, including as a result of the effects of
purchase accounting, (b) any debt discounts, one-time financing fees or the
amortization thereof, including such fees paid in connection with the
Transactions, any amendment, consent or waiver to Loan Documents, any
Indebtedness not otherwise prohibited under this Agreement, or any amendment to
such Indebtedness (in each case, to the extent included in Consolidated Interest
Expense for such period), (c) fees in respect of Hedge Agreements for interest
rates, (d) non-cash interest expense attributable to the movement of
mark-to-market valuation of obligations under Hedge Agreements or other
derivative instruments pursuant to Financial Accounting Standards Board
Statement No. 133, (e) any one-time cash costs associated with breakage in
respect of Hedge Agreements for interest rates, (f) any costs associated with
payment premiums, breakage costs, make-whole fees or similar costs or expenses
payable in connection with any refinancing, repurchase, repayment or other
satisfaction of Indebtedness (including any such costs relating to the Closing
Date Refinancing) and (g) any costs associated with mark-to-market adjustments
in respect of warrants for the Capital Stock or similar instrument of the Parent
Borrower or any Parent Entity. Notwithstanding the foregoing, for any amount of
Consolidated Interest Expense that represents an accrual for cash payments in
any future period, such amount shall be included as Cash Interest Expense for
such period when paid.

“Cash Management Agreement” means any agreement or arrangement to provide Cash
Management Services.

“Cash Management Bank” means any Person that, either (x) at the time it enters
into a Cash Management Agreement or (y) at any time after it enters into a Cash
Management Agreement, is or becomes a Lender or an Agent or an Affiliate of a
Lender or an Agent, in its capacity as a party to such Cash Management
Agreement.

“Cash Management Services” means any of the following to the extent not
constituting a line of credit (other than an overdraft facility that is not in
default): Automated Clearing House (ACH) transactions, treasury and/or cash
management services, including controlled disbursement services, overdraft
facilities, foreign exchange facilities, credit and debit cards, purchase card,
electronic funds transfer, deposit and other accounts and merchant services.

“Cash Proceeds” means, with respect to (i) any Asset Sale, the aggregate cash
payments (including any cash received by way of deferred payment pursuant to a
note receivable issued in connection with such Asset Sale, other than the
portion of such deferred payment constituting interest, but only as and when so
received) received by any Credit Party from such Asset Sale, and (ii) any Event
of Loss, the aggregate cash payments, including all insurance proceeds and
proceeds of any award for condemnation or taking, received by any Credit Party
in connection with such Event of Loss.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as the same may be amended from time to time, 42 U.S.C. §
9601 et seq. and the regulations promulgated thereunder.

“CFC” has the meaning set forth in the definition of “Excluded Foreign
Subsidiary”.”

 

12



--------------------------------------------------------------------------------

“Change in Control” means the occurrence of any of the following events:

(a) Parent Borrower shall at any time cease to own directly or indirectly 100%
of the Capital Stock of CGI Windows & Doors, Inc., a Delaware corporation (other
than in connection with transactions permitted under Section 7.01);

(b) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the 1934 Act) is or shall become the beneficial owner (as defined in Rules
13d-3 and 13d-5 under the 1934 Act), directly or indirectly, of more than 35% of
Capital Stock of the Parent Borrower (determined on a fully diluted basis)
entitled to vote in the election of the board of directors or other equivalent
governing body of the Parent Borrower;

(c) during any period of twelve (12) consecutive months, a majority of the seats
(other than vacant seats) of the board of directors or other equivalent
governing body of the Parent Borrower shall not be occupied by Continuing
Directors; orthe sale, lease or transfer, in one or a series of related
transactions, of all or substantially all the assets of the Parent Borrower and
its Subsidiaries, taken as a whole; or

(d) any “change of control” or similar event shall occur under any Indebtedness
for borrowed money that constitutes Material Indebtedness of the Parent Borrower
and/or its Restricted Subsidiaries if the effect of such occurrence is to cause,
or (with the giving of notice or lapse of time or both) to permit the holder or
holders of such Indebtedness (or a trustee or agent on behalf of such holder or
holders) to cause, either alone or together with the occurrence of one or more
additional events, such Indebtedness to become due prior to its stated maturity
or to permit the termination of the commitment to lend pursuant to any such
instrument or agreement, or to cause Parent Borrower or such Restricted
Subsidiary to make an offer to such holder or holders to prepay, repurchase or
redeem such Indebtedness prior to its stated maturity.

“Change in Law” means the occurrence, after the ClosingThird Amendment Effective
Date, of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, implementation, interpretation or application
thereof by any Governmental Authority or (c) compliance by any Lender or LC
Issuer (or, for purposes of Section 3.03, by any lending office of such Lender
or by such Lender’s or LC Issuer’s holding company, if any) with any request,
rule, guideline or directive (whether or not having the force of law) of any
Governmental Authority; provided that all requests, rules, regulations,
guidelines or directives issued, enacted or promulgated under the Dodd-Frank
Wall Street Reform and Consumer Protection Act, the Bank for International
Settlements and the Basel Committee on Banking Regulations and Supervisory
Practices (or any successor authority) or the United States or foreign
regulatory authorities, in each case pursuant to Basel III shall be deemed to be
a “Change in Law”,” regardless of the date enacted, adopted or issued.

“Claims” has the meaning set forth in the definition of “Environmental Claims.”

“Class”,” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing are, Extended Revolving Credit
Loans, Revolving Loans, Refinancing Revolving Credit Loans, Incremental Initial
Revolving Loans (of a Class), Initial Term Loans, Incremental Term Loans (of a
Class), Extended Term Loans (of the same Extension Series), Refinancing Term
Loans, Swing Loans and, when used in reference to any Commitment, refers to
whether such Commitment is an Extended Revolving Credit Commitment (of the same
Extension Series), a Revolving Commitment, a Refinancing Revolving Credit
Commitment, an Incremental Revolving Credit Commitment (of a Class), Refinancing
Term Loan Commitment, a Swing Line Commitment, or an Incremental Term Loan
Commitment (of a Class) and when used in reference to any Lender, refers to
whether such Lender has a Loan or Commitment with respect to the applicable
Class. Commitments (and, in each case, the Loans made pursuant to such
Commitments) that have the same terms and conditions shall be construed to be in
the same Class.

 

13



--------------------------------------------------------------------------------

“Closing Certificate” means a certificate substantially in the form of Exhibit F
attached hereto.

“Closing Date” means the date on which each of the conditions under Section 4.01
is satisfied (or waived in accordance with Section 10.12).February 16, 2016.

“Closing Date Refinancing” means the refinancing transactions described in
Section 4.01(o).

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all assets on which a Lien is granted or purported to
be granted pursuant to any Security Document to secure any or all of the
Obligations.

“Collateral Agent” means DBNYSunTrust, in its capacity as collateral agent,
security trustee or pledgee for the Secured Creditors under any of the Loan
Documents, or any successor collateral agent.

“Commercial Letter of Credit” means any letter of credit or similar instrument
issued for the purpose of providing the primary payment mechanism in connection
with the purchase of materials, goods or services.

“Commitment” means, with respect to each Lender, (i) its Revolving Commitment or
(ii) its Term Commitment, if any, or, in the case of such Lender, all of such
Revolving Commitments and Term Commitments of such Lender.

“Commitment Fees” has the meaning set forth in Section 2.11(a).

“Commodities Hedge Agreement” means a commodities contract purchased by the
Parent Borrower or any of its Subsidiaries in the ordinary course of business,
and not for speculative purposes, with respect to raw materials (including, for
the avoidance of doubt, aluminum) necessary to the manufacturing or production
of goods in connection with the business of the Parent Borrower and its
Subsidiaries.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications” has the meaning set forth in Section 9.15(a).

“Competitor” means any competitor of the Parent Borrower or any of its
Restricted Subsidiaries operating in the same or a similar line of business as
the Parent Borrower or any of its Restricted Subsidiaries, as disclosed to the
Administrative Agent in writing by the Parent Borrower from time to time.

“Compliance Certificate” has the meaning set forth in Section 6.01(c).

“Confidential Information” has the meaning set forth in Section 10.15(b).

“Conservator” has the meaning set forth in the definition of “Insolvency
Event”.”

“Consideration” means, in connection with any Acquisition, the aggregate
consideration paid, including borrowed funds, cash, the issuance of securities
or notes, the assumption or incurringincurrence of liabilities (direct or
contingent), and the payment of consulting fees (excluding any fees payable to
any investment banker in connection with such Acquisition) or fees for a
covenant not to compete.

 

14



--------------------------------------------------------------------------------

“Consolidated Depreciation and Amortization Expense” means, for any Testing
Period, all depreciation and amortization expenses of the Parent Borrower and
its Restricted Subsidiaries and amortization of capitalized software
expenditures, all as determined for the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis in accordance with GAAP.

“Consolidated EBITDA” means, for any Testing Period, Consolidated Net Income of
the Parent Borrower and its Restricted Subsidiaries for such period, plus
(without duplication) and, except with respect to clauses (f), (j), (k) or
(l) below, to the extent deducted (and not added back or excluded) in the
calculation of Consolidated Net Income:

(a) the sum of the amounts for such period included in determining such
Consolidated Net Income of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, and (iii) Consolidated Depreciation and Amortization
Expense;

(b) any non-cash charges or losses; provided that any non-cash charges or losses
shall be treated as cash charges or losses in any subsequent Testing Period
during which cash disbursements attributable thereto are made;

(c) any extraordinary, unusual, non-recurring or exceptional expenses, losses or
charges, exclusive of those described in clause (d) below; provided that any
such extraordinary, unusual, non-recurring or exceptional expenses, losses or
charges referred to in this clause (c) shall not exceed $5,000,000 in the
aggregate in any applicable Testing Period;

(d) any expenses relating to the Transactions, Permitted Acquisitions (or any
other acquisition not otherwise permitted that requires a waiver or consent of
the applicable Lenders), Investments, recapitalizations, dispositions, issuances
or repayments of indebtedness, issuances of equity securities, offerings of
Capital Stock of the Parent Borrower, sale processes, refinancing transactions
or amendments or other modifications of any debt instrument (in each case,
including any such transaction consummated prior to the ClosingThird Amendment
Effective Date and any such transaction whether or not completed) and any
charges or non-recurring merger costs incurred during such period as a result of
any such transaction (regardless of whether any such transaction described in
this clause (d) is completed);

(e) [Reserved];reserved];

(f) proceeds from business interruption insurance (to the extent (i) actually
received and (ii) not reflected as revenue or income in such statement of
Consolidated Net Income);

(g) any loss (including all reasonable fees and expenses or charges relating
thereto) from abandoned, closed, disposed or discontinued operations and any
losses on disposal of abandoned, closed or discontinued operations, which losses
the Parent Borrower determines are factually supportable; provided that that the
Parent Borrower shall have delivered to the Administrative Agent, together with
the Section 6.01 Financials for the period in which such loss, expense or charge
occurred, a certificate of a Financial Officer specifying and quantifying such
losses, expenses and charges;

 

15



--------------------------------------------------------------------------------

(h) any loss (including all reasonable fees and expenses or charges relating
thereto) attributable to business dispositions or asset dispositions, other than
in the ordinary course of business (as determined by the management of the
Parent Borrower in good faith), which losses the Parent Borrower determines are
factually supportable; provided that that the Parent Borrower shall have
delivered to the Administrative Agent, together with the Section 6.01 Financials
for the period in which such loss, expense or charge occurred, a certificate of
a Financial Officer specifying and quantifying such losses, expenses and
charges;

(i) any non-cash loss attributable to the mark-to-market movement in the
valuation of hedging obligations (including hedging obligations entered into for
the purpose of hedging against fluctuations in the price or availability of any
commodity) or other derivative instruments pursuant to Financial Accounting
Standards Board Statement No. 133 “Accounting for Derivative Hedging
Instruments”;

(j) to the extent not included above or below, certain adjustments consistent
with the financial model delivered to the Agents and set forth on Schedule 5
hereto;[reserved];

(k) [reserved]; and

(l) (k) expected cost savings, operating expense reductions, restructuring
charges and expenses and synergies related to the TransactionsAcquisitions,
divestitures, restructuring, cost savings initiatives and other similar
initiatives and projected by the Parent Borrower in good faith to result from
actions with respect to which substantial steps have been or will be taken (in
the good faith determination of the Parent Borrower) within twelveeighteen
(1218) months after the Closing Datesuch transaction is consummated or such
initiative is implemented; provided that (A) a duly completed certificate signed
by a Financial Officer of the Parent Borrower shall be delivered to the
Administrative Agent with the delivery of Section 6.01 Financials certifying
that (x) such cost savings, operating expense reductions restructuring charges
and expenses and synergies are reasonably identifiable, reasonably anticipated
to be realizable and factually supportable in the good faith judgment of the
Parent Borrower as specified and quantified in a certificate signed by a
Financial Officer delivered together with the delivery of Section 6.01
Financials and (y) such actions are to be taken within twelve (12) months after
the Closing Date, (B) no cost savings, operating expense reductions,
restructuring charges and expenses and synergies shall be added pursuant to this
clause (k) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, and (C) projected amounts (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (k) to the
extent occurring more than four full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions, restructuring charges and expenses and synergies; provided, further,
that the aggregate amount of the add-backs set forth in this clause (k) shall
not exceed (when taken together with the add-backs set forth in clause
(l) below) 15% of Consolidated EBITDA (before giving effect to the add-backs set
forth in this clause (k) and clause (l) below) in any Testing Period; and(l)
expected cost savings, operating expense reductions, restructuring charges and
expenses and synergies related to Acquisitions, divestitures, restructuring,
cost savings initiatives and other similar initiatives and projected by the
Parent Borrower in good faith to result from actions with respect to which
substantial steps have been or will be taken (in the good faith determination of
the Parent Borrower) within twelve (12) months after such transaction or
initiative is consummated; provided that (A) a duly completed certificate signed
by a Financial Officer of the Parent Borrower shall be delivered to the
Administrative Agent with the delivery of Section 6.01 Financials certifying
that (x) such cost savings, operating expense reductions restructuring charges
and expenses and synergies are reasonably identifiable, reasonably anticipated
to be realizable and factually supportable in the good faith judgment of the
Parent Borrower as specified and quantified in a certificate signed by a
Financial Officer delivered together with the delivery of Section 6.01

 

16



--------------------------------------------------------------------------------

Financialssuch certificate and (y) such actions are to be taken within, in the
case of any such cost savings, operating expense reductions, restructuring
charges and expenses and synergies in connection with such transactions, twelve
(12 and initiatives, eighteen (18) months after the consummation of such
transaction or the implementation of ansuch initiative, which is expected to
result in such cost savings, operating expense reductions, restructuring charges
and expenses and synergies, (B) no cost savings, operating expense reductions,
restructuring charges and expenses and synergies shall be added pursuant to this
clause (l) to the extent duplicative of any expenses or charges otherwise added
to Consolidated EBITDA, whether through a pro forma adjustment or otherwise, for
such period, and (C) projected amounts (and not yet realized) may no longer be
added in calculating Consolidated EBITDA pursuant to this clause (l) to the
extent occurring more than four full fiscal quarters after the specified action
taken in order to realize such projected cost savings, operating expense
reductions, restructuring charges and expenses and synergies; provided, further,
that the aggregate amount of the add-backs set forth in this clause (l) shall
not exceed (when taken together with the add-backs set forth in preceding clause
(k)) 1520% of Consolidated EBITDA (before giving effect to the add-backs set
forth in this clause (l) and the preceding clause (k)) in any Testing Period;

minus (without duplication), in each case, to the extent included in the
calculation of Consolidated Net Income:

(a) non-cash gains or income, including any non-cash gain attributable to the
mark-to-market movement in the valuation of hedging obligations (including
hedging obligations entered into for the purpose of hedging against fluctuations
in the price or availability of any commodity) or other derivative instruments
pursuant to Financial Accounting Standards Board Statement No. 133 “Accounting
for Derivative Hedging Instruments”; provided, that, any non-cash gains or
income shall be treated as cash gains or income in any subsequent period during
which cash receipts attributable thereto are received;

(b) any extraordinary or non-recurring income or gain;

(c) any gain (including all fees and expenses or income relating thereto)
attributable to business dispositions or asset dispositions, other than in the
ordinary course of business, as determined in good faith by a Financial Officer;
and

(d) any gain or income from abandoned, closed, disposed or discontinued
operations and any gains on disposal of abandoned, closed or discontinued
operations;,

in each case, as determined on a consolidated basis for the Parent Borrower and
its Restricted Subsidiaries in accordance with GAAP.

For the avoidance of doubt:

(i) there shall be included in determining Consolidated EBITDA for any period,
without duplication, (A) the Acquired EBITDA of any Person or business, or
attributable to any property or asset acquired by the Parent Borrower or any of
its Restricted Subsidiaries during such period (but not the Acquired EBITDA of
any related Person or business or any Acquired EBITDA attributable to any assets
or property, in each case to the extent not so acquired) to the extent not
subsequently sold, transferred, abandoned or otherwise disposed of by the Parent
Borrower or such Restricted Subsidiary (each such Person, business, property or
asset acquired and not subsequently so disposed of, an “Acquired Entity or
Business”) and the Acquired EBITDA of any Unrestricted Subsidiary that is
converted into a Restricted Subsidiary during such period (each, a “Converted

 

17



--------------------------------------------------------------------------------

Restricted Subsidiary”), in each case based on the Acquired EBITDA of such Pro
Forma Entity for such period and (B) an adjustment in respect of each Acquired
Entity or Business and Converted Restricted Subsidiary equal to the amount of
the Pro Forma Effect with respect to such Acquired Entity or Business or
Converted Restricted Subsidiary for such period (including the portion thereof
occurring prior to such acquisition); provided that, with respect to any
determination to be made on a Pro Forma Basis, at the election of the Parent
Borrower, such Acquired EBITDA (unless negative) or such adjustment shall not be
required to be included for any Acquired Entity or Business or Converted
Restricted Subsidiary to the extent the aggregate Consideration paid in
connection with the Acquisition of such Acquired Entity or Business or the fair
market value of such Converted Restricted Subsidiary, as applicable, is less
than $5,000,00025,000,000 in the aggregate for all such transactions in a fiscal
year; and

(ii) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period the Disposed EBITDA of any
Person, property, business or asset sold, transferred, abandoned or otherwise
disposed of, closed or classified as discontinued operations (but if such
operations are classified as discontinued due to the fact that they are subject
to an agreement to dispose of such operations, only when and to the extent such
operations are actually disposed of) by the Parent Borrower or any of its
Restricted Subsidiaries during such period (each such Person, property, business
or asset so sold or disposed of, a “Sold Entity or Business”) and the Disposed
EBITDA of any Restricted Subsidiary that is converted into an Unrestricted
Subsidiary during such period (each, a “Converted Unrestricted Subsidiary”), in
each case, based on the Disposed EBITDA of such Sold Entity or Business or
Converted Unrestricted Subsidiary for such period.

“Consolidated First Lien Debt” means, as of any date of determination, the
amount of Total Funded Debt of the Parent Borrower and its Restricted
Subsidiaries that is secured by a Lien on any asset or property of the Parent
Borrower or any Restricted Subsidiary as of such date (subject to Section 2.16
and the definitions of “Permitted Incremental Indebtedness” and “Permitted Ratio
Debt”,” other than Liens expressly subordinated in writing to the Liens securing
the Obligations and any other First Lien Obligations pursuant to a Customary
Intercreditor Agreement).

“Consolidated Income Tax Expense” means, for any Testing Period, all provisions
for taxes based on the net income, profits or capital, including federal,
provincial, territorial, foreign, state, franchise, excise and similar taxes and
foreign withholding taxes paid or accrued during such period (including in
respect of repatriated funds and any penalties and interest related to such
taxes), in each case, of the Parent Borrower or any of its Restricted
Subsidiaries (including, without limitation, any additions to such taxes, and
any penalties and interest with respect thereto), all as determined for the
Parent Borrower and its Restricted Subsidiaries on a consolidated basis in
accordance with GAAP. For purposes of this definition, whenever Pro Forma Effect
is to be given to a transaction, the pro forma calculations shall be made in
good faith by a Financial Officer of the Parent Borrower.

“Consolidated Interest Expense” means with respect to the Parent Borrower and
its Restricted Subsidiaries on a consolidated basis, for any Testing Period,
interest expense in accordance with GAAP (net of interest income), adjusted, to
the extent not included, to include without duplication (a) interest income; (b)
interest expense attributable to CapitalizedFinance Leases; (cb) gains and
losses on hedging or other derivatives to hedge interest rate risk; (dc) fees
and costs related to letters of credit, bankers’ acceptance financing, surety
bonds and similar financings; (ed) amortization or write-off of deferred
financing fees, debt issuance costs, debt discount or premium, terminated
hedging obligations and other commissions, financing fees and expenses; and (fe)
any costs associated with mark-to-market adjustments in respect of warrants for
the Capital Stock of the Parent Borrower.

 

18



--------------------------------------------------------------------------------

“Consolidated Net Income” means for any Testing Period, the net income (or loss)
of any Person on a consolidated basis for such period taken as a single
accounting period determined in conformity with GAAP, excluding, without
duplication:

(a) any net after-tax gains or losses (and all fees and expenses or charges
relating thereto) attributable to the early extinguishment of Indebtedness or
hedging obligations or other derivative instruments;

(b) the net income of any Person that is not a Subsidiary of such Person, or is
an Unrestricted Subsidiary, or that is accounted for by the equity method of
accounting, shall be included only to the extent of the amount of dividends or
distributions or other payments paid in cash (or to the extent converted into
cash) to the referent person or a subsidiary thereof in respect of such period;

(c) the cumulative effect of a change in accounting principles during such
period to the extent included in net income;

(d) any increase in amortization or depreciation or any one-time non-cash
charges or other effects resulting from purchase accounting in connection with
the Transactions or any acquisition consummated after the Closing Date;

(e) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP, which, without limiting
the foregoing, shall include any impairment charges resulting from the
application of Financial Accounting Standards Board Statements No. 142 and 144,
and the amortization of intangibles arising pursuant to Financial Accounting
Standards Board Statement No. 141;

(f) any non-cash expenses realized or resulting from employee benefit plans or
post-employment benefit plans, grants of stock appreciation or similar rights,
stock options, restricted stock grants or other rights to officers, directors
and employees of such person or any of its Restricted Subsidiaries; and

(g) any unrealized or realized gain or loss due solely to fluctuations in
currency values and the related tax effects, determined in accordance with GAAP.

“Consolidated Secured Debt” means, as of any date of determination, the amount
of Total Funded Debt of the Parent Borrower and its Restricted Subsidiaries that
is secured by a Lien on any asset or property of the Parent Borrower or any
Restricted Subsidiary as of such date.

“Consolidated Total Assets” means, as of any date of determination, the total
assets of the Parent Borrower and the Restricted Subsidiaries on a consolidated
basis in accordance with GAAP, as shown on the most recent consolidated balance
sheet of the Parent Borrower delivered pursuant to the Section 6.01 Financials;
provided that at all times prior to the first delivery of financial statements
pursuant to Section 6.01(a) or (b), this definition shall be applied based on
the financial statements of the Parent Borrower in respect of its fiscal quarter
ended September 30, 2015.

“Consolidated Working Capital” means, as of any date of determination, current
assets (excluding cash and Cash Equivalents), minus current liabilities
(including deferred revenue but excluding, without duplication, (i) the current
portion of any Total Funded Debt, (ii) the current portion of accrued interest,
(iii) liabilities relating to current or deferred income taxes and (iv) deferred
revenue arising from cash receipts that are earmarked for specific projects),
all as determined for the Parent Borrower and its Restricted Subsidiaries on a
consolidated basis in accordance with GAAP.

 

19



--------------------------------------------------------------------------------

“Continue”,” “Continuation” and “Continued” each refers to a continuation of a
Eurodollar Loan for an additional Interest Period as provided in Section 2.10.

“Continuing Directors” means Persons (x) who were members of the board of
directors of the Parent Borrower on the Closing Date (after giving effect to the
Transactions) or (y) whose election or nomination to that board or equivalent
governing body was approved by individuals referred to in clause (x) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body or (z) whose election or nomination to
that board or other equivalent governing body was approved by individuals
referred to in clauses (x) and (y) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound
other than the Obligations.

“Convert,” “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of another Type.

“Converted Restricted Subsidiary” has the meaning set forth in the definition of
“Consolidated EBITDA”.”

“Converted Unrestricted Subsidiary” has the meaning set forth in the definition
of “Consolidated EBITDA”.”

“Corrective Extension Amendment” has the meaning set forth in Section 2.17(f).

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Second Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness (or Revolving Commitments)
incurred pursuant to a Refinancing Amendment, in each case, issued, incurred or
otherwise obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend (other than pursuant to Section 2.17
hereof), refund, renew, replace or refinance, in whole or part, existing Term
Loans, existing Revolving Loans, existing unused Revolving Commitments or any
existing Credit Agreement Refinancing Indebtedness (“Refinanced Debt”); provided
that (i) except to the extent otherwise permitted under this Agreement (subject
to a dollar for dollar usage of any other basket set forth in Section 7.03 to
the extent of any excess, if applicable), such extending, refunding, renewing,
replacing or refinancing Indebtedness (including, if such Indebtedness includes
any Refinancing Revolving Credit Commitments, the unused portion of such
Refinancing Revolving Credit Commitments) is in an original aggregate principal
amount (or accreted value, if applicable) not greater than the aggregate
principal amount (or accreted value, if applicable) of the Refinanced Debt (and,
in the case of Refinanced Debt consisting in whole or in part of unused
Refinancing Revolving Credit Commitments, the amount thereof) plus an amount
equal to unpaid accrued interest and premium thereon and any fees and expenses
(including upfront fees and OID) thereon in connection with such extension,
exchange, modification, refinancing, refunding, renewal or replacement, (ii) in
the case of any such Indebtedness that is secured by a Lien on the Collateral,
such Indebtedness has a maturity date and a Weighted Average Life to Maturity
equal to or greater than that of the Refinanced Debt at the time of such
refinancing (except to the extent of nominal amortization for periods where
amortization has been eliminated as a result of prepayment of the Refinanced
Debt), (iii) in the case of any such Indebtedness that

 

20



--------------------------------------------------------------------------------

is not secured by a Lien on any of the Collateral, such Indebtedness has a
maturity date that is at least ninety-one (91) days after that of the Refinanced
Debt and has no scheduled amortization payments, (iv) in the case of any such
Refinanced Debt that is secured by a Lien on the Collateral, such Credit
Agreement Refinancing Indebtedness shall be subject to a Customary Intercreditor
Agreement and (v) such Refinanced Debt shall be repaid, defeased or satisfied
and discharged, and all accrued interest, fees and premiums (if any) in
connection therewith shall be paid, with 100% of the Net Cash Proceeds of the
applicable Credit Agreement Refinancing Indebtedness (except to the extent such
Net Cash Proceeds are attributable to Indebtedness that (x) is permitted by
Section 7.03 (other than Section 7.03(a) or (s)), and (y) has been applied, if
applicable, to the usage of, a basket set forth in Section 7.03 (other than
Section 7.03(a) or (s)) not later than the fifth Business Day following the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained,;
provided, that to the extent that such Refinanced Debt consists in whole or in
part of Refinancing Revolving Credit Commitments or Revolving Loans or Swing
Loans incurred pursuant to any Refinancing Revolving Credit Commitments, such
Revolving Commitments being refinanced by the applicable refinancing
Indebtedness shall be terminated, and all accrued fees in connection therewith
shall be paid, on the date such Credit Agreement Refinancing Indebtedness is
issued, incurred or obtained.

“Credit Event” means the making of any Borrowing (but excluding any Conversion
or Continuation), any LC Issuance or the increase in the Stated Amount of a
Letter of Credit.

“Credit Facility” means the credit facility established under this Agreement
pursuant to which (i) the Lenders shall make Revolving Loans to the Borrowers,
and shall participate in LC Issuances, under the Revolving Facility pursuant to
the Revolving Commitment of each such Lender, (ii) each Lender with a Term
Commitment shall make a Term Loan to the Borrowers pursuant to such Term
Commitment of such Lender, (iii) the Swing Line Lender shall make Swing Loans to
the Borrowers under the Swing Line Facility pursuant to the Swing Line
Commitment, (iv) any Lender and/or Additional Lender shall make loans and/or
provide commitments under any Incremental Facility pursuant to Section 2.16, (v)
any Extending Lender shall make loans and/or provide commitments under any
Extended Term Loan Facility or any Extended Revolving Credit Facility in
accordance with Section 2.17, (vi) any Lender shall make loans and/or provide
commitments under any Refinancing Term Loan Facility or any Refinancing
Revolving Credit Facility in accordance with Section 2.18 and (vii) each LC
Issuer shall issue Letters of Credit for the account of the LC Obligors in
accordance with the terms of this Agreement.

“Credit Facility Exposure” means, for any Lender at any time, the sum of
(i) such Lender’s Revolving Facility Exposure at such time, (ii) such Lender’s
Revolving Facility Percentage of the principal amount of Swing Loans outstanding
at such time, and (iii) the outstanding aggregate principal amount of the Term
Loan made by such Lender, if any.

“Credit Party” means the Parent Borrower, each other Borrower and each
Subsidiary Guarantor.

“Customary Intercreditor Agreement” means (a) to the extent executed in
connection with the incurrence of Indebtedness secured by Liens on the
Collateral which are intended to rank equal in priority to the Liens on the
Collateral securing the Obligations (but without regard to the control of
remedies) at the option of the Parent Borrower, either (i) an intercreditor
agreement substantially in the form of the Equal Priority Intercreditor
Agreement (with such modifications as may be necessary or appropriate in light
of prevailing market conditions and reasonably acceptable to the Administrative
Agent) or (ii) a customary intercreditor agreement in form and substance
reasonably acceptable to the Administrative Agent and/or the Collateral Agent
and the Parent Borrower, which agreement shall provide that the Liens on the
Collateral securing such Indebtedness shall rank equal in priority to the Liens
on the Collateral securing the Obligations (but without regard to the control of
remedies) and (b) to the extent executed in connection with the incurrence of
Indebtedness secured by Liens on the Collateral which are intended to rank
junior to

 

21



--------------------------------------------------------------------------------

the Liens on the Collateral securing the Obligations, at the option of the
Parent Borrower, either (i) an intercreditor agreement substantially in the form
of the Second Lien Intercreditor Agreement (with such modifications as may be
necessary or appropriate in light of prevailing market conditions and reasonably
acceptable to the Administrative Agent) or (ii) a customary intercreditor
agreement in form and substance reasonably acceptable to the Administrative
Agent and/or the Collateral Agent and the Parent Borrower, which agreement shall
provide that the Liens on the Collateral securing such Indebtedness shall rank
junior to the Liens on the Collateral securing the Obligations. With regard to
any changes in light of prevailing market conditions as set forth above in
clause (a)(i) or (b)(i) or with regard to clause (a)(ii) or (b)(ii), such
changes or agreement, as applicable, shall be posted to the Lenders not less
than three (3) Business Days before execution thereof and, if the Required
Lenders shall not have objected to such changes within three (3) Business Days
after posting, then the Required Lenders shall be deemed to have agreed that the
Administrative Agent’s entry into such intercreditor agreement (including with
such changes) is reasonable and to have consented to such intercreditor
agreement (including with such changes) and to the Administrative Agent’s
execution thereof.

“DBNY” has the meaning set forth in the preamble hereto.

“Debt Incurrence Prepayment Event” means any issuance or incurrence by the
Parent Borrower or any Restricted Subsidiary of any Indebtedness that is subject
to the requirements of Section 2.13(c)(vi).

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect and affecting the rights of creditors generally.

“Declined Amounts” has the meaning set forth in Section 2.13(c)(vii).

“Default” means any Event of Default or any event, act or condition that with
notice or lapse of time, or both, would constitute an Event of Default. For the
avoidance of doubt, any Default or Event of Default which may occur as a result
of the failure to meet any delivery requirements hereunder shall cease to
constitute a Default or Event of Default upon any delivery otherwise in
compliance with such requirement.

“Default Rate” means, for any day, (i) with respect to any Loan, a rate per
annum equal to 2.00% per annum above the interest rate that is or would be
applicable from time to time to such Loan pursuant to Section 2.09(a)(i),
Section 2.09(b)(i) or Section 2.09(c), as applicable and (ii) with respect to
any other amount, a rate per annum equal to 2.00% per annum above the rate that
would be applicable to Revolving Loans that are Base Rate Loans pursuant to
Section 2.09(a)(i).

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Parent Borrower in writing that such
failure is the result of such Lender’s good faith determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any LC Issuer,
any Swing Line Lender or any other Lender any other amount required to be paid
by it hereunder (including in respect of its participation in Letters of Credit
or Swing Loans) within two (2) Business Days of the date when due, (b) has
notified the Parent Borrower, the Administrative Agent or any LC Issuer or Swing
Line Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on the Required Lenders’
good faith

 

22



--------------------------------------------------------------------------------

determination, that a condition precedent to funding (which condition precedent,
together with any applicable defaults, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
(3) Business Days after written request by the Administrative Agent or the
Parent Borrower, to confirm in writing to the Administrative Agent and the
Parent Borrower that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Parent Borrower), or (d) has, after the
ClosingThird Amendment Effective Date, a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, Conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity or (iii) become the subject of a Bail-in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any equity interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.15(b)) upon delivery of written notice of such determination to the
Parent Borrower, each LC Issuer, each Swing Line Lender and each Lender.

“Designated Hedge Agreement” means (a) any Hedge Agreement to which the Parent
Borrower or a Restricted Subsidiary is a party and as to which a Lender, an
Agent or any of their Affiliates (or any Person that was a Lender, an Agent or
an Affiliate of a Lender or Agent at the time such Hedge Agreement was entered
into or becomes a Lender, an Agent or an Affiliate of a Lender or Agent at any
time thereafter) is a counterparty that, pursuant to a Secured Hedge Designation
Agreement signed by the Parent Borrower and acknowledged by the Administrative
Agent, has been designated as a Designated Hedge Agreement (it being understood
that failure by the Administrative Agent to acknowledge the Secured Hedge
Designation Agreement does not invalidate the designation contained therein) and
(b) each Hedge Agreement set forth on Schedule 6, including any amendment,
amendment and restatement, refinancing, replacement or other modification
thereof, in each case so that the Parent Borrower or its applicable Restricted
Subsidiary’s counterparty’s credit exposure thereunder will be entitled to share
in the benefits of the Guaranty and the Security Documents to the extent the
Guaranty and such Security Documents provide guarantees or security for
creditors of the Parent Borrower or any Subsidiary under Designated Hedge
Agreements.

“Designated Hedge Creditor” means each Person that participates as a
counterparty to any Designated Hedge Agreement.

“Designated Jurisdiction” means, at any time, a country, region or territory
which is itself the subject of any Sanctions.

“Designated Non-Cash Consideration” means the Fair Market Value of the non-cash
Consideration received by the Parent Borrower or any of its Restricted
Subsidiaries in connection with an Asset Sale that is so designated as
Designated Non-Cash Consideration pursuant to a certificate, setting forth the
basis of such valuation, executed by an Authorized Officer, minus the amount of
cash or Cash Equivalents received in connection with a subsequent sale or
conversion of, or collection on, such Designated Non-Cash Consideration.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.13(a)(iv)(B)(2).

 

23



--------------------------------------------------------------------------------

“Discount Range” has the meaning set forth in Section 2.13(a)(iv)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.13(a)(iv)(C)(1).

“Discount Range Prepayment Notice” means a written notice of a Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.13(a)(iv)(C) substantially in the form of Exhibit K-3.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.13(a)(iv)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.13(a)(iv)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.13(a)(iv)(D)(3).

“Discounted Prepayment Effective Date” means, in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.13(a)(iv)(B)(1),
Section 2.13(a)(iv)(C)(1) or Section 2.13(a)(iv)(D)(1), respectively, unless a
shorter period is agreed to between the Parent Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.13(a)(iv)(A).

“Disposed EBITDA” means, with respect to any Sold Entity or Business or
Converted Unrestricted Subsidiary for any period, the amount for such period of
Consolidated EBITDA of such Sold Entity or Business or Converted Unrestricted
Subsidiary (determined as if references to the Parent Borrower and the
Restricted Subsidiaries in the definition of “Consolidated EBITDA” were
references to such Sold Entity or Business and its respective Subsidiaries or to
such Converted Unrestricted Subsidiary and its Subsidiaries), all as determined
on a consolidated basis for such Sold Entity or Business or Converted
Unrestricted Subsidiary, as the case may be.

“Disqualified Equity Interests” means any Capital Stock that (a) by its terms
(or by the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event or condition, matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable (other than, subject to the second proviso
below, as a result of a change of control or asset sale), pursuant to a sinking
fund obligation or otherwise, or is redeemable at the option of the holder
thereof, in whole or in part, on or prior to ninety-one (91) days after the
Latest Maturity Date hereunder, (b) is or becomes convertible into or
exchangeable (unless at the sole option of the issuer thereof or as a result of
a change of control or asset sale) for (i) debt securities or other Indebtedness
or (ii) any Capital Stock referred to in clause (a) above, in each case at any
time on or prior to ninety-one (91) days after the Latest Maturity Date
hereunder, (c) contains any repurchase obligation (other than, subject to the
second proviso below, as a result of a change of control or asset sale) that may
come into effect prior to payment in full of all Obligations or (d) requires
cash dividend payments prior to ninety-one (91) days after the Latest Maturity
Date hereunder; provided that if such Capital Stock is issued pursuant to any
plan

 

24



--------------------------------------------------------------------------------

for the benefit of employees of the Parent Borrower (or any Parent Entity
thereof) or any of its Subsidiaries or by any such plan to such employees, such
Capital Stock shall not constitute a Disqualified Equity Interest solely because
it may be required to be repurchased by the Parent Borrower (or any Parent
Entity thereof) or any of its Subsidiaries in order to satisfy applicable
statutory or regulatory obligations; provided, further, that any right to
receive any cash upon the occurrence of a change of control or asset sale shall
be contingent upon the Obligations being irrevocably paid in full (other than
those relating to any Designated Hedge Agreement, cash management obligations
constituting Obligations and indemnification and other contingent obligations
for which no demand has been made and obligations in respect of Letters of
Credit that have been Cash Collateralized).

“Disqualified Institution” means, collectively, (a) any bank, financial
institution, other institutional lender, investor or fund (or their Affiliates)
that havehas been specified in writing by the Parent Borrower to the Arrangers
at any time on or prior to November 25, 2015,the Third Amendment Effective Date,
(b) any Competitors of the Parent Borrower that have been specified in writing
by the Parent Borrower to the Arrangers prior to the ClosingThird Amendment
Effective Date (or to the Administrative Agent at any time thereafter) or
(c) Affiliates of Competitors to the extent such Affiliates are
reasonablyclearly identifiable by their name or designated in writing by the
Parent Borrower to the Administrative Agent (in each case, other than a bona
fide debt fund or an investment vehicle that is engaged in the making,
purchasing, holding or otherwise investing in commercial loans, bonds and
similar extensions of credit in the ordinary course); provided that no such
designation after the ClosingThird Amendment Effective Date shall be effective
to retroactively disqualify any Lender.

“Documentation Agent” means Wells Fargo Bank, National Association.

“Dollars,” “U.S. Dollars” and the sign “$” each means lawful money of the United
States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States, any state thereof or the District of Columbia.

“DQ List” has the meaning set forth in Section 10.06(d).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“ECP” shall have the meaning specified in the definition of “Excluded Swap
Obligation”.”

“Eligible Assignee” means (i) in the case of an assignment of Term Loans, (x) a
Lender, (y) an Affiliate of a Lender and (z) an Approved Fund, (ii) in the case
of an assignment of Revolving Loans or Revolving Commitments, a Revolving Lender
and (iii) any other Person (other than (ix) a natural Person (or a holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a

 

25



--------------------------------------------------------------------------------

natural Person) or (iiy) the Parent Borrower or its Affiliates or Subsidiaries
(except to the extent expressly permitted by this Agreement)) approved by
(A) the Administrative Agent (each such approval not to be unreasonably withheld
or delayed), (B) in the case of assignments of Revolving Loans or Revolving
Commitments, each LC Issuer and the Swing Line Lender (each such approval not to
be unreasonably withheld, delayed or conditioned), and (C) unless a Specified
Event of Default has occurred and is continuing or Successful Syndication has
not occurred, the Parent Borrower (each such approval not to be unreasonably
withheld, delayed or conditioned); provided, however, that notwithstanding the
foregoing, Eligible Assignee (i) shall include the Parent Borrower solely to the
extent permitted hereunder in accordance with the provisions of
Section 2.13(a)(iv) and Section 10.06(h)(i)(y) and (ii) shall not include any
Disqualified Institution to the extent the DQ List has been posted on the
Platform for all Lenders.

“Environmental Claims” means any and all regulatory or judicial actions, suits,
demands, demand letters, claims, liens, notices of non-compliance or violation,
investigations or proceedings relating in any way to any Environmental Law or
any permit issued under any such law (hereafter “Claims”), including, without
limitation, (i) any and all Claims by any Governmental Authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (ii) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief resulting from the storage, treatment, Release
or threat of Release of any Hazardous Materials or arising from alleged injury
or threat of injury to the environment or health and safety (with respect to
Hazardous Materials).

“Environmental Law” means any applicable federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy and rule of common law now or
hereafter in effect and in each case as amended, and any binding and enforceable
judicial interpretation thereof, including any judicial order, consent, decree
or judgment issued to or rendered against the Parent Borrower or any of its
Subsidiaries relating to the (i) environment; (ii) employee health and safety
(as affected by occupational exposure to Hazardous Materials); (iii) conditions
of the workplace; (iv) Hazardous Materials; or (v) generation, handling,
storage, use, release or spillage of any substance which, alone or in
combination with any other, is capable of causing harm to the environment
(including, without limitation, any waste) including, without limitation,
CERCLA; the Resource Conservation and Recovery Act, 42 U.S.C. §6901 et seq.; the
Federal Water Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Clean Air
Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking Water Act, 42 U.S.C. § 300f et
seq.; the Oil Pollution Act of 1990, 33 U.S.C. § 2701 et seq.; the Emergency
Planning and the Community Right-to-Know Act of 1986, 42 U.S.C. § 11001 et seq.,
the Hazardous Material Transportation Act, 49 U.S.C. § 5101 et seq. and the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq. (to the extent it
regulates occupational exposure to Hazardous Materials); and any state and local
or foreign counterparts or equivalents, in each case as amended from time to
time.

“Equal Priority Intercreditor Agreement” means the Equal Priority Intercreditor
Agreement substantially in the form of Exhibit I-2 among the Administrative
Agent and/or the Collateral Agent and one or more authorized representatives for
holders of one or more classes of applicable Permitted Incremental Indebtedness
(that is secured on a pari passu basis with the Obligations) and/or Permitted
First Priority Refinancing Debt, with such modifications thereto as may be
permitted by the definition of “Customary Intercreditor Agreement”.”

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect at the
ClosingThird Amendment Effective Date and any subsequent provisions of ERISA,
amendatory thereof, supplemental thereto or substituted therefor.

 

26



--------------------------------------------------------------------------------

“ERISA Affiliate” means each Person (as defined in Section 3(9) of ERISA), which
together with a Credit Party or a Subsidiary of a Credit Party, would be deemed
to be a “single employer” within the meaning of Section 414(b), (c), (m) or
(o) of the Code or Section 4001(a)(14) or 4001(b)(1) of ERISA.

“ERISA Event” means (i) that a Reportable Event has occurred with respect to any
Single-Employer Plan; (ii) the institution of any steps by the a Credit Party or
any ERISA Affiliate, the PBGC or any other Person to terminate any
Single-Employer Plan or the occurrence of any event or condition described in
Section 4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, a Single-Employer Plan; (iii) the
institution of any steps by a Credit Party or any ERISA Affiliate to withdraw
from any Multi-Employer Plan or Multiple Employer Plan or written notification
of a Credit Party or any ERISA Affiliate concerning the imposition of withdrawal
liability; (iv) a non-exempt “prohibited transaction” within the meaning of
Section 406 of ERISA or Section 4975 of the Code in connection with any Plan;
(v) the cessation of operations at a facility of a Credit Party or any ERISA
Affiliate in the circumstances described in Section 4062(e) of ERISA; (vi) with
respect to a Single-Employer Plan, a failure to satisfy the minimum funding
standard under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (vii) the conditions for imposition of a lien under Section 303(k) of
ERISA shall have been met with respect to a Single-Employer Plan; (viii) a
determination that a Single-Employer Plan is or is expected to be in “at-risk”
status (within the meaning of Section 430(i)(4) of the Code or Section 303(i)(4)
of ERISA); (ix) the insolvency of or commencement of reorganization proceedings
with respect to a Multi-Employer Plan or written notification that a
Multi-Employer Plan is in “endangered” or “critical” status (within the meaning
of Section 432 of the Code or Section 305 of ERISA); or (x) the taking of any
action by, or the threatening of the taking of any action by, the Internal
Revenue Service, the Department of Labor or the PBGC with respect to any of the
foregoing.

“Eurodollar Loan” means each Loan bearing,” when used in reference to any Loan
or Borrowing, refers to whether such Loan, or the Loans comprising such
Borrowing, bears interest at a rate based upondetermined by reference to the
Adjusted Eurodollar Rate.

“Eurodollar Rate” means for any Interest Period:

(a) in the case of any Eurodollar Loan,

(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Screen LIBOR01 Page (or any
successor thereto) with a term equivalent to such Interest Period, determined as
of approximately 11:00 A.M. (London time) two (2) Business Days prior to the
first day of such Interest Period, or, if different, the date on which
quotations would customarily be provided by leading banks in the London
interbank market for deposits of amounts in Dollars for delivery on the first
day of such Interest Period; provided that if the LIBO Screen Rate shall be less
than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; or

(ii) if the rate referenced in the preceding clause (a)(i) does not appear on
the Reuters Screen LIBOR01 Page (or any successor thereto) or service or such
page or service shall not be available, the rate per annum equal to the rate
determined by the Administrative Agent to be the offered rate on such other page
or other service that displays in place of Reuters an average ICE Benchmark
Administration Interest Settlement Rate for deposits in Dollars (for delivery on
the first day of such Interest Period; in each case the “LIBO Screen Rate”) with
a term equivalent to such Interest Period, determined as of approximately 11:00
A.M. (London time) two (2) Business Days prior to the first day of such Interest
Period, or, if different, the date on which quotations would customarily be

 

27



--------------------------------------------------------------------------------

provided by leading banks in the London interbank market for deposits of amounts
in Dollars for delivery on the first day of such Interest Period; provided that
if the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement; or

(iii) for Interest Periods where no interest rate corresponding to an interest
period of the same duration as such Interest Period appears on any such page
referenced in the preceding clauses (a)(i) and (a)(ii), such rate shall be
interpolated on a straight-line basis from the rates specified on the Reuters
Screen LIBOR01 Page (or any successor thereto) (and if such screen is not
available, the offered rate on such other page or other service that displays in
place of Reuters an average ICE Benchmark Administration Interest Settlement
Rate for deposits in Dollars) for the periods with the two closest durations to
such Interest Period’s duration; provided that if any such interpolated rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

(b) for any interest calculation with respect to a Base Rate Loan under clause
(iii) of the definition of “Base Rate” on any date,

(i) the rate per annum equal to the rate determined by the Administrative Agent
to be the offered rate that appears on the Reuters Screen LIBOR01 Page (or any
successor thereto) for one-month deposits in Dollars offered in the London
interbank market (for delivery on the first day of such Interest Period)
commencing on such date, determined as of approximately 11:00 A.M. (London time)
two (2) Business Days prior to such date; provided that if the LIBO Screen Rate
shall be less than zero, such rate shall be deemed to be zero for the purposes
of this Agreement; or

(ii) if the rate referenced in preceding clause (b)(i) does not appear on such
page or service or such page or service shall not be available, the rate per
annum equal to the rate determined by the Administrative Agent to be the offered
rate on such other page or other service that displays an average ICE Benchmark
Administration Interest Settlement Rate for one-month deposits in Dollars
offered in the London interbank market (for delivery on the first day of such
Interest Period) commencing on such date, determined as of approximately 11:00
A.M. (London time) two (2) Business Days prior to such date; provided that if
the LIBO Screen Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement;or

(iii) where no interest rate corresponding to a one-month interest period
appears on any such page referenced in the preceding clauses (b)(i) and (b)(ii),
such rate shall be interpolated on a straight-line basis from the rates
specified on the Reuters Screen LIBOR01 Page (or any successor thereto) (and if
such screen is not available, the offered rate on such other page or other
service that displays in place of Reuters an average ICE Benchmark
Administration Interest Settlement Rate for deposits in Dollars) for the periods
with the two closest durations to such one-month duration; provided that if any
such interpolated rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement.

“Event of Default” has the meaning set forth in Section 8.01.

“Event of Loss” means, with respect to any property, (i) the actual or
constructive total loss of such property or the use thereof resulting from
destruction, damage beyond repair, or the rendition of such property permanently
unfit for normal use from any casualty or similar occurrence whatsoever,
(ii) the

 

28



--------------------------------------------------------------------------------

destruction or damage of a portion of such property from any casualty or similar
occurrence whatsoever under circumstances in which such damage cannot reasonably
be expected to be repaired, or such property cannot reasonably be expected to be
restored to its condition immediately prior to such destruction or damage,
within ninety (90) days after the occurrence of such destruction or damage or
(iii) the condemnation, confiscation or seizure of, or requisition of title to
or use of, any property.

“Excess Cash Flow” means, with respect to the Parent Borrower and its Restricted
Subsidiaries on a consolidated basis, for any Testing Period ending on the last
day of a fiscal year, the excess of:

(a) the sum, without duplication, of:

(i) Consolidated EBITDA for such period without giving effect to any non-cash
expenses or charges pursuant to clauses (k) and (l) of the definition thereof;
plus

(ii) any extraordinary or nonrecurring income or gain realized in cash for such
period; plus

(iii) to the extent deducted in the computation of Consolidated EBITDA, or if
such amount does not reduce Cash Interest Expense, cash interest income; plus

(iv) an amount equal to any decrease in Consolidated Working Capital (it being
understood and agreed that Consolidated Working Capital for the fiscal year
ending as of December 31, 2016 shall be based on the full 2016 fiscal year of
the Parent Borrower); plus

(v) cash payments received in respect of Hedge Agreements for such period to the
extent (A) not included in the computation of Consolidated EBITDA or (B) such
payments do not reduce Cash Interest Expense; plus

(vi) the aggregate amount of items that were deducted from or not added to net
income in calculating Consolidated Net Income or were deducted from or not added
to Consolidated Net Income in calculating Consolidated EBITDA to the extent
either such items (A) represented cash received by the Parent Borrower or any
Restricted Subsidiary which had not increased Excess Cash Flow upon the receipt
thereof in a prior period, or (B) do not represent cash paid by the Parent
Borrower or any Restricted Subsidiary, in each case, on a consolidated basis
during such period;

minus,

(b) the sum, without duplication, of:

(i) any expenses, losses or charges paid in cash for such period and added to
Consolidated EBITDA pursuant to clauses (c), (d), (f), (g), (j), (h), (k) and
(l) of the definition thereof; plus

(ii) Cash Interest Expense; plus

(iii) cash expenditures made in respect of Hedge Agreements for such period to
the extent (A) not reflected in the computation of Consolidated EBITDA or
(B) such payments do not increase Cash Interest Expense; plus

 

29



--------------------------------------------------------------------------------

(iv) taxes (including, without limitation, taxes based on income, profits or
capital), state, local, foreign, franchise and similar taxes, foreign
withholding taxes and foreign unreimbursed value added taxes, and including
penalties and interest on any of the foregoing, including amounts payable
pursuant to any tax sharing agreements or arrangements among the Parent Borrower
and its Restricted Subsidiaries on the one hand and any direct or indirect
parent company of the Parent Borrower on the other (so long as such tax sharing
payments are attributable to the operations of the Parent Borrower and its
Restricted Subsidiaries) paid in cash for such period or tax reserves set aside
or payable after the close of such period; provided, that with respect to any
such amounts to be paid after the close of such period, (A) any amount so
deducted shall not be deducted again in a subsequent period and (B) appropriate
reserves shall have been established in accordance with GAAP; plus

(v) an amount equal to any increase in Consolidated Working Capital (it being
understood and agreed that Consolidated Working Capital for the fiscal year
ending as of December 31, 2016 shall be based on the full 2016 fiscal year of
the Parent Borrower); plus

(vi) amounts paid in cash for such period in respect of long-term liabilities
(other than Indebtedness); plus

(vii) Capital Expenditures (other than Capital Expenditures made with the
Available Amount) during such period that are paid in cash; plus

(viii) Capital Expenditures (other than Capital Expenditures made with the
Available Amount) that the Parent Borrower or its Restricted Subsidiaries become
obligated to make during such period, but that are not made during such period;
provided, that any amount so deducted shall not be deducted again in a
subsequent period; plus

(ix) to the extent not deducted in the computation of Net Cash Proceeds in
respect of any asset sale or casualty event giving rise thereto, the amount of
any mandatory prepayment of Indebtedness (other than Indebtedness created
hereunder or under any other Loan Document or any such payment made pursuant to
Section 7.05(h)(ii)), together with any interest, premium or penalties required
to be paid (and actually paid) in connection therewith; plus

(x) Scheduled Repayments, scheduled repayments in respect of any Term Loans,
Permitted Refinancing Indebtedness, Permitted Incremental Indebtedness and any
Permitted Refinancing Indebtedness of any of the foregoing, and the amount of
any payments not prohibited hereby on Indebtedness other than the Loans
outstanding hereunder (other than any such payment made pursuant to
Section 7.05(h)(ii)); plus

(xi) the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash during such period that are made in connection with any
prepayment, early extinguishment or conversion of Indebtedness to the extent
such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income; plus

(xii) Restricted Payments paid in cash during such period to the extent as
permitted by clauses (i) through (iv) of Section 7.05(c), Section 7.05(d),
Section 7.05(e), clause (i) of Section 7.05(f), clause (i) of Section 7.05(h);
and, to the extent relating to any of the foregoing clauses of Section 7.05
referred to in this clause (xii), without duplication, Section 7.05(j); provided
that the amount deducted in the calculation of Excess Cash Flow pursuant to this
clause (xii) shall not exceed $10,000,000 in any such period; plus

 

30



--------------------------------------------------------------------------------

(xiii) [reserved]; plus

(xiv) the net amount of any net income generated by any Restricted Subsidiary
for such period to the extent that the declaration or payment of dividends or
similar distributions by such Restricted Subsidiary of that income would have
material tax consequences if so distributed, under any agreement, instrument,
law or regulation applicable to such Restricted Subsidiary during such period
(provided, that the net cash proceeds of any distribution of any such net income
to any Credit Party not subject to such restriction shall be added to Excess
Cash Flow for the period in which such Credit Party receives such distribution);
plus

(xv) amounts paid in cash for such period on account of (A) items that were
accounted for as non-cash reductions of net income in determining Consolidated
Net Income or as non-cash reductions of Consolidated Net Income in determining
Consolidated EBITDA of the Parent Borrower or any Restricted Subsidiary in a
prior period and (B) reserves or accruals established in purchase accounting;
plus

(xvi) the aggregate amount of items that were added to or not deducted from net
income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA or were added to
Consolidated EBITDA to the extent such items represented (A) a cash payment by
Borrower or any Restricted Subsidiary which had not reduced Excess Cash Flow
upon the accrual thereof in a prior period or (B) did not represent cash
received by the Parent Borrower or any Restricted Subsidiary, in each case, on a
consolidated basis during such period.

“Excess Cash Flow Prepayment Amount” has the meaning set forth in
Section 2.13(c)(iv).

“Excess Cash Flow Sweep Date” has the meaning set forth in Section 2.13(c)(iv).

“Exchange Rate” means, for a currency (other than U.S. Dollars) means, the rate
determined by the Administrative Agent to be the rate quoted by the
Administrative Agent as the exchange rate for the purchase by the Administrative
Agent of such currency with another currency through its principal foreign
exchange trading office at approximately 11:00 A.M., New York City time, on the
date two (2) Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent may obtain such spot
rate from another financial institution designated by the Administrative Agent
if it does not have as of the date of determination a spot buying rate for any
such currency.

“Excluded Collateral” has the meaning set forth in any Security Document.

“Excluded Foreign Subsidiary” means, (i) any Subsidiary that is (x) a Foreign
Subsidiary which is a “controlled foreign corporation” within the meaning of
Section 957 of the Code (each, a “CFC”) or (y) any direct or indirect Domestic
Subsidiary that is treated as a “disregarded entity” for federal income tax
purposes which owns no material assets other than the Capital Stock of one or
more Subsidiaries that are CFCs (“FSHCOs”) or other FSHCOs and (ii) any
Subsidiary of a CFC or a FSHCO.

 

31



--------------------------------------------------------------------------------

“Excluded Real Property” means (a)(i) any fee-owned real propertyReal Property
with a Fair Market Value of less than $3,000,000,10,000,000 and (ii) any
Leasehold with an annual base rent payment of less than $2,000,000,, (b) any
real propertyReal Property that is subject to a Lien permitted by Sections
7.02(c) or (d), (c) any real propertyReal Property with respect to which, in the
reasonable judgment of the Administrative Agent (confirmed by notice to the
Parent Borrower), the cost of providing a Mortgage is deemed to be excessive in
view of the benefits to be obtained by the Lenders, and (d) any real
propertyReal Property to the extent providing a mortgage on such real
propertyReal Property would (i) result in material adverse tax consequences as
reasonably determined by the Parent Borrower, (ii) be prohibited or limited by
any applicable law, rule or regulation, (iii) violate a Contractual Obligation
in existence on the ClosingThird Amendment Effective Date (or, if acquired after
the ClosingThird Amendment Effective Date, on the date of such acquisition so
long as such Contractual Obligation was not entered into in contemplation
thereof) to the owners of such real propertyReal Property (other than any such
owners that are the Parent Borrower or Affiliates of the Parent Borrower) that
is binding on or relating to such real propertyReal Property (other than
customary non-assignment provisions which are ineffective under the UCC or other
applicable law) or (iv) give any other party (other than a the Parent Borrower
or a wholly-owned Restricted Subsidiary) to any contract, agreement, instrument
or indenture governing such real propertyReal Property the right to terminate
its obligations thereunder (other than customary non-assignment provisions which
are ineffective under the UCC or other applicable law).

“Excluded Subsidiary” means: (a) each Subsidiary that is not a wholly-owned
Subsidiary (for so long as such Subsidiary remains a non-wholly-owned
Subsidiary) and to the extent that a guarantee of the Obligations by such
Subsidiary is prohibited by the organizational documents of such Subsidiary; (b)
[reserved]; (c) any Unrestricted Subsidiary; (d) any Subsidiary that is (and for
so long as such Subsidiary is) prohibited or restricted by Contractual
Obligations existing on the ClosingThird Amendment Effective Date (or, if such
Subsidiary was acquired after the ClosingThird Amendment Effective Date, on the
date of such acquisition, so long as such Contractual Obligation was not entered
into in contemplation thereof) or applicable law (including any requirement to
obtain Governmental Authority or third party (other than the Parent Borrower or
any Restricted Subsidiary) consent) from guaranteeing the Obligations or to the
extent that a guarantee by such Subsidiary would result in material adverse tax
consequences as reasonably determined by the Administrative Agent; (e) any
Excluded Foreign Subsidiary; (f) any domestic captive insurance Subsidiary;
(g) not-for-profit Subsidiaries; (h) any Immaterial Subsidiary; and (i) any
special purpose securitization vehicle (or similar entity); provided that no
Subsidiary shall be an Excluded Subsidiary if it guarantees or provides security
in respect of (1) any Permitted Incremental Indebtedness, (2) any Credit
Agreement Refinancing Indebtedness, (3) any Permitted Ratio Debt which
constitutes Material Indebtedness or (4) any Permitted Refinancing Indebtedness
of any of the foregoing.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under any
applicable law, including the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of (i) such Guarantor’s
failure for any reason to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (each an “ECP”) and the regulations
thereunder at the time the security interest of such Guarantor becomes effective
with respect to such Swap Obligation or (ii) any other law applicable to such
Swap Obligation (or guarantee thereof). If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such guarantee or security interest is or becomes illegal.

 

32



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a Recipient
under any Loan Document, : (a) Taxes imposed on (or measured by) the Recipient’s
net income, franchise Taxes imposed in lieu of net income Taxes, and branch
profits Taxes, in each case that are (i) imposed as a result of such Recipient
being organized under the laws of, or having its principal office or, in the
case of any Lender, its applicable lending office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender pursuant to a
law in effect on the date on which (i) such Lender acquired its interest in the
applicable Commitment (or, to the extent a Lender acquires an interest in a Term
Loan without acquiring an interest in the corresponding Term Commitment, Term
Loan) other than pursuant to an assignment request by the Parent Borrower under
Section 3.03(b) or (ii) such Lender changes its lending office, except in each
case to the extent that, pursuant to Section 3.02, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender acquired its interest in the applicable Commitment (or, to the extent a
Lender acquires an interest in a Term Loan without acquiring an interest in the
corresponding Term Commitment, Term Loan) or to such Lender immediately before
it changed its lending office, (c) Taxes attributable to such Recipient’s
failure to comply with Section 3.02(g) and (d) any U.S. federal withholding
Taxes imposed under FATCA.

“Existing Credit AgreementsAgreement ” means, collectively, the Existing PGT
Credit Agreement and the Existing Target Credit Agreements this Agreement as in
effect immediately prior to the Third Amendment Effective Date.

“Existing Letters of Credit” has the meaning set forth in Section 2.05(a)(A).

“Existing PGT Credit Agreement” has the meaning set forth in the preliminary
statements hereto.

“Existing Revolving Commitment Class” has the meaning set forth in
Section 2.17(a).

“Existing Revolving Loan ClassLoans” has the meaning set forth in
Section 2.17(a).

“Existing Target Credit Agreements” means, collectively (i) that certain Line of
Credit Loan Agreement, dated as of February 3, 2011, by and among WinDoor and
First Colony Bank of Florida (as amended, supplemented or otherwise modified
from time to time), (ii) that certain Loan Agreement, dated as of February 3,
2011, by and among LTE and First Colony Bank of Florida (as amended,
supplemented or otherwise modified from time to time) and (iii) that certain
Promissory Note, dated as of September 21, 2015, issued by WinDoor in favor of
R. Frank Lukens and/or his assigns (as amended, supplemented or otherwise
modified from time to time).Term B Loans” means the Term Loans outstanding
immediately prior to the Third Amendment Effective Date.

“Existing Term Loan Class” has the meaning set forth in Section 2.17(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(e).

“Extended Loans” means Extended Revolving Credit Loans and Extended Term Loans.

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.17(a).

“Extended Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Extended
Revolving Credit Loans of such Lender.

“Extended Revolving Credit Facility” means any revolving credit facility
established pursuant to Section 2.17.

 

33



--------------------------------------------------------------------------------

“Extended Revolving Credit Loans” means the loans made pursuant to the Extended
Revolving Credit Commitments.

“Extended Term Loan Commitments” means commitments to make Extended Term Loans
pursuant to any applicable Extension Amendment.

“Extended Term Loan Facility” means any term loan facility established pursuant
to Section 2.17.

“Extended Term Loans” has the meaning set forth in Section 2.17(a).

“Extending Lender” means each Lender that agrees to any Extension Amendment.

“Extension” has the meaning set forth in Section 2.17(a).

“Extension Amendment” has the meaning set forth in Section 2.17(a).

“Extension Date” has the meaning set forth in Section 2.17(b).

“Extension Notice” has the meaning set forth in Section 2.17(a).

“Extension Offer” has the meaning set forth in Section 2.17(a).

“Extension Series” means all Extended Term Loans and Extended Revolving Credit
Commitments that are established pursuant to the same Extension Amendment (or
any subsequent Extension Amendment to the extent such Extension Amendment
expressly provides that the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, provided for therein are intended to be a part of
any previously established Extension Series) and that provide for the same
interest margins, extension fees, if any, and amortization schedule.

“Fair Market Value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time taking into account the nature and
characteristics of such asset, as reasonably determined by the Parent Borrower
in good faith.

“FATCA” means Sections 1471 through 1474 (including any agreement entered into
pursuant to Section 1471(b)(1)) of the Code, as of the date of this
AgreementThird Amendment Effective Date (or any amended or successor version
that is substantively comparable and not materially more onerous to comply
with), any current or future regulations or official interpretations thereof and
any intergovernmental agreement or non-U.S. law or regulations implementing the
foregoing.

“FCPA” has the meaning specified in Section 5.21.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such periodday, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal Fundsfunds transactions with membersmember banks
of the Federal Reserve System arranged by Federal Funds brokers, as published
for such day (or, if such day is not a Business Day, for the next preceding
Business Day) by the Federal Reserve Bank of New York, on the next succeeding
Business Day or, if such rate is not so published for any day that is a Business
Day, the Federal Funds Rate for such day shall be the average (rounded
upwardupwards, if necessary, to a whole multiple ofthe next 1/100 of 1.001%) of
the quotations for such day on such transactions received

 

34



--------------------------------------------------------------------------------

by the Administrative Agent from three (3) Federal Fundsfunds brokers of
recognized standing (as determined by the Administrative Agent) selected by the
Administrative Agent; provided that if the Federal Funds Effective Rate shall be
less than zero, such rate shall be deemed to be zero for the. For purposes of
this Agreement the Federal Funds Rate shall not be less than zero percent (0%).

“Fee Letter” means that certain Fee Letter dated February 26, 2018, among the
Parent Borrower, SunTrust and SunTrust Robinson Humphrey, Inc.

“Fees” means all amounts payable pursuant to, or referred to in, Section 2.11.

“Finance Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person as lessee that, in conformity
with GAAP as in effect on the Closing Date, is, or is required to be, accounted
for as a finance lease on the balance sheet of that Person.

“Finance Lease Obligation” means, at the time any determination thereof is to be
made, the amount of the liability in respect of a Finance Lease that would at
such time be required to be capitalized and reflected as a liability on a
balance sheet (excluding the footnotes thereto) prepared in accordance with GAAP
as in effect on the Closing Date; provided that Finance Lease Obligations shall,
for the avoidance of doubt, exclude all Non-Finance Lease Obligations.

“Financial Covenant” means the covenant contained in Section 7.06.

“Financial Covenant Event of Default” has the meaning set forth in
Section 8.01(c).

“Financial Officer” means, with respect to a Person, the chief financial
officer, chief accounting officer, treasurer, controller, or other senior
financial or accounting officer of such Person. Unless otherwise qualified, all
references herein to a Financial Officer shall refer to a Financial Officer of
the Parent Borrower.

“First Amendment” shall mean that certain First Amendment to Credit Agreement,
dated as of February 17, 2017, among the Parent Borrower, the Administrative
Agent and the Lenders and other Credit Parties party thereto.

“First Amendment Effective Date” shall have the meaning provided in the First
Amendment.

“First Lien Leverage Ratio” means, with respect to any Testing Period, the ratio
of (a) Consolidated First Lien Debt as of the last day of such Testing Period to
(b) Consolidated EBITDA of the Parent Borrower and its Restricted Subsidiaries
for such Testing Period.

“First Lien Net Leverage Ratio” means, with respect to any Testing Period, the
ratio of (a) Consolidated First Lien Debt as of the last day of such Testing
Period minus unrestricted cash and Cash Equivalents of the Parent Borrower and
its Restricted Subsidiaries (other than the Net Cash Proceeds of a Specified
Equity Contribution) to (b) Consolidated EBITDA of the Parent Borrower and its
Restricted Subsidiaries for such Testing Period.

“First Lien Obligations” means the Obligations, any Permitted Incremental
Indebtedness (other than any Permitted Incremental Indebtedness that is
unsecured or is secured by a Lien on the Collateral ranking juniorpari passu to
the Lien on the Collateral securing the Obligations) and any Permitted First
Priority Refinancing Debt, collectively.

“Fixed Amounts” shall have the meaning assigned to such term in Section 1.13(b).

 

35



--------------------------------------------------------------------------------

“Flood Insurance Laws” has the meaning set forth in Schedule 6.10(c).

“Foreign Lender” means a Lender that is not a U.S. Person.

“Foreign Pension Plan” means any pension plan, other than a Multi-Employer Plan,
Multiple-Employer Plan or Single-Employer Plan, that under any requirement of
law is required to be funded through a trust or other funding vehicle (other
than a trust or funding vehicle maintained exclusively by a Governmental
Authority) for employees outside of the United States that is sponsored or
maintained by a Credit Party of any of theirits Subsidiaries or pursuant to
which any Credit Party or any of its Subsidiaries could have liability.

“Foreign Subsidiary” means any direct or indirect Subsidiary which is not a
Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any LC Issuer, such Defaulting Lender’s Revolving Facility Percentage
of the outstanding LC Outstandings with respect to Letters of Credit issued by
such LC Issuer other than LC Outstandings as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to
anythe Swing Line Lender, such Defaulting Lender’s Revolving Facility Percentage
of outstanding Swing Loans made by suchthe Swing Line Lender other than Swing
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“FSHCO” has the meaning set forth in the definition of “Excluded Foreign
Subsidiary”.”

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States as in
effect from time to time; provided that from and after the effectiveness of the
adoption of IFRS in accordance with Section 1.05(b), “GAAP” will mean IFRS at
the effective time of such change, subject to Section 1.05(b); provided,
further, that any lease that is recharacterized as a CapitalizedFinance Lease
and any obligation that is recharacterized as a CapitalizedFinance Lease
Obligation, in each case due to a change in GAAP after the Closing Date, shall
not be treated as a CapitalizedFinance Lease or CapitalizedFinance Lease
Obligation, as the case may be, but shall instead be treated as it would have
been in accordance with GAAP in effect on the Closing Date.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, global tribunal, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or global powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.06(g).

“Guarantors” means, collectively, the Parent Borrower, any other Borrower and
the Subsidiary Guarantors.

 

36



--------------------------------------------------------------------------------

“Guaranty” means the Guarantor Agreement and any supplement thereto among the
Guarantors, the Administrative Agent and the Collateral Agent dated the Closing
Date, substantially in the form attached hereto as Exhibit C.

“Guaranty Obligations” means, as to any Person (without duplication), any
obligation of such Person guaranteeing any Indebtedness (“Primary Indebtedness”)
of any other Person (the “Primary Obligor”) in any manner, whether directly or
indirectly, including any obligation of such Person, whether or not contingent:
(i) to purchase any such Primary Indebtedness or any property constituting
direct or indirect security thereforetherefor; (ii) to advance or supply funds
for the purchase or payment of any such Primary Indebtedness or to maintain
working capital or equity capital of the Primary Obligor or otherwise to
maintain the net worth or solvency of the Primary Obligor; (iii) to purchase
property, securities or services primarily for the purpose of assuring the owner
of any such Primary Indebtedness of the ability of the Primary Obligor to make
payment of such Primary Indebtedness; or (iv) otherwise to assure or hold
harmless the owner of such Primary Indebtedness against loss in respect
thereof,; provided, however, that the definition of “Guaranty
ObligationObligations” shall not include (i) endorsements of instruments for
deposit or collection in the ordinary course of business or (ii) customary
repurchase obligations and indemnities related to breaches of representations or
warranties. The amount of any Guaranty Obligation shall be deemed to be an
amount equal to the stated or determinable amount of the Primary Indebtedness in
respect of which such Guaranty Obligation is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such Person is required to perform thereunder) as determined by such
Person in good faith.

“Hazardous Materials” means any petrochemical or petroleum products (or any
fraction thereof), asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, and any chemicals, materials, wastes or substances defined or
regulated as toxic, hazardous, a pollutant, or a contaminant under any
Environmental Law.

“Hedge Agreement” means (i) any interest rate swap agreement, any interest rate
cap agreement, any interest rate collar agreement or any other interest rate
management agreement or arrangement, including any master agreement relating to
the foregoing that is a Designated Hedge Agreement, (ii) any currency swap or
option agreement, foreign exchange contract, forward currency purchase agreement
or other currency management agreement or arrangement, (iii) any Commodities
Hedge Agreement and (iv) and other agreements entered into by the Parent
Borrower or any Subsidiary in the ordinary course of business (and not for
speculative purposes) for the principal purpose of protecting the Parent
Borrower or any of the Subsidiaries against fluctuations in interest rates,
currency exchange rates or commodity prices.

“Identified Participating Lenders” has the meaning set forth in
Section 2.13(a)(iv)(C)(3).

“Identified Qualifying Institutions” has the meaning set forth in
Section 2.13(a)(iv)(D)(3).

“IFRS” means International Financial Reporting Standards issued by the
International Accounting Standards Board, applied in accordance with the
consistency requirements thereof.

“Immaterial Subsidiary” means any Subsidiary that is not a Material Subsidiary.

“Incremental Amendment” has the meaning set forth in Section 2.16(d).

“Incremental Borrowing Notice” has the meaning set forth in Section 2.16(a).

“Incremental Facility” has the meaning set forth in Section 2.16(a).

 

37



--------------------------------------------------------------------------------

“Incremental Initial Revolving Facility” has the meaning set forth in
Section 2.16(a).

“Incremental Initial Revolving Facility Lender” has the meaning set forth in
Section 2.16(e).

“Incremental Initial Revolving Loans” has the meaning set forth in
Section 2.16(a).

“Incremental Revolving Credit Commitment” means the commitment of any Lender,
established pursuant to Section 2.16, to make Incremental Initial Revolving
Loans to the Borrowers.

“Incremental Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Incremental
Initial Revolving Loans of such Lender.

“Incremental Revolving Credit Lender” means a Lender (including, for the
avoidance of doubt, any Additional Lender) with an Incremental Revolving Credit
Commitment or an outstanding Revolving Loan made pursuant to such an Incremental
Revolving Credit Commitment.

“Incremental Revolving Increase” has the meaning set forth in Section 2.16(a).

“Incremental Term Lender” means a Lender (including, for the avoidance of doubt,
any Additional Lender) with an Incremental Term Loan Commitment or an
outstanding Incremental Term Loan.

“Incremental Term Loan Commitment” means the commitment of any Lender,
established pursuant to Section 2.16, to make Incremental Term Loans to the
Borrowers.

“Incremental Term Loan Facilities” has the meaning set forth in Section 2.16(a).

“Incremental Term Loan Repayment Date” means any date scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Amendment.

“Incremental Term Loans” means Term Loans made by one or more Lenders
(including, for the avoidance of doubt, any Additional Lender) to the Borrowers
pursuant to Section 2.03 and each such Lender’s Incremental Term Loan
Commitment. Incremental Term Loans may be made in the form of additional Term
Loans or, to the extent permitted by Section 2.16 and provided for in the
relevant Incremental Amendment, Other Term Loans.

“Incurrence-Based Amounts” shall have the meaning assigned to such term in
Section 1.13(b).

“Indebtedness” of any Person means, without duplication:

(i) all indebtedness of such Person for borrowed money;

(ii) all obligations evidenced by bonds, notes, debentures and other debt
securities of such Person;

(iii) the deferred purchase price of capital assets or services that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(iv) the face amount of all letters of credit (including standby letters of
credit and commercial letters of credit) issued for the account of such Person
and, without duplication, all drafts drawn thereunder (after giving effect to
any prior drawings or reductions which may have been reimbursed);

 

38



--------------------------------------------------------------------------------

(v) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances, surety bonds, performance bonds and similar instruments
issued or created by or for the account of such Person;

(vi) all indebtedness of a second Person secured by any Lien on any property
owned by such first Person, whether or not such indebtedness has been assumed by
such Person or is limited in recourse;

(vii) all CapitalizedFinance Lease Obligations of such Person;

(viii) all obligations of such Person with respect to asset securitization
financing;

(ix) all obligations of such Person to pay a specified purchase price for goods
or services whether or not delivered or accepted, in each case that in
accordance with GAAP would be shown on the liability side of the balance sheet
of such Person;

(x) all net obligations of such Person under Hedge Agreements;

(xi) all obligations of such Person in respect of Disqualified Equity Interests;
and

(xii) all Guaranty Obligations in respect of any of the foregoing of such
Person;

provided, however, that (x) (1) trade payables payable in the ordinary course of
business, (2) deferred revenue, (3) taxes and other similar accrued expenses,
(4) any earn-out, take-or-pay or other obligation to the extent such obligation
is not shown as a liability on the balance sheet of such Person in accordance
with GAAP, (5) in the case of the Parent Borrower and its Restricted
Subsidiaries, intercompany indebtedness having a term not exceeding three
hundred sixty-four (364) days (inclusive of any rollover or extension terms and
to the extent incurred in the ordinary course of business) and (6) purchase
price holdbacks in respect of a portion of the purchase price of an asset to
satisfy warranties or other unperformed obligations of the seller of such asset,
in each case, arising in the ordinary course of business, shall not constitute
Indebtedness and (y) the Indebtedness of any Person shall in any event include
(without duplication) the Indebtedness of any other entity (including any
general partnership in which such Person is a general partner) to the extent
such Person is liable thereon as a result of such Person’s ownership interest in
or other relationship with such entity, except to the extent the terms of such
Indebtedness provide expressly that such Person is not liable thereon. The
amount of any net obligations under any Hedge Agreement on any date shall be
deemed to be the swap termination value thereof as of such date. The amount of
Indebtedness of any Person for purposes of clause (vi) above which has not been
assumed by such first Person shall be deemed to be equal to the lesser of
(i) the aggregate unpaid amount of such Indebtedness and (ii) the Fair Market
Value of the property encumbered thereby.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Loan Document and (b) to the extent not otherwise
described in clause (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.02.

“Initial Facility” means the Initial Term Loan Facility and/or the Initial
Revolving Facility, as applicable.

 

39



--------------------------------------------------------------------------------

“Initial Revolving Commitment” means, with respect to each Lender, the amount
set forth opposite such Lender’s name in Schedule 1 hereto as its “Revolving
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced from time to time pursuant to Section 2.12(c) or
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 10.06. For the avoidance of doubt, “Initial Revolving
Commitment” shall also include any Extended Revolving Credit Commitment
representing an extension of any Class or tranche of Initial Revolving
Commitments. The aggregate Initial Revolving Commitments of all Revolving
Lenders shall be $40,000,00080,000,000 on the ClosingThird Amendment Effective
Date, as such amount may be adjusted from time to time in accordance with the
terms of this Agreement.

“Initial Revolving Facility” means the Revolving Facility represented by the
Initial Revolving Commitment.

“Initial Revolving Loan” means a Revolving Loan made pursuant to the Initial
Revolving Commitment.

“Initial Term Commitment” means, with respect to each Lender, the amount set
forth opposite such Lender’s name in Schedule 1 hereto as its “Initial Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be adjusted from time to time as a result of assignments to
or from such Lender pursuant to Section 10.06. The initial aggregate principal
amount of the Initial Term Commitments on the ClosingThird Amendment Effective
Date is $270,000,000.64,000,000.

“Initial Term Loan Facility” means the Term Loan Facility represented by the
Initial Term Loans.

“Initial Term Loan Maturity Date” has the meaning set forth in the definition of
“Maturity Date”.”

“Initial Term Loans” means the Term Loans made on the ClosingThird Amendment
Effective Date pursuant to Section 2.03.

“Insolvency Event” means, with respect to any Person:

(a) the commencement of: (i) a voluntary case by such Person under the
Bankruptcy Code or (ii) the seeking of relief by such Person under other Debtor
Relief Laws in any jurisdiction outside of the United States;

(b) the commencement of an involuntary case against such Person under the
Bankruptcy Code (or other Debtor Relief Laws) and the petition is not
controverted or dismissed within sixty (60) days after commencement of the case;

(c) a custodian (as defined in the Bankruptcy Code) (or equal term under any
other Debtor Relief Law) is appointed for, or takes charge of, all or
substantially all of the property of such Person;

(d) such Person commences (including by way of applying for or consenting to the
appointment of, or the taking of possession by, a rehabilitator, receiver,
custodian, trustee, conservator or liquidator (or any equal term under any other
Debtor Relief Laws) or similar officer under or in respect of any other Debtor
Relief Laws (collectively, a “Conservator”) of such Person or all or any
substantial portion of its property) any other proceeding under any
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency, liquidation, rehabilitation, conservatorship or similar law of any
jurisdiction whether now or hereafter in effect relating to such Person;

 

40



--------------------------------------------------------------------------------

(e) such Person is adjudicated by a court of competent jurisdiction to be
insolvent or bankrupt;

(f) any order of relief or other order approving any such case or proceeding
referred to in clausesclause (a) or (b) above is entered;

(g) such Person suffers any appointment of any Conservator or the like for it or
any substantial part of its property that continues undischarged or unstayed for
a period of sixty (60) days;

(h) such Person makes a compromise, arrangement or assignment for the benefit of
creditors or becomes unable, or admits in writing its inability or fails
generally to pay its debts as they become due or suspends making payments or
enters into or consents to a moratorium or standstill agreement in relation to
its Indebtedness; or

(i) any corporate or company action is taken by the Parent Borrower or any of
its Restricted Subsidiaries for the purpose of authorizing any of the foregoing.

“Intellectual Property” has the meaning set forth in the Security Agreement.

“Intellectual Property Security Agreements” means the Patent Security Agreements
(as defined in the Security Agreement), Copyright Security Agreements (as
defined in the Security Agreement) and the Trademark Security Agreements (as
defined in the Security Agreement).

“Intercompany Note” means a promissory note substantially in the form of Exhibit
J.

“Intercreditor Agreements” means the Equal Priority Intercreditor Agreement, the
Second Lien Intercreditor Agreement and any Customary Intercreditor Agreement,
collectively, in each case to the extent in effect.

“Interest Period” means, with respect to each Eurodollar Loan, (x) a period of
one, two, three, six or, to the extent agreed to by each relevant Lender of such
Class of Eurodollar Loans, twelve (12) months or (y) to the extent agreed to by
the Administrative Agent in its sole discretion and each relevant Lender of such
Class of Eurodollar Loans, such other period, in each case as selected by the
applicable Borrower; provided, however, that (i) the initial Interest Period for
any Borrowing of such Eurodollar Loan shall commence on the date of such
Borrowing (the date of a Borrowing resulting from a Conversion or Continuation
shall be the date of such Conversion or Continuation) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires; (ii) if any Interest Period
begins on the last Business Day of a calendar month or a day for which there is
no numerically corresponding day in the calendar month at the end of such
Interest Period, such Interest Period shall end on the last Business Day of such
calendar month; (iii) if any Interest Period would otherwise expire on a day
that is not a Business Day, such Interest Period shall expire on the next
succeeding Business Day; provided, however, that if any Interest Period would
otherwise expire on a day that is not a Business Day but is a day of the month
after which no further Business Day occurs in such month, such Interest Period
shall expire on the next preceding Business Day; and (iv) if, upon the
expiration of any Interest Period, the applicable Borrower has failed to (or may
not) elect a new Interest Period to be applicable to the respective Borrowing of
Eurodollar Loans as provided above, the applicable Borrower shall be deemed to
have elected to Convert such Borrowing to Base Rate Loans effective as of the
expiration date of such current Interest Period.

 

41



--------------------------------------------------------------------------------

“Investment” means (a) any direct or indirect purchase or other acquisition by a
Person of any Capital Stock of any other Person, (b) any loan, advance (other
than (i) deposits with financial institutions available for withdrawal on
demand, accounts receivable, trade credit and similar advances to customers,
commission, salary and similar advances to officers, employees, consultants or
independent contractors and (ii) in the case of the Parent Borrower and its
Restricted Subsidiaries, intercompany loans, advances, or Indebtedness having a
term not exceeding three hundred sixty-four (364) days (inclusive of any
roll-over or extensions of terms) and made in the ordinary course of business),
in each case, made in the ordinary course of business) or extension of credit
to, guarantee or assumption of debt or purchase or other acquisition of any
other Indebtedness of, any Person by any other Person, (c) the purchase,
acquisition or investment of or in any stocks, bonds, mutual funds, notes,
debentures or other securities, or any deposit account or certificate of deposit
or (d) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment shall be the amount actually invested (measured at the time made),
without adjustment for subsequent increases or decreases in the value of such
Investment other than decreases in proportion to any net returns on such
Investment.

“IRS” means the U.S. Internal Revenue Service.

“Junior Debt Documents” means, collectively, any loan agreements, indentures,
note purchase agreements, promissory notes, guarantees and other instruments and
agreements evidencing the terms of any Junior Indebtedness.

“Junior Indebtedness” means the portion of Total Funded Debt that is either
(a) Subordinated Indebtedness or, (b) Unsecured Indebtedness or (c) secured by a
Lien on the Collateral that is expressly subordinated in writing to the Liens
securing the Obligations and any other First Lien Obligations pursuant to a
Customary Intercreditor Agreement.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term Loan
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Refinancing Revolving Credit Commitments, in each case as extended in accordance
with this Agreement from time to time.

“LC Commitment Amount” means $10,000,000,20,000,000, as such amount may be
increased as set forth in any applicable Incremental Amendment (or similar
applicable agreement) in accordance with Section 2.16(a).

“LC Documents” means, with respect to any Letter of Credit, any documents
executed in connection with such Letter of Credit, including the Letter of
Credit itself.

“LC Fees” means any of the fees payable pursuant to Section 2.11(b) or
Section 2.11(c) in respect of Letters of Credit.

“LC Issuance” means the issuance of any Letter of Credit by any LC Issuer for
the account of an LC Obligor in accordance with the terms of this Agreement, and
shall include any amendment thereto; provided, however, that “LC Issuance” shall
not include any amendment or any auto renewal-extension of a Letter of Credit
under Section 2.05(c) that does not increase the Stated Amount thereof.

 

42



--------------------------------------------------------------------------------

“LC Issuer” means (a) DBNY or any Affiliates or branches that it may designate
or (b) such other Lender that is requested by the Parent Borrower and agrees to
be an LC Issuer hereunder and is approved by the Administrative Agent. The term
“LC Issuer”, when used with respect to a Letter of Credit or the Obligations
relating to a Letter of Credit, shall refer to the LC Issuer that issued suchi)
SunTrust, (ii) any financial institution reasonably acceptable to the
Administrative Agent and the Borrower, (v) any other Lender (other than the
foregoing entities) which has agreed in writing to be an additional LC Issuer
under any Class of Revolving Commitments and is reasonably acceptable to the
Parent Borrower and the Administrative Agent and (iii) any of the foregoing
entities’ respective Affiliates, branches or designees approved by the Parent
Borrower (such approval not to be unreasonably withheld). At any time there is
more than one LC Issuer references herein and in the other Loan Documents to the
LC Issuer shall be deemed to refer to the LC Issuer in respect of the applicable
Letter of Credit. or to all LC Issuers, as the context requires.

“LC Obligor” means, with respect to each LC Issuance, the Parent Borrower or any
Restricted Subsidiary for whose account such Letter of Credit is issued.

“LC Outstandings” means, at any time, the sum, without duplication, of (i) the
aggregate Stated Amount of all outstanding Letters of Credit and (ii) the
aggregate amount of all Unpaid Drawings with respect to Letters of Credit.

“LC Participant” has the meaning set forth in Section 2.05(g)(i).

“LC Participation” has the meaning set forth in Section 2.05(g)(i).

“LC Request” has the meaning set forth in Section 2.05(b).

“ LCA Election” shall have the meaning assigned to such term in Section 1.13(a).

“ LCA Test Date” shall have the meaning assigned to such term in
Section 1.13(a).

“Leasehold” of any Person means all the right, title and interest of such Person
as lessee, sublessee or licensee in, to and under leases, subleases or licenses
of land, improvements and/or fixtures.

“Lender” and “Lenders” have the meaning provided in the first paragraph
ofpreamble to this Agreement and includes any other Person that becomes a party
hereto pursuant to an Assignment Agreement, any Additional Lender that becomes a
lender pursuant to an Incremental Amendment, as applicable, and any Additional
Refinancing Lender that becomes a Lender pursuant to a Refinancing Amendment,
other than any such Person that ceases to be a “Lender.” Unless the context
otherwise requires, the term “Lenders” includes the Swing Line Lender.

“Lender Register” has the meaning set forth in Section 2.08(b).

“Letter of Credit” means any Standby Letter of Credit or Commercial Letter of
Credit (in each case, including any Existing Letter of Credit), in each case
issued by any LC Issuer under this Agreement pursuant to Section 2.05 for the
account of any LC Obligor.

“Letter of Credit Expiration Date” has the meaning set forth in Section 2.05(a).

“LIBO Screen Rate” has the meaning set forth in the definition of “Eurodollar
Rate”.Letter of Credit Percentage” means, with respect to (x) SunTrust, 100% (as
may be reduced to reflect any percentage allocated to another LC Issuer pursuant
to the definition of “LC Issuer” or increased as agreed by the Parent Borrower
and such LC Issuer) and (y) any other LC Issuer, a percentage to be agreed
between the Parent Borrower and such LC Issuer.

 

43



--------------------------------------------------------------------------------

“Lien” means any mortgage, pledge, security interest, hypothecation,
encumbrance, charge, assignment by way of security, lien or charge of any kind
(including any agreement to give any of the foregoing, any conditional sale or
other title retention agreement or any lease in the nature thereof).

“ Limited Condition Acquisition” means any acquisition (including by means of
merger, amalgamation or consolidation) of, or Investment by one or more of the
Parent Borrower and its Restricted Subsidiaries (other than intercompany
Investments) in, any assets, business or person the consummation of which is not
conditioned on the availability of, or on obtaining, third-party financing.

“Loan” means any Revolving Loan, Term Loan or Swing Loan.

“Loan Documents” means this Agreement, the Notes, the Guaranty, the Security
Documents, each Letter of Credit, the First Amendment, the Second Amendment, the
Third Amendment, each Intercreditor Agreement, any Refinancing Amendment, any
Incremental Amendment or, any Extension Amendment, any Additional Borrower
Agreement and each other document or agreement designated in writing as a Loan
Document by the Parent Borrower and the Administrative Agent.

“Local Time” means the local time at the Notice Office (with respect to notice
requirements) or the Payment Office (with respect to payment requirements).

“LTE” has the meaning set forth in preliminary statements hereto.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, financial condition or results of operations of the Parent Borrower and
its Subsidiaries, taken as a whole, (ii) the ability of the Credit Parties,
taken as a whole, to perform their payment obligations under the Loan Documents
or (iii) the rights and remedies of the Administrative Agent, the Collateral
Agent and Lenders under the Loan Documents.

“Material Indebtedness” means, as to the Parent Borrower or any of its
Restricted Subsidiaries, any particular Indebtedness of the Parent Borrower or
such Restricted Subsidiary (including any Guaranty Obligations relating thereto)
in excess of the aggregate principal amount of $15,000,000.25,000,000.

“Material Subsidiary” means any Restricted Subsidiary of the Parent Borrower
other than any Restricted Subsidiary the gross revenue or total assets of which
accounts for not more than the lesser of (i) 5.0% of the consolidated gross
revenues (after intercompany eliminations) of the Parent Borrower and the
Restricted Subsidiaries and (ii) 5.0% of the Consolidated Total Assets (after
intercompany eliminations) of the Parent Borrower and the Restricted
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter. If the
Restricted Subsidiaries that do not constitute Material Subsidiaries pursuant to
the previous sentence account for, in the aggregate, more than the lesser of (i)
10.0% of such consolidated gross revenues (after intercompany eliminations) and
(ii) 10.0% of the Consolidated Total Assets (after intercompany eliminations),
each as described in the previous sentence, then the term “Material Subsidiary”
shall include each such Restricted Subsidiary (starting with the Restricted
Subsidiary that accounts for the most consolidated gross revenues or
Consolidated Total Assets and then in descending order) necessary to account for
at least 90.0% of the consolidated gross revenues and 90.0% of the Consolidated
Total Assets, each as described in the previous sentence.

 

44



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to the Initial Term Loans, the date that
is sixthree (63) years after the ClosingThird Amendment Effective Date (the
“Initial Term Loan Maturity Date”), (ii) with respect to the Initial Revolving
Commitments, the date that is five (5) years after the ClosingThird Amendment
Effective Date, (iii) with respect to Swing Loans, the Swing Loan Maturity Date,
(iv) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Extension Notice accepted by the respective Lender or Lenders,
(iv) with respect to any Refinancing Term Loans or Refinancing Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment.

“Maximum Rate” has the meaning set forth in Section 10.22.

“Minimum Borrowing Amount” means $250,000.

“Minimum Extension Condition” has the meaning set forth in Section 2.17(c).

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means a mortgage, deed of trust, deed to secure debt, hypothec,
assignment of leases and rents, leasehold mortgage, leasehold deed of trust,
leasehold deed to secure debt, debenture, legal charge or other security
document granting a Lien on any Mortgaged Real Property to secure the
Obligations, as the same may from time to time be amended, restated or otherwise
modified. Each Mortgage shall be reasonably satisfactory in form and substance
to the Collateral Agent.

“Mortgaged Real Property” means each of the parcels of Real Property set forth
on Schedule 4 hereto, or interests therein, owned in fee or leased/subleased by
a Credit Party, which do not constitute Excluded Real Property, together with
each other parcel of Real Property that shall become subject to a Mortgage after
the ClosingThird Amendment Effective Date, in each case together with all of
such Credit Party’s right, title and interest in the improvements and buildings
thereon, including fixtures, and all appurtenances, easements or other rights
belonging thereto.

“Multi-Employer Plan” means a multi-employer plan, as defined in
Section 4001(a)(3) of ERISA to which a Credit Party or any ERISA Affiliate is
making or accruing an obligation to make contributions or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

“Multiple Employer Plan” means a Single-Employer Plan, to which a Credit Party
or any ERISA Affiliate, and one or more employers other than a Credit Party or
an ERISA Affiliate, is making or accruing an obligation to make contributions
or, in the event that any such plan has been terminated, to which a Credit Party
or an ERISA Affiliate made or accrued an obligation to make contributions during
any of the five plan years preceding the date of termination of such plan.

“Net Cash Proceeds” means, with respect to:

(i) any Asset Sale, the Cash Proceeds (including any cash received by any Credit
Party upon the sale or other disposition of any Designated Non-Cash
Consideration) resulting therefrom net of (A) (1) reasonable and customary
expenses of sale incurred in connection with such Asset Sale or sale or
disposition of Designated Non-Cash Consideration, and other reasonable and
customary fees and expenses incurred, and all taxes paid or reasonably estimated
to be payable by such personPerson as a consequence of such Asset Sale or sale
or disposition of Designated Non-Cash Consideration, and (2) the payment of
principal, premium, penalty interest or other amounts

 

45



--------------------------------------------------------------------------------

in respect of Indebtedness (other than the Obligations and other First Lien
Obligations and any successive Permitted First Priority Refinancing Debt of any
of the foregoing) secured by the asset that is the subject of such Asset Sale or
sale or disposition of Designated Non-Cash Consideration, and required to be,
and that is, repaid under the terms thereof as a result of such Asset Sale or
sale or disposition of Designated Non-Cash Consideration (provided that any
amounts declined by the holders of such Indebtedness shall constitute Net Cash
Proceeds allocated to the Term Loans and Other Applicable Indebtedness (without
regard for this clausesubclause (A)(2)), (B) the amount of any reasonable
reserve established in accordance with GAAP against any liabilities (other than
any taxes deducted pursuant to clause (i)(A) above) (x) associated with the
assets that are the subject of such Asset Sale and (y) retained by such Credit
Party,; provided that the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Cash Proceeds of such Asset Sale occurring on the date of
such reduction and (C) the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (i)(C)) attributable to minority
interests and not available for distribution to such Credit Party as a result
thereof;

(ii) any Event of Loss, the Cash Proceeds resulting therefrom net of
(A) reasonable and customary expenses incurred in connection with such Event of
Loss, and taxes paid or reasonably estimated to be payable by such person as a
consequence of such Event of Loss and the payment of principal, premium and
interest ofon Indebtedness (other than the Obligations and other First Lien
Obligations and any successive Permitted First Priority Refinancing Debt of any
of the foregoing) secured by the asset that is the subject of the Event of Loss
and required to be, and that is, repaid under the terms thereof as a result of
such Event of Loss, (B) the amount of any reasonable reserve established in
accordance with GAAP against any liabilities (other than any taxes deducted
pursuant to clause (ii)(A) above) (x) associated with the assets that are the
subject of such Event of Loss and (y) retained by such Credit Party,; provided
that the amount of any subsequent reduction of such reserve (other than in
connection with a payment in respect of any such liability) shall be deemed to
be Net Cash Proceeds of such Event of Loss occurring on the date of such
reduction and (C) the pro rata portion of the Net Cash Proceeds thereof
(calculated without regard to this clause (ii)(C)) attributable to minority
interests and not available for distribution to such Credit Party as a result
thereof; and

(iii) any Debt Incurrence Prepayment Event or any issuance or sale of Capital
Stock, the Cash Proceeds resulting therefrom net of reasonable and customary
fees and expenses incurred (for the avoidance of doubt, including, any fees,
underwriting discounts, premiums and other costs and expenses incurred in
connection with such incurrence (including, if such incurrence is related to any
Extension Amendment, any fees and expenses related to such Extension
Amendment)), and all taxes paid or reasonably estimated to be payable by such
personPerson as a consequence of such Debt Incurrence Prepayment Event;

provided that, in the case of each of clauses (i), (ii) and (iii), to the
extent, but only to the extent, that the amounts so deducted pursuant to such
clauses are (x) actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person or any of its
Subsidiaries and (y) properly attributable to such transaction or to the asset
that is the subject thereof.

“Non-Consenting Lender” has the meaning set forth in Section 10.12(f).

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(e).

 

46



--------------------------------------------------------------------------------

“ Non-Finance Lease Obligation” means a lease obligation that is not required to
be accounted for as a finance lease on both the balance sheet and the income
statement for financial reporting purposes in accordance with GAAP as in effect
on the Closing Date. For the avoidance of doubt, a straight-line or operating
lease shall be considered a Non-Finance Lease Obligation.

“Note” means a Revolving Facility Note, a Term Note or a Swing Line Note, as
applicable.

“Notice of Borrowing” has the meaning set forth in Section 2.06(b).

“Notice of Continuation or Conversion” has the meaning set forth in
Section 2.10(b).

“Notice of Swing Loan Refunding” has the meaning set forth in Section 2.04(b).

“Notice Office” means the office of the Administrative Agent at the address set
forth in Schedule 10.05 or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.

“Obligations” means all amounts, indemnities and reimbursement obligations,
direct or indirect, contingent or absolute, of every type or description, and at
any time existing, owing (a) by a Borrower or any other Credit Party to any
Agent, any Lender, the Swing Line Lender or any LC Issuer pursuant to the terms
of this Agreement or any other Loan Document (including, but not limited to,
interest and fees that accrue after the commencement by or against any Credit
Party of any proceeding under any Debtor Relief Laws, regardless of whether
allowed or allowable in such proceeding or subject to an automatic stay under
Section 362(a) of the Bankruptcy Code or corresponding provision under other
applicable Debtor Relief Laws) and (b) by the Parent Borrower or any Restricted
Subsidiary party to any Cash Management Bank or Designated Hedge Creditor under
any Cash Management Agreement or Designated Hedge Agreement, respectively.
Without limiting the generality of the foregoing, the Obligations of the Credit
Parties under the Loan Documents (and of their Restricted Subsidiaries to the
extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, charges, expenses, fees (including
the Fees), legal fees, indemnities and other amounts to the extent payable by
any Credit Party under any Loan Document and (b) the obligation of any Credit
Party to reimburse any amount in respect of any of the foregoing that any
Lender, in its sole discretion, may elect to pay or advance on behalf of such
Credit Party. Notwithstanding the foregoing, (i) unless otherwise agreed to by
the Parent Borrower and any Cash Management Bank or Designated Hedge Creditor,
the obligations of the Parent Borrower or any Restricted Subsidiary under any
applicable Cash Management Agreement and under any Designated Hedge Agreement
shall be secured and guaranteed pursuant to the Security Documents and the
Guaranty only to the extent that, and for so long as, the other Obligations are
so secured and guaranteed (except in the connection with the repayment of the
Obligations in full during the continuation of an Event of Default) and (ii) any
release of Collateral or Guarantors effected in the manner permitted by this
Agreement and any other Loan Document shall not require the consent of any Cash
Management Bank or Designated Hedge Creditor. Notwithstanding the foregoing, the
Obligations shall not include any Excluded Swap Obligations.

“OFAC” has the meaning set forth in Section 5.20. 5.20(b).

“Offered Amount” has the meaning set forth in Section 2.13(a)(iv)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.13(a)(iv)(D)(1).

“OID” has the meaning set forth in the definition of All-In Yield.means original
issue discount.

 

47



--------------------------------------------------------------------------------

“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Certificate or Articles of Incorporationcertificate
or articles of incorporation, or equivalent formation documents, and Bylaws,
Operating Agreementbylaws, operating agreement, or equivalent governing
documents, and, in the case of any partnership, includes any partnership
agreement, and any amendments to any of the foregoing.

“Other Applicable Indebtedness” has the meaning set forth in Section 2.13(c).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.03(b)).

“Other Term Loans” has the meaning set forth in Section 2.16(ac).

“Parent Borrower” has the meaning set forth in the first paragraph ofpreamble to
this Agreement.

“Parent Borrower Materials” has the meaning set forth in Section 6.01(g).6.01.

“Parent Entity” means any Person that is a direct or indirect parent company
(which may be organized as, among other things, a partnership) of the Parent
Borrower.

“Participant” has the meaning set forth in Section 10.06(b).

“Participant Register” has the meaning set forth in Section 10.06(b).

“Participating Lender” has the meaning set forth in Section 2.13(a)(iv)(C)(2).

“Patriot Act” means the USA PATRIOT ACT (Title III of Pub.L.107-56 (signed into
law October 26, 2001, as amended)).

“Payment Office” means the office of the Administrative Agent at the address set
forth in Schedule 10.05 or such other office as the Administrative Agent may
designate in writing to the Parent Borrower from time to time.

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

“Perfection Certificate” has the meaning set forth in the Security Agreement.

 

48



--------------------------------------------------------------------------------

“Permitted Acquisition” means, subject in all respects to Section 1.13, any
Acquisition, if (a)(i) immediately prior to signing of the applicable Permitted
Acquisition Agreement, and immediately after giving effect to such signing, no
Event of Default shall have occurred and be continuing or result therefrom and
(ii) at any time following the signing of the applicable Permitted Acquisition
Agreement and prior to the consummation of such Acquisition, no Specified Event
of Default shall have occurred and be continuing or result therefrom,
(b) immediately after giving effect thereto, on a Pro Forma Basis the First Lien
Net Leverage Ratio shall not be greater than the First Lien Net Leverage Ratio
required pursuant to Section 7.06 as of the end of the fiscal quarter most
recently ended prior to such date (whether or not the covenant set forth in
Section 7.06 is then in effect), (c) immediately after giving effect thereto, on
a Pro Forma Basis the Total GrossNet Leverage Ratio as of the end of the fiscal
quarter most recently ended prior to such date shall not be greater than 5.00 to
1.00, (d) any acquired or newly formed Restricted Subsidiary shall not be liable
for any Indebtedness except for Indebtedness permitted by this Agreement and
(e) to the extent required by Section 6.09, any Person acquired in or formed in
connection with such Acquisition shall be merged with a Credit Party or become a
Credit Party upon consummation of such Acquisition.

“Permitted Acquisition Agreement” means each stock purchase agreement, asset
purchase agreement or similar agreement entered into by the Parent Borrower or
any Restricted Subsidiary in connection with any Permitted Acquisition, in each
case as amended, supplemented or otherwise modified from time to time.

“Permitted Creditor Investment” means any securities (whether debt or equity)
received by the Parent Borrower or any of its Restricted Subsidiaries in
connection with the bankruptcy or reorganization of any customer or supplier of
the Parent Borrower or any such Restricted Subsidiary and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business.

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of senior secured
notes, bonds or debentures; provided that (a) such Indebtedness shall be secured
by the Collateral on a pari passu basis with the Obligations and shall not be
secured by any property or assets of the Parent Borrower or any Restricted
Subsidiary other than the Collateral, (b) such Indebtedness otherwise
constitutes Credit Agreement Refinancing Indebtedness, (c) such Indebtedness
shall not be guaranteed by any Person other than a Guarantor and (d) the Parent
Borrower, the holders of such Indebtedness (or their authorized representative)
and the Administrative Agent and/or Collateral Agent shall be party to a
Customary Intercreditor Agreement providing that the Liens on the Collateral
securing such obligations shall rank equal in priority to the Liens on the
Collateral securing the Obligations. Permitted First Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Incremental Indebtedness” means Indebtedness of a Borrower consisting
of first lien (pari passu with the Obligations) secured, junior secured or
unsecured notes or loans that are issued or made in lieu of the Incremental Term
Loan Facilities after the later of (i) the date on which a Successful
Syndication occurs or (ii) the Closing Date, provided that (a) the aggregate
principal amount of all Permitted Incremental Indebtedness shall not exceed the
sum of (x) (1) $50,000,000 in the aggregate less (2) the amount of any
Incremental Facilities previously incurred in reliance on Section 2.16 (a)(x)
and all Permitted Refinancing Indebtedness in respect thereof (but without
duplication of the amount of any Indebtedness being refinanced by such Permitted
Incremental Indebtedness) plus (y) unlimited additional amounts so long as, in
the case of any amounts incurred under this clause (y)date on which the Initial
Term Loans are no longer outstanding in an unlimited amount so long as,
immediately after giving effect to the incurrence of such Permitted Incremental
Indebtedness and/or the Loans in respect of Incremental Term Loan Commitments
and/or Incremental Revolving Credit Commitments (assuming the full amount
thereof is drawn) incurred in reliance on Section 2.16 (a)(xB ) and after giving
effect to any Acquisition or InvestmentSpecified Transaction that may be
consummated in connection therewith, the First Lien Net Leverage Ratio
(calculated on a Pro Forma Basis and provided that (A) all such Loans in respect
of Incremental Term Loan Commitments and/or Revolving Commitments (including any
Incremental

 

49



--------------------------------------------------------------------------------

Revolving Credit Commitment) (assuming the full amount thereof is drawn) and all
Permitted Refinancing Indebtedness in respect thereof (but without duplication
of the amount of any Indebtedness being refinanced by such Permitted Incremental
Indebtedness) shall also be included in such calculation for this purpose,
whether or not such Indebtedness is secured on a pari passu basis with or junior
basis to the Obligations or would otherwise be included and (B) the proceeds of
such Incremental Term Loan Facility and/or Permitted Incremental Indebtedness
being incurred shall not be netted against Indebtedness for purposes of the
calculation relating to such incurrence) shall not be greater than 3.50 to 1.00
as of the last day of the Testing Period most recently ended on or prior to the
date of such incurrence after giving Pro Forma Effect to such Incremental Term
Loan Facilities and/or Permitted Incremental Indebtedness, (b) to the extent
such Permitted Incremental Indebtedness is being incurred (i) in connection with
a Permitted Acquisition or other Investment permitted by this Agreement, if
agreed to by the lenders providing such Permitted Incremental Indebtedness, no
Specified Event of Default shall exist or be continuing at the time of
incurrence and immediately after giving effect thereto and (ii) for a purpose
other than that described in the immediately preceding clause (b)(i), no Event
of Default shall exist or be continuing at the time of incurrence and
immediately after giving effect thereto, (c) the maturity of any such
Indebtedness shall not be earlier than the Latest Maturity Date of the Initial
Term Loans or the then outstanding Revolving Commitments (or if such
Indebtedness is unsecured, shall not have a maturity date earlier than the 91st
day following the Latest Maturity Date of the Initial Term Loans or the then
outstanding Revolving Commitments), (d) on the date of the incurrence of such
Indebtedness, the Weighted Average Life to Maturity of any such Indebtedness
shall not be shorter than that of the remaining Weighted Average Life to
Maturity of the Initial Term Loans or the then outstanding Revolving
Commitments, (e) such Permitted Incremental Indebtedness shall not be guaranteed
by any Person other than a Guarantor, (f) in the case of Permitted Incremental
Indebtedness that is secured, the obligations in respect thereof shall not be
secured by any Lien on any asset of the Parent Borrower or any Restricted
Subsidiary other than any asset constituting Collateral, (g) if such Permitted
Incremental Indebtedness is secured by a Lien on any of the Collateral then the
holders of such Permitted Incremental Indebtedness (or their duly authorized
representative) shall have entered into a Customary Intercreditor Agreement with
the Administrative Agent and/or Collateral Agent (or, if such Customary
Intercreditor Agreement shall then exist, shall have become a party thereto and
otherwise bound by the terms thereof), (h) the covenants, events of default and
guarantees of such Indebtedness, shall not be more restrictive in any material
respect to the Parent Borrower and its Restricted Subsidiaries, when taken as a
whole, than the terms of the Term Loans outstanding at the time of incurrence
thereof in each case as determined by the Parent Borrower in good faith unless
(1) Lenders under the Term Loan Facility also receive the benefit of such more
restrictive terms pursuant to an amendment or amendments to the Loan Documents
subject solely to the reasonable satisfaction of the Administrative Agent
(without any consent of any other Secured Creditor being required) or (2) any
such provisions apply after the Latest Maturity Date of the Term Loans
(including, if applicable, as to collateral priority and subordination, but
excluding, except as provided in clause (i) below, as to interest rates, rate
floors, fees, funding discounts and redemption or prepayment premiums); provided
that a certificate of a Financial Officer of the Parent Borrower delivered to
the Administrative Agent at least five (5) Business Days prior to the incurrence
of such Permitted Incremental Indebtedness (or such shorter period of time as
the Administrative Agent may in its discretion agree), together with a
reasonably detailed description of the material terms and conditions of such
Permitted Incremental Indebtedness or drafts of the documentation relating
thereto, stating that the Parent Borrower has determined in good faith that such
terms and conditions satisfy the foregoing requirement in clause (h) shall
constitute sufficient evidence (absent any error in such description) that such
terms and conditions satisfy the foregoing requirement unless the Administrative
Agent notifies the Parent Borrower within such five (5) Business Day period that
it disagrees with such determination (including a reasonable description of the
basis upon which it disagrees),and (i) any such issuance of Permitted
Incremental Indebtedness consisting of first lien loans (excluding, for the
avoidance of doubt, any notes, bonds or debentures and any Registered Equivalent
Notes in respect of the foregoing) which are pari passu with the Obligations
shall be subject to the “MFN” protections set forth in Section 2.16(a)(6), and
(j) any such issuance of Permitted Incremental Indebtedness shall be in a
minimum amount

 

50



--------------------------------------------------------------------------------

of the lesser of (x) of $2,500,000 and (y) the entire remaining amount that may
be requested pursuant to clause (a). $2,500,000 or an integral multiple of
$1,000,000 in excess thereof. As a condition precedent to the issuance of any
Permitted Incremental Indebtedness, the Parent Borrower shall deliver to the
Administrative Agent a certificate dated the date of incurrence of the Permitted
Incremental Indebtedness signed by an Authorized Officer of the Parent Borrower,
certifying and attaching the resolutions adopted by the Parent Borrower
approving or consenting to the incurrence of such Permitted Incremental
Indebtedness, and certifying that the conditions set forth herein have been
satisfied (which certificate shall include supporting calculations demonstrating
compliance, if applicable, with clause (a) of the proviso of the immediately
preceding sentence). The incurrence of any Permitted Incremental Indebtedness
shall also be subject, to the extent reasonably requested by the Administrative
Agent, to receipt by the Administrative Agent of legal opinions, board
resolutions, officers’ certificates and/or reaffirmation agreements, including
any supplements or amendments to the Security Documents providing for such
Permitted Incremental Indebtedness. The Lenders hereby authorize the
Administrative Agent to enter into amendments to this Agreement and the other
Loan Documents with the Parent Borrower and the other Credit Parties as may be
necessary or appropriate in order to secure any Permitted Incremental
Indebtedness with the Collateral and/or to make such technical amendments as may
be necessary or appropriate in the reasonable opinion of the Administrative
Agent and the Parent Borrower in connection with the issuance of such Permitted
Incremental Indebtedness, in each case on terms consistent with this definition.

“Permitted Lien” means any Lien permitted by Section 7.02.

“Permitted Ratio Debt” means any Indebtedness incurred by the Parent Borrower or
any Restricted Subsidiary; provided that (a)(i) the terms of such Indebtedness
do not provide for any scheduled repayment, amortization, mandatory redemption
or sinking fund obligations prior to the date that is ninety-one (91) days after
the Latest Maturity Date in respect of the Term Loans and Revolving Commitments
outstanding at the time of incurrence thereof (which, in the case of bridge
loans, shall be determined by reference to the notes or loans into which such
bridge loans are converted to or exchanged for at maturity, and other than
customary offers to repurchase or mandatory prepayments upon a change of
control, asset sale or event of loss and customary acceleration rights after an
event of default); provided that this clause (a)(i) shall not apply to up to
$100.0 million of unsecured Indebtedness having a term not exceeding three
hundred sixty-four (364) days (inclusive of any roll-over or extensions of
terms) that is incurred to finance a Significant Acquisition and (ii) the
covenants, events of default and guarantees of such Permitted Ratio Debt, shall
not be more restrictive in any material respect to the Parent Borrower and its
Restricted Subsidiaries, when taken as a whole, than the terms of the Term Loans
and the Revolving Commitments outstanding at the time of incurrence thereof (as
determined by the Parent Borrower in good faith) unless (1) Lenders under the
Term Loan Facility and Revolving Facility also receive the benefit of such more
restrictive terms pursuant to an amendment or amendments to the Loan Documents
subject solely to the reasonable satisfaction of the Administrative Agent
(without any consent of any other Secured Creditor being required) or (2) any
such provisions apply only after the Latest Maturity Date of the Term Loans and
Revolving Commitments (including, if applicable, as to collateral priority and
subordination, but excluding, except as provided in clause (c) below, as to
interest rates, rate floors, fees, funding discounts and redemption or
prepayment premiums); provided that a certificate of an Authorized Officer
delivered to the Administrative Agent at least five (5) Business Days prior to
the incurrence of such Permitted Ratio Debt (or such shorter period of time as
the Administrative Agent shall reasonably agree), together with a reasonably
detailed description of the material terms and conditions of such Permitted
Incremental Indebtedness or drafts of the documentation relating thereto,
stating that the Parent Borrower has determined in good faith that such terms
and conditions satisfy the foregoing requirement in clause (ii) shall constitute
sufficient evidence (absent any error in such description) that such terms and
conditions satisfy the foregoing requirement unless the Administrative Agent
notifies the Parent Borrower within such five (5) Business Day period that it
disagrees with such determination (including a reasonable description of the
basis upon which it disagrees), (b) subject to Section 1.13, to the extent such
Permitted Ratio Debt is being incurred (i) in

 

51



--------------------------------------------------------------------------------

connection with a Permitted Acquisition or Investment permitted under
Section 7.04, no Specified Event of Default shall be continuing or result
therefrom at the time of incurrence and (ii) for a purpose other than that
described in the immediately preceding clause (b)(i), no Event of Default shall
be continuing at the time of incurrence or result therefrom, (c) any such
issuance of Permitted Ratio Debt consisting of first lien loans (excluding, for
the avoidance of doubt, any notes, bonds or debentures and any Registered
Equivalent Notes in respect of the foregoing) which are pari passu with the
Obligations shall be subject to the “MFN” protections set forth in Section 
2.16(a)(6)[reserved], (d) on the date of the incurrence of such Indebtedness,
the Weighted Average Life to Maturity of any such Indebtedness shall not be
shorter than that of the remaining Weighted Average Life to Maturity of the
Initial Term Loans or the then outstanding Revolving Commitments; provided that
this clause (d) shall not apply to up to $100.0 million of unsecured
Indebtedness having a term not exceeding three hundred sixty-four (364) days
(inclusive of any roll-over or extensions of terms) that is incurred to finance
a Significant Acquisition, (e) if any such Indebtedness is secured by a Lien on
any of the Collateral then the holders of such Permitted Ratio Debt (or their
duly authorized representative) shall have entered into a Customary
Intercreditor Agreement with the Administrative Agent and/or Collateral Agent
(or, if such Customary Intercreditor Agreement shall then exist, shall have
become a party thereto and otherwise bound by the terms thereof), and
(f) immediately after giving Pro Forma Effect thereto, the incurrence of such
Permitted Ratio Debt and any substantially concurrent prepayment or repayment of
Indebtedness with all or a portion of the proceeds of such Permitted Ratio Debt,
the Total GrossNet Leverage Ratio of the Parent Borrower and its Restricted
Subsidiaries shall not be greater than 5.00 to 1.00.

“Permitted Refinancing Indebtedness” means, with respect to any Indebtedness
(the “Refinanced Indebtedness”), any Indebtedness issued in exchange for, or the
net proceeds of which are used to modify, extend, refinance, renew, replace or
refund (collectively to “Refinance” or a “Refinancing” or “Refinanced”), such
Refinanced Indebtedness (or previous refinancing thereof constituting Permitted
Refinancing Indebtedness); provided that (A) the principal amount (or accreted
value, if applicable) of any such Permitted Refinancing Indebtedness does not
exceed the principal amount (or accreted value, if applicable) of the Refinanced
Indebtedness outstanding immediately prior to such Refinancing, plus an amount
equal to the unpaid accrued interest and premium thereon plus other reasonable
and customary amounts paid and fees and expenses reasonably incurred in
connection with such Refinancing plus an amount equal to any existing commitment
unutilized and letters of credit undrawn thereunder, (B) other than with respect
to a Refinancing in respect of Indebtedness permitted pursuant to
Section 7.03(c), such Permitted Refinancing Indebtedness shall have a final
maturity date equal to or later than the final maturity date of, and on the date
of the incurrence of such Indebtedness has a Weighted Average Life to Maturity
equal to or greater than the remaining Weighted Average Life to Maturity of, the
Refinanced Indebtedness, (C) if the Refinanced Indebtedness is subordinated in
right of payment or security to the Obligations, the Permitted Refinancing
Indebtedness shall be subordinated to the same extenton terms at least as
favorable on the whole to the Lenders as those contained in the documentation
governing the Refinanced Indebtedness (as determined in good faith by Parent
Borrower), (D) no Credit Party that was not an obligor with respect to the
Refinanced Indebtedness shall be an obligor under the Permitted Refinancing
Indebtedness, (E) such Permitted Refinancing Indebtedness, to the extent the
Refinanced Indebtedness consists of Commitments or Loans under any Incremental
Term Loan Facility (including, for the avoidance of doubt, any Refinancing Term
Loan Facility or Permitted Refinancing Indebtedness in respect thereof) or
Incremental Initial Revolving Facility (including, for the avoidance of doubt,
any Refinancing Revolving Credit Facility or Permitted Refinancing Indebtedness
in respect thereof), shall have terms and conditions (other than with respect to
pricing, fees, rate floors and optional prepayment or redemption terms)
substantially similar to, or (taken as a whole) no more favorable (as reasonably
determined in good faith by the Parent Borrower) to the lenders providing such
Permitted Refinancing Indebtedness than, the terms and conditions of the
Refinanced Indebtedness, unless (1) the Lenders also receive the benefit of such
covenants or other provisions pursuant to an amendment or amendments to the Loan
Documents subject solely to the reasonable satisfaction of the Administrative
Agent (without any consent of any other Secured Creditor

 

52



--------------------------------------------------------------------------------

being required) or (2) any such provisions apply only after the Latest Maturity
Date of such Refinanced Indebtedness; provided that a certificate of an
Authorized Officer of the Parent Borrower delivered to the Administrative Agent
in good faith at least five (5) Business Days prior to the incurrence of such
Permitted Refinancing Indebtedness (or such shorter period as the Administrative
Agent may agree in its sole discretion), together with a reasonably detailed
description of the material terms and conditions of such Permitted Refinancing
Indebtedness or drafts of the documentation relating thereto, stating that the
Parent Borrower has determined in good faith that the relevant Permitted
Refinancing Indebtedness satisfies the conditions set forth in this clause (E),
shall be conclusive evidence that such conditions have been met unless the
Administrative Agent provides notice to the Parent Borrower of its objection
during such five (5) Business Day period or shorter period, as the case may be
(including a reasonable description of the basis upon which it objects) and
(F) if the Indebtedness being Refinanced is subject to an Intercreditor
Agreement, the holders of such Refinanced Indebtedness (if such Indebtedness is
secured) or their authorized representative on their behalf, shall become party
to such Intercreditor Agreement.

“Permitted Second Priority Refinancing Debt” means any secured Indebtedness
incurred by any Borrower in the form of one or more series of second lien (or
other junior lien) secured notes or second lien (or other junior lien) secured
loans; provided that (a) such Indebtedness shall be secured by Liens on the
Collateral on a junior basis withto the Liens securing the Obligations and any
other First Lien Obligations and shall not be secured by any property or assets
of the Parent Borrower or any Restricted Subsidiary other than the Collateral,
(b) such Indebtedness otherwise constitutes Credit Agreement Refinancing
Indebtedness, (c) such Indebtedness shall not be guaranteed by any Person other
than a Guarantor and (d) an authorized representative acting on behalf of the
holders of such Indebtedness shall have become party to the provisions of a
Customary Intercreditor Agreement. Permitted Second Priority Refinancing Debt
will include any Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means any Indebtedness incurred by any
Borrower in the form of one or more series of unsecured notes or loans; provided
that (a) such Indebtedness otherwise constitutes Credit Agreement Refinancing
Indebtedness and (b) such Indebtedness shall not be guaranteed by any Person
other than a Guarantor. Permitted Unsecured Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Person” means any individual, partnership, joint venture, firm, corporation,
limited liability company, association, trust or other enterprise or any
governmental or political subdivision or any agency, department or
instrumentality thereof.

“Plan” means any Foreign Pension Plan, Multi-Employer Plan, Multiple-Employer
Plan or Single-Employer Plan.

“Platform” has the meaning set forth in Section 6.01.

“Primary Indebtedness” has the meaning set forth in the definition of “Guaranty
Obligations”.”

“Primary Obligor” has the meaning set forth in the definition of “Guaranty
Obligations”.”

“Prime Rate” means the rate of interest per annum determined from time to time
by the Administrative Agent as its “prime rate” in effect at its principal
office in New York City and notified to the Parent Borrower. The “prime rate” is
a rate set by the Administrative Agent based upon various factors, including the
Administrative Agent’s costs and desired return, general economic conditions and
other factors, and is used as a reference point for pricing some loans, which
may be priced at, above or below such rate.has the meaning set forth in the
definition of “Alternate Base Rate.”

 

53



--------------------------------------------------------------------------------

“Priority Obligation” means any obligation (other than Indebtedness for borrowed
money) that is secured by a Lien on any Collateral in favor of a Governmental
Authority and arising by operation of law, which Lien ranks or is capable of
ranking prior to or pari passu with the Liens thereon created by the applicable
Security Documents, but excluding any such Liens of the type described in
clauses (i), (ii), (v), (xii), (xx), or (xxvii) of the definition of “Standard
Permitted Lien.”

“Pro Forma Basis,” “Pro Forma Compliance” and “Pro Forma Effect” mean, as to any
Person, for any events as described below that occur subsequent to the
commencement of a period for which the financial effect of such events is being
calculated, and giving effect to the events for which such calculation is being
made, such calculation as will give pro forma effect to such events as if such
events occurred on the first day of the four (4) consecutive fiscal quarter
period being tested (the “Reference Period”): (a) in making any determination on
a Pro Forma Basis, of Pro Forma Compliance or of Pro Forma Effect, (x) effect
shall be given to any Specified Transaction, including any change in
Consolidated EBITDA relating thereto and any operating improvements or
restructurings of the business of the Parent Borrower or any of the Restricted
Subsidiaries that are expected to have a continuing impact and are supportable,
which without limiting the foregoing shall include synergies, operational
improvements and cost savings, which adjustments the Parent Borrower determines
are reasonable and are supportable as set forth in a certificate signed by a
Financial Officer of the Parent Borrower, in each case, that occurred during the
Reference Period;, (y) subject to Section 1.13(b), all Indebtedness (including
Indebtedness issued, incurred or assumed as a result of, or to finance, any
relevant transactions and for which the financial effect is being calculated,
whether incurred under the Loan Documents or otherwise) issued, incurred,
assumed or permanently repaid during the Reference Period (or with respect to
Indebtedness permanently repaid, during the Reference Period or within thirty
(30) days subsequent to the end of the Reference Period and prior to, or
simultaneously with, the event for which the calculation of any such ratio is
made) shall be deemed to have been issued, incurred, assumed or permanently
repaid at the beginning of such period and (z) interest expense of such
personPerson attributable to interest on any indebtednessIndebtedness, for which
pro forma effect is being given as provided in preceding clause (y), bearing
floating interest rates shall be computed on a pro forma basis as if the rates
that would have been in effect during the period for which pro forma effect is
being given had been actually in effect during such periodsusing an implied rate
of interest for the applicable period for purposes of this definition determined
by utilizing the rate that is or would be in effect with respect to such
Indebtedness as at the relevant date of determination; (b) with respect to
(A) any redesignation of a Subsidiary as ana Restricted Subsidiary, effect shall
be given to such Subsidiary redesignation and all other Subsidiary
redesignations after the first day of the relevant Reference Period and on or
prior to the date of the respective Subsidiary redesignation then being
designated, collectively and (B) any designation of a Subsidiary as an
Unrestricted Subsidiary, effect shall be given to such designation and all other
designations of subsidiaries as Unrestricted Subsidiaries after the first day of
the relevant Reference Period and on or prior to the date of the then applicable
designation of a Subsidiary as an Unrestricted Subsidiary, collectively and
(c) notwithstanding anything to the contrary in this definition or in any
classification under GAAP of any Person, business, assets or operations in
respect of which a definitive agreement for the asset sale, transfer,
disposition or lease thereof has been entered into as discontinued operations,
no Pro Forma Effect shall be given to the classification thereof as discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such asset sale, transfer, disposition or lease shall have been
consummated; provided that, at the election of the Parent Borrower, any
adjustments to Consolidated EBITDA pursuant to clauses (a)(x) and (b) above
shall not be required to be included for any Acquired Entity or Business or
Converted Restricted Subsidiary to the extent the aggregate Consideration paid
in connection with the acquisition of such Acquired Entity or Business or the
Fair Market Value of such Converted Restricted Subsidiary, as applicable, is
less than $5,000,00010,000,000 in the aggregate for all such transactions in a
fiscal year. Notwithstanding the foregoing, any amounts included in any
determination on a Pro Forma Basis, of Pro Forma Compliance or Pro Forma Effect
pursuant to clause (a) above resulting from cost savings, operating improvements
and synergies shall be subject to the limitations set forth in the definition of
“Consolidated EBITDA.”

 

54



--------------------------------------------------------------------------------

“Pro Forma Entity” has the meaning set forth in the definition of the term
“Acquired EBITDA”.”

“Projections” means the projections that are contained in the “private side”
confidential information memorandum dated January 2016 and that were prepared by
or on behalf of the Parent Borrower in connection with the Transactions and made
available to the Administrative Agent and the Lenders prior to the Closing Date.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning set forth in Section 6.01.

“Purchase Date” has the meaning set forth in Section 2.04(c).

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Credit Party that has total assets exceeding $10,000,000 at the time the
relevant guaranty or grant of the relevant security interest becomes effective
with respect to such Swap Obligation is incurred or such other person as
constitutes an ECP under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an ECP at such
time by entering into a “keepwell” under Section 1a(18)(A)(v)(II) of the
Commodity Exchange Act.

“Qualified Equity” means any Capital Stock that is not a Disqualified Equity
Interest.

“Qualifying Institution” has the meaning set forth in Section 2.13(a)(iv)(D)(3).

“Real Property” of any Person means all of the right, title and interest of such
Person in and to land, improvements and fixtures, including Leaseholds and
surface rights.

“Recipient” means (a) the Administrative Agent, (b) any Lender, (c) any LC
Issuer and (d) any other recipient of any payment made by or on behalf of a
Borrower under this Agreement or any of the Loan Documents, as applicable.

“Reference Period” has the meaning set forth in the definition of “Pro Forma
Basis”.”

“Refinance” or a “Refinancing” or “Refinanced” shall each have the meaning
provided in the definition of “Permitted Refinancing Indebtedness”.”

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness”.”

“ Refinanced Indebtedness” has the meaning set forth in the definition of
“Permitted Refinancing Indebtedness.”

“Refinancing Amendment” means an amendment to this Agreement in form and
substance consistent with the terms hereof and otherwise reasonably satisfactory
to the Administrative Agent and the Parent Borrower executed by each of (a) the
Parent Borrower and any other Borrower, (b) the Administrative Agent and
(c) each Additional Refinancing Lender and Lender that agrees to provide any
portion of the Credit Agreement Refinancing Indebtedness being incurred pursuant
thereto, in accordance

 

55



--------------------------------------------------------------------------------

with Section 2.18. For the avoidance of doubt, in connection with the incurrence
of Refinancing Term Loans that take the form of what is customarily referred to
as term “B ” loans or syndicated term loans, such Refinancing Amendment may
amend this Agreement to incorporate provisions which are customary for such
loans, including, without limitation, an excess cash flow sweep, call
protection, “MFN ” pricing protection with respect to incremental term loans,
quarterly amortization payments and provisions permitting borrower repurchases
of such loans, so long as such amendments do not directly and adversely affect
any Lenders holding Revolving Commitments at such time, as determined by the
Administrative Agent in its sole and absolute discretion. At the election of the
Administrative Agent, a draft Refinancing Amendment may be posted to the Lenders
not less than three (3) Business Days before execution thereof and, if the
Required Lenders (calculated excluding Lenders whose Loans or Commitments would
be refinanced in connection with the Refinancing Amendment) shall not have
objected to such changes within three (3) Business Days after posting, then the
Lenders shall be deemed to have agreed that the Administrative Agent’s entry
into such Refinancing Amendment (including with such changes) is reasonable and
to have consented to such Refinancing Amendment (including with such changes)
and to the Administrative Agent’s execution thereof.

“Refinancing Revolving Credit Commitments” means each Class of revolving credit
commitments hereunder that results from a Refinancing Amendment.

“Refinancing Revolving Credit Facility” means, at any time, each revolving
credit facility available to the Parent Borrower or any other Credit Party at
such time pursuant to a Class of Refinancing Revolving Credit Commitments in
effect at such time.

“Refinancing Revolving Credit Loans” means the Revolving Loans made pursuant to
the Refinancing Revolving Credit Commitments.

“Refinancing Revolving Credit Exposure” means, with respect to any Lender at any
time, the aggregate principal amount at such time of all outstanding Refinancing
Revolving Credit Loans of such Lender.

“Refinancing Term Loan Commitments” means each Class of term loan commitments
hereunder that are established to fund Refinancing Term Loans hereunder pursuant
to a Refinancing Amendment.

“Refinancing Term Loan Facility” means each tranche of term loans made available
to any Borrower pursuant to a Class of Refinancing Term Loan Commitments.

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees and Collateral, if applicable) issued in a
dollar-for-dollar exchange therefor pursuant to an exchange offer registered
with the SEC.

“Regulation D” means Regulation D of the FRB as from time to time in effect and
any successor to all or a portion thereof establishing reserve requirements.

“Regulation U” means Regulation U of the FRB as from time to time in effect and
any successor to all or a portion thereof establishing margin requirements.

“Reinvestment Date” has the meaning set forth in Section 2.13(c)(v).

 

56



--------------------------------------------------------------------------------

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.

“Release” means disposing, discharging, injecting, spilling, pumping, leaking,
leaching, dumping, emitting, escaping, emptying, pouring, seeping, or migrating
into, through or upon any land, water or air, or otherwise entering into the
environment.

“Reportable Event” means an event described in Section 4043 of ERISA or the
regulations thereunder with respect to a Plan, other than those events as to
which the notice requirement is waived under PBGC regulations.

“Repricing Event” means (i) (x) any substantially concurrent voluntary
prepayment or mandatory prepayment pursuant to Section 2.13 of Initial Term
Loans in whole or in part with the proceeds of, or any conversion of any Initial
Term Loans into, any new or replacement tranche of secured term loans incurred
by the Parent Borrower or any Restricted Subsidiary bearing interest at an
All-In Yield less than the All-In Yield applicable to the Initial Term Loans the
incurrence of which had the primary purpose of reducing the All-In Yield or
(y) any amendment to this Agreement that, directly or indirectly, reduces the
“effective” interest rate applicable to the Initial Term Loans or (ii) any
assignment permitted under Section 3.03(b) of all or any portion of the Initial
Term Loans of any Lender in connection with any amendment under clause (i) of
this definition (in each case in clauses (i) and (ii) other than in connection
with a Change in Control or a Transformative Acquisition not otherwise permitted
hereby).

“Required Lenders” means Lenders (other than any Defaulting Lender) whose Credit
Facility Exposure and Unused Revolving Commitments constitute more than 50% of
the sum of the Aggregate Credit Facility Exposure and the Unused Total Revolving
Commitment (in each case, held by Lenders which are not Defaulting Lenders);
provided that if there are two or more unaffiliated Lenders, then “Required
Lenders” shall include at least two unaffiliated Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Lenders (other than any Defaulting Lender) whose Aggregate Revolving Facility
Exposure and Unused Revolving Commitments constitute more than 50% of the Total
Revolving Commitments (in each case, held by Lenders which are not Defaulting
Lenders); provided that if there are two or more unaffiliated Revolving Lenders,
then “Required Revolving Lenders” shall include at least two unaffiliated
Lenders.

“Restricted Payment” means (i) any Capital Distribution and (ii) any amount paid
by the Parent Borrower or any of its Restricted Subsidiaries in prepayment,
redemption, retirement or repurchase of any SubordinatedJunior Indebtedness, in
each case, prior to its stated maturity.

“Restricted Subsidiary” means any Subsidiary of the Parent Borrower that is not
an Unrestricted Subsidiary. Each Restricted Subsidiary on the ClosingThird
Amendment Effective Date is listed on Schedule 2 hereto.

“Revolving Borrowing” means the incurrence of Revolving Loans consisting of one
Type of Revolving Loan by a Borrower from all of the Lenders having Revolving
Commitments in respect thereof on a pro rata basis on a given date (or resulting
from Conversions or Continuations on a given date) having, in the case of any
Eurodollar Loans, the same Interest Period.

“Revolving Commitment” means, with respect to each Lender, the amount set forth
opposite such Lender’s name in Schedule 1 hereto as its “Revolving Commitment”
or in the case of any Lender that becomes a party hereto pursuant to an
Assignment Agreement, the amount set forth in such Assignment Agreement, as such
commitment may be reduced from time to time pursuant to Section 2.12(c) or
adjusted

 

57



--------------------------------------------------------------------------------

from time to time as a result of assignments to or from such Lender pursuant to
Section 10.06 and any Incremental Revolving Credit Commitment. For the avoidance
of doubt, “Revolving Commitment” shall also include any Incremental Revolving
Credit Commitment, Extended Revolving Credit Commitment, or Refinancing
Revolving Credit Commitment of any Class or tranche.

“Revolving Facility” means the credit facility established under Section 2.02
pursuant to the Revolving Commitment of each Lender, as the same may be
increased from time to time pursuant to Section 2.16 and extended pursuant to
Section 2.17. For the avoidance of doubt, “Revolving Facility” shall also
include any Credit Facility established pursuant to any Incremental Revolving
Credit Commitment, Extended Revolving Credit Commitment, Extended Revolving
Credit Facility, Refinancing Revolving Credit Commitment or Refinancing
Revolving Credit Facility, in each case, of any Class or tranche.

“Revolving Facility Availability Period” means the period from the ClosingThird
Amendment Effective Date until the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

“Revolving Facility Exposure” means, for any Lender at any time, the sum of
(i) the principal amount of Revolving Loans made by such Lender and outstanding
at such time, plus (ii) such Lender’s Revolving Facility Percentage of the LC
Outstandings at such time, plus (iii) such Lender’s Revolving Facility
Percentage of the Swing Loans then outstanding.

“Revolving Facility Note” means a promissory note substantially in the form of
Exhibit A-1 hereto.

“Revolving Facility Percentage” means, at any time for any Revolving Lender, the
percentage obtained by dividing such Revolving Lender’s Revolving Commitment by
the Total Revolving Commitment; provided, however, that if the Total Revolving
Commitment has been terminated, the Revolving Facility Percentage for each
Revolving Lender shall be determined by dividing such Lender’s Revolving
Commitment immediately prior to such termination by the Total Revolving
Commitment immediately prior to such termination.

“Revolving Facility Termination Date” means, as applicable, the earlier of
(i)(A) with respect Initial Revolving Commitment, the fifth anniversary of the
ClosingThird Amendment Effecive Date, (B) with respect to any Class of Revolving
Loans under an Extended Revolving Credit Commitment, the termination date
specified in the related Extension Amendment or (C) with respect to any Class of
Refinancing Revolving Credit Loans, the termination date specified in the
related Refinancing Amendment or (ii) the date that the Commitments have been
terminated pursuant to Section 8.02.

“Revolving Lender” means a Lender holding a Revolving Commitment or, if the
Revolving Commitments have terminated, Revolving Facility Exposure.

“Revolving Loan” means, with respect to each Lender, any loan made by such
Lender pursuant to Section 2.02 and, for the avoidance of doubt, shall also
include each Incremental Initial Revolving Loan, each Extended Revolving Credit
Loan and each Refinancing Revolving Credit Loan.

“S&P” means Standard & Poor’s RatingsFinancial Services LLC, a division of The
McGraw-Hill CompaniesS&P Global, Inc., and its successors.

“Sale and Lease-Back Transaction” means any arrangement with any Person
providing for property of the Parent Borrower or a Restricted Subsidiary to be
sold or transferred to such Person and as part of such arrangement the Parent
Borrower or its Restricted Subsidiary to lease (except for temporary leases for
a term, including any renewal thereof, of not more than one year and except for
leases between the Parent Borrower and a Restricted Subsidiary or between
Restricted Subsidiaries) such property and use such property for substantially
the same purpose or purposes as the property being sold or transferred.

 

58



--------------------------------------------------------------------------------

“Sanctions” means, any economic or financial sanction or trade embargo
administered or enforced by OFAC, the U.S. Department of State, the U.S.
Department of Commerce, and, if applicable, the United Nations Security Council,
the European Union or Her Majesty’s Treasury or other relevant sanctions
authority of any jurisdiction in which the Parent Borrower or any of its
Subsidiaries conducts business.

“Scheduled Repayment” has the meaning set forth in Section 2.13(b).Screen Rate”
shall mean the rate specified in clause (i) of the definition of “Adjusted
Eurodollar Rate.”

“SDN List” has the meaning set forth in Section 5.20(b).

“SEC” means the United States Securities and Exchange Commission.

“SEC Regulation D” means Regulation D as promulgated under the Securities Act.

“Second Amendment” shall mean that certain Second Amendment to Credit Agreement,
dated as of March 16, 2018, among the Parent Borrower, the Administrative Agent
and the Lenders and other Credit Parties party thereto.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment.

“Securities Act” means the Securities Act of 1933, as amended, as the same may
be in effect from time to time.

“Second Lien Intercreditor Agreement” means an intercreditor agreement in
substantially the form of Exhibit I-1 among the Administrative Agent and/or the
Collateral Agent and one or more authorized representatives for holders of one
or more classes of applicable Indebtedness, with such modifications thereto as
may be permitted by the definition of “Customary Intercreditor Agreement”.”

“Section 6.01 Financials” means the financial statements delivered, or required
to be delivered, pursuant to Section 6.01(a) or 6.01(b).

“Secured Creditors” means, collectively, the Administrative Agent, the
Collateral Agent, the Lenders, the LC IssuerIssuers, the Designated Hedge
Creditors, the Cash Management Banks, each co-agent or sub-agent appointed by
the Administrative Agent and/or Collateral Agent from time to time pursuant to
Section 9.02, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Security
Documents.

“Secured Hedge Designation Agreement” means a written instrument pursuant to
which the Parent Borrower designates certain Hedge Agreements as “Designated
Hedge Agreement”,Agreements,” substantially in the form of Exhibit M (or such
other form as the Parent Borrower and the Administrative Agent shall mutually
agree).

“ Secured Net Leverage Ratio” means, with respect to any Testing Period, the
ratio of (a) Consolidated Secured Debt as of the last day of such Testing Period
minus unrestricted cash and Cash Equivalents of the Parent Borrower and its
Restricted Subsidiaries to (b) Consolidated EBITDA of the Parent Borrower and
its Restricted Subsidiaries for such Testing Period.

 

59



--------------------------------------------------------------------------------

“ Securities Act” means the Securities Act of 1933, as amended, as the same may
be in effect from time to time.

“Security Agreement” means the Security Agreement among the Credit Parties and
the Collateral Agent dated the Closing Date.

“Security Documents” means the Security Agreement, the Intellectual Property
Security Agreements, the Mortgages, any supplements or joinders to the foregoing
or any other similar agreements or supplements or joinders delivered to the
Administrative Agent or Collateral Agent pursuant to Section 4.01,4.01 or
Section 6.10 or Section 6.18 and any other agreements, instruments or documents
that createscreate or purportspurport to create a Lien in favor of the
Administrative Agent or Collateral Agent for the benefit of the Secured
Creditors.

“Senior Managing Agent” means Cadence Bank, N.A.Significant Acquisition” means
an acquisition or investment permitted under Sections 7.01 and 7.04; provided
that the aggregate consideration (whether in the form of cash, securities,
goodwill, or otherwise) with respect to such acquisition is not less than
$75,000,000 in any single transaction or series of related transactions.

“ Significant Acquisition Period” means the fiscal quarter in which a
Significant Acquisition is consummated and the four consecutive fiscal quarters
immediately succeeding such fiscal quarter.

“Single-Employer Plan” means any “employee pension benefit plan” (as such term
is defined in Section 3(2) of ERISA), other than a Multi-Employer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code and is sponsored or
maintained by a Credit Party or any ERISA Affiliate or for which a Credit Party
or any ERISA Affiliate may have liability by reason of being deemed to be a
contributing sponsor under Section 4069 of ERISA.

“Sold Entity or Business” has the meaning set forth in the definition of the
term “Consolidated EBITDA.”

“Solicited Discount Proration” has the meaning set forth in
Section 2.13(a)(iv)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.13(a)(iv)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Parent
Borrower of Solicited Discounted Prepayment Offers made pursuant to
Section 2.13(a)(iv)(D) substantially in the form of Exhibit K-5.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit K-6, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.13(a)(iv)(D)(1).

“SPC” has the meaning set forth in Section 10.06(g).

“Specified Contribution Period” has the meaning set forth in Section 8.01(c)(y).

“Specified Discount” has the meaning set forth in Section 2.13(a)(iv)(B)(1).

 

60



--------------------------------------------------------------------------------

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.13(a)(iv)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.13(a)(iv)(B)
substantially in the form of Exhibit K-7.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K-8, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.13(a)(iv)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.13(a)(iv)(B)(3).

“Specified Equity Contributions” has the meaning set forth in Section 7.06.

“Specified Event of Default” means any Event of Default under Section 8.01(a)
andor Section 8.01(h).

“Specified Purchase Agreement Representations” means the representations made by
the “seller” (or other applicable term) with respect to such seller and its
applicable Affiliates in any acquisition agreement executed in connection with a
Permitted Acquisition or other Investment permitted hereunder that are material
to the interests of Lenders, but only to the extent that the buyer (or other
applicable term) under any acquisition agreement referred to above has (or the
buyer’s applicable Affiliate has) the right to terminate its obligations under
the acquisition agreement executed in connection with such Permitted Acquisition
or other Investment or the right not to consummate such Permitted Acquisition or
other Investment pursuant to such acquisition agreement as a result of the
breach of one or more of such representations in such purchase agreement.

“Specified Representations” means the representations and warranties set forth
in Sections 5.01 (only as it relates to the corporate existence of the Borrowers
and any Guarantor), 5.02 (only as it relates to the organizational power and
authority, due authorization, execution, delivery and enforceability of the Loan
Documents), 5.03 (excluding clause (ii) thereof), 5.06(e), 5.09 (as evidenced by
a certificate substantially in the form of Exhibit D), 5.16, 5.17,5.17 (only as
it relates to the creation, validity and perfection of security interests in the
Collateral as of such closing date), 5.20 and 5.21.

“Specified Transaction” means, with respect to any period, any (a) asset sale,
acquisition, Investment, sale, transfer or other disposition of assets or
property other than in the ordinary course, (b) any merger or consolidation, or
any similar transaction, (c) any incurrence, issuance or repayment of
Indebtedness, (d) any Restricted Payment, (e) any Subsidiary designation or
(f) any other event, in each case with respect to which the terms of the Loan
Documents permitting such transaction require “Pro Forma Compliance” with a test
or covenant hereunder or requires such test or covenant to be calculated on a
“Pro Forma Basis” or to be given “Pro Forma Effect.”

“Standard Permitted Lien” means any of the following:

(i) Liens for taxes, assessments or governmental charges that (a) are not yet
due and payable or are not overdue for a period of more than thirty (30) days or
(b) are being contested in good faith and by appropriate proceedings for which
adequate reserves in accordance with GAAP have been established;

 

61



--------------------------------------------------------------------------------

(ii) Liens not securing Indebtedness in respect of property or assets imposed by
law that were incurred in the ordinary course of business, including, but not
limited to, carriers’, suppliers’, warehousemen’s, materialmen’s and mechanics’
Liens and other similar Liens arising in the ordinary course of business which
do not, individually or in the aggregate, have a Material Adverse Effect;

(iii) Liens created by this Agreement or the other Loan Documents;

(iv) Liens arising from judgments, decrees or attachments in circumstances not
constituting an Event of Default under Section 8.01(g) and/or Section 8.01(h);

(v) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security, and mechanic’s Liens, insurance carrier’s Liens or deposits
made or other security provided to secure liabilities to insurance carriers
under insurance or self-insurance arrangements;

(vi) Liens and deposits to secure the performance of tenders, statutory
obligations, contract bids, government contracts, surety, appeal, customs,
performance and return-of-money bonds and other similar obligations, incurred in
the ordinary course of business (exclusive of obligations in respect of the
payment for borrowed money), whether pursuant to statutory requirements, common
law or consensual arrangements;

(vii) leases or subleases granted in the ordinary course of business to others
which do not (a) interfere in any material respect with the business of the
Parent Borrower and its Subsidiaries, taken as a whole, or (b) secure any
Indebtedness for borrowed money and, any interest or title of a lessor under any
lease not in violation of this Agreement;

(viii) (a) easements, rights-of-way, zoning or other restrictions, charges,
encumbrances, defects in title, prior rights of other Persons, and obligations
contained in similar instruments, in each case that do not secure Indebtedness
and do not involve, either individually or in the aggregate, (Ax) a substantial
and prolonged interruption or disruption of the business activities of the
Parent Borrower and its Restricted Subsidiaries, taken as a whole, or (By) a
Material Adverse Effect and (b) with respect to any Mortgaged Real Property,
such exceptions to title as are set forth in the Title Policy delivered with
respect thereto, all of which exceptions must be Standard Permitted Liens or
otherwise acceptable to the Administrative Agent in its reasonable discretion;

(ix) Liens arising from the rights of lessors under leases (including financing
statements regarding property subject to lease) not in violation of the
requirements of this Agreement,; provided that such Liens are only in respect of
the property subject to, and secure only, the respective lease (and any other
lease with the same or an affiliated lessor);

(x) Liens on specific items of inventory or other goods and proceeds thereof of
any Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods in the ordinary course of
business;

(xi) Liens in favor of the Parent Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03; provided that no Credit Party shall
grant a Lien in favor of any non-Credit Party;

 

62



--------------------------------------------------------------------------------

(xii) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;

(xiii) Liens (a) of a collection bank arising under Section 4-210 of the UCC (or
Section 4-208 of the UCC) or any comparable or successor provision on items in
the course of collection, (b) attaching to commodity trading accounts or other
commodity brokerage accounts incurred in the ordinary course of business and
(c) in favor of banking institutions arising as a matter of law encumbering
deposits (including the right of set-off) and which are within the general
parameters customary in the banking industry;

(xiv) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.04; provided that such Liens do not extend
to any assets other than those that are the subject of such repurchase
agreement;

(xv) Liens encumbering reasonable customary initial deposits and margin deposits
and other Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(xvi) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Parent Borrower or any of its Restricted Subsidiaries to permit
satisfaction of overdraft or similar obligations incurred in the ordinary course
of business of the Parent Borrower and its Restricted Subsidiaries or
(iii) relating to purchase orders and other agreements entered into with
customers of the Parent Borrower or any of its Restricted Subsidiaries in the
ordinary course of business;

(xvii) Liens solely on any cash earnest money deposits made by the Parent
Borrower or any of its Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted under this Agreement;

(xviii) the rights reserved or vested in any Person by the terms of any lease,
license, franchise, grant or permit held by the Parent Borrower or any of its
Subsidiaries or by a statutory provision, to terminate any such lease, license,
franchise, grant or permit, or to require annual or periodic payments as a
condition to the continuance thereof;

(xix) restrictive covenants affecting the use to which real propertyReal
Property may be put;

(xx) security given to a public utility or any municipality or Governmental
Authority when required by such utility or authority in connection with the
operations of that Person in the ordinary course of business;

(xxi) Liens arising out of conditional sale, title retention, consignment or
other arrangements for sale of goods entered into by the Parent Borrower or any
Subsidiary in the ordinary course of business;

(xxii) agreements to subordinate any interest of the Parent Borrower or any
Restricted Subsidiary in any accounts receivable or other proceeds arising from
inventory consigned by the Parent Borrower or any Restricted Subsidiary pursuant
to an agreement entered into in the ordinary course of business;

 

63



--------------------------------------------------------------------------------

(xxiii) Liens on Capital Stock of joint ventures and Unrestricted Subsidiaries
securing obligations of such joint ventures or Unrestricted Subsidiaries, as the
case may be;

(xxiv) operating leases of vehicles or equipment which are entered into in the
ordinary course of the business or otherwise permitted under this Agreement;

(xxv) subdivision agreements, site plan control agreements, development
agreements, facilities sharing agreements, cost sharing agreements and other
agreements, in each case with respect to real propertyReal Property and which in
the aggregate do not interfere with the ordinary conduct of business of the
Parent Borrower or any Subsidiary;

(xxvi) Liens or covenants restricting or prohibiting access to or from lands
abutting on controlled access highways or covenants affecting the use to which
lands may be put; provided, that such Liens or covenants do not interfere with
the ordinary conduct of business of the Parent Borrower or any Restricted
Subsidiary;

(xxvii) statutory Liens incurred or pledges or deposits made, in each case in
the ordinary course of business, in favor of a Governmental Authority to secure
the performance of obligations of the Parent Borrower or any Restricted
Subsidiary under Environmental Laws to which any such Person is subject;

(xxviii) Liens on cash collateral which are required to be granted by the Parent
Borrower or any Restricted Subsidiary in connection with swap arrangements for
gas or electricity used in the business of such Person, and not for speculative
purposes;

(xxix) Liens on the Collateral in favor of any collateral agent relating to such
collateral agent’s administrative expenses with respect to the Collateral; and

(xxx) Liens securing Priority Obligations.

“Standby Letter of Credit” means any standby letter of credit issued for the
purpose of supporting workers’ compensation, liability insurance, releases of
contract retention obligations, contract performance guarantee requirements and
other bonding obligations or for other lawful purposes.

“Stated Amount” of each Letter of Credit means the maximum amount available to
be drawn thereunder (regardless of whether any conditions or other requirements
for drawing could then be met).

“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five (5) decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the FRB to which the
Administrative Agent is subject with respect to the Adjusted Eurodollar Rate,
for Eurodollar Rate funding (currently referred to as “Eurocurrency Liabilities”
in Regulation D of the FRB). Such reserve percentages shall include those
imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute Eurodollar Rate funding and to be subject to such reserve
requirements without benefit of or credit for proration, exemptions or offsets
that may be available from time to time to any Lender under such Regulation D or
any comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“Submitted Amount” has the meaning set forth in Section 2.13(a)(iv)(C)(1).

 

64



--------------------------------------------------------------------------------

“Submitted Discount” has the meaning set forth in Section 2.13(a)(iv)(C)(1).

“Subordinated Indebtedness” means any Indebtedness that has been expressly
subordinated to the prior payment in full of all of the Obligations pursuant to
a customary written agreement or customary written terms reasonably acceptable
to the Administrative Agent.

“Subsidiary” of any Person means (i) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary Voting Power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time stock of any class or classes of such corporation
shall have or might have Voting Power by reason of the happening of any
contingency) is at the time owned by such Person directly or indirectly through
Subsidiaries, and (ii) any partnership, limited liability company, association,
joint venture or other entity in which such Person directly or indirectly
through Subsidiaries, owns more than 50% of the Capital Stock of such Person at
the time or in which such Person, one or more other Subsidiaries of such Person
or such Person and one or more Subsidiaries of such Person, directly or
indirectly, has the power to direct the policies, management and affairs
thereof. Unless otherwise expressly provided, all references herein to
“Subsidiary” mean a Subsidiary of the Parent Borrower.

“Subsidiary Guarantor” means (a) the Subsidiaries identified on Schedule I to
the Guaranty and (b) each other Subsidiary that becomes a party to the Guaranty
as a Guarantor (as such term is defined therein) after the Closing Date. For the
avoidance of doubt, the Parent Borrower in its sole discretion may cause any
Restricted Subsidiary that is not a Guarantor to guarantee the Obligations by
causing such Restricted Subsidiary to execute a Guaranty in form and substance
reasonably satisfactory to the Administrative Agent, and any such Restricted
Subsidiary shall be a Guarantor, Credit Party and Subsidiary Guarantor hereunder
for all purposes. Schedule 3 hereto lists each Subsidiary Guarantor as of the
ClosingThird Amendment Effective Date.

“Successful SyndicationSunTrust” has the meaning set forth in the Fee Letter.

“SunTrust” means SunTrust Bank.“Survey” has the meaning set forth in Schedule
6.10(c)preamble hereto.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Commitment” means $5,000,000, as such amount may be increased with
the consent of the Swing Line Lender (such consent not to unreasonably be
withheld) as set forth in any applicable Incremental Amendment (or similar
applicable agreement) in accordance with Section 2.16(a).

“Swing Line Facility” means the credit facility established under Section 2.04
pursuant to the Swing Line Commitment of the Swing Line Lender.

“Swing Line Lender” means DBNYSunTrust , in its capacity as Swing Line Lender
hereunder or any replacement or successor thereto.

“Swing Line Note” means a promissory note substantially in the form of Exhibit
A-2 hereto.

“Swing Loan” means any loan made by the Swing Line Lender under the Swing Line
Facility pursuant to Section 2.04.

 

65



--------------------------------------------------------------------------------

“Swing Loan Maturity Date” means, with respect to any Swing Loan, the date that
is five (5) Business Days prior to the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

“Swing Loan Participation” has the meaning set forth in Section 2.04(c).

“Swing Loan Participation Amount” has the meaning set forth in Section 2.04(c).

“Syndication Agent” means SunTrust Bank.

“Target Acquisition” has the meaning set forth in the preliminary statements
hereto.“Target Holdings” has the meaning set forth in the preliminary statements
heretoKeyBank National Association.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, and including any interest, additions to
tax or penalties applicable thereto.

“Term Borrowing” means the incurrence of Term Loans consisting of one Type of
Term Loan by the Borrowers from all of the Lenders having Term Commitments in
respect thereof on a pro rata basis on a given date (or resulting from
Conversions or Continuations on a given date), having, in the case of Eurodollar
Loans, the same Interest Period.

“Term Commitment” means, with respect to each Lender, (i) the amount, if any,
set forth opposite such Lender’s name in Schedule 1 hereto as its “Term
Commitment” or in the case of any Lender that becomes a party hereto pursuant to
an Assignment Agreement, the amount set forth in such Assignment Agreement, as
such commitment may be reduced or increased from time to time as a result of
assignments to or from such Lender pursuant to Section 10.06,any Initial Term
Commitment, (ii) any Incremental Term Loan Commitment of such Lender, (iii) any
Extended Term Loan Commitment and (iv) any Refinancing Term Loan Commitment.

“ Term Facility Percentage” means, at any time for any Term Lender, the
percentage obtained by dividing such Term Lender’s outstanding Term Loans at
such time by the aggregate principal amount of all Term Loans outstanding at
such time.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

“Term Loan” means, with respect to each Lender that has a Term Commitment, any
loan made by such Lender pursuant to Section 2.03, any Incremental Term Loan,
any Extended Term Loan or any Refinancing Term Loan, as applicable.

“Term Loan Facility” means the term loan facility represented by the Term Loans.

“Term Note” means a promissory note substantially in the form of Exhibit A-3
hereto.

“Testing Period” means, for any date of determination under this Agreement, a
single period consisting of the most recent four consecutive fiscal quarters of
the Parent Borrower, for which financial statements have been required to be
delivered pursuant to Section 6.01(a) or (b) (whether or not such quarters are
all within the same fiscal year).

 

66



--------------------------------------------------------------------------------

“Title Company” has the meaning set forth in Schedule 6.10(c).Third Amendment”
means that certain Third Amendment to Credit Agreement, dated as of October 31,
2019, among the Parent Borrower, the Administrative Agent and the Lenders and
other Credit Parties party thereto.

“Title PolicyThird Amendment Effective Date” has the meaning set forth in
Schedule 6.10(c)provided in the Third Amendment.

“Total Credit Facility Amount” means the aggregate of the Total Revolving
Commitment and the Total Term Loan Commitment.

“Total Funded Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of the Parent Borrower and its Restricted
Subsidiaries outstanding on such date on the consolidated balance sheet of the
Parent Borrower, determined on a consolidated basis in accordance with GAAP (but
excluding the effects of any discounting of Indebtedness resulting from the
application of recapitalization accounting or purchase accounting in connection
with the Transactions or any Permitted Acquisition or any other Investment
permitted hereunder) consisting only of (a) Indebtedness for borrowed money,
(b) the principal component of all CapitalizedFinance Lease Obligations and
(c) debt obligations evidenced by bonds, promissory notes, debentures or debt
securities.

“Total Gross Leverage Ratio” means, for any Testing Period, the ratio of
(i) Total Funded Debt to (ii) Consolidated EBITDA.

“Total Net Leverage Ratio” means, for any Testing Period, the ratio of (i) Total
Funded Debt minus unrestricted cash and Cash Equivalents of the Parent Borrower
and its Restricted Subsidiaries (other than the Net Cash Proceeds of a Specified
Equity Contribution) to (ii) Consolidated EBITDA.

“Total Revolving Commitment” means, as of any date of determination, the sum of
the Revolving Commitments of the Lenders as in effect at such time.

“Total Term Loan Commitment” means, as of any date of determination, the sum of
the Term Commitments of the Lenders as in effect at such time.

“Trade Date” has the meaning set forth in Section 10.06(d).“Transaction Costs”
means fees and expenses incurred in connection with the Transaction(i).

“Transactions” means, collectively, (a) the consummation of the Target
Acquisition and the other transactions contemplated by the Acquisition
Agreement, (b) the execution and delivery of Loan Documents entered into on the
Closing Date and the fundingx) the entry into the Third Amendment, the
incurrence of the Initial Term Loans on the Closing Date, (c) the Closing Date
Refinancing and (d) the payment of all Transaction Costsand the provision of the
Initial Revolving Commitments on the Third Amendment Effective date in
replacement of the Existing Term B Loans and the Revolving Commitments
outstanding immediately prior to the Third Amendment Effective Date and (y) the
payment of related fees and expenses incurred in connection with the foregoing.

“Transformative Acquisition” means any acquisition or similar investment that is
either (a) not permitted by the terms of any of the Loan Documents immediately
prior to the consummation of such acquisition or investment or (b) if permitted
by the terms of the Loan Documents immediately prior to the consummation of such
acquisition or investment, would not provide the Parent Borrower and its
Subsidiaries with adequate flexibility under the Loan Document for the
continuation and/or expansion of their combined operations following such
consummation, as determined by the Parent Borrower acting in good faith.

 

67



--------------------------------------------------------------------------------

“Type” means any type of Loan determined with respect to the interest option and
currency denomination applicable thereto.

“UCC” means the Uniform Commercial Code as in effect from time to time. Unless
otherwise specified, the UCC shall refer to the UCC as in effect in the State of
New York or the Uniform Commercial Code (or similar code or statute) of another
jurisdiction, to the extent it may be required to apply to any item or items of
Collateral.

“Unfunded Pension Liability” of any Plan means the amount, if any, by which the
value of the accumulated plan benefits under the Plan, determined on a plan
termination basis in accordance with actuarial assumptions at such time
consistent with those prescribed by the PBGC for purposes of Section 4044 of
ERISA, exceeds the fair market value of all plan assets (excluding any accrued
but unpaid contributions).

“United States” or “U.S.” means United States of America.

“Unpaid Drawing” means, with respect to any Letter of Credit, the aggregate
Dollar amount of the draws made on such Letter of Credit that have not been
reimbursed by the applicable Borrower or the applicable LC Obligor or converted
to a Revolving Loan pursuant to Section 2.05(f)(i), and, in each case, all
interest that accrues thereon pursuant to this Agreement.

“Unrestricted Subsidiary” means any Subsidiary of the Parent Borrower that has
been designated as an Unrestricted Subsidiary in accordance with Section 6.13.
Each Unrestricted Subsidiary on the ClosingThird Amendment Effective Date is
listed on Schedule 2 hereto.

“Unsecured Debt Documents” means, collectively, any loan agreements, indentures,
note purchase agreements, promissory notes, guarantees and other instruments and
agreements evidencing the terms of any Unsecured Indebtedness.

“Unsecured Indebtedness” means Total Funded Debt that, by its terms, is not
secured.

“Unused Revolving Commitment” means, for any Lender at any time, the excess of
(i) such Lender’s Revolving Commitment at such time over (ii) such Lender’s
Revolving Facility Exposure at such time.

“Unused Total Revolving Commitment” means, at any time, the excess of (i) the
Total Revolving Commitment at such time over (ii) the Aggregate Revolving
Facility Exposure at such time.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Subsidiary” means any Subsidiary of the Parent Borrower organized under
the laws of the United States, any State thereof, or the District of Columbia.

“U.S. Tax Compliance Certificate” has the meaning set forth in
Section 3.02(g)(ii)(B)(3).

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person, and the
holding of a designated percentage of Voting Power of a Person means the
ownership of shares of capital stock, partnership interests, membership
interests or other interests of such Person sufficient to control exclusively
the election of that percentage of the members of the board of directors or
other similar governing body of such Person.

 

68



--------------------------------------------------------------------------------

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“WinDoor” has the meaning set forth in preliminary statements hereto.

Section 1.02 Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including,” the words “to” and “until” each meansmean “to
but excluding” and the word “through” means “through and including.” When the
performance of any covenant, duty or obligation is stated to be due or
performance (including delivery of any documents or notices) required on a day
which is not a Business Day, the date of performance shall extend to the
immediately succeeding Business Day and such extension shall be reflected in the
computation of interest or fees, as the case may be.

Section 1.03 Rounding. Any financial ratios required to be maintained pursuant
to this Agreement (or required to be satisfied in order for a specific action to
be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

Section 1.04 Available Amount Transactions. If more than one action occurs on
any given date the permissibility of the taking of which is determined hereunder
by reference to the amount of the Available Amount immediately prior to the
taking of such action, the permissibility of the taking of each such action
shall be determined independently and successively and in no event may any two
or more such actions be treated as occurring simultaneously.

Section 1.05 Accounting Terms.

(a) Except as otherwise specifically provided herein, all terms of an accounting
or financial nature not specifically or completely defined herein shall be
construed in accordance with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, as in effect from time to
time, provided that if the Parent Borrower notifies the Administrative Agent
(who shall then notify the Lenders) that the Parent Borrower wishes to amend any
provisions of Article VII (or the definitions applicable thereto) to eliminate
the effect of any change in GAAP that occurs after the ClosingThird Amendment
Effective Date on the operation of any such provisions (or if the Administrative
Agent notifies the Parent Borrower that the Required Lenders wish to amend
Article VII (or the definitions applicable thereto) for such purpose), then
(i) the Parent Borrower’s compliance with such covenants shall be determined on
the basis of GAAP in effect immediately before the relevant change in GAAP
became effective, until either such notice is withdrawn or such covenants are
amended in a manner satisfactory to the Parent Borrower, the Administrative
Agent and the Required Lenders, the Parent Borrower, the Administrative Agent
and the Lenders agreeing to enter into good faith negotiations to amend any such
provisions immediately upon receipt from any party entitled to send such notice
and (ii) the Parent Borrower shall provide to the Administrative Agent and the
Lenders financial statements and other documents required under this Agreement
which include a reconciliation between calculations of such ratio or requirement
made before

 

69



--------------------------------------------------------------------------------

and after giving effect to such change in GAAP. For the avoidance of doubt,
(i) no commitment fees, amendment fees, upfront fees or other fees shall be
payable in connection with any such amendment which are entered into solely to
effect the provisions of this Section 1.05 and (ii) any reference to
Section 7.06 herein shall refer to Section 7.06 as amended, waived or otherwise
modified from time to time in accordance with the terms of this Agreement.

(b) theThe Parent Borrower may adopt IFRS for its financial statements and
reports for all financial reporting purposes, and the Parent Borrower may elect
to apply IFRS for all purposes of this Agreement and the other Loan Documents,
in lieu of GAAP, and, upon any such election, references herein or in any other
Loan Document to GAAP shall be construed to mean IFRS as in effect from time to
time; provided that (1) all financial statements and reports required to be
provided after such election pursuant to this Agreement shall be prepared on the
basis of IFRS and shall, only in the case of the first set of Section 6.01
Financials provided following such election, be accompanied by a reconciliation
to GAAP, and (2) from and after such election, all ratios, computations and
other determinations (A) based on GAAP contained in this Agreement, except as
provided in clause (B) below, shall be computed in conformity with IFRS and
(B) in this Agreement that require the application of GAAP for periods that
include fiscal quarters ended prior to the Parent Borrower’s election to apply
IFRS shall remain as previously calculated or determined in accordance with
GAAP; provided, further, that in the event of any such election by the Parent
Borrower, any financial ratio calculations or thresholds (including any
financial covenant) and related definitions in this Agreement shall at the
request of the Parent Borrower, the Administrative Agent or the Required Lenders
be amended to eliminate the effect of the election to implement IFRS, in each
case, in a manner satisfactory to the Parent Borrower, the Administrative Agent
and the Required Lenders. For the avoidance of doubt, (i) solely making an
election (without any other action) referred to in this Section 1.05(b) will not
be treated as an incurrence of Indebtedness and (ii) in no event shall a Default
or Event of Default be deemed to occur hereunder by reason of events or
circumstances that would not have caused a Default or Event of Default prior to
any change in accounting method.

Section 1.06 Terms Generally.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, amended and restated,
extended, supplemented, modified, refinanced, renewed, replaced and/or
restructured (subject to any restrictions set forth herein), (b) any reference
herein to (1) any Person shall be construed to include such Person’s successors
and assigns and (2) to the Parent Borrower or any other Credit Party shall be
construed to include the Parent Borrower or such Credit Party as debtor and
debtor-in-possession and any receiver or trustee for the Parent Borrower or any
other Credit Party, as the case may be, in any insolvency or liquidation
proceeding, (c) the words “herein,” “hereof” and “hereunder,” and words of
similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (d) all references herein to
Sections, Schedules and Exhibits shall be construed to refer to Sections of, and
Schedules and Exhibits to, this Agreement, (e) the words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all Real Property, tangible and intangible assets and properties, including
cash, Capital Stock, securities, revenues, accounts, leasehold interests and
contract

 

70



--------------------------------------------------------------------------------

rights, and interests in any of the foregoing, (f) any reference to any law,
statute, rule or regulation is to that law, statute, rule or regulation as now
enacted or as the same may from time to time be amended, consolidated,
supplemented, re-enacted or expressly replaced (including by succession of
comparable laws), (g) any reference to a minimum Dollar amount (including, for
the avoidance of doubt and without limitation, the Minimum Borrowing Amount)
shall, if the remaining available amount in the context of such reference is
less than such minimum Dollar amount, be construed to mean such lesser remaining
available amount, (h) for the avoidance of doubt, and notwithstanding anything
to the contrary contained herein, to the extent any provision of Article II,
Article III, or Article X requires an action to be taken by, or imposes andan
obligation on, the Borrowers, such action or obligation may be taken or
satisfied by the Parent Borrower or any other Borrower, to the extent set forth
in Section 1.11(b), (i) the word “incur” shall be construed to mean incur,
create, issue, assume, become liable in respect of or suffer to exist (and the
words “incurred” and “incurrence” shall have correlative meanings) and (j) all
references to any Governmental Authority, shall include any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.
Where compliance with any provision herein or the other Loan Documents is
determined by reference to the proceeds of any issuances of Capital Stock or
capital contributions, such proceeds shall be deemed to be limited to such
amount as was not previously (and is not concurrently being) applied in
determining the permissibility of another transaction hereunder or under the
Loan Documents.

Section 1.07 Certain Determinations. For purposes of determining compliance with
any of the covenants set forth in Article VII (including in connection with
theany Incremental Facility), (x) if at any time (whetherthe time of making any
Investment, Asset Sale, Restricted Payment or Affiliate transaction such
transaction meets the criteria of one, or more than one, of the categories of
the applicable covenant permitted pursuant to Article VII (including in
connection with any Incremental Facility), such transaction shall be permitted
and classified under one or more of such categories of such covenant at the time
of such transaction, in each case, as determined by the Parent Borrower in its
sole discretion at such time and may not be reclassified or divided subsequent
to the time of such transaction and (y) if at the time of incurrence or
thereafter),of any Lien, Investment,Liens or Indebtedness, Asset Sale,
Restricted Payment or Affiliate such transaction meets the criteria of one, or
more than one, of the categories of the applicable covenant permitted pursuant
to Article VII (including in connection with the Incremental Facility), the
Parent Borrower shall in its sole discretion determine under which category such
Lien, Investment, Indebtedness, Asset Sale, Restricted Payment or Affiliate
transaction (or, in each case, any portion there) is permittedany Incremental
Facility), such transaction shall be permitted and classified under one or more
of such categories of such covenant at the time of such transaction, in each
case, as determined by the Parent Borrower in its sole discretion at such time
and the Parent Borrower may, in its sole discretion, from time to time later
divide, classify or reclassify, such Lien or Indebtedness among the applicable
categories of such covenant in any manner permitted by this Agreement.

Section 1.08 Currency Equivalent Generally.

(a) For purposes of any determination under Article VI, Article VII (other than
Section 7.06) or Article VIII or any determination under any other provision of
this Agreement requiring the use of a current exchange rate, all amounts
incurred, outstanding or proposed to be incurred or outstanding in currencies
other than Dollars shall be translated into Dollars at the Exchange Rate then in
effect on the date of such determination; provided, however, that (x) for
purposes of determining compliance with Article VII with respect to the amount
of any Indebtedness, Lien, Investment, Asset Sale, disposition, Restricted
Payment or payment under Section 7.05 in a currency other than Dollars, no
Default or Event of Default shall be deemed to have occurred solely as a result
of changes in rates of exchange occurring after the time such Indebtedness or
InvestmentLien is incurred or Asset Sale, disposition, Investment, Restricted
Payment or payment under Section 7.05 is made, (y) for purposes of determining
compliance with any Dollar-denominated restriction on the incurrence of
Indebtedness, if such Indebtedness is incurred to Refinance other Indebtedness
denominated in a foreign currency, and such Refinancing would cause the
applicable

 

71



--------------------------------------------------------------------------------

Dollar-denominated restriction to be exceeded if calculated at the relevant
currency exchange rate in effect on the date of such Refinancing, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such Refinanced Indebtedness does not exceed the
principal amount of such Indebtedness being Refinanced and (z) for the avoidance
of doubt, the foregoing provisions of this Section 1.08 shall otherwise apply to
such Sections, including with respect to determining whether any Indebtedness or
InvestmentLien may be incurred or Asset Sale, disposition, Investment,
Restricted Payment or payment under Section 7.05 may be made at any time under
such Sections. For purposes of Section 7.06 and for any calculation of the Total
Net Leverage Ratio, Total Gross Leverage Ratio, First Lienthe Secured Net
Leverage Ratio, and the First Lien Net Leverage Ratio hereunder, amounts in
currencies other than Dollars shall be translated into Dollars at the applicable
exchange rates used in preparing the most recently delivered Section 6.01
Financials in accordance with GAAP.

(b) Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify with
the Parent Borrower’s consent (such consent not to be unreasonably withheld) to
appropriately reflect a change in currency of any country and any relevant
market conventions or practices relating to such change in currency.

(c) If any of the exceptions set forth in Article VII of this Agreement are
exceeded solely as a result of fluctuations to Consolidated Total Assets for the
most recently completed fiscal quarter after the last time such baskets were
calculated for any purpose under Article VII, such baskets will not be deemed to
have been exceeded solely as a result of such fluctuations.

Section 1.09 Pro Forma Calculations.

(a) Notwithstanding anything to the contrary herein, the First Lien Leverage
Ratio, First Lien Net Leverage Ratio, Total Grossthe Secured Net Leverage Ratio,
the Total Net Leverage Ratio or any other financial ratio or test, shall be
calculated on a Pro Forma Basis; provided that notwithstanding the foregoing,
when calculating the First Lien Net Leverage Ratio for purposes of determining
actual compliance with the Financial Covenant set forth in Section 7.06 (not in
connection with any Specified Transaction), any Specified Transaction (and any
related adjustment contemplated in the definition of “Pro Forma Basis”) that
occurred subsequent to the end of the applicable Testing Period shall not be
given Pro Forma Effect; provided however that voluntary prepayments of Term
Loans made pursuant to Section 2.13(a) made within thirty (30) days subsequent
to the end of the applicable Testing Period with regard to the calculation of
such Financial Covenant shall be given Pro Forma Effect (without duplication of
any prepayments in such fiscal year that reduced the amount of Excess Cash Flow
required to be prepaid pursuant to Section 2.13(c)(iv) for any prior fiscal
year) for purposes of calculating such Financial Covenant.

(b) In making any determination on a Pro Forma Basis, or Pro Forma Compliance or
of Pro Forma Effect, the calculations shall be made in good faith by a Financial
Officer of the Parent Borrower.

Section 1.10 Cashless Roll. Notwithstanding anything to the contrary contained
in this Agreement, any Lender may exchange, continue or rollover all or a
portion of its Loans in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement,
pursuant to a cashless settlement mechanism approved by the Parent Borrower, the
Administrative Agent and such Lender.

 

72



--------------------------------------------------------------------------------

Section 1.11 Additional Borrowers.

(a) Notwithstanding anything in Section 10.12 to the contrary, following the
ClosingThird Amendment Effective Date, the Parent Borrower may request that one
or more of its Restricted Subsidiaries that is a wholly-owned Domestic
Subsidiary be added as an additional Borrower under the Revolving Facility by
delivering to the Administrative Agent an Additional Borrower Agreement executed
by such Subsidiary and the Parent Borrower, which Additional Borrower Agreement
may be accepted or rejected by the Required Lenders. Such Subsidiary shall for
all purposes of this Agreement be a Borrower hereunder no earlier than the
latest of (i) five (5) Business Days (or such shorter period as the
Administrative Agent may in its discretion agree) after delivery of such
Additional Borrower Agreement and any other document required to be delivered
pursuant to Section 4.03 and (ii) receipt by the Lenders and the Administrative
Agent of such documentation and other information reasonably requested by the
Lenders or the Administrative Agent for purposes of complying with all necessary
“know your customer” or other similar checks under all applicable laws and
regulations; provided that there has been no written objection submitted by the
Lenders or the Administrative Agent within five (5) Business Days of the date of
receipt of such documentation and other information; provided that (a) each
Additional Borrower shall also be a Guarantor and (b) the Administrative Agent
shall have confirmed that neither it nor any Lender shall be materially
adversely affected by the addition of such Additional Borrower. Any obligations
in respect of borrowings by any Borrower under this Agreement will constitute
“Obligations” for all purposes of the Loan Documents. Promptly following receipt
of any Additional Borrower Agreement the Administrative Agent shall send a copy
thereof to each Lender.

(b) Each Borrower hereby irrevocably appoints the Parent Borrower as the
borrowing agent and contractual representative hereunder and under each other
Loan Document and attorney-in-fact for the Borrowers which appointment shall
remain in full force and effect unless and until the Administrative Agent shall
have received prior written notice signed by all of the Borrowers that such
appointment has been revoked and that another Borrower has been appointed in
such capacity. Such appointment shall remain in full force and effect unless and
until the Administrative Agent shall have received prior written notice signed
by all of the Borrowers that such appointment has been revoked and that another
Borrower has been appointed in such capacity. The Parent Borrower hereby agrees
to act as the borrowing agent, contractual representative and attorney-in-fact
for each of the Borrowers. Each Borrower hereby irrevocably appoints and
authorizes the Parent Borrower (or its successor), on behalf of the Borrowers,
(i) to provide to the Administrative Agent and the Lenders and receive from the
Administrative Agent and the Lenders all notices with respect to Loans obtained
for the benefit of any Borrower and all other notices and instructions under
this Agreement, (ii) to execute and deliver to the Lenders after the Closing
Date, any Loan Documents and all related agreements, certificates, documents, or
instruments as shall be necessary or appropriate to effect the purposes of the
Loan Documents, including any Compliance Certificate hereunder, (iii) to
receive, to the extent so requested by such Borrower, the proceeds of the Loans
in its account(s), at which time the Parent Borrower shall promptly disburse
such Loans to the appropriate Borrower(s) and (iv) to take such action as the
Parent Borrower deems appropriate on its behalf to obtain Loans and to exercise
such other powers as are reasonably incidental thereto to carry out the purposes
of this Agreement. The Administrative Agent and the Lenders, and their
respective officers, directors, agents orand employees, shall not be liable to
the Parent Borrower or any Borrower for any action taken or omitted to be taken
by the Parent Borrower or the Borrowers pursuant to this Section 1.11. Each
Borrower agrees that any action taken by the Parent Borrower or the Borrowers in
accordance with the terms of this Agreement or the other Loan Documents, and the
exercise by the Parent Borrower of its powers set forth therein or herein,
together with such other powers that are reasonably incidental thereto, shall be
binding upon all of the Borrowers. The Parent Borrower shall have no implied
duties to the Borrowers hereunder, or any obligation to the Lenders to take any
action hereunder except any action specifically provided by the Loan Documents
to be taken by the Parent Borrower.

(c) Each of the Borrowers, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrowers, with respect to the prompt
payment and performance in full when due of all of the Obligations (whether at
stated maturity, as a mandatory pre-paymentprepayment , by acceleration, as a
mandatory Cash Collateralization or otherwise), it being the intention of the
parties hereto that all of the Obligations shall

 

73



--------------------------------------------------------------------------------

be the joint and several obligations of each of the Borrowers without
preferences or distinction among them. If and to the extent that any of the
Borrowers shall fail to make any payment with respect to any of the Obligations
as and when due or to perform any of the Obligations in accordance with the
terms thereof, then in each such event, the other Borrowers will make such
payment with respect to, or perform, such Obligation. The Obligations of each of
the Borrowers under the provisions of this Section 1.11(c) constitute the
absolute and unconditional, full recourse Obligations of each of the Borrowers,
enforceable against each such Person to the full extent of its properties and
assets, irrespective of the validity, regularity or enforceability of this
Agreement, the other Loan Documents or any other circumstances whatsoever.

Section  1.12 Divisions. For all purposes under the Loan Documents, in
connection with any division or plan of division under Delaware law (or any
comparable event under a different jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, such new Person shall be deemed to have
been organized on the first date of its existence by the holders of its equity
interests at such time.

Section  1.13 Certain Conditions, Calculations and Tests.

(a) In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:

(i) determining compliance with any provision of this Agreement which requires
the calculation of Consolidated EBITDA (including, without limitation, tests
measured as a percentage of Consolidated EBITDA), the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio (other
than for purposes of any Applicable Margin or any Applicable Commitment Fee
Rate); or

(ii) testing availability under baskets set forth in this Agreement (including,
without limitation, baskets measured as a percentage of Consolidated Total
Assets or Consolidated EBITDA or by reference to the First Lien Net Leverage
Ratio, the Secured Net Leverage Ratio or the Total Net Leverage Ratio),

in each case, at the option of the Parent Borrower (the Parent Borrower’s
election to exercise such option in connection with any Limited Condition
Acquisition, an “LCA Election”), the date of determination of whether any such
action is permitted hereunder shall be deemed to be the date the definitive
agreements for such Limited Condition Acquisition are entered into (the “LCA
Test Date”), and if, after giving pro forma effect to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness or Liens and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
Testing Period ended prior to the LCA Test Date, the Parent Borrower could have
taken such action on the relevant LCA Test Date in compliance with such test,
ratio or basket, calculated on a Pro Forma Basis, then such test, ratio or
basket shall be deemed to have been complied with.

If the Parent Borrower has made an LCA Election and any of the tests, ratios or
baskets for which compliance was determined or tested as of the LCA Test Date
are subsequently exceeded as a result of fluctuations in any such test, ratio or
basket, including due to fluctuations in Consolidated EBITDA or Consolidated
Total Assets of the Parent Borrower and its Subsidiaries or the Person subject
to such Limited Condition Acquisition, at or prior to the consummation of the
relevant transaction or action, such tests, baskets or ratios will be deemed not
to have been exceeded as a result of such fluctuations solely for purposes of
determining whether the relevant transaction or action is permitted to be
consummated or taken. If the Parent Borrower has made an LCA Election for any
Limited Condition Acquisition, then (x) in

 

74



--------------------------------------------------------------------------------

connection with any subsequent calculation of any test, ratio or basket
availability with respect to the incurrence of Indebtedness or Liens or the
making of Investments on or following the relevant LCA Test Date and prior to
the earlier of the date on which such Limited Condition Acquisition is
consummated or the definitive agreement for such Limited Condition Acquisition
is terminated or expires without consummation of such Limited Condition
Acquisition, any such test, ratio or basket shall be tested by calculating the
availability under such test, ratio or basket on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and any associated Lien and the use of
proceeds thereof) have been consummated and (y) in connection with any
calculation of any ratio, test or basket availability with respect to the making
of Restricted Payments pursuant to Section 7.05 following the relevant LCA Test
Date and prior to the earlier of the date on which such Limited Condition
Acquisition is consummated or the definitive agreement for such Limited
Condition Acquisition is terminated or expires without consummation of such
Limited Condition Acquisition, for purposes of determining whether such
Restricted Payment is permitted under this Agreement, any such test, ratio or
basket shall be tested by calculating the availability under such test, ratio or
basket on a Pro Forma Basis (i) assuming such Limited Condition Acquisition and
other transactions in connection therewith have been consummated and
(ii) assuming such Limited Condition Acquisition and other transactions in
connection therewith have not been consummated.

In connection with any action being taken in connection with a Limited Condition
Acquisition, for purposes of determining compliance with any provision of this
Agreement which requires that no Event of Default or Default (or any subject of
Defaults or Events of Default), as applicable, has occurred, is continuing or
would result from any such action, as applicable, such condition shall, at the
option of the Parent Borrower, be deemed satisfied, so long as no Event of
Default or Default, as applicable, exists on the LCA Test Date. If the Parent
Borrower has exercised its option under this Section 1.13 and any Event of
Default or Default occurs following the LCA Test Date and prior to the
consummation of the applicable transaction, any such Event of Default or Default
shall be deemed to not have occurred or be continuing for purposes of
determining whether any action being taken in connection with such Limited
Condition Acquisition is permitted hereunder.

(b) Notwithstanding anything to the contrary herein, with respect to any amounts
incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including any First Lien Net Leverage Ratio, Secured Net Leverage
Ratio and/or Total Net Leverage Ratio) (any such amounts, the “Fixed Amounts”)
substantially concurrently with any amounts incurred or transactions entered
into (or consummated) in reliance on a provision of this Agreement that does
require compliance with any such financial ratio or test (any such amounts, the
“Incurrence-Based Amounts”), it is understood and agreed that the Fixed Amounts
(and any cash proceeds thereof) shall be disregarded in the calculation of the
financial ratio or test applicable to the Incurrence-Based Amounts in connection
with such substantially concurrent incurrence.

Section 1.14 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., “Revolving
Loan” or “Term Loan”) or by Type (e.g., “Eurodollar Loan” or “Base Rate Loan”)
or by Class and Type (e.g., “Revolving Eurodollar Loan”). Borrowings also may be
classified and referred to by Class (e.g., “Revolving Borrowing”) or by Type
(e.g., “Eurodollar Borrowing”) or by Class and Type (e.g., “Revolving Eurodollar
Borrowing”).

ARTICLE II

THE TERMS OF THE CREDIT FACILITY

Section 2.01 Establishment of the Credit Facility. On the ClosingThird Amendment
Effective Date, and subject to and upon the terms and conditions set forth in
this Agreement and the other Loan Documents, the Administrative Agent, the
Lenders, the Swing Line Lender and each LC Issuer agree to establish the Initial
Facility for the benefit of the Borrowers.

 

75



--------------------------------------------------------------------------------

Section 2.02 Revolving Facility. During the Revolving Facility Availability
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make a Revolving Loan or Revolving Loans to the Borrowers
from time to time pursuant to such Lender’s Revolving Commitment, which
Revolving Loans may, except as set forth herein (and subject to Section 2.10),
at the option of the Borrowers, be incurred and maintained as, or Converted
into, Revolving Loans that are Base Rate Loans or Eurodollar Loans, in each case
denominated in U.S. Dollars,; provided that all Revolving Loans: (i) made as
part of the same Revolving Borrowing shall consist of Revolving Loans of the
same Type; (ii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; and (iii) shall not be made if, after giving effect to any
such Revolving Loan, (A) the Revolving Facility Exposure of any Lender would
exceed such Lender’s Revolving Commitment, (B) the Aggregate Revolving Facility
Exposure would exceed the Total Revolving Commitment or (C) the Borrowers would
be required to prepay Loans or Cash Collateralize Letters of Credit pursuant to
Section 2.13(c). The Revolving Loans to be made by each Lender will be made by
such Lender on a pro rata basis based upon such Lender’s Revolving Facility
Percentage of each Revolving Borrowing, in each case in accordance with
Section 2.07 hereof. Each Lender having an Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment or Refinancing Revolving Credit
Commitment hereby severally, and not jointly, agrees on the terms and subject to
the conditions set forth herein and in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment to make Incremental Initial
Revolving Loans, Extended Revolving Credit Loans or Refinancing Revolving Credit
Loans, as applicable, to the Borrowers, in an aggregate principal amount at any
time outstanding that will not result in such Lender’s Incremental Revolving
Credit Exposure, Extended Revolving Credit Exposure or Refinancing Revolving
Credit Exposure, as applicable, exceeding such Lender’s Incremental Revolving
Credit Commitment, Extended Revolving Credit Commitment or Refinancing Revolving
Credit Commitment, as applicable. Within the limits set forth in the preceding
sentence and subject to the terms, conditions and limitations set forth herein,
the Borrowers may borrow, pay or prepay and reborrow Initial Revolving Loans,
Incremental Initial Revolving Loans, Extended Revolving Credit Loans or
Refinancing Revolving Credit Loans, as applicable.

Each Lender may, at its option, make any Revolving Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan,; provided that
(A) any exercise of such option shall not affect the obligation of the Borrowers
to repay such Loan and (B) in exercising such option, such Lender shall use its
reasonable efforts to minimize any increased costs to the Borrowers resulting
therefrom (which obligation of the Lender shall not require it to take, or
refrain from taking, actions that it determines would result in increased costs
for which it will not be compensated hereunder or that it determines would be
otherwise disadvantageous to it and in the event of such request for costs for
which compensation is provided under this Agreement, the provisions of
Section 3.01 shall apply).

Section 2.03 Term Loan. On the ClosingThird Amendment Effective Date, each
Lender that has an Initial Term Commitment severally agrees, on the terms and
conditions set forth in this Agreement, to make an Initial Term Loan to the
Parent Borrower pursuant to such Lender’s Initial Term Commitment, which Initial
Term Loans : (i) shall be made in U.S. Dollars; (ii) can only be incurred on the
ClosingThird Amendment Effective Date in an amount up to the entire amount of
each Lender’s Initial Term Commitment and, if less than any Lender’s Initial
Term Commitment, such Lender’s Initial Term Commitment shall terminate
immediately and without further action on the ClosingThird Amendment Effective
Date after giving effect to the funding of such Lender’s Initial Term Commitment
on such date; (iii) once prepaid or repaid, may not be reborrowed; (iv) may,
except as set forth herein, at the option of the Parent Borrower, be incurred
and maintained as, or Converted into, Term Loans that are Base Rate Loans or
Eurodollar Loans, in each case denominated in U.S. Dollars; provided that all
Term Loans made as part of the same Term Borrowing shall consist of Term Loans
of the same Type; (v) shall be repaid in accordance with

 

76



--------------------------------------------------------------------------------

Section 2.13; and (vi) shall not exceed (A) for any Lender at the time of
incurrence thereof the aggregate principal amount of such Lender’s Initial Term
Commitment, if any, and (B) for all the Lenders at the time of incurrence
thereof the Total Term Loan Commitment. The Term Loans to be made by each Lender
will be made by such Lender in accordance with Section 2.07 hereof in the
aggregate amount of its Term Commitment or such lesser amount as is specified in
the Notice of Borrowing, and if less than any Lender’s Term Commitment, such
Lender’s Term Commitment shall terminate immediately and without further action
on the closing date related thereto, after giving effect to the funding of such
Lender’s Term Commitment on such date. Each Lender having an Incremental Term
Loan Commitment, Extended Term Loan Commitment or Refinancing Term Loan
Commitment hereby severally, and not jointly, agrees on the terms and subject to
the conditions set forth herein and in the applicable Incremental Amendment,
Extension Amendment or Refinancing Amendment to make Incremental Term Loans,
Extended Term Loans or Refinancing Term Loans, as applicable, to the
BorrowersParent Borrower, in an aggregate principal amount not to exceed its
Incremental Term Loan Commitment, Extended Term Loan Commitment or Refinancing
Term Loan Commitment, as applicable. Amounts repaid or prepaid in respect of
Initial Term Loans, Incremental Term Loans, Extended Term Loans or Refinancing
Term Loans may not be reborrowed.

Section 2.04 Swing Line Facility.

(a) Swing Loans. During the Revolving Facility Availability Period, the Swing
Line Lender agrees, on the terms and conditions set forth in this Agreement, to
make a Swing Loan or Swing Loans to each Borrower from time to time, which Swing
Loans: (i) shall be payable on the Swing Loan Maturity Date applicable to each
such Swing Loan; (ii) shall be made in U.S. Dollars and shall be Base Rate
Loans; (iii) may be repaid or prepaid and reborrowed in accordance with the
provisions hereof; (iv) may only be made if after giving effect thereto (A) the
aggregate principal amount of Swing Loans outstanding does not exceed the Swing
Line Commitment, and (B) the Aggregate Revolving Facility Exposure would not
exceed the Total Revolving Commitment; (v) shall not be made if, after giving
effect thereto, the Borrowers would be required to prepay Loans or Cash
Collateralize Letters of Credit pursuant to Section 2.13(c) hereof; and
(vi) shall not be made if the proceeds thereof would be used to repay, in whole
or in part, any outstanding Swing Loan. Notwithstanding anything to the contrary
contained in this Section 2.04(a), the Swing Line Lender shall not make any
Swing Loan after it has received written notice from the Parent Borrower, any
other Credit Party or the Required Revolving Lenders stating that a Default or
an Event of Default exists and is continuing until such time as the Swing Line
Lender shall have received written notice (A) of rescission of all such notices
from the party or parties originally delivering such notice or notices, (B) of
the cure of such Default or Event of Default or (C) of the waiver of such
Default or Event of Default in accordance with Section 10.12.

(b) Swing Loan Refunding. The Swing Line Lender may at any time, in its sole and
absolute discretion (or shall, with respect to any Swing Loans outstanding for
five Business Days), direct that the Swing Loans owing to it be refunded by
delivering a notice to such effect to the Administrative Agent, specifying the
aggregate principal amount thereof (a “Notice of Swing Loan Refunding”)
(provided that such notice shall be deemed to have been automatically given upon
the occurrence of a Default or an Event of Default under Section 8.01(h) or upon
the exercise of any of the remedies provided in Section 8.02). Promptly upon
receipt of a Notice of Swing Loan Refunding, the Administrative Agent shall give
notice of the contents thereof to the Lenders with Revolving Commitments and,
unless an Event of Default specified in Section 8.01(h) in respect of a Borrower
has occurred, the Borrowers. Each such Notice of Swing Loan Refunding shall be
deemed to constitute delivery by the Parent Borrower of a Notice of Borrowing
requesting Revolving Loans consisting of Base Rate Loans in the amount of the
Swing Loans to which it relates notwithstanding (i) that the Notice of Swing
Loan Refunding may not comply with the requirements specified in Section 2.06,
(ii) whether any conditions specified in Section 4.02 are then satisfied,
(iii) whether a Default or an Event of Default has occurred and is continuing,
(iv) the date of such Notice of

 

77



--------------------------------------------------------------------------------

Swing Loan Refunding or (v) any reduction in the Total Revolving Commitment
after any such Swing Loans were made. Each Lender with a Revolving Commitment
(including the Swing Line Lender) hereby unconditionally agrees (notwithstanding
that any of the conditions specified in Section 4.02 or elsewhere in this
Agreement shall not have been satisfied, but subject to the provisions of
paragraphclause (d) below) to make a Revolving Loan to the Borrowers in the
amount of such Lender’s Revolving Facility Percentage (determined before giving
effect to any termination of the Revolving Commitments pursuant to Section 8.02)
of the aggregate amount of the Swing Loans to which such Notice of Swing Loan
Refunding relates. Each such Lender shall make the amount of such Revolving Loan
available to the Administrative Agent in immediately available funds at the
Payment Office not later than 2:00 P.M. (Local Time), if such notice is received
by such Lender prior to 11:00 A.M. (Local Time), or not later than 2:00 P.M.
(Local Time) on the next Business Day, if such notice is received by such Lender
after such time. The proceeds of such Revolving Loans shall be made immediately
available to the Swing Line Lender and applied by it to repay the principal
amount of the Swing Loans to which such Notice of Swing Loan Refunding relates.

(c) Swing Loan Participation. If prior to the time a Revolving Loan would
otherwise have been made as provided above in Section 2.04(b) as a consequence
of a Notice of Swing Loan Refunding, any of the events specified in
Section 8.01(h) shall have occurred in respect of a Borrower or one or more of
the Lenders with Revolving Commitments shall determine that it is legally
prohibited from making a Revolving Loan under such circumstances, each Lender
(other than the Swing Line Lender), or each Lender (other than such Swing Line
Lender) so prohibited, as the case may be, shall, on the date such Revolving
Loan would have been made by it (the “Purchase Date”), subject to the provisions
of Section 2.04(d), purchase an undivided participating interest (a “Swing Loan
Participation”) in the outstanding Swing Loans to which such Notice of Swing
Loan Refunding relates, in an amount (the “Swing Loan Participation Amount”)
equal to such Lender’s Revolving Facility Percentage of such outstanding Swing
Loans. On the Purchase Date, each such Lender or each such Lender so prohibited,
as the case may be, shall pay to the Swing Line Lender, in immediately available
funds, such Lender’s Swing Loan Participation Amount, and promptly upon receipt
thereof the Swing Line Lender shall, if requested by such other Lender, deliver
to such Lender a participation certificate, dated the date of the Swing Line
Lender’s receipt of the funds from, and evidencing such Lender’s Swing Loan
Participation in, such Swing Loans and its Swing Loan Participation Amount in
respect thereof. If any amount required to be paid by a Lender to the Swing Line
Lender pursuant to the above provisions in respect of any Swing Loan
Participation is not paid on the date such payment is due, such Lender shall pay
to the Swing Line Lender on demand interest on the amount not so paid at the
overnight Federal Funds Effective Rate from the due date until such amount is
paid in full. Whenever, at any time after the Swing Line Lender has received
from any other Lender such Lender’s Swing Loan Participation Amount, the Swing
Line Lender receives any payment from or on behalf of a Borrower on account of
the related Swing Loans, the Swing Line Lender will promptly distribute to such
Lender its ratable share of such amount based on its Revolving Facility
Percentage of such amount on such date on account of its Swing Loan
Participation (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s participating interest was
outstanding and funded); provided, however, that if such payment received by the
Swing Line Lender is required to be returned, such Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

(d) Obligations Unconditional. Each Lender’s obligation to make Revolving Loans
pursuant to Section 2.04(b) and/or to purchase Swing Loan Participations
pursuant to Section 2.04(c), shall be subject to the conditions that (i) such
Lender shall have received a Notice of Swing Loan Refunding complying with the
provisions hereof and (ii) at the time the Swing Loans that are the subject of
such Notice of Swing Loan Refunding were made, the Swing Line Lender making the
same had no actual written notice from another Lender or the Administrative
Agent that a Default or Event of Default had occurred and was continuing (or any
other applicable funding condition under Section 4.02 was not satisfied), but
otherwise shall be absolute and unconditional, shall be solely for the benefit
of the Swing Line Lender that gives such

 

78



--------------------------------------------------------------------------------

Notice of Swing Loan Refunding, and shall not be affected by any circumstance,
including, without limitation, (A) any set-off, counterclaim, recoupment,
defense or other right that such Lender may have against any other Lender, any
Credit Party, or any other Person, or any Credit Party may have against any
Lender or other Person, as the case may be, for any reason whatsoever; (B) the
occurrence or continuance of a Default or Event of Default; (C) any event or
circumstance involving a Material Adverse Effect; (D) any breach of any Loan
Document by any party thereto; or (E) any other circumstance, happening or
event, whether or not similar to any of the foregoing.

(e) Provisions Related to Non-Expiring Credit Commitments. If the maturity date
shall have occurred in respect of any tranche of Revolving Commitments (the
“Expiring Credit Commitment”) at a time when another tranche or tranches of
Revolving Commitments is or are in effect with a longer maturity date (each a
“Non-Expiring Credit Commitment” and collectively, the “Non-Expiring Credit
Commitments”), then with respect to each outstanding Swing Loan, if consented to
by the applicable Swing Line Lender, on the earliest occurring maturity date of
any tranche of Revolving Commitments, such Swing Loan shall be deemed
reallocated to the tranche or tranches of the Non-Expiring Credit Commitments on
a pro rata basis; provided that to the extent that the amount of such
reallocation would cause the aggregate credit exposure to exceed the aggregate
amount of such Non-Expiring Credit Commitments, immediately prior to such
reallocation the amount of Swing Loans to be reallocated equal to such excess
shall be repaid or Cash Collateralized. Upon the maturity date of any tranche of
Revolving Commitments, the sublimit for Swing Loans may be reduced as agreed
between the Swing Line Lender and the Borrowers, without the consent of any
other Person.

Section 2.05 Letters of Credit.

(a) LC Issuances. During the Revolving Facility Availability Period, any
Borrower may request an LC Issuer at any time and from time to time to issue,
for the account of any Borrower or any Subsidiary Guarantor, and subject to and
upon the terms and conditions herein set forth, each LC Issuer agrees to issue
from time to time Letters of Credit, denominated and payable in U.S. Dollars and
issued on a sight basis only, in such form as may be approved by such LC Issuer
and such Borrower; provided, however, that notwithstanding the foregoing, no LC
Issuance shall be made if, after giving effect thereto, (i) the LC Outstandings
(including each Existing Letter of Credit deemed issued on the ClosingThird
Amendment Effective Date) would exceed the LC Commitment Amount, (ii) unless
otherwise agreed to by the applicable LC Issuer, the Stated Amount of such
Letter of Credit would exceed, when added together with all other Letters of
Credit issued by such LC Issuer, the Letter of Credit Percentage for such LC
Issuer multiplied by the LC Amount, (iii) the Revolving Facility Exposure of any
Lender would exceed such Lender’s Revolving Commitment, (iiiiv) the Aggregate
Revolving Facility Exposure would exceed the Total Revolving Commitment, (ivv )
any Borrower would be required to prepay Loans or Cash Collateralize Letters of
Credit pursuant to Section 2.13(c) hereof or (vvi ) the applicable LC Issuer has
been notified in writing by the Administrative Agent that a Default or Event of
Default exists (or any other applicable condition under Section 4.02 cannot be
satisfied); provided that a Borrower shall be a co-applicant, and be jointly and
severally liable, with respect to each Letter of Credit issued for the account
of a Subsidiary Guarantor. Subject to Section 2.05(c) below, each Letter of
Credit shall have an expiry date (including any renewal or extension periods)
occurring not later than the earlier of (y) one (1) year (in the case of Standby
Letters of Credit) or one hundred and eighty (180) days (in the case of
Commercial Letters of Credit) from the date of issuance thereof (except as
otherwise permitted under Section 2.05(c)), or (z) five (5) Business Days prior
to the Revolving Facility Termination Date applicable to each applicable
Class of Revolving Commitments (the “Letter of Credit Expiration Date”);
provided that any Letter of Credit may extend beyond the date referred to in
clause (z) above to the extent such Letter of Credit is Cash Collateralized in a
manner consistent with Section 2.15(d) or back-stoppedbackstopped in a manner
and in an amount reasonably satisfactory to the relevant LC Issuer.

 

79



--------------------------------------------------------------------------------

(A) Schedule 2.05(a) contains a description of letters of credit that were
issued pursuant to the Existing Credit AgreementsAgreement and which remain
outstanding on the ClosingThird Amendment Effective Date (and setting forth,
with respect to each such letter of credit, (i) the name of the LC Issuer,
(ii) the letter of credit number, (iii) the name(s) of the account party or
account parties, (iv) the stated amount, (v) the currency in which the letter of
credit is denominated, (vi) the name of the beneficiary, (vii) the expiry date
and (viii) whether such letter of credit constitutes a standby letter of credit
or a commercial letter of credit). Each such letter of credit, including any
extension or renewal thereof in accordance with the terms thereof and hereof
(each, as amended from time to time in accordance with the terms thereof and
hereof, an “Existing Letter of Credit”) shall constitute a “Letter of Credit”
for all purposes of this Agreement and shall be deemed issued on the
ClosingThird Amendment Effective Date; provided, in no event shall any Existing
Letter of Credit be extended beyond its stated expiry as in effect on the date
hereofThird Amendment Effective Date. Each Existing Letter of Credit shall be
deemed to have been issued for the account of the Parent Borrower.

(B) Notwithstanding anything to the contrary contained in this Section 2.05(a),
no LC Issuer shall be under any obligation to issue any Letter of Credit of the
types described hereunder if at the time of such issuance:

(1) any order, judgment or decree of any Governmental Authority or arbitrator
shall purport by its terms to enjoin or restrain such LC Issuer from issuing
such Letter of Credit or any requirement of law applicable to such LC Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over such LC Issuer shall prohibit, or
request that such LC Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon such LC
Issuer with respect to such Letter of Credit any restriction or reserve or
capital or liquidity requirement (for which such LC Issuer is not otherwise
compensated hereunder) not in effect with respect to such LC Issuer on the date
hereofThird Amendment Effective Date, or any unreimbursed loss, cost or expense
which was not applicable or in effect with respect to such LC Issuer as of the
date hereofThird Amendment Effective Date and which such LC Issuer reasonably
and in good faith deems material to it;

(2) such Letter of Credit is in an initial amount less than $50,000, in the case
of a Commercial Letter of Credit, or $50,000, in the case of a Standby Letter of
Credit (or, in each case,50,000 (or such lesser amount as is acceptable to the
applicable LC Issuer in its sole discretion);

(3) any Revolving Lender is a Defaulting Lender at such time, unless such LC
Issuer has entered into arrangements reasonably satisfactory to it and the
Parent Borrower to eliminate such LC Issuer’s risk with respect to the
participation in Letters of Credit by such Defaulting Lender in Letters of
Credit issued by such LC Issuer, including reallocation of the Defaulting
Lender’s Revolving Facility Percentage of the outstanding LC Outstandings
pursuant to Section 2.15 or by Cash Collateralizing such Defaulting Lender’s
Revolving Facility Percentage or other applicable share provided for under this
Agreement of the LC Outstandings pursuant to Section 2.15(d); or

(4) such LC Issuer shall have received from the Parent Borrower, any other
Credit Party or the Required Revolving Lenders prior to the issuance of such
Letter of Credit notice of the type described in the second sentence of
Section 2.05(b)(ii); or

 

80



--------------------------------------------------------------------------------

(5) the Stated Amount of such Letter of Credit would cause the aggregate Stated
Amount of all outstanding Letters of Credit issued by the applicable LC Issuer
to exceed the aggregate amount of such LC Issuer’s Letter of Credit Percentage
of the LC Commitment Amount.

(C) An LC Issuer shall be under no obligation to amend or extend any Letter of
Credit if (Ax) such LC Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (By) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) LC Requests.

(i) Whenever a Borrower desires that a Letter of Credit be issued for its
account or the account of any eligible LC Obligor, such Borrower shall give the
Administrative Agent and the applicable LC Issuer written or telephonic notice
(in the case of telephonic notice, promptly confirmed in writing) which shall be
substantially in the form of Exhibit B-3 (each such request, an “LC Request”),
or transmit by electronic communication (if arrangements for doing so have been
approved by the applicable LC Issuer), prior to 12:00 noon (Local Time) at least
three (3) Business Days (or such shorter period as may be acceptable to the
relevant LC Issuer) prior to the proposed date of issuance (which shall be a
Business Day), which LC Request shall specify in form and detail reasonably
satisfactory to the relevant LC Issuer: (1) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (2) the amount
thereof; (3) the expiry date thereof; (4) the name and address of the
beneficiary thereof; (5) the documents to be presented by such beneficiary in
case of any drawing thereunder; (6) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; and (7) such
other matters as the relevant LC Issuer may reasonably request, or transmit by
electronic communication (if arrangements for doing so have been approved by the
applicable LC Issuer), prior to 12:00 noon (Local Time) at least three
(3) Business Days (or such shorter period as may be acceptable to the relevant
LC Issuer) (including, in the case of a Letter of Credit for an account party
other than a Borrower, an application for, such Letter of Credit). In the case
of a request for an amendment or extension of any outstanding Letter of Credit,
such LC Request shall specify in form and detail reasonably satisfactory to the
relevant LC Issuer (1) the Letter of Credit to be amended or extended; (2) the
proposed date of amendment or extension thereof (which shall be a Business Day);
(3) the nature of the proposed amendment or the length of extension; and
(4) such other matters as the relevant LC Issuer may reasonably request. In the
event of any inconsistency between any of the terms or provisions of any LC
Document and the terms and provisions of this Agreement respecting Letters of
Credit, the terms and provisions of this Agreement shall control.

(ii) The making of each LC Request shall be deemed to be a representation and
warranty by the Borrowers to the Revolving Lenders that such Letter of Credit
may be issued in accordance with, and will not violate the requirements of,
Section 2.05. Unless the respective LC Issuer has received notice from the
Parent Borrower, any other Credit Party or the Required Revolving Lenders before
it issues a Letter of Credit that one or more of the conditions specified in
Section 4.02 are not then satisfied (or not then waived) in writing by the
Required Revolving Lenders prior to the issuance of such Letter of Credit, or
that the issuance of such Letter of Credit would violate Section 2.05, then such
LC Issuer shall, subject to the terms and conditions of this Agreement, issue
the requested Letter of Credit for the account of the applicable Borrower in
accordance with such LC Issuer’s usual and customary practices. Upon the
issuance of or modification or amendment to any Standby Letter of Credit, each
LC Issuer shall promptly notify the applicable Borrower and the Administrative
Agent, in writing of such issuance, modification or amendment and such notice
shall be accompanied by a copy of such Letter of Credit or the respective
modification or amendment thereto, as the case may be. Promptly after receipt of
such notice the Administrative Agent shall notify the LC Participants, in
writing, of such issuance, modification or amendment.

 

81



--------------------------------------------------------------------------------

(c) Auto-RenewalExtension Letters of Credit. If an LC Obligor so requests in any
applicable LC Request, the relevant LC Issuer shall agree to issue a Standby
Letter of Credit that has automatic renewalextension provisions; provided,
however, that any Standby Letter of Credit that has automatic renewalextension
provisions must permit such LC Issuer to prevent any such renewalextension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day in each such twelve-month period to be agreed upon at the time
such Standby Letter of Credit is issued. Once any such Standby Letter of Credit
that has automatic renewalextension provisions has been issued, the Revolving
Lenders shall be deemed to have authorized (but may not require) such LC Issuer
to permit the renewalextension of such Standby Letter of Credit at any time to
an expiry date not later than five (5) Business Days prior to the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments;
provided, however, that such LC Issuer shall not permit any such
renewalextension if (i) such LC Issuer has determined that it would have no
obligation at such time to issue such Standby Letter of Credit in its
renewedextended form under the terms hereof, or (ii) it has received notice
(which may be by telephone or in writing) on or before the day that is two
(2) Business Days before the date that such LC Issuer is permitted to send a
notice of non-renewalextension from the Administrative Agent, any Lender or the
Parent Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied.

(d) Applicability of ISP98 and UCP. Unless otherwise expressly agreed by the
applicable LC Issuer and the applicable LC Obligor, when a Letter of Credit is
issued, (i) the rules of the “International Standby Practices 1998” published by
the Institute of International Banking Law & Practice (or such later version
thereof as may be in effect at the time of issuance) shall apply to each Standby
Letter of Credit, and (ii) the rules of the Uniform Customs and Practice for
Documentary Credits, as most recently published by the International Chamber of
Commerce at the time of issuance (including the International Chamber of
Commerce’s decision published by the Commission on Banking Technique and
Practice on April 6, 1998 regarding the European single currency (euro)) shall
apply to each Commercial Letter of Credit.

(e) Notice of LC Issuance. Each LC Issuer shall, on the date of each LC Issuance
by it, give the Administrative Agent and the Borrowers written notice of such LC
Issuance, accompanied by a copy to the Administrative Agent of the Letter of
Credit or Letters of Credit issued by it. Each LC Issuer shall provide to the
Administrative Agent a quarterly (or monthly if requested by any
applicableRevolving Lender) summary describing each Letter of Credit issued by
such LC Issuer and then outstanding and an identification for the relevant
period of the daily aggregate LC Outstandings represented by Letters of Credit
issued by such LC Issuer.

(f) Reimbursement Obligations.

(i) The Borrowers hereby agree to reimburse (or cause any LC Obligor for whose
account a Letter of Credit was issued to reimburse) each LC Issuer, by making
payment directly to such LC Issuer in immediately available funds at the payment
office of such LC Issuer, for any Unpaid Drawing with respect to any Letter of
Credit within one (1) Business Day after such LC Issuer notifies such Borrower
(or any such other LC Obligor for whose account such Letter of Credit was
issued) of such payment or disbursement (which notice to such Borrower (or such
other LC Obligor) shall be delivered reasonably promptly after any such payment
or disbursement), such payment to be made in U.S. Dollars, with interest on the
amount so paid or disbursed by such LC Issuer, to the extent not reimbursed
prior to 1:00 P.M. (local time at the payment office of the applicable LC
Issuer) on the date of such payment or disbursement, from the date paid or
disbursed

 

82



--------------------------------------------------------------------------------

to but not including the date such LC Issuer is reimbursed therefor at a rate
per annum that shall be the rate then applicable to Revolving Loans pursuant to
Section 2.09(a) that are Eurodollar Loans or, if not reimbursed within one
Business Day after such notice, at the rate then applicable to Revolving Loans
pursuant to Section 2.09(d) that are Base Rate Loans, any such interest also to
be payable on demand. If by 12:00 noon Local Time on the Business Day
immediately following notice to it of its obligation to make reimbursement in
respect of an Unpaid Drawing, the Borrowers or the relevant LC Obligor have not
made such reimbursement out of its available cash on hand or, in the case of
such Borrower, a contemporaneous Borrowing hereunder (if such Borrowing is
otherwise available to such Borrower), (x) such Borrower will in each case be
deemed to have given a Notice of Borrowing for Revolving Loans that are Base
Rate Loans in an aggregate principal amount sufficient to reimburse such Unpaid
Drawing (and the Administrative Agent shall promptly give notice to the Lenders
of such deemed Notice of Borrowing, and such deemed Notice of Borrowing is not
required to comply with the requirements specified in Section 2.06), (y) the
Lenders shall make the Revolving Loans contemplated by such deemed Notice of
Borrowing (which Revolving Loans shall be considered made under Section 2.02),
and (z) the proceeds of such Revolving Loans shall be disbursed directly to the
applicable LC Issuer to the extent necessary to effect such reimbursement and
repayment of the Unpaid Drawing, with any excess proceeds to be made available
to the Borrowers in accordance with the applicable provisions of this Agreement.

(ii) Obligations Absolute. Each LC Obligor’s obligation under this Section 2.05
to reimburse each LC Issuer with respect to Unpaid Drawings (including, in each
case, interest thereon) shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
that such LC Obligor may have or have had against such LC Issuer, the
Administrative Agent or any Lender, including, without limitation, any defense
based upon the failure of any drawing under a Letter of Credit to conform to the
terms of the Letter of Credit or any non-application or misapplication by the
beneficiary of the proceeds of such drawing; provided, however, that no LC
Obligor shall be obligated to reimburse an LC Issuer for any wrongful payment
made by such LC Issuer under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence as determined by a final,
non-appealable judgment of a court of competent jurisdiction on the part of such
LC Issuer.

(g) LC Participations.

(i) Immediately upon each LC Issuance, the LC Issuer of such Letter of Credit
shall be deemed to have sold and transferred to each Lender with a Revolving
Commitment, and each such Lender (each, an “LC Participant”) shall be deemed
irrevocably and unconditionally to have purchased and received from such LC
Issuer, without recourse or warranty, an undivided interest and participation
(an “LC Participation”), to the extent of such Lender’s Revolving Facility
Percentage of the Stated Amount of such Letter of Credit in effect at such time
of issuance, in such Letter of Credit, each substitute Letter of Credit, each
drawing made thereunder, the obligations of any LC Obligor under this Agreement
with respect thereto (although LC Fees relating thereto shall be payable
directly to the Administrative Agent for the account of the Lenders as provided
in Section 2.11 and the LC Participants shall have no right to receive any
portion of any fees of the nature contemplated by Section 2.11(c)), the
obligations of any LC Obligor under any LC Documents pertaining thereto, and any
security for, or guaranty pertaining to, any of the foregoing.

(ii) In determining whether to pay under any Letter of Credit, an LC Issuer
shall not have any obligation relative to the LC Participants other than to
determine that any documents required to be delivered under such Letter of
Credit have been delivered and that they appear to comply on their face with the
requirements of such Letter of Credit. Any action taken or omitted to be taken
by an LC Issuer under or in connection with any Letter of Credit, if taken or
omitted in the absence of gross negligence or willful misconduct as determined
by a final, non-appealable orjudgment of a court of competent jurisdiction,
shall not create for such LC Issuer any resulting liability.

 

83



--------------------------------------------------------------------------------

(iii) If an LC Issuer makes any payment under any Letter of Credit and the
applicable LC Obligor shall not have reimbursed such amount in full to such LC
Issuer pursuant to Section 2.05(f), such LC Issuer shall promptly notify the
Administrative Agent, and the Administrative Agent shall promptly notify each LC
Participant of such failure, and each LC Participant shall promptly and
unconditionally pay to the Administrative Agent for the account of such LC
Issuer, the amount of such LC Participant’s Revolving Facility Percentage of
such payment in same-day funds; provided, however, that no LC Participant shall
be obligated to pay to the Administrative Agent its Revolving Facility
Percentage of such unreimbursed amount for any wrongful payment made by such LC
Issuer under a Letter of Credit as a result of acts or omissions constituting
willful misconduct or gross negligence isas determined by a final,
non-appealable judgment of a court of competent jurisdiction on the part of such
LC Issuer. If the Administrative Agent so notifies any LC Participant required
to fund a payment under a Letter of Credit prior to 11:00 A.M. (Local Time) on
any Business Day, such LC Participant shall make available to the Administrative
Agent for the account of the relevant LC Issuer such LC Participant’s Revolving
Facility Percentage of the amount of such payment on such Business Day in
same-day funds. If and to the extent such LC Participant shall not have so made
its Revolving Facility Percentage of the amount of such payment available to the
Administrative Agent for the account of the relevant LC Issuer, such LC
Participant agrees to pay to the Administrative Agent for the account of such LC
Issuer, forthwith on demand, such amount, together with interest thereon, for
each day from such date until the date such amount is paid to the Administrative
Agent for the account of such LC Issuer at the Federal Funds Effective Rate. The
failure of any LC Participant to make available to the Administrative Agent for
the account of the relevant LC Issuer its Revolving Facility Percentage of any
payment under any Letter of Credit shall not relieve any other LC Participant of
its obligation hereunder to make available to the Administrative Agent for the
account of such LC Issuer its Revolving Facility Percentage of any payment under
any Letter of Credit on the date required, as specified above, but no LC
Participant shall be responsible for the failure of any other LC Participant to
make available to the Administrative Agent for the account of such LC Issuer
such other LC Participant’s Revolving Facility Percentage of any such payment.

(iv) Whenever an LC Issuer receives a payment of a reimbursement obligation as
to which the Administrative Agent has received for the account of such LC Issuer
any payments from the LC Participants pursuant to subpartclause (iii) above,
such LC Issuer shall pay to the Administrative Agent and the Administrative
Agent shall promptly pay to each LC Participant that has paid its Revolving
Facility Percentage thereof, in same-day funds, an amount equal to such LC
Participant’s Revolving Facility Percentage of the principal amount thereof and
interest thereon accruing after the purchase of the respective LC
Participations, as and to the extent so received.

(v) The obligations of the LC Participants to make payments to the
Administrative Agent for the account of each LC Issuer with respect to Letters
of Credit shall be irrevocable and not subject to counterclaim, set-off or other
defense or any other qualification or exception whatsoever and shall be made in
accordance with the terms and conditions of this Agreement under all
circumstances, including, without limitation, any of the following
circumstances:

(A) any lack of validity or enforceability of this Agreement or any of the other
Loan Documents;

 

84



--------------------------------------------------------------------------------

(B) the existence of any claim, set-off defense or other right that any LC
Obligor may have at any time against a beneficiary named in a Letter of Credit,
any transferee of any Letter of Credit (or any Person for whom any such
transferee may be acting), the Administrative Agent, any LC Issuer, any Lender,
or other Person, whether in connection with this Agreement, any Letter of
Credit, the transactions contemplated herein or any unrelated transactions
(including any underlying transaction between the applicable LC Obligor and the
beneficiary named in any such Letter of Credit), other than any claim that the
applicable LC Obligor may have against any applicable LC Issuer for gross
negligence or willful misconduct;, as determined by a final, non-appealable
judgment of a court of competent jurisdiction of such LC Issuer in making
payment under any applicable Letter of Credit;

(C) any draft, certificate or other document presented under the Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;

(D) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents; or

(E) the occurrence of any Default or Event of Default.

(vi) To the extent any LC Issuer is not indemnified by a Borrower or any LC
Obligor, the LC Participants will reimburse and indemnify such LC Issuer, in
proportion to their respective Revolving Facility Percentages, for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature that may be imposed on, asserted against or incurred by such LC Issuer in
performing its respective duties in any way related to or arising out of LC
Issuances by it; provided, however, that no LC Participants shall be liable for
any portion of such liabilities, obligations, losses, damages, penalties,
claims, actions, judgments, costs, expenses or disbursements resulting from such
LC Issuer’s gross negligence or willful misconduct, as determined by a final,
non-appealable judgment of a court of competent jurisdiction.

(h) Provisions Related to Non-Expiring Credit Commitments. If the Letter of
Credit Expiration Date in respect of any Expiring Credit Commitments occurs
prior to the expiry date of any Letter of Credit, then (i) if consented to by
the LC Issuer which issued such Letter of Credit, if one or more other tranches
of Revolving Commitments in respect of which the Letter of Credit Expiration
Date shall not have so occurred are then in effect, such Letters of Credit for
which consent has been obtained shall automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Lenders to
purchase participations therein and to make Revolving Loans and payments in
respect thereof pursuant to Section 2.05(f) and (g)) under (and ratably
participated in by Lenders pursuant to) the Revolving Commitments in respect of
such Non-Expiring Credit Commitments up to an aggregate amount not to exceed the
aggregate amount of the unutilized Revolving Commitments thereunder at such time
(it being understood that no partial face amount of any Letter of Credit may be
so reallocated) and (ii) to the extent not reallocated pursuant to immediately
preceding clausesubclause (i), the Borrowers shall Cash Collateralize any such
Letter of Credit in accordance with Section 2.05(a). Upon the maturity date of
any tranche of Revolving Commitments, the sublimit for Letters of Credit may be
reduced as agreed between the LC Issuers and the Parent Borrower, without the
consent of any other Person.

 

85



--------------------------------------------------------------------------------

(i) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Parent Borrower shall be
obligated to reimburse the applicable LC Issuer hereunder for any and all
drawings under such Letter of Credit if not otherwise timely reimbursed by such
Restricted Subsidiary. The Parent Borrower hereby acknowledges that the issuance
of Letters of Credit for the account of Restricted Subsidiaries inures to the
benefit of the Parent Borrower, and that the Parent Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

Section 2.06 Notice of Borrowing; Minimum Borrowing Amount.

(a) Time of Notice. Each Borrowing of a Loan (other than a Continuation or
Conversion) shall be made upon notice in the form provided for below which shall
be provided by the Parent Borrower to the Administrative Agent at its Notice
Office not later than (i) in the case of each Borrowing of a Eurodollar Loan,
11:00 A.M. on the Third Amendment Effective Date, 11:00 A.M. (Local Time) at
least one (1) Business Day prior to the date of such Borrowing, (ii) in the case
of each Borrowing of a Eurodollar Loan after the Third Amendment Effective Date,
11:00 A.M. (Local Time) at least three (3) Business Days’ prior to the date of
such Borrowing, (iiiii) in the case of each Borrowing of a Base Rate Loan
(excluding Swing Loans and Revolving Loans made pursuant to Section 2.04(b)),
prior to 11:00 A.M. (Local Time) one Business Day prior to the proposed date of
such Borrowing and (iiiiv) in the case of any Borrowing under the Swing Line
Facility, prior to 12:00 P.M. noon (Local Time) on the proposed date of such
Borrowing.

(b) Notice of Borrowing. Each request for a Borrowing (other than a Continuation
or Conversion, which will be subject to Section 2.10) shall be made by an
Authorized Officer by delivering written notice of such request substantially in
the form of Exhibit B-1 hereto (each such notice, a “Notice of Borrowing”) or by
telephone (to be confirmed immediately in writing by delivery by an Authorized
Officer of a Notice of Borrowing), and in any event each such request shall be
irrevocable and shall specify (i) the aggregate principal amount of the Loans to
be made pursuant to such Borrowing, (ii) the date of the Borrowing (which shall
be a Business Day), (iii) whether the Loans being incurred pursuant to such
Borrowing shall constitute Term Loans, Revolving Loans or Swing Loans, (iv) the
Type of Loans such Borrowing will consist of, and (v) if applicable, the initial
Interest Period or the Swing Loan Maturity Date (which shall be at least five
(5) Business Days after the date of such Borrowing). Without in any way limiting
the obligation of the Borrowers to confirm in writing any telephonic notice
permitted to be given hereunder, the Administrative Agent may act prior to
receipt of written confirmation without liability upon the basis of such
telephonic notice believed by the Administrative Agent in good faith to be from
an Authorized Officer entitled to give telephonic notices under this Agreement
on behalf of the Borrowers. In each such case, the Administrative Agent’s record
of the terms of such telephonic notice shall be conclusive absent manifest
error. The Administrative Agent shall promptly give each Lender which is
required to make Loans of the Class specified in the respective Notice of
Borrowing, notice of such proposed Borrowing, of such Lender’s proportionate
share thereof and of the other matters required by the immediately preceding
sentence to be specified in the Notice of Borrowing.

(c) Minimum Borrowing Amount. The aggregate principal amount of each Borrowing
by the Borrowers shall not be less than the Minimum Borrowing Amount.

(d) Maximum Borrowings. More than one Borrowing may be incurred by the Borrowers
on any day; provided, however, that at no time shall there be more than eight
(8) Borrowings of Eurodollar Loans outstanding under this Agreement (or such
greater number of Borrowings of Eurodollar Loans as may be acceptable to the
Administrative Agent in its sole discretion).

 

86



--------------------------------------------------------------------------------

Section 2.07 Funding Obligations; Disbursement of Funds.

(a) Several Nature of Funding Obligations. The Commitments of each Lender
hereunder and the obligation of each Lender to make Loans, and acquire and fund
Swing Loan Participations, and LC Participations, as the case may be, are
several and not joint obligations. No Lender shall be responsible for any
default by any other Lender in its obligation to make Loans or fund any
participation hereunder and each Lender shall be obligated to make the Loans
provided to be made by it and fund its participations required to be funded by
it hereunder, regardless of the failure of any other Lender to fulfill any of
its Commitments hereunder. Nothing herein and no subsequent termination of the
Commitments pursuant to Section 2.12 shall be deemed to relieve any Lender from
its obligation to fulfill its commitments hereunder and in existence from time
to time or to prejudice any rights that the Borrowers may have against any
Lender as a result of any default by such Lender hereunder.

(b) Borrowings Pro Rata. Except with respect to the making of Swing Loans by the
Swing Line Lender, all Loans hereunder shall be made as follows: (i) all
Revolving Loans made, and LC Participations acquired by each Lender, shall be
made or acquired, as the case may be, on a pro rata basis based upon each
Lender’s Revolving Facility Percentage of the amount of such Revolving Borrowing
or Letter of Credit in effect on the date the applicable Revolving Borrowing is
to be made or the Letter of Credit is to be issued, (ii) all Initial Term Loans
shall be made by the Lenders having Initial Term Commitments pro rata on the
basis of their respective Initial Term Commitments, (iii) all Incremental Term
Loans shall be made by the Lenders having Incremental Term Loan Commitments pro
rata on the basis of their respective Incremental Term Loan Commitments,
(iv) all Refinancing Term Loans shall be made by the Lenders having Refinancing
Term Loan Commitments pro rata on the basis of their respective Refinancing Term
Loan Commitments and (v) all Extended Term Loans shall be made by the Lenders
having Extended Term Loan Commitments pro rata on the basis of their respective
Extended Term Loan Commitments.

(c) Notice to Lenders. The Administrative Agent shall promptly give each
applicable Lender written notice (or telephonic notice promptly confirmed in
writing) of each proposed Borrowing, or Conversion or Continuation thereof, and
LC Issuance, and of such Lender’s proportionate share thereof or participation
therein and of the other matters covered by the Notice of Borrowing, Notice of
Continuation or Conversion, or LC Request, as the case may be, relating thereto.

(d) Funding of Loans.

(i) Loans Generally. No later than 2:00 P.M. (Local Time), on the date specified
in each Notice of Borrowing, each Lender will make available its amount, if any,
of each Borrowing requested to be made on such date to the Administrative Agent
at the Payment Office in U.S. Dollars and in immediately available funds and the
Administrative Agent promptly will make available to the Borrowers by depositing
to the Parent Borrower’s account at the Payment Office (or such other account as
the Parent Borrower shall specify) the aggregate of the amounts so made
available in the type of funds received.

(ii) Swing Loans. No later than 2:00 P.M. (Local Time), on the date specified in
each Notice of Borrowing, the Swing Line Lender will make available to the
Borrowers by depositing to the Parent Borrower’s account at the Payment Office
(or such other account as the Parent Borrower shall specify) the aggregate of
Swing Loans requested in such Notice of Borrowing.

(e) Advance Funding. Unless the Administrative Agent shall have been notified by
any Lender prior to the applicable time in accordance with Section 2.06(a) on
the date of Borrowing that such Lender does not intend to make available to the
Administrative Agent its portion of the Borrowing or Borrowings to be made on
such date, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date of Borrowing, and the
Administrative Agent, in reliance upon such assumption, may (in its sole
discretion and without any obligation to do so) make available to the Borrowers
a corresponding amount. If such corresponding amount is not in fact made
available to the Administrative Agent by such Lender and the Administrative
Agent has made the same

 

87



--------------------------------------------------------------------------------

available to the Borrowers, the Administrative Agent shall be entitled to
recover such corresponding amount from such Lender. If such Lender does not pay
such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent shall promptly notify the Parent Borrower,
and the Borrowers shall promptly pay such corresponding amount to the
Administrative Agent. The Administrative Agent shall also be entitled to recover
from such Lender or the Borrowers, as the case may be, interest on such
corresponding amount in respect of each day from the date such corresponding
amount was made available by the Administrative Agent to the Borrowers to the
date such corresponding amount is recovered by the Administrative Agent at a
rate per annum equal to (i) if paid by such Lender, the overnight Federal Funds
Effective Rate or (ii) if paid by the Borrowers, the then applicable rate of
interest, calculated in accordance with Section 2.09, for the respective Loans
(but without any requirement to pay any amounts in respect thereof pursuant to
Section 3.04). If the Borrowers and such Lender shall each pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrowers the amount of such
interest paid by the Borrowers for such period. Any payment by the Borrowers
shall be without prejudice to any claim the Borrowers may have against a Lender
that shall have failed to make such payment to the Administrative Agent.

Section 2.08 Evidence of Obligations.

(a) Loan Accounts of Lenders. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the Obligations of the
Borrowers to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

(b) Loan Accounts of Administrative Agent; Lender Register. The Administrative
Agent shall maintain accounts in which it shall record: (i) the amount of each
Loan and Borrowing made hereunder, the Type thereof, the Interest Period and
applicable interest rate and, in the case of a Swing Loan, the Swing Loan
Maturity Date applicable thereto; (ii) the amount and other details with respect
to each Letter of Credit issued hereunder; (iii) the amount of any principal due
and payable or to become due and payable from the Borrowers to each Lender
hereunder; (iv) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof; and
(v) the other details relating to the Loans, Letters of Credit and other
Obligations. The Borrowers hereby designate the Administrative Agent to serve as
their agent, solely for purposes of this Section 2.08(b), to maintain a register
(the “Lender Register”) on or in which it will record the names and addresses of
the Lenders, and the Commitments from time to time of each of the Lenders. The
Administrative Agent will make the Lender Register available to any Lender
(solely with respect to its own Loans or Commitments) or the Parent Borrower
upon its request. The entries in the Lender Register shall be conclusive, and
the Parent Borrower, the Administrative Agent, and each Lender shall treat each
Person whose name is recorded in the Lender Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, absent manifest
error or actual notice to the contrary.

(c) Effect of Loan Accounts, etc. The entries made in the accounts maintained
pursuant to Section 2.08(b) shall be prima facie evidence of the existence and
amounts of the Obligations recorded therein; provided, that the failure of the
Administrative Agent to maintain such accounts or any error (other than manifest
error) therein shall not in any manner affect the obligation of any Credit Party
to repay or prepay the Loans or the other Obligations in accordance with the
terms of this Agreement.

(d) Notes. Promptly following the request of any Lender or the Swing Line
Lender, the Borrowers will execute and deliver to such Lender or the Swing Line
Lender, as the case may be, (i) a Revolving Facility Note with blanks
appropriately completed in conformity herewith to evidence such Borrower’s
obligation to pay the principal of, and interest on, the Revolving Loans made to
itthem by such Lender, (ii) a Term Note with blanks appropriately completed in
conformity herewith to evidence its

 

88



--------------------------------------------------------------------------------

obligation to pay the principal of, and interest on, the Term Loan made to
itthem by such Lender, and (iii) a Swing Line Note with blanks appropriately
completed in conformity herewith to evidence the Borrowers’ obligation to pay
the principal of, and interest on, the Swing Loans made to itthem by the Swing
Line Lender; provided, however, that the decision of any Lender or the Swing
Line Lender to not request a Note shall in no way detract from the Borrowers’
obligation to repay the Loans and other amounts owing by the Borrowers to such
Lender or the Swing Line Lender, and shall not in any way affect the security or
guaranties therefor provided pursuant to the various Loan Documents.

Section 2.09 Interest; Default Rate.

(a) Interest on Revolving Loans. The outstanding principal amount of each
Revolving Loan made by each Lender shall bear interest at a fluctuating rate per
annum and shall be payable in U.S. Dollars and shall at all times be equal to
(i) during such periods as such Revolving Loan is a Base Rate Loan, the Base
Rate plus the Applicable Margin in effect from time to time and (ii) during such
periods as such Revolving Loan is a Eurodollar Loan, the relevant Adjusted
Eurodollar Rate for such Eurodollar Loan for the applicable Interest Period plus
the Applicable Margin in effect from time to time.

(b) Interest on Term Loans. The outstanding principal amount of each Term Loan
made by each Lender shall bear interest at a fluctuating rate per annum that
shall at all times be equal to (i) during such periods as such Term Loan is a
Base Rate Loan, the Base Rate plus the Applicable Margin, and (ii) during such
periods as such Term Loan is a Eurodollar Loan, the relevant Adjusted Eurodollar
Rate for such Eurodollar Loan for the applicable Interest Period plus the
Applicable Margin.

(c) Interest on Swing Loans. The outstanding principal amount of each Swing Loan
shall bear interest from the date of the Borrowing at a rate per annum equal to
the Base Rate plus the Applicable Margin for SwingRevolving Loans in effect from
time to time.

(d) Default Interest. Notwithstanding the above provisions, if a Specified Event
of Default has occurred and is continuing and, in the case of an Event of
Default under Section 8.01(a) when an Event of Default under Section 8.01(h) has
not occurred, upon written notice by the Administrative Agent, the overdue
principal amount of any Loans and, to the extent permitted by applicable law,
all interest in respect of each Loan, and all fees or other amounts owed in
respect of the Obligations hereunder, shall thereafter bear interest (including
post-petition interest in any proceeding under the Bankruptcy Code or other
applicable Debtor Relief Law), payable on demand, at a rate per annum equal to
the Default Rate.

(e) Accrual and Payment of Interest. Interest shall accrue from the date of any
Borrowing to the date of any prepayment or repayment thereof and shall be
payable by the Borrowers: (i) in respect of each Base Rate Loan, quarterly in
arrears on the last Business Day of each March, June, September and December;
(ii) in respect of each Eurodollar Loan, on the last day of each Interest Period
applicable thereto and, in the case of an Interest Period in excess of three
months, on the dates that are successively three months after the commencement
of such Interest Period; (iii) in respect of any Swing Loan, on the Swing Loan
Maturity Date applicable thereto; and (iv) in respect of all Loans, (A) at
maturity (whether by acceleration or otherwise), (B) on any repayment,
prepayment or Conversion (on the amount repaid, prepaid or Converted), and,
(C) after such maturity or, in the case of any interest payable pursuant to
Section 2.09(d), on demand.

(f) Computations of Interest. Except as provided in the next succeeding
sentence, all computations of interest on any Loans hereunder shall be made on
the actual number of days elapsed over a year of three hundred sixty (360) days.
All computations of interest on Base Rate Loans when the Base Rate is determined
in accordance with clause (i) of the definition thereof shall be made on the
actual number of days elapsed over a year of three hundred sixty-five (365) or
three hundred sixty six (366) days, as

 

89



--------------------------------------------------------------------------------

applicable.Interest hereunder based on the Administrative Agent’s prime lending
rate shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and paid for the actual number of days elapsed (including the first day
but excluding the last day). All other interest hereunder shall be computed on
the basis of a year of 360 days and paid for the actual number of days elapsed
(including the first day but excluding the last day)

(g) Information as to Interest Rates. The Administrative Agent, upon determining
the interest rate for any Borrowing, shall promptly notify the Parent Borrower
and the Lenders thereof. Any such determination by the Administrative Agent
shall be conclusive and binding absent manifest error.

Section 2.10 Conversion and Continuation of Loans.

(a) Conversion and Continuation of Revolving Loans. The Borrowers shall have the
right, subject to the terms and conditions of this Agreement, to (i) other than
with respect to Swing Loans, Convert all or a portion of the outstanding
principal amount of Borrowings of one Type made to itthem into a Borrowing or
Borrowings of another Type that can be made to itthem pursuant to this Agreement
and (ii) Continue a Borrowing of Eurodollar Loans at the end of the applicable
Interest Period as a new Borrowing of Eurodollar Loans with a new Interest
Period; provided, however, that if any Conversion of Eurodollar Loans into Base
Rate Loans shall be made on a day other than the last day of an Interest Period
for such Eurodollar Loans, the Borrowers shall compensate each Lender for any
breakage costs, if applicable, in accordance with the provisions of Section 3.04
hereof.

(b) Notice of Continuation and Conversion. Each Continuation or Conversion of a
Loan shall be made upon notice in the form provided for below provided by the
Parent Borrower to the Administrative Agent at its Notice Office not later than
(i) in the case of each Continuation of or Conversion to, of a Eurodollar Loan,
11:00 A.M. (Local Time) at least three (3) Business Days’ prior to the date of
such Continuation or Conversion and (ii) in the case of each Continuation of or
Conversion to, a Base Rate Loan, prior to 11:00 A.M. (Local Time) on the
proposed date of such Continuation or Conversion. Each such request shall be
made by an Authorized Officer delivering written notice of such request
substantially in the form of Exhibit B-2 hereto (each such notice, a “Notice of
Continuation or Conversion”) or by telephone (to be confirmed immediately in
writing by delivery by an Authorized Officer of a Notice of Continuation or
Conversion), and in any event each such request shall be irrevocable and shall
specify (A) the Borrowings to be Continued or Converted, (B) the date of the
Continuation or Conversion (which shall be a Business Day), and (C) with respect
to Eurodollar Loans, the Interest Period or, in the case of a Continuation, the
new Interest Period. Without in any way limiting the obligation of the Borrowers
to confirm in writing any telephonic notice permitted to be given hereunder, the
Administrative Agent may act prior to receipt of written confirmation without
liability upon the basis of such telephonic notice believed by the
Administrative Agent in good faith to be from an Authorized Officer entitled to
give telephonic notices under this Agreement on behalf of the Borrowers. In each
such case, the Administrative Agent’s record of the terms of such telephonic
notice shall be conclusive absent manifest error.

(c) No partial Conversion of Eurodollar Loans shall reduce the outstanding
principal amount of Eurodollar Loans made pursuant to a single Borrowing to less
than the Minimum Borrowing Amount. Base Rate Loans may only be Converted into
Eurodollar Loans having an Interest Period of one (1) month if an Event of
Default is in existence on the date of the Conversion and the Administrative
Agent has, or the Required Lenders have, determined in its or their sole
discretion not to permit a Conversion to any longer Interest Period. Eurodollar
Loans may only be Continued as Eurodollar Loans having an Interest Period of one
(1) month if an Event of Default is in existence on the date of the proposed
Continuation and the Administrative Agent has, or the Required Lenders have,
determined in its or their sole discretion not to permit a Continuation having a
longer Interest Period.

 

90



--------------------------------------------------------------------------------

(d) Borrowings resulting from Conversions pursuant to this Section 2.10 shall be
limited in number as provided in Section 2.06.

(e) If upon the expiration of any Interest Period in respect of Eurodollar
Loans, the Borrowers have failed to elect a new Interest Period to be applicable
thereto as provided in Section 2.06, the Borrowers shall be deemed to have
elected to Convert such Borrowing of Eurodollar Loans into a Borrowing of
Eurodollar Loans with an Interest Period of one (1) month, effective as of the
expiration date of such current Interest Period.

Section 2.11 Fees.

(a) Commitment Fees. The Parent Borrower agrees to pay to the Administrative
Agent, for the ratable benefit of each Revolving Lender based upon each such
Lender’s Revolving Facility Percentage, as consideration for the Revolving
Commitments of the Lenders, commitment fees in Dollars (the “Commitment Fees”)
for the period from the ClosingThird Amendment Effective Date to the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments,
computed for each day at a rate per annum equal to (i) the Applicable Commitment
Fee Rate times (ii) the Unused Total Revolving Commitment in effect on such day;
provided that the principal amount of Swing Loans outstanding at such time shall
be disregarded as a utilization of the Revolving Facility; provided, further,
that for the purposes of this provision, the Revolving Commitment of any
Revolving Lender shall be deemed to be zero if such Lender would be a Defaulting
Lender pursuant to clause (b) of the definition thereof but for such Lender’s
determination that a condition precedent to funding cannot be satisfied, and the
Required Lenders have not confirmed such determination in writing. Accrued
Commitment Fees shall be due and payable in arrears on the last Business Day of
each March, June, September and December (commencing with the last Business Day
of March 2016) and on the Revolving Facility Termination Date applicable to each
Class of Revolving Commitments.

(b) LC Fees.

(i) Standby Letters of Credit. The Parent Borrower agrees to pay to the
Administrative Agent, for the ratable benefit of each Lender with a Revolving
Commitment based upon each such Lender’s Revolving Facility Percentage, a fee in
respect of each Letter of Credit issued hereunder that is a Standby Letter of
Credit, to be paid in U.S. Dollars, for the period from the date of issuance of
such Letter of Credit until the expiration date thereof (including any
extensions of such expiration date that may be made at the election of the
account party or the LC Issuer), computed for each day at a rate per annum equal
to (A) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day times (B) the Stated Amount of such Letter of Credit on such
day. The foregoing fees shall be payable quarterly in arrears on the last
Business Day of each March, June, September and December and on the Revolving
Facility Termination Date applicable to each Class of Revolving Commitments.

(ii) Commercial Letters of Credit. The Parent Borrower agrees to pay to the
Administrative Agent for the ratable benefit of each Lender based upon each such
Lender’s Revolving Facility Percentage, a fee in respect of each Letter of
Credit issued hereunder that is a Commercial Letter of Credit, to be paid in
U.S. Dollars in an amount, for the period from the date of issuance of such
Letter of Credit until the expiration date thereof (including any extensions of
such expiration date that may be made at the election of the account party or
the LC Issuer), computed for each day at a rate per annum equal to (A) the
Applicable Margin for Revolving Loans that are Eurodollar Loans in effect on the
date of issuance times (B) the Stated Amount of such Letter of Credit. The
foregoing fees shall be payable quarterly in arrears on the last Business Day of
each March, June, September and December and on the Revolving Facility
Termination Date applicable to each Class of Revolving Commitments.

 

91



--------------------------------------------------------------------------------

(c) Fronting Fees. The Parent Borrower agrees to pay quarterly in arrears on the
last Business Day of each March, June, September and December and on the
Revolving Facility Termination Date applicable to each Class of Revolving
Commitments directly to each LC Issuer, for its own account, a fee in respect of
each Letter of Credit issued by such LC Issuer, to be paid in U.S. Dollars, at a
rate of 0.125% per annum, on the Stated Amount thereof for the period from the
date of issuance (or increase, renewal or extension) to the expiration date
thereof (including any extensions of such expiration date which may be made at
the election of the account party or the LC Issuer).

(d) Additional Charges of LC Issuer. The Borrowers agree to pay in Dollars
directly to each LC Issuer upon each LC Issuance, drawing under, or amendment,
extension, renewal or transfer of, a Letter of Credit issued by it such amount
as shall at the time of such LC Issuance, drawing under, amendment, extension,
renewal or transfer be the processing charge that such LC Issuer is customarily
charging for issuances of, drawings under or amendments, extensions, renewals or
transfers of, letters of credit issued by it.

(e) Administrative Agent Fees. The Parent Borrower shall pay to the
Administrative Agent, on the Closing Date and thereafter, for its own account,
the fees payable to the Administrative Agent set forth in the Fee Letter.

(f) Upfront Fee. The Parent Borrower agrees to pay on the ClosingThird Amendment
Effective Date to each Revolving Lender party to this Agreement as a Revolving
Lender on the Closing DateThird Amendment Effective Date after giving effect to
the Third Amendment, an upfront fee in an amount equal to 1.000.25% of the
initial principal amount of the Initial Revolving Commitments of such Revolving
Lenders on the Closing Date in respect of the Revolving FacilityThird Amendment
Effective Date immediately after giving effect to the Third Amendment. Such
upfront fee will be in all respects fully earned, due and payable on the
ClosingThird Amendment Effective Date and non-refundable and non-creditable
thereafter.

(g) Other Fees. The Parent Borrower shall pay to the Administrative Agent and
the Arrangers such fees as shall have been separately agreed upon in writing
(including pursuant to the Fee Letter) in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Parent
Borrower and the Administrative Agent or the Arrangers, as the case may be).

(h) Call Protection. In the event that, after the Second Amendment Effective
Date and prior to the six (6) month anniversary of the Second Amendment
Effective Date, all or any portion of the Initial Term Loans are subject to a
Repricing Event, the Parent Borrower agrees to pay a premium to each Term Lender
holding Initial Term Loans equal to 1.00% of the principal amount of the Initial
Term Loans of such Term Lender so prepaid, or, in the case of a modification of
the Initial Term Loans constituting a Repricing Event, 1.00% of the principal
amount of the Initial Term Loans of such Term Lender so modified. Such fees
shall be earned, due and payable upon the date of the occurrence of the
respective Repricing Event.[Reserved].

(i) Computations and Determination of Fees. All computations of Commitment Fees,
LC Fees and other Fees hereunder shall be made based on the actual number of
days elapsed over a year of three hundred sixty (360) days.

 

92



--------------------------------------------------------------------------------

Section 2.12 Termination and Reduction of Commitments.

(a) Mandatory Termination of Revolving Commitments. All of the Revolving
Commitments shall terminate on the Revolving Facility Termination Date
applicable to each Class of Revolving Commitments.

(b) Voluntary Termination of the Total Revolving Commitment. Upon at least three
(3) Business DayDays’s (or such shorter period as the Administrative Agent may
in its discretion agree) prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice may be
conditioned upon the occurrence of any other event and which notice the
Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to terminate in whole the Total Revolving
Commitment,; provided that (i) all outstanding Revolving Loans, Swing Loans and
Unpaid Drawings are contemporaneously prepaid in accordance with Section 2.13
and (ii) either (A) there are no outstanding Letters of Credit or (B) the
Borrowers (x) shall contemporaneously cause all outstanding Letters of Credit to
be surrendered for cancellation (any such Letters of Credit to be replaced by
letters of credit issued by other financial institutions (which are not LC
Issuers under this Agreement) acceptable to each LC Issuer and the Revolving
Lenders) or backstopped on terms reasonably satisfactory to the applicable LC
Issuers or (y) shall Cash Collateralize all LC Outstandings.

(c) Partial Reduction of Total Revolving Commitment. Upon at least three
(3) Business DayDays’s (or such shorter period as the Administrative Agent may
in its discretion agree) prior written notice (or telephonic notice confirmed in
writing) to the Administrative Agent at its Notice Office (which notice may be
conditioned upon the closingoccurrence of any other transaction that will result
in the reduction of the Unused Total Revolving Commitmentevent and which notice
the Administrative Agent shall promptly transmit to each of the Lenders), the
Borrowers shall have the right to partially and permanently reduce the Unused
Total Revolving Commitment of any Class; provided, however, that (i) any such
reduction shall apply to proportionately (based on each Lender’s Revolving
Facility Percentage within each applicable Class) and permanently reduce the
Revolving Commitment of each Lender with respect to each applicable Class,
(ii) such reduction shall apply to proportionately and permanently reduce the LC
Commitment Amount, but only to the extent that the Unused Total Revolving
Commitment would be reduced below any such limit, (iii) such reduction shall
apply to proportionately and permanently reduce the Swing Line Commitment, but
only to the extent that the Unused Total Revolving Commitment would be reduced
below any such limit, (iv) no such reduction shall be permitted if any Borrower
would be required to make a mandatory prepayment of Loans pursuant to
Section 2.13(c)(ii) or Section 2.13(c)(iii) unless, substantially concurrently
with such reduction the Borrowers make such mandatory prepayment and (v) any
partial reduction pursuant to this Section 2.12 shall be in the amount of at
least $500,000 (or, if greater, in integral multiples of $250,000).

Section 2.13 Voluntary, Scheduled and Mandatory Prepayments of Loans.

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay any of
the Loans of any Class owing by them, in whole or in part, without premium or
penalty (except as set forth in Section 2.11(h) and Section 2.13(f)), from time
to time subject to the provisions of this Section 2.13. The Parent Borrower
shall give the Administrative Agent at the Notice Office written or telephonic
notice (in the case of telephonic notice, promptly confirmed in writing if so
requested by the Administrative Agent) of its intent to prepay the Loans of any
Class, the amount of such prepayment and (in the case of Eurodollar Loans) the
specific Borrowing(s) pursuant to which the prepayment is to be made, which
notice may be conditioned upon the closingoccurrence of any other transaction
that will result in the prepayment of the Loansevent and which notice shall be
received by the Administrative Agent by (x) 12:00 noon (Local Time) three
(3) Business Days prior to the date of such prepayment with respect to
prepayments, in the case of a prepayment of Eurodollar Loans or (y) 12:00 noon
(Local Time) one (1) Business Day prior to the date of such prepayment, in the
case of any prepayment of Base Rate Loans (or same day notice in the case of a
prepayment of Swing Loans), and which notice shall promptly be transmitted by
the Administrative Agent to each of the affected Lenders,; provided that:

(i) each partial prepayment shall be in an aggregate principal amount of at
least (A) in the case of any prepayment of a Eurodollar Loan, $250,000 (or, if
less, the full amount of such Borrowing), or an integral multiple of
$100,000,100,000 in excess thereof, (B) in the case of any prepayment of a Base
Rate Loan, $100,000 (or, if less, the full amount of such Borrowing), or an
integral multiple of $100,000 in excess thereof and (C) in the case of any
prepayment of a Swing Loan, in the full amount thereof;

 

93



--------------------------------------------------------------------------------

(ii) no partial prepayment of any Loans made pursuant to a Borrowing shall
reduce the aggregate principal amount of such Loans outstanding pursuant to such
Borrowing to an amount less than the Minimum Borrowing Amount applicable
thereto;

(iii) in the case of any prepayment of Term Loans of any Class, such prepayment
shall be applied in respect of the Term Loans of anysuch Class to reduce
scheduled amortization as directed by the Parent Borrower (and absent such
direction, in direct order of maturity); provided that the Parent Borrower may
not designate that any Term Loans of any Class, other than the Initial Term
Loans, be repaid unless such prepayment is accompanied by at least a pro rata
repayment of Initial Term Loans (or the Initial Term Loans have otherwise been
paid in full), Incremental Term Loans and any Permitted Refinancing Indebtedness
in respect thereof; and

(iv) notwithstanding anything in any Loan Document to the contrary, the Parent
Borrower may prepay the outstanding Term Loans (which shall, for the avoidance
of doubt, be automatically and permanently cancelled immediately upon such
prepayment (without any increase to Consolidated EBITDA as a result of any gains
associated with the cancellation of such Indebtedness)), and so long as the
following conditions are satisfied or waived: (1) no Default or Event of Default
has occurred and is continuing or would result therefrom, (2) the Parent
Borrower would be in pro forma compliance with the Financial Covenant set forth
in Section 7.06 for the most recently ended Testing Period for which financial
statements have been delivered pursuant to Section 6.01(a) or (b), as applicable
(whether or not such Financial Covenant is then in effect), (3) no proceeds of
Revolving Loans or Swing Loans may be utilized to purchaseprepay any Term Loans
pursuant to this Section 2.13(a)(iv), (4) after giving effect to any
purchaseprepayment of Term Loans pursuant to this Section 2.13(a)(iv), the sum
of (a) Unused Total Revolving CommitmentCommitments and (b) the aggregate amount
of all unrestricted cash and Cash Equivalents of the Parent Borrower and its
Restricted Subsidiaries shall not be less than $15,000,000 and (5) in connection
with each prepayment pursuant to this Section 2.13(a)(iv), the Parent Borrower
shall either (I) make a representation to the Lenders that it does not possess
material non-public information with respect to the Parent Borrower and its
Subsidiaries or the securities of any of them that has not been disclosed to the
Lenders generally (other than Lenders who elect not to receive such information)
or (II) disclose that it cannot make such representation, on the following basis
(provided that any offer referred to below may not be made to any Class of Term
Loans unless such offer is also made to the Initial Term Loans on at least a pro
rata basis (or the Initial Term Loans have otherwise been paid in full)):

(A) The Parent Borrower shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.13(a)(iv); provided that the Parent Borrower shall not initiate
any action under this Section 2.13(a)(iv)

 

94



--------------------------------------------------------------------------------

in order to make a Discounted Term Loan Prepayment unless (I) at least ten
(10) Business Days shall have passed since the consummation of the most recent
Discounted Term Loan Prepayment as a result of a prepayment made by the Parent
Borrower on the applicable Discounted Prepayment Effective Date; or (II) at
least three (3) Business Days shall have passed since the date the Parent
Borrower was notified that no Term Lender was willing to accept any prepayment
of any Term Loan at the Specified Discount, within the Discount Range or at any
discount to par value, as applicable, or in the case of a Borrower Solicitation
of Discounted Prepayment Offers, the date of the Parent Borrower’s election not
to accept any Solicited Discounted Prepayment Offers.

(B)

(1) (B) Subject to the proviso to subsection (A) above, the Parent Borrower may
from time to time offer to make a Discounted Term Loan Prepayment by providing
the Auction Agent with five (5) Business Days’ notice in the form of a Specified
Discount Prepayment Notice; provided that (I) any such offer shall be made
available, at the sole discretion of the Parent Borrower, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.13(a)(iv)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $2,500,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Term Lender holding the applicable Class of Loans with a
copy of such Specified Discount Prepayment Notice and a form of the Specified
Discount Prepayment Response to be completed and returned by each such Term
Lender to the Auction Agent (or its delegate) by no later than 5:00 P.M. (Local
Time), on the third Business Day after the date of delivery of such notice to
such Lenders (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

 

95



--------------------------------------------------------------------------------

(3) If there is at least one Discount Prepayment Accepting Lender, the Parent
Borrower will make a prepayment of outstanding Term Loans pursuant to this
paragraphclause (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and Class of Term Loans specified in such
Lender’s Specified Discount Prepayment Response given pursuant to
subsectionsubclause (2) above; provided that, if the aggregate principal amount
of Term Loans accepted for prepayment by all Discount Prepayment Accepting
Lenders exceeds the Specified Discount Prepayment Amount, such prepayment shall
be made pro rata among the Discount Prepayment Accepting Lenders in accordance
with the respective principal amounts accepted to be prepaid by each such
Discount Prepayment Accepting Lender and the Auction Agent (in consultation with
the Parent Borrower and subject to rounding requirements of the Auction Agent
made in its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the Parent Borrower of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the Class to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the Class of Term Loans to be prepaid at the
Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, Class and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Parent Borrower and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Parent Borrower shall be due
and payable by the Parent Borrower on the Discounted Prepayment Effective Date
in accordance with subsectionclause (F) below (subject to subsectionclause
(J) below).

(C)

(1) (C) Subject to the proviso to subsectionclause (A) above, the Parent
Borrower may from time to time solicit Discount Range Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Discount Range Prepayment Notice; provided that (I) any such solicitation shall
be extended, at the sole discretion of the Parent Borrower, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the Class or Classes of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant
Class of Term Loans willing to be prepaid by the Parent Borrower (it being
understood that different Discount Ranges and/or Discount Range Prepayment
Amounts may be offered with respect to different Classes of Term Loans and, in
such event, each such offer will be treated as a separate offer pursuant to the
terms of this Section 2.13(a)(iv)(C)), (III) the Discount Range Prepayment
Amount shall be in an aggregate amount not less than $2,500,000 and whole
increments of $1,000,000 in excess thereof and (IV) each such solicitation by
the Parent Borrower shall remain outstanding through the Discount Range
Prepayment Response Date. The Auction Agent will promptly provide each Term
Lender holding the applicable Class of

 

96



--------------------------------------------------------------------------------

Loans with a copy of such Discount Range Prepayment Notice and a form of the
Discount Range Prepayment Offer to be submitted by a responding Lender to the
Auction Agent (or its delegate) by no later than 5:00 P.M. (Local Time), on the
third Business Day after the date of delivery of such notice to such Lenders
(the “Discount Range Prepayment Response Date”). Each Term Lender’s Discount
Range Prepayment Offer shall be irrevocable and shall specify a discount to par
within the Discount Range (the “Submitted Discount”) at which such Lender is
willing to allow prepayment of any or all of its then outstanding Term Loans of
the applicable Class or Classes and the maximum aggregate principal amount and
Class of such Lender’s Term Loans (the “Submitted Amount”) such Term Lender is
willing to have prepaid at the Submitted Discount. Any Term Lender whose
Discount Range Prepayment Offer is not received by the Auction Agent by the
Discount Range Prepayment Response Date shall be deemed to have declined to
accept a Discounted Term Loan Prepayment of any of its Term Loans at any
discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (in consultation with the Parent Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsectionclause (C). The Parent Borrower agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by the Auction Agent by the Discount Range Prepayment Response
Date, in the order from the Submitted Discount that is the largest discount to
par to the Submitted Discount that is the smallest discount to par, up to and
including the Submitted Discount that is the smallest discount to par within the
Discount Range (such Submitted Discount that is the smallest discount to par
within the Discount Range being referred to as the “Applicable Discount”) which
yields a Discounted Term Loan Prepayment in an aggregate principal amount equal
to the lower of (I) the Discount Range Prepayment Amount and (II) the sum of all
Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsectionsubclause (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3) If there is at least one Participating Lender, the Parent Borrower will
prepay the respective outstanding Term Loans of each Participating Lender in the
aggregate principal amount and of the Class specified in such Lender’s Discount
Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with the Parent Borrower and subject to rounding

 

97



--------------------------------------------------------------------------------

requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the Parent Borrower of the
respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the Class to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and Class of Term Loans
to be prepaid at the Applicable Discount on such date, (III) each Participating
Lender of the aggregate principal amount and Class of such Term Lender to be
prepaid at the Applicable Discount on such date, and (IV) if applicable, each
Identified Participating Lender of the Discount Range Proration. Each
determination by the Auction Agent of the amounts stated in the foregoing
notices to the Parent Borrower and Term Lenders shall be conclusive and binding
for all purposes absent manifest error. The payment amount specified in such
notice to the Parent Borrower shall be due and payable by the Parent Borrower on
the Discounted Prepayment Effective Date in accordance with subsectionclause
(F) below (subject to subsectionclause (J) below).

(D)

(1) (D) Subject to the proviso to subsectionclause (A) above, the Parent
Borrower may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of the Parent Borrower, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual Class basis, (II) any such notice shall specify the maximum aggregate
amount of the Term Loans (the “Solicited Discounted Prepayment Amount”) and the
Class or Classes of Term Loans the Borrowers areParent Borrower is willing to
prepay at a discount (it being understood that different Solicited Discounted
Prepayment Amounts may be offered with respect to different Classes of Term
Loans and, in such event, each such offer will be treated as separate offer
pursuant to the terms of this Section 2.13(a)(iv)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$2,500,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by the Parent Borrower shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Term Lender holding the applicable Class of Term Loans with a copy
of such Solicited Discounted Prepayment Notice and a form of the Solicited
Discounted Prepayment Offer to be submitted by a responding Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 P.M. (Local Time) on the
third Business Day after the date of delivery of such notice to such Term
Lenders (the “Solicited Discounted Prepayment Response Date”). Each Term
Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date, and (z) specify both a
discount to par (the “Offered Discount”) at which such Term Lender is willing to
allow prepayment of its then outstanding Term Loan and the maximum aggregate
principal amount and Classes of such Term Loans (the “Offered Amount”) such Term
Lender is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

 

98



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the Parent Borrower with a copy of
all Solicited Discounted Prepayment Offers received on or before the Solicited
Discounted Prepayment Response Date. The Parent Borrower shall review all such
Solicited Discounted Prepayment Offers and select the largest of the Offered
Discounts specified by the relevant responding Term Lenders in the Solicited
Discounted Prepayment Offers that is acceptable to the Parent Borrower (the
“Acceptable Discount”), if any. If the Parent Borrower elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by the Parent Borrower from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsectionsubclause (2) (the “Acceptance Date”),
the Parent Borrower shall submit an Acceptance and Prepayment Notice to the
Auction Agent setting forth the Acceptable Discount. If the Auction Agent shall
fail to receive an Acceptance and Prepayment Notice from the Parent Borrower by
the Acceptance Date, the Parent Borrower shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by the Auction Agent by the Solicited Discounted Prepayment
Response Date, within three (3) Business Days after receipt of an Acceptance and
Prepayment Notice (the “Discounted Prepayment Determination Date”), the Auction
Agent will determine (in consultation with the Parent Borrower and subject to
rounding requirements of the Auction Agent made in its sole reasonable
discretion) the aggregate principal amount and the Classes of Term Loans (the
“Acceptable Prepayment Amount”) to be prepaid by the Parent Borrower at the
Acceptable Discount in accordance with this Section 2.13(a)(iv)(D). If the
Parent Borrower elects to accept any Acceptable Discount, then the Parent
Borrower agrees to accept all Solicited Discounted Prepayment Offers received by
Auction Agent by the Solicited Discounted Prepayment Response Date, in the order
from largest Offered Discount to smallest Offered Discount, up to and including
the Acceptable Discount. Each Term Lender that has submitted a Solicited
Discounted Prepayment Offer with an Offered Discount that is greater than or
equal to the Acceptable Discount shall be deemed to have irrevocably consented
to prepayment of Term Loans equal to its Offered Amount (subject to any required
pro- rata reduction pursuant to the following sentence) at the Acceptable
Discount (each such Lender, a “Qualifying Institution”). The Parent Borrower
will prepay outstanding Term Loans pursuant to this subsectionclause (D) to each
Qualifying Institution in the aggregate principal amount and of the Classes
specified in such Lender’s Solicited Discounted Prepayment Offer at the
Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Institutions whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Institutions whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Institutions”) shall be made pro rata among
the Identified Qualifying Institutions in accordance with the

 

99



--------------------------------------------------------------------------------

Offered Amount of each such Identified Qualifying Institution and the Auction
Agent (in consultation with the Parent Borrower and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Solicited Discount Proration”). On or prior to
the Discounted Prepayment Determination Date, the Auction Agent shall promptly
notify (I) the Parent Borrower of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the Classes to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the Classes to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Institution of the aggregate
principal amount and the Classes of such Term Lender to be prepaid at the
Acceptable Discount on such date, and (IV) if applicable, each Identified
Qualifying Institution of the Solicited Discount Proration. Each determination
by the Auction Agent of the amounts stated in the foregoing notices to the
Parent Borrower and Term Lenders shall be conclusive and binding for all
purposes absent manifest error. The payment amount specified in such notice to
the Parent Borrower shall be due and payable by the Parent Borrower on the
Discounted Prepayment Effective Date in accordance with subsectionclause
(F) below (subject to subsectionclause (J) below).

(E) In connection with any Discounted Term Loan Prepayment, the Parent Borrower
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from the Parent Borrower in connection therewith.

(F) If any Term Loan is prepaid in accordance with paragraphsclauses (B) through
(D) above, the Parent Borrower shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The Parent Borrower shall make such prepayment to the
Administrative Agent, for the account of the Discount Prepayment Accepting
Lenders, Participating Lenders, or Qualifying Institutions, as applicable, at
the Payment Office in immediately available funds not later than 11:00 A.M.
(Local Time) on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant Class of Term Loans on a pro- rata basis across such installments. The
Term Loans so prepaid shall be accompanied by all accrued and unpaid interest on
the par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.13(a)(iv) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Institutions, as
applicable, and shall be applied to the relevant Term Loans of such Lenders in
accordance with their respective RevolvingTerm Facility Percentage. The
aggregate principal amount of the Classes of the relevant Term Loans outstanding
shall be deemed reduced by the full par value of the aggregate principal amount
of the Classes of Term Loans prepaid on the Discounted Prepayment Effective Date
in any Discounted Term Loan Prepayment. In connection with each prepayment
pursuant to this Section 2.13(a)(iv), the Parent Borrower shall waive any right
to bring any action against the Administrative Agent, in its capacity as such,
in connection with any such Discounted Term Loan Prepayment.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.13(a)(iv), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Parent Borrower.

 

100



--------------------------------------------------------------------------------

(H) Notwithstanding anything in any Loan Document to the contrary, for purposes
of this Section 2.13(a)(iv), each notice or other communication required to be
delivered or otherwise provided to the Auction Agent (or its delegate) shall be
deemed to have been given upon the Auction Agent’s (or its delegate’s) actual
receipt during normal business hours of such notice or communication; provided
that any notice or communication actually received outside of normal business
hours shall be deemed to have been given as of the opening of business on the
next Business Day.

(I) The Parent Borrower and the Term Lenders acknowledge and agree that the
Auction Agent may perform any and all of its duties under this
Section 2.13(a)(iv) by itself or through any Affiliate of the Auction Agent and
expressly consentsconsent to any such delegation of duties by the Auction Agent
to such Affiliate and the performance of such delegated duties by such
Affiliate. The exculpatory provisions pursuant toof this Agreement shall apply
to each Affiliate of the Auction Agent and its respective activities in
connection with any Discounted Term Loan Prepayment provided for in this
Section 2.13(a)(iv) as well as activities of the Auction Agent.

(J) The Parent Borrower shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by the Parent Borrower to make any prepayment to
a Lender, as applicable, pursuant to this Section 2.13(a)(iv) shall not
constitute a Default or Event of Default under Section 8.01 or otherwise).

(b) Scheduled Repayments of Initial Term Loans. On the last Business Day of each
March, June, September and December, commencing with the last Business Day of
March 2016, theThe Parent Borrower shall repay the principal amount of the
Initial Term Loans in the amount equal to 0.25% of the aggregate principal of
all Initial Term Loans outstanding on the Closing Date, except that the payment
dueto the Administrative Agent, for the benefit of the Term Lenders holding
Initial Term Loans, on the Initial Term Loan Maturity Date shall in any event be
in the amount of the entire remaining principal amount of the outstanding
Initial Term Loans (each such repayment, as the same may be reduced by reason of
the application of prepayments pursuant to Sections 2.13(a) and (c), a
“Scheduled Repayment”); provided that at the time of any effectiveness of any
Extension Amendment, the scheduled amortization with respect to the Initial Term
Loans set forth above shall be reduced ratably to reflect the percentage of
Initial Term Loans converted to Extended Term Loans (but will not affect the
amount of amortization received by a given Lender with, the then outstanding
Initial Term Loans) in Dollars. In addition to the foregoing, the Borrowers
shall pay to the Administrative Agent, for the account of the Lenders, on each
Incremental Term Loan Repayment Date, a principal amount of the Other Term Loans
(as adjusted from time to time pursuant to Sections 2.13(a), 2.13(c) and
Section 2.16) equal to the amount set forth for such date in the applicable
Incremental Amendment, together in each case with accrued and unpaid interest on
the principal amount to be paid to the date of such payment. To the extent not
previously paid, all Incremental Term Loans, Extended Term Loans and Refinancing
Term Loans shall be due and payable on the applicable Maturity Date and all
Revolving Loans shall be due and payable on the Revolving Facility Termination
Date applicable to each Class of Revolving Commitments, together in each case
with accrued and unpaid interest on the principal amount to be paid to the date
of payment.

 

101



--------------------------------------------------------------------------------

(c) Mandatory Payments. The Loans shall be subject to mandatory repayment or
prepayment (in the case of any partial prepayment conforming to the requirements
as to the amounts of partial prepayments set forth in Section 2.13(a) above) and
the LC Outstandings shall be subject to cash collateralization requirements in
accordance with the following provisions:

(i) Revolving Facility Termination Date and Swing Loan Maturity Date. The entire
principal amount of all outstanding Revolving Loans shall be repaid in full in
Dollars on the Revolving Facility Termination Date applicable to each Class of
Revolving Commitments. The entire principal balance of all outstanding Swing
Line Loans shall be repaid in full in Dollars on the Swing Loan Maturity Date
applicable to each such Swing Loan.

(ii) Loans Exceed the Commitments. If on any date (after giving effect to any
other payments on such date) (A) the Aggregate Credit Facility Exposure exceeds
the Total Credit Facility Amount then in effect, (B) the Revolving Facility
Exposure of any Revolving Lender would exceed such Lender’s Revolving Commitment
then in effect, (C) the Aggregate Revolving Facility Exposure exceeds the Total
Revolving Commitment then in effect, or (D) the aggregate principal amount of
Swing Loans outstanding exceeds the Swing Line Commitment then in effect, then,
in the case of each of the foregoing, the Parent Borrower shall, before 12:00
noon (Local Time) on the Business Day following such date, prepay in an
aggregate amount at least equal to such excess, first, the principal amount of
Swing Loans, second, the principal amount of Revolving Loans and last, after
Revolving Loans have been paid in full, Unpaid Drawings.

(iii) LC Outstandings Exceed LC Commitment. If on any date the LC Outstandings
exceed the LC Commitment Amount then in effect, then the applicable LC Obligor
or the Parent Borrower shall, on such day, Cash Collateralize any LC
Outstandings that have not previously been Cash Collateralized to the extent of
such excess in accordance with Section 2.15(d).

(iv) Excess Cash Flow. Within five (5) days after the date on which the Parent
Borrower is required to deliver the audited consolidated financial statements of
the Parent Borrower pursuant to Section 6.01(a) for each fiscal year of the
Parent Borrower (such fifth day, the “Excess Cash Flow Sweep Date”), commencing
with the fiscal year of the Parent Borrower ended December 31, 2018, the Parent
Borrower shall prepay the principal of the Loans in an aggregate amount (the
“Excess Cash Flow Prepayment Amount”) equal to (A) 50% of Excess Cash Flow;
provided that, such percentage may be reduced in accordance with the table set
forth below based on the Total Net Leverage Ratio as of the end of such fiscal
year, less (B) the sum of (1) the aggregate amount of any Loans prepaid pursuant
to Section 2.13(a) (including any prepayments of Revolving Loans, to the extent
any Revolving Commitments have been permanently reduced pursuant to
Section 2.12(c) and to the extent not funded with proceeds from the incurrence
of long-term Indebtedness) (limited in the case of any voluntary prepayments
made pursuant to Section 2.13(a)(iv) and Section 10.06(h)(i)(y) to the
discounted amount actually paid in respect of the principal amount of such Term
Loans (as opposed to the face amount so prepaid)) during such fiscal year or
during the period after such fiscal year but prior to the Excess Cash Flow Sweep
Date (provided, that such amounts prepaid during the period after such fiscal
year but prior to the Excess Cash Flow Sweep Date may not be deducted in
calculating the Excess Cash Flow Prepayment Amount for the fiscal year during
which such amounts were actually prepaid), with such amount to be applied as set
forth in Section 2.13(d) below and (2) the aggregate amount of any Permitted
Incremental Indebtedness and/or Permitted First Priority Refinancing Debt with a
Lien on the Collateral ranking pari passu with the Liens securing the
Obligations voluntarily prepaid or repurchased (including any prepayments of
revolving loans constituting Permitted Incremental Indebtedness (to the extent
such Permitted Incremental Indebtedness is secured by a first priority lien on
the Collateral) or Permitted First Priority Refinancing Debt, to the extent any
revolving commitments with respect thereto have been

 

102



--------------------------------------------------------------------------------

permanently reduced and, in each case, not funded with the proceeds of long-term
Indebtedness), in the case of clause (B) during such fiscal year or during the
period after such fiscal year but prior to the Excess Cash Flow Sweep Date
(provided that such amounts prepaid during the period after such fiscal year but
prior to the Excess Cash Flow Sweep Date may not be deducted in calculating the
Excess Cash Flow Prepayment Amount for the fiscal year during which such amounts
were actually prepaid) and, in the case of each of the immediately preceding
clauses (1) and (2), to the extent such prepayments are funded with internally
generated cash, with such amount to be applied as set forth in Section 2.13(d)
below.[Reserved].

 

Total Net Leverage Ratio

   Percentage of Excess Cash Flow  

Less than 2.50 to 1.00 but greater than or equal to 2.00 to 1.00

     25%  

Less than 2.00 to 1.00

     0%  

The Parent Borrower may use a portion of the Excess Cash Flow Prepayment Amount
to prepay or repurchase Permitted Incremental Indebtedness and/or Permitted
First Priority Refinancing Debt with a Lien on the Collateral ranking pari passu
with the Liens securing the Obligations, to the extent any applicable document
governing such Permitted Incremental Indebtedness and/or Permitted First
Priority Refinancing Debt requires the issuer of such Indebtedness to prepay or
make an offer to purchase such Indebtedness (such Permitted Incremental
Indebtedness or Permitted First Priority Refinancing Debt required to be so
prepaid or offered to be so repurchased, “Other Applicable Indebtedness”), with
the Excess Cash Flow Prepayment Amount, in each case in an amount not to exceed
the product of (x) the amount of such Excess Cash Flow Prepayment Amount
multiplied by (y) a fraction, the numerator of which is the outstanding
principal amount of the Other Applicable Indebtedness with a Lien on the
Collateral ranking pari passu with the Liens securing the Obligations and the
denominator of which is the sum of the outstanding principal amount of such
Other Applicable Indebtedness and the outstanding principal amount of Loans
hereunder; provided that the portion of such Excess Cash Flow Prepayment Amount
allocated to the Other Applicable Indebtedness shall not exceed the amount of
such Excess Cash Flow Prepayment Amount required to be allocated to the Other
Applicable Indebtedness pursuant to the terms thereof, and the remaining amount,
if any, of such Excess Cash Flow Prepayment Amount shall be allocated to the
Loans in accordance with the terms hereof to the prepayment of the Loans and to
the repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Loans that would have otherwise been required pursuant to this
Section 2.05(c)(iv) shall be reduced accordingly; provided, further, that to the
extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount shall promptly (and in
any event within ten (10) Business Days after the date of such rejection) be
applied to prepay the Loans in accordance with the terms hereof; provided,
further, that to the extent the Lenders decline to have the Loans prepaid, such
amount may be retained by the Parent Borrower and its Subsidiaries.

(v) Certain Proceeds of Asset Sales and Events of Loss. If during any fiscal
year any Credit Party has received cumulative Net Cash Proceeds during such
fiscal year from one or more Asset Sales (including in connection with any Sale
and Lease-Back Transaction) or Events of Loss of at least $5,000,000 (with any
unused amounts in any fiscal years being carried over to any future fiscal years
to the extent that such amount shall not be greater than $7,500,000 in any
fiscal year)10,000,000 and immediately after giving Pro Forma Effect to such
Asset Sales or Events of Loss (but prior to such prepayment), the Total Net
Leverage Ratio is greater than 1.50 to 1.00, not later than the third Business
Day following the date of receipt of any Net Cash Proceeds in excess of such
amount, an amount equal to 100% of the Net Cash Proceeds then received in excess
of such amount from any Asset Sale, Event of Loss or (including in connection
with any Sale and Lease-Back

 

103



--------------------------------------------------------------------------------

Transaction) or Event of Loss shall be applied as a mandatory prepayment of the
Loans in accordance with Section 2.13(d) below; provided that, so long as
(A) the Parent Borrower or any of its Restricted Subsidiaries reinvests or
commits to reinvest all or a portion of such Net Cash Proceeds in assets used or
useful in the business of the Credit Parties within three hundred sixty
(360) days following the date of receipt thereof (such 360th day following
receipt thereof, the “Reinvestment Date”), (B) if so committed to be reinvested,
such reinvestment is actually completed within one hundred eighty (180) days
after such Reinvestment Date and (C) no Event of Default has occurred and is
continuing at the time of receipt of such Net Cash Proceeds, and no Specified
Event of Default has occurred and is continuing at the time of proposed
reinvestment or would result therefrom (unless, in the case of such Event of
Default, such reinvestment is made pursuant to a binding commitment entered into
at a time when no such Event of Default occurred), no such prepayment shall be
required in respect of the portion of such Net Cash Proceeds so reinvested. If
at the end of the period specified above (or such earlier date, if any, as the
Parent Borrower or the relevant Restricted Subsidiary determines not to reinvest
the Net Cash Proceeds from such Asset Sale or Event of Loss as set forth above)
any portion of such Net Cash Proceeds has not been so reinvested, the Parent
Borrower will make a prepayment of the Loans, to the extent required above
without regard to the preceding proviso. In the case of Net Cash Proceeds from
Asset Sales, Events of Loss or (including, in connection with any Sale and
Lease-Back Transaction) or Events of Loss, in each case solely to the extent
with respect to any Collateral, the Borrowers may use a portion of such Net Cash
Proceeds to prepay or repurchase Other Applicable Indebtedness with a Lien on
the Collateral ranking pari passu with the Liens securing the ObligationsFirst
Lien Obligations (other than the Obligations) with respect to which such a
requirement to prepay or make an offer to purchase exists (the “Other Applicable
Indebtedness”), in each case in an amount not to exceed the product of (x) the
amount of such Net Cash Proceeds multiplied by (y) a fraction, the numerator of
which is the outstanding principal amount of the Other Applicable Indebtedness
with a Lien on the Collateral ranking pari passu with the Liens securing the
Obligations and with respect to which such a requirement to prepay or make an
offer to purchase exists and the denominator of which is the sum of the
outstanding principal amount of such Other Applicable Indebtedness and the
outstanding principal amount of Loans hereunder; provided that the portion of
such Net Cash Proceeds allocated to the Other Applicable Indebtedness shall not
exceed the amount of such Net Cash Proceeds from Asset Sales, Events of Loss or
(including, in connection with any Sale and Lease-Back TransactionsTransaction)
or Events of Loss required to be allocated to the Other Applicable Indebtedness
pursuant to the terms thereof, and the remaining amount, if any, of such Net
Cash Proceeds shall be allocated to the Loans in accordance with the terms
hereof to the prepayment of the Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Loans that
would have otherwise been required pursuant to this Section 2.05(c)(v) shall be
reduced accordingly; provided, further, that to the extent the holders of Other
Applicable Indebtedness decline to have such indebtedness repurchased or
prepaid, the declined amount shall promptly (and in any event within ten
(10) Business Days after the date of such rejection) be applied to prepay the
Loans in accordance with the terms hereof; provided, further, that to the extent
the Lenders decline to have the Loans prepaid pursuant to clause (vii) below,
such amount may be retained by the Parent Borrower and its Subsidiaries.

(vi) Certain Proceeds of Indebtedness. Not later than the Business Day following
the date of the receipt by any Credit Party or any Restricted Subsidiary of the
Net Cash Proceeds from any sale or issuance of (A) any Indebtedness not
permitted to be incurred pursuant to Section 7.03 or (B) any Credit Agreement
Refinancing Indebtedness, in each case, after the ClosingThird Amendment
Effective Date, the Parent Borrower will make a prepayment of the Loans in an
amount equal to 100% of such Net Cash Proceeds in accordance with
Section 2.13(d) below. In connection with any prepayment under this Section
2.13(c)(vi)(B) which constitutes a Repricing Event that is consummated in
respect of all or any portion of the Initial Term Loans after the Second
Amendment Effective Date and prior to the six (6) month anniversary of the
Second Amendment Effective Date, the Parent Borrower shall pay to each Term
Lender the fee required by Section 2.11(h).

 

104



--------------------------------------------------------------------------------

(vii) Lender Declined Prepayments. Notwithstanding any other provision of this
Section 2.13(c), each Lender holding Loans shall have the right to reject its
pro rata portion of any mandatory prepayment pursuant to clauses (iv), (v) or
(vi) (other than clause (B) thereof) above, in which case, such amounts
(including, for the avoidance of doubt, amounts declined pursuant to the final
provisos of Section 2.13(c)(iv) andproviso of Section 2.13(c)(v)) (“Declined
Amounts”) may, subject to any prepayment or repurchase rights of any other
Indebtedness, be retained by the applicable Credit Party.

(viii) Notwithstanding any other provisions of this Section 2.13, (i) to the
extent that any of or all of (x) the Net Cash Proceeds of any Asset Sale by a
Foreign Subsidiary (“Foreign Disposition”), or (y) the Net Cash Proceeds of any
Event of Loss from a Foreign Subsidiary (a “Foreign Event of Loss”) or
(z) Excess Cash Flow attributable to Foreign Subsidiaries (“Foreign Subsidiary
Excess Cash Flow”) are prohibited or delayed by applicable local law (including,
without limitation, as to financial assistance and corporate benefit
restrictions and as to fiduciary and statutory duties of directors and managers)
from being repatriated to the United States, the portion of such Net Cash
Proceeds or Excess Cash Flow so affected will not be required to be applied to
repay Loans at the times provided in this Section 2.13(c) but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as such applicable
local law will not permit repatriation to the United States (the Parent Borrower
hereby agrees to use all commercially reasonable efforts to overcome or
eliminate any such restrictions on repatriation, even if the Parent Borrower
does not intend to actually repatriate such cash, so that an amount equal to the
full amount of such Foreign Subsidiary Excess Cash Flow, Foreign Event of Loss
or Foreign Disposition will otherwise be subject to repayment under this
Section 2.13), and once such repatriation of any of such affected Net Cash
Proceeds or Foreign Subsidiary Excess Cash Flow is permitted under such
applicable local law (even if such cash is actually not repatriated), an amount
equal to the amount of the Net Cash Proceeds, Foreign Subsidiary Excess Cash
Flow or Foreign Disposition or Foreign Event of Loss that could be repatriated
will be promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes that would be payable or reserved
against as a result thereofof repatriating such amounts) to the repayment of the
Loans pursuant to this Section 2.13(c) to the extent provided herein and (ii) to
the extent that the Parent Borrower has determined in good faith that
repatriation of any of or all the Net Cash Proceeds of any Foreign Disposition
or any Foreign Event of Loss or Foreign Subsidiary Excess Cash Flow would have
material adverse tax consequences (as determined in good faith by the Parent
Borrower) with respect to such Net Cash Proceeds or Foreign Subsidiary Excess
Cash Flow, such Net Cash Proceeds or Foreign Subsidiary Excess Cash Flow so
affected will not be required to be applied to repay Loans at the times provided
in this Section 2.13(c) but may be retained by the applicable Foreign Subsidiary
until such time as the repatriation thereof would no longer have a material
adverse tax consequence, at which time such Net Cash Proceeds or Foreign
Subsidiary Excess Cash Flow shall be promptly repatriated and an amount equal to
such repatriated Net Cash Proceeds or Foreign Subsidiary Excess Cash Flow will
be promptly (and in any event not later than five (5) Business Days after such
repatriation) applied to the repayment of the Loans pursuant to Section 2.13(c)
to the extent provided herein.

(d) Applications of Certain Prepayment Proceeds. Each prepayment required to be
made pursuant to Section 2.13(c)(iv), (v), (vi)(A) or (viii) above shall be
applied, first, as a mandatory prepayment of principal to the outstanding
Classes of Term Loans as the Parent Borrower shall designate (provided that the
Parent Borrower may not designate that any Term Loans other than the Initial
Term Loans be repaid

 

105



--------------------------------------------------------------------------------

unless such prepayment is accompanied by a pro rata repayment of Initial Term
Loans (or that the Initial Term Loans have otherwise been paid in full)), with
such amounts being applied to the scheduled installments thereof as directed by
the Parent Borrower (and if not so directed, in direct order of maturity),
second, to prepay the Swing Loans to the full extent thereof (and to the extent
such prepayment is made pursuant to Section 2.13(c)(v) or (viii) (and, solely
with respect to clause (viii), to the extent related to Foreign Dispositions or
Foreign Events of Loss), to permanently reduce the Revolving Commitments by the
amount of such prepayment ratably to the remaining respective installments
thereof), third, to prepay the Revolving Loans to the full extent thereof (and
to the extent such prepayment is made pursuant to Section 2.13(c)(v) or (viii)
(and, solely with respect to clause (viii), to the extent related to Foreign
Dispositions or Foreign Events of Loss), to further permanently reduce the
Revolving Commitments by the amount of such prepayment), fourth, to prepay
outstanding reimbursement obligations with respect to Letters of Credit (and to
the extent such prepayment is made pursuant to Section 2.13(c)(v) or (viii)
(and, solely with respect to clause (viii), to the extent related to Foreign
Dispositions or Foreign Events of Loss), to further permanently reduce the
Revolving Commitments by the amount of such prepayment), fifth, to Cash
Collateralize Letters of Credit (and to the extent such prepayment is made
pursuant to Section 2.13(c)(v) or (viii) (and, solely with respect to clause
(viii), to the extent related to Foreign Dispositions or Foreign Events of
Loss), to further permanently reduce the Revolving Commitments by the amount of
such cash collateralization), and last, to the extent such prepayment is made
pursuant to Section 2.13(c)(v) or (viii) (and, solely with respect to clause
(viii), to the extent related to Foreign Dispositions or Foreign Events of
Loss), to further permanently reduce the Revolving Commitments to the full
extent thereof). Each prepayment required to be made pursuant to
Section 2.13(c)(vi)(B) above shall be applied as a mandatory prepayment of
principal to the Term Loans subject to such refinancing, with such amounts being
applied on a pro rata basis.

(e) Particular Loans to be Prepaid. With respect to each repayment or prepayment
of Loans made or required by this Section 2.13, the Parent Borrower shall
designate the Types of Loans that are to be repaid or prepaid and the specific
Borrowing(s) pursuant to which such repayment or prepayment is to be made. In
the absence of a designation by the Parent Borrower as described in the
preceding sentence, the Administrative Agent shall, subject to the above, make
such designation in its sole discretion with a view, but no obligation, to
minimize breakage costs owing under Article III.

(f) Breakage and Other Compensation. Any prepayment made pursuant to this
Section 2.13 shall be accompanied by any amounts payable in respect thereof
under Section 2.11(h) and/or Section 3.04, as applicable.

Section 2.14 Method and Place of Payment.

(a) Generally. All payments made by the Borrowers hereunder, under any Note or
under any other Loan Document shall be made without setoff, counterclaim or
other defense.

(b) Application of Payments. Except as specifically set forth elsewhere in this
Agreement and subject to Section 8.03, (i) all payments and prepayments of any
Class of Revolving Loans and Unpaid Drawings with respect to Letters of Credit
shall be applied by the Administrative Agent on a pro rata basis based upon each
Lender’s Revolving Facility Percentage with respect to any applicable Class of
the amount of such prepayment, (ii) all payments and prepayments of any Class of
Term Loans shall be applied by the Administrative Agent to reduce the principal
amount of the applicable Class of Term Loans made by each Lender with a Term
CommitmentLoan with respect to any applicable Class, pro rata on the basis of
their respective Term CommitmentsLoans with respect to each applicable Class and
(iii) all payments or prepayments of Swing Loans shall be applied by the
Administrative Agent to pay or prepay such Swing Loans.

 

106



--------------------------------------------------------------------------------

(c) Payment of Obligations. Except as specifically set forth elsewhere in this
Agreement, all payments under this Agreement with respect to any of the
Obligations shall be made to the Administrative Agent on the date when due and
shall be made at the Payment Office in immediately available funds and shall be
made in U.S. Dollars.

(d) Timing of Payments. Any payments under this Agreement that are made later
than 3:00 P.M. (Local Time) shall be deemed to have been made on the next
succeeding Business Day. Whenever any payment to be made hereunder shall be
stated to be due on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day and, with respect to payments of
principal, interest shall be payable during such extension at the applicable
rate in effect immediately prior to such extension.

(e) Distribution to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to each Lender
or the applicable LC Issuer, as the case may be, its ratable share, if any, of
the amount of principal, interest, and Fees received by it for the account of
such Lender. Payments received by the Administrative Agent shall be delivered to
the Lenders or the applicable LC Issuer, as the case may be, in U.S. Dollars in
immediately available funds; provided, however, that if at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, Unpaid Drawings, interest and Fees then due hereunder
then, except as specifically set forth elsewhere in this Agreement and subject
to Section 8.03, such funds shall be applied, first, towards payment of interest
and Fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and Fees then due to such parties, and
second, towards payment of principal and Unpaid Drawings then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and Unpaid Drawings then due to such parties.

Section 2.15 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Revolving Lender becomes a Defaulting
Lender, then, until such time as such Revolving Lender is no longer a Defaulting
Lender, to the extent permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definitiondefinitions of “Required Lenders”
and “Required Revolving Lenders.”

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 2.15 or 10.03 shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to any LC Issuer or Swing Line
Lender hereunder; third, to Cash Collateralize the LC Issuers’ Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.15(a)(iv);
fourth, as the Parent Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so reasonably determined by
the Administrative Agent and the Parent Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the LC Issuers’ future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of

 

107



--------------------------------------------------------------------------------

Credit issued under this Agreement, in accordance with Section 2.15(a)(iv);
sixth, to the payment of any amounts owing to the Lenders, the LC Issuers or
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender, the LC Issuers or Swing Line Lender against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Event of Default
exists, to the payment of any amounts owing to the Parent Borrower or any
Restricted Subsidiaries thereof pursuant to any Hedge Agreement with such
Defaulting Lender or any Affiliate thereof as certified to the Administrative
Agent (with a copy to such Defaulting Lender) by an Authorized Officer prior to
the date of such payment; eighth, so long as no Default or Event of Default
exists, to the payment of any amounts owing to the Parent Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Parent
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and ninth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or LC
Outstandings in respect of which such Defaulting Lender has not fully funded its
appropriate share, and (y) such Loans were made or the related Letters of Credit
were issued at a time when the conditions set forth in Section 4.02 were
satisfied or waived, such payment shall be applied solely to pay the Loans of,
and LC Outstandings owed to, all Non-Defaulting Lenders on a pro rata basis
prior to being applied to the payment of any Loans of, or LC Outstandings owed
to, such Defaulting Lender until such time as all Loans and funded and unfunded
participations in LC Outstandings and Swing Loans are held by the Lenders pro
rata in accordance with the Commitments under the applicable Credit Facility
without giving effect to Section 2.15(a)(iii). Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.15(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(A) Certain Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee for any period during which that Lender is a Defaulting Lender
(and the Borrowers shall not be required to pay any such fee that otherwise
would have been required to have been paid to that Defaulting Lender).

(B) Each Defaulting Lender shall be entitled to receive LC Fees for any period
during which that Lender is a Defaulting Lender only to the extent allocable to
its Revolving Facility Percentage of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.15(a)(iv).

(C) With respect to any Fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrowers shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in LC
Outstandings or Swing Loans that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to each LC Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such LC Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.

(iii) Reallocation of Participations to Reduce Fronting Exposure. So long as no
Default or Event of Default then exists, all or any part of such Defaulting
Lender’s participation in LC Outstandings and Swing Loans shall be automatically
reallocated among the Non-Defaulting Lenders in accordance with their respective
Revolving Facility Percentages (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that such reallocation does

 

108



--------------------------------------------------------------------------------

not cause the aggregate Revolving Facility Exposure of any Non-Defaulting Lender
plus such Non-Defaulting Lender’s Revolving Facility Percentage of the principal
amount of Swing Loans outstanding and participations in LC Outstandings to
exceed such Non-Defaulting Lender’s Revolving Commitment. Subject to
Section 10.29, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(iv) Cash Collateral, Repayment of Swing Loans. If the reallocation described in
clause (iii) above cannot, or can only partially, be effected, the Borrowers
shall within five (5) Business Days following written notice by the
Administrative Agent, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s Fronting Exposure and (y) second, Cash Collateralize the LC
Issuers’ Fronting Exposure in accordance with the procedures set forth in
Section 2.15(d).

(b) Defaulting Lender Cure. If the Parent Borrower, the Administrative Agent and
each Swing Line Lender and LC Issuer reasonably agree in writing that a Lender
is no longer a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein (which may include reasonable
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase at par that portion of outstanding Loans of the
other Lenders or take such other actions as the Administrative Agent may
reasonably determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Loans to be held pro rata by the
Lenders in accordance with the Commitments under the applicable Credit Facility
(without giving effect to Section 2.15(a)(iii)), whereupon such Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(c) New Swing Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swing Line Lender shall not be required to fund any Swing Loans
unless it is reasonably satisfied that it will have no Fronting Exposure after
giving effect to such Swing Loan and (ii) no LC Issuer shall be required to
issue, extend, renew or increase any Letter of Credit unless it is reasonably
satisfied that it will have no Fronting Exposure after giving effect thereto.

(d) Cash Collateral. (ix) If any Event of Default occurs and is continuing and
the Administrative Agent or the Lenders holding a majority of the Revolving
Commitments, as applicable, require the Borrower to Cash Collateralize the LC
Outstandings pursuant to Section 8.02, (iiy ) if a Specified Event of Default
occurs and is continuing or (iiiz) if, as of the Letter of Credit Expiration
Date, any LC Outstandings in respect of the applicable Revolving Facility for
any reason remain outstanding, then Parent Borrower shall, in each case,
immediately Cash Collateralize the then outstanding amount of all LC
Outstandings under such Revolving Facility. At any time that there shall exist a
Defaulting Lender, within one Business Day following the written request of the
Administrative Agent or any LC Issuer (with a copy to the Administrative Agent)
the Parent Borrower shall Cash Collateralize the LC Issuers’ Fronting Exposure
with respect to such Defaulting Lender (determined after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

 

109



--------------------------------------------------------------------------------

(i) The Parent Borrower, and, to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grantsgrant to (and subjectssubject to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the applicable LC Issuers and the Revolving Lenders, and agreesagree to
maintain, a first priority security interest in all such Cash Collateral as
security for the Defaulting Lenders’ obligation to fund participations in
respect of LC Outstandings, to be applied pursuant to clause (ii) below. The
Parent Borrower and/or any such Defaulting Lender providing the Cash Collateral
agree to take such other actions as the Administrative Agent may reasonably
request to establish, maintain and/or perfect the first priority security
interest referred to above (including entering into control agreements). If at
any time the Administrative Agent determines that Cash Collateral is subject to
any right or claim of any Person other than the Administrative Agent and the LC
Issuers as herein provided, or that the total amount of such Cash Collateral is
less than the applicable Fronting Exposure and other obligations secured
thereby, the Parent Borrower and/or the relevant Defaulting Lender will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(ii) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or2.15, Section 2.05
or Section 8.02 in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific LC Outstandings, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(iii) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any LC Issuer’s Fronting Exposure or other
obligations shall no longer be required to be held as Cash Collateral pursuant
to this Section 2.15 following (i) the elimination of the applicable Fronting
Exposure (including by the termination of Defaulting Lender status of the
applicable Lender (or, as appropriate, its assignee following compliance with
Section 10.06)), or (ii) the determination by the Administrative Agent’s and
each applicable LC Issuer’s good faith determination that there exists excess
Cash Collateral; provided that (x) that Cash Collateral furnished by or on
behalf of a Credit Party shall not be released during the continuance of a
Default under Sections 8.01(a) or (h) or an Event of Default (and following
application as provided in this Section 2.15 may be otherwise applied in
accordance with Section 8.03) and (y) the Person providing Cash Collateral and
the applicable LC Issuer may agree that Cash Collateral shall not be released
but instead held to support future anticipated Fronting Exposure or other
obligations.

Section 2.16 Incremental Facilities. (a)

(a) Parent Borrower shall have the right, but not the obligation, after the
later of (i) the date on which a Successful Syndication occurs or (ii) the
Closing Datethe Initial Term Loans are no longer outstanding, upon notice to the
Administrative Agent (an “Incremental Borrowing Notice”), to request (A) (i) one
or more new commitments which may be of the same Class as any outstanding Term
Loans (a “Term Loan Increase”) or a new Class of term loans be made pursuant to
one or more additional tranches of term loans under this Agreement (collectively
with any Term Loan Increase, the “Incremental Term Loan Facilities”), and/or
(B) one or more increases in the aggregate commitments under the Initial
Revolving Facility (each, an “Incremental Revolving Increase”) (which may, with
respect to any Incremental Revolving Increase, at the election of Parent
Borrower and with the consent of the LC Issuer, include a proportionate increase
to the LC Commitment Amount and, with the consent of the Swing Line Lender, the
Swing Line Commitment) (each, an “Incremental Initial Revolving Facility,” and
the loans thereunder, the “Incremental Initial Revolving Loans”) (and each of
the foregoing, an “Incremental Facility” and collectively, the “Incremental
Facilities”), in each case, in an aggregate amount of up to (x) $50,000,000
minus the aggregate amount of Indebtednessany Incremental Revolving Facilities

 

110



--------------------------------------------------------------------------------

incurred previously in reliance on this clause (x) and in reliance on clause
(a)(x) of the definition of “Permitted Incremental Indebtedness”, plus
(y) unlimited additional amountshereunder and all Permitted Refinancing
Indebtedness in respect thereof and/or (B) one or more new commitments which may
be of the same Class as any outstanding Term Loans (a “Term Loan Increase”) or a
new Class of term loans be made pursuant to one or more additional tranches of
term loans under this Agreement (collectively with any Term Loan Increase, the
“Incremental Term Loan Facilities” and collectively with any Incremental
Revolving Facility, the “Incremental Facilities” and each of the foregoing, an
“Incremental Facility”) in an unlimited amount so long as, in the case of any
amounts incurred under this clause (B), immediately after giving effect to the
incurrence of the Loans in respect of such Incremental Term Loan Commitments
and/or Incremental Revolving Credit Commitments (assuming the full amount
thereof is drawn) and/or Permitted Incremental Indebtedness incurred under
Section 7.03(v) and after giving effect to any Specified Transaction that may be
consummated in connection therewith, the First Lien Net Leverage Ratio
(calculated on a Pro Forma Basis and provided that (I) all Permitted Incremental
Indebtedness incurred under Section 7.03(v) shall also be included in such
calculation for this purpose, whether or not such Indebtedness is secured (on a
pari passu basis with, or junior basis to, the Obligations) or would otherwise
be included, (II) all such Loans in respect of Incremental Term Loan Commitments
and/or Revolving Commitments (including any Incremental Revolving Credit
Commitment) (assuming the full amount thereof is drawn) and all Permitted
Refinancing Indebtedness in respect thereof (but without duplication of the
amount of any Indebtedness being refinanced by such Permitted Incremental
Indebtedness) shall also be included in such calculation for this purpose,
whether or not such Indebtedness is secured (on a pari passu basis with, or
junior basis to, the Obligations) or would otherwise be included and (III) the
proceeds of thesuch Incremental Facility and/or Permitted Incremental
Indebtedness being incurred shall not be netted against indebtednessIndebtedness
for purposes of the calculation relating to such incurrence) shall not be
greater than 3.50 to 1.00 as of the last day of the Testing Period most recently
ended on or prior to the date of such incurrence; provided that:

(1) no commitment of any Lender may be increased without the consent of such
Lender;

(2) at the time of any such request and upon the effectiveness of any
Incremental Amendment referred to below, but subject to Section 1.13, (A) no
Event of Default exists after giving effect thereto; provided, however, that if
the proceeds of such Incremental Facilities are used to finance a Permitted
Acquisition or other Investment permitted by this Agreement (and costs
reasonably related thereto), if agreed to by the lenders providing such
Incremental Facility, it shall only be required that no Specified Event of
Default shall be continuing at the time of the execution of the relevant
acquisition agreement and (B) all representations and warranties set forth
herein and in the other Loan Documents shall be true and correct in all material
respects (except for (I) representations and warranties which expressly relate
to an earlier date, which shall be true and correct in all material respects as
of such earlier date and (II) representations and warranties qualified by
materiality, which shall be true and correct in all respects); provided that, if
otherwise agreed to by the lenders providing any Incremental Facility the
proceeds of which are to be used to finance a Permitted Acquisition or other
Investment (other than an intercompany Investment) permitted by this Agreement,
such requirements in this clause (B) shall be deemed to refer solely to, the
Specified Representations and the Specified Purchase Agreement Representations,
which shall be true and correct in all material respects (except for
(I) representations and warranties which expressly relate to an earlier date,
which shall be true and correct in all material respects as of such earlier date
and (II) representations and warranties qualified by materiality, which shall be
true and correct in all respects);

 

111



--------------------------------------------------------------------------------

(3) any such Incremental Facility shall (xw) rank pari passu or junior in right
of payment with the Initial Facilities, (yx) only benefit from guarantees of
Persons that also guarantee the Initial Facilities and (zy) be secured on a pari
passu or junior basis by the Collateral or be unsecured (in which case, the
Incremental Term Loan Facility pursuant to which the such Incremental Term Loans
are extended will be established as a separate facility from the then existing
Initial Term Loan Facility); provided that and (z) if secured, the obligations
in respect thereof shall not be secured by any Lien on any asset of the Parent
Borrower or any Restricted Subsidiary other than any asset constituting
Collateral; provided that (i) any Incremental Facility that ranks junior in
right of payment or security with the Initial Term Loan Facility shall be
subject to a Customary Intercreditor Agreement or otherwise subject to
intercreditor arrangements that are reasonably satisfactory to the
Administrative Agent and (ii) any Incremental Facility that ranks junior in
right of payment or security with the Initial Term Loan Facility or is unsecured
shall be documented under separate documentation;

(4) (x) any Incremental Facility that is an Incremental Revolving Increase shall
be (1) on the same terms and pursuant to the same documentation as the Initial
Revolving Commitments on the date of such increase (other than the Incremental
Amendment evidencing such increase) and (2) subject to the terms and conditions
of Section 2.16(e) below and (y) any Incremental Facility that is a Term Loan
Increase shall be on the same terms (except as set forth in Section 2.16(a)(6))
and pursuant to the same documentation as the Initial Term Loan Facility on the
date of such increase (other than the Incremental Amendment evidencing such
increase) and shall be added to (and form part of) each Borrowing of outstanding
Term Loans under the applicable Class of Term Loans on a pro rata basis (based
on the relative sizes of the various outstanding Borrowings), so that each
Lender under such Class will participate proportionately in each then
outstanding Borrowing of Term Loans of such Class;

(5) the yield applicable to any Incremental Initial Revolving Facility shall be
equal to the corresponding yield on the Initial Revolving Facility (calculated
for such Incremental Initial Revolving Facility and Initial Revolving Facility
inclusive of any OID and/or upfront fee percentage paid to all Lenders, but
exclusive of any arrangement, underwriting or similar fees); provided, that
Parent Borrower may increase the pricing of the Initial Revolving Facility,
without the consent of the Administrative Agent or any Lender, such that the
foregoing is true, including increasing the Applicable Margin, the Commitment
Fee, adding or increasing an existing Eurodollar Rate floor (if applicable), and
paying additional OID and/or upfront fees;

(6) (A) in the case of a Term Loan Increase under an Incremental Term Loan
Facility, shall have the Applicable Margin and amortization for the Class being
increased or in the case of the Applicable Margin, higher than the Applicable
Margin for the Class being increased as long as the Applicable Margin for the
Class being increased shall be automatically increased as and to the extent
necessary to eliminate such deficiency and (B) in the case of a new Class of
Incremental Term Loans under an Incremental Term Loan Facility, the All-In Yield
applicable to such Incremental Term Loans shall not be greater than the
applicable All-In Yield payable pursuant to the terms of this Agreement as
amended through the date of such calculation with respect to Initial Term Loans,
plus fifty (50) basis points per annum unless the interest rate (together with,
as provided in the proviso below, the Eurodollar Rate or Base Rate floor) with
respect to the Initial Term Loans is increased so as to cause the then
applicable All-In Yield under this Agreement on the Initial Term Loans to equal
the All-In Yield then applicable to the Incremental Term Loans, minus fifty
(50) points; provided if such Incremental Term Loan includes an Eurodollar Rate
floor greater than 1.00% per annum or a Base Rate floor greater than 2.00% per
annum, such differential between the Eurodollar Rate or Base Rate floors shall
be equated to the applicable All-In Yield for purposes of determining whether an
increase to the interest rate margin under the Initial Term Loans

 

112



--------------------------------------------------------------------------------

shall be required, but only to the extent an increase in the Eurodollar Rate or
Base Rate floor in the Initial Term Loans would cause an increase in the
interest rate then in effect thereunder, and in such case, the Eurodollar Rate
or Base Rate floor (but not the interest rate margin) applicable to the Initial
Term Loans shall be increased to the extent of such differential between the
Eurodollar Rate or Base Rate floors;

(7) (A) the maturity date of any Incremental Term Loan Facility shall not be
earlier than the Latest Maturity Date of the Initial Term Loans or the then
outstanding Revolving Commitments and (B) on the date of the incurrence of such
Incremental Term Loans, the Weighted Average Life to Maturity of any Incremental
Term Loan Facility shall not be shorter than the remaining Weighted Average Life
to Maturity of the Initial Term Loan Facility or the then outstanding Revolving
Commitments;

(8) the Incremental Term Loan Facilities may participate on a pro rata basis or
less than pro rata basis (but not on a greater than pro rata basis) in any
voluntary or mandatory prepayments with other then -outstanding Classes of Term
Loans;

(9) the covenants and events of default of any new Class of Incremental Term
Loans under an Incremental Term Loan Facility contained in the documents
governing such Indebtedness may differ from the terms of the then -existing Term
Loan Facility; provided that the terms that are not substantially identical to
the then -existing Term Loan Facility (other than pursuant to the foregoing
clauses (1) through (8) above), (A) shall be as mutually agreed upon between the
Parent Borrower and the lenders providing such Incremental Term Loan Facility
and reasonably satisfactory to the Administrative Agent and (B) shall not be
more restrictive to the Parent Borrower or any other Borrower in any material
respect, when taken as a whole, than the terms of the then -existing Term Loan
Facility unless (1) the Lenders under the then-existing Term Loan Facility also
receive the benefit of such more restrictive terms pursuant to an amendment or
amendments to the Loan Documents subject solely to the reasonable satisfaction
of the Administrative Agent (without any consent of any other Secured Creditor
being required) or (2) any such provisions apply only after the Latest Maturity
Date of the Term Loans; and

(10) Incremental Term Loan Facilities shall be requested in minimum amounts of
$2,500,000 or a higher multiple of $1,000,000 and (y) Incremental Revolving
Increases shall be requested in minimum amounts of $1,000,000 or a higher
multiple of $1,000,000.

(b) The proceeds of each Incremental Facility may be used for working capital
and other general corporate purposes, including the financing of Acquisitions or
other Investments and any other purpose not prohibited by this Agreement and as
agreed to by the Parent Borrower and the lenders providing such Incremental
Facility.

(c) The commitments in respect of any Incremental Facilities may be denominated
in U.S. Dollars and/or other currencies as agreed among the Parent Borrower, the
Administrative Agent and the lenders providing such Incremental Facilities. Each
Incremental Borrowing Notice shall set forth (i) the amount of the Incremental
Term Loan Commitments or Incremental Revolving Credit Commitments being
requested, (ii) the date on which such Incremental Term Loan Commitments or
Incremental Revolving Credit Commitments are requested to become effective
(which shall be a Business Day and shall not be less than five (5) Business Days
nor more than sixty (60) days after the date of the Incremental Borrowing
Notice, unless otherwise agreed to by the Administrative Agent) and
(iii) whether such Incremental Term Loan Commitments, if any, are to be Term
Commitments or commitments to make term loans with terms different from the Term
Loans (“Other Term Loans”).

 

113



--------------------------------------------------------------------------------

(d) Any Borrower may seek Incremental Term Loan Commitments and Incremental
Revolving Credit Commitments from existing Lenders (each of which shall be
entitled to agree or decline to participate in its sole discretion) and
Additional Lenders who will become Incremental Term Lenders and/or Incremental
Revolving Credit Lenders, as applicable, in connection therewith. Commitments in
respect of Incremental Facilities shall become Commitments (or in the case of an
Incremental Revolving Increase to be provided by an existing Revolving Lender,
an increase in such Lender’s applicable Revolving Commitment), under this
Agreement pursuant to an amendment (an “Incremental Amendment”) to this
Agreement and, as appropriate, the other Loan Documents, executed by the Parent
Borrower, any Additional Borrower, each Lender agreeing to provide such
Commitment, if any, each Additional Lender, if any, and the Administrative
Agent. Incremental Term Loans may be made, and Incremental Revolving Credit
Commitments may be provided, by any existing Lender or by any Additional
Lender,; provided that the Administrative Agent, each LC Issuer and the Swing
Line Lender shall have consented to such Lender’s or Additional Lender’s making
such Incremental Term Loans or providing such Incremental Revolving Credit
Commitments if any such consent would be required under Section 10.12(b) for an
assignment of Loans or Revolving Commitments, as applicable, to such Lender or
Additional Lender. Each Incremental Amendment shall specify the terms of the
Incremental Term Loans or Incremental Initial Revolving Loans, as applicable, to
be made thereunder, consistent with the provisions set forth in this
Section 2.16. The Administrative Agent shall promptly notify each Lender as to
the effectiveness of each Incremental Amendment. Each of the parties hereto
hereby agrees that, the an Incremental Amendment may, without the consent of any
other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to effect the provisions of this
Section 2.16, notwithstanding any requirements of Section 10.12 (including, in
the case of Incremental Term Loans structured as a separate Class, the
incorporation of class voting rights that prevent Lenders from agreeing to
modifications that would allocate (or reallocate) payments to the Lenders in a
non-pro rata manner unless such modifications are agreed to by all of the
Lenders holding the Loans or Incremental Term Loans or Incremental Revolving
Credit Commitments whose payment rights are being modified).

(e) Upon each Incremental Revolving Increase, each Lender with a Revolving
Commitment of such Class immediately prior to such increase will automatically
and without further act be deemed to have assigned to each Lender providing a
portion of the Incremental Revolving Increase (each, an “Incremental Initial
Revolving Facility Lender”) in respect of such increase, and each such
Incremental Initial Revolving Facility Lender will automatically and without
further act be deemed to have assumed, a portion of such Lender’s participations
hereunder in outstanding Letters of Credit and Swing Loans such that, after
giving effect to each such deemed assignment and assumption of participations,
the percentage of the aggregate outstanding (A) participations hereunder in
Letters of Credit and (B) participations hereunder in Swing Loans held by each
Lender with a Revolving Commitment of such Class (including each such
Incremental Initial Revolving Facility Lender) will equal the percentage of the
aggregate Revolving Commitments of such Class of all Lenders represented by such
Lender’s Revolving Commitment of such Class. If, on the date of such increase,
(x) there are any Revolving Loans of such Class to be increased outstanding,
such Revolving Loans shall on or prior to the effectiveness of such Incremental
Revolving Increase be prepaid from the proceeds of additional Revolving Loans
made hereunder (reflecting such increase in Revolving Commitments of such
Class), which prepayment shall be accompanied by accrued interest on the
Revolving Loans of such Class being prepaid and any costs incurred by any Lender
in accordance with Section 3.04 or (y) there are any Swing Loans outstanding,
such Swing Loan will automatically be deemed to be reallocated to such
Incremental Revolving Credit Commitments such that, after giving effect to such
increase, all Classes of Revolving Commitments shall participate in any Swing
Loan refund pursuant to Section 2.04 on a pro rata basis. The Administrative
Agent and the Lenders hereby agree that the minimum borrowing, pro rata
borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentence.

 

114



--------------------------------------------------------------------------------

(f) Notwithstanding the foregoing, no Incremental Amendment shall become
effective under this Section 2.16 unless the Administrative Agent shall have
received (i) a customary legal opinion covering the enforceability of the
Incremental Amendment and other customary matters, (ii) customary reaffirmations
and/or such amendments to the Security Documents as may be reasonably requested
by the Administrative Agent in order to ensure that such Incremental Term Loans
or the Incremental Initial Revolving Loans, as applicable, are provided with the
benefit of the applicable Loan Documents and (iii) board resolutions and other
closing certificates and documentation to the extent reasonably requested by the
Administrative Agent.

(g) Each of the parties hereto hereby agrees that the Administrative Agent may
take any and all action as may be reasonably necessary to ensure that all
Incremental Term Loans (other than Other Term Loans), when originally made, are
included in each Borrowing of outstanding Term Loans on a pro rata basis, and
the Borrowers agree that Section 3.04 shall apply to any conversion of
Eurodollar Loans to Base Rate Loans reasonably required by the Administrative
Agent to effect the foregoing. In addition, to the extent any Incremental Term
Loans are not Other Term Loans, the scheduled amortization payments set forth in
Section 2.13(b) required to be made after the making of such Incremental Term
Loans shall be ratably increased to account for the aggregate principal amount
of such Incremental Term Loans.

(h) This Section 2.16 shall supersede any provisions in Section 2.14 or 10.12 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.16 may be amended with the consent of the Required Lenders.

Section 2.17 Amend and Extend Transactions

(a) At any time after the ClosingThird Amendment Effective Date, the Borrowers
and any Lender (any such Lender, an “Extending Lender”) may agree, by notice to
the Administrative Agent for further distribution to the Lenders (each such
notice, an “Extension Notice”), to extend (an “Extension”) the maturity date of
such Lender’s Revolving Commitments of a Class with a like maturity date (which
term, for purposes of this provision, shall also include any Class of Revolving
Commitments outstanding hereunder pursuant to a previous amend and extend
transaction pursuant to the terms of this Section 2.17) (the “Existing Revolving
Commitment Class” and the Revolving Loans thereunder, the “Existing Revolving
Loans”) and/or Term Loans of a Class with a like maturity date (which term, for
purposes of this provision, shall also include any term loansClass of Term Loans
outstanding hereunder pursuant to a previous amend and extend transaction
pursuant to the terms of this Section 2.17 or any Class of Incremental Term
Loans) (the “Existing Term Loan Class”) to the extended maturity date specified
in such Extension Notice and Extension Amendment (each tranche of Revolving
Commitments and each tranche of Term Loans so extended, in each case as well as
the original Revolving Commitments and Term Loans not so extended, being deemed
a separate Class; any Extended Term Loans shall constitute a separate Class of
Term Loans from the Class of Term Loans from which they were converted; any
Extended Revolving Credit Commitments shall constitute a separate Class of
Revolving Commitments from the Class of Revolving Commitments from which they
were converted; any Class of Term Loans the maturity of which shall have been
extended pursuant to this Section 2.17, “Extended Term Loans”; and any Class of
Revolving Commitments the maturity of which shall have been extended pursuant to
this Section 2.17, “Extended Revolving Credit Commitments”); provided, that
(i) the Parent Borrower shall have offered to all Lenders under the applicable
Credit Facility that is the subject of the proposed Extension the opportunity to
participate in such Extension on a pro rata basis and on the same terms and
conditions to each such Lender (each such offer, an “Extension Offer”), (ii)
except as to interest rates, rate floors, fees, OID, premiums, final maturity
date (subject to the following clause (v) and, in the case of Extended Term
Loans, optional and mandatory prepayments (including call protection and
prepayment premiums) and scheduled amortization) (which, subject to the
following clause (v)), shall be determined by the Parent Borrower and set forth
in the applicable Extension Offer), the Extended Revolving Credit Commitments or
Extended

 

115



--------------------------------------------------------------------------------

Term Loans shall have the same terms as the Class of Revolving Commitments
and/or Class of Term Loans that was the subject of the Extension Notice;
provided that the Extension Offer and/or Extension Amendment may provide for
other covenants and terms that apply only to any period after the Latest
Maturity Date then in effect, (iii) any Extended Term Loans may participate on a
pro rata basis or on a less than pro rata basis (but not on a greater than pro
rata basis) in any voluntary or mandatory prepayments or commitment reductions
hereunder, as specified in the applicable Extension Offer, (iv) if the aggregate
principal amount of Term Loans (calculated on the face amount thereof) or
Revolving Commitments in respect of which Lenders shall have accepted the
relevant Extension Offer shall exceed the maximum aggregate principal amount of
Term Loans or Revolving Commitments, as applicable, offered to be extended by
the Parent Borrower pursuant to such Extension Offer, then the Term Loans or
Revolving Commitments, as applicable, of such Lenders shall be extended ratably
up to such maximum amount based on the respective principal amounts (but not to
exceed actual holdings of record) with respect to which such Lenders have
accepted such Extension Offer, (v) the interest rates, rate floors, fees, OID,
premiums, final maturity date, optional and mandatory prepayments and scheduled
amortization (subject to the limitations set forth in clause (ii) of this
Section 2.17) applicable to any Extended Term Loans or Extended Revolving Credit
Commitments shall be determined by the Parent Borrower and the lenders providing
such Extended Term Loans or Extended Revolving Credit Commitments, as
applicable; provided that (w) Extended Term Loans and Extended Revolving Credit
Commitments at the time of establishment thereof shall not have a shorter
Weighted Average Life to Maturity than the remaining Weighted Average Life to
Maturity of the Credit Facilities subject to such extension, (x) Extended Term
Loans and Extended Revolving Credit Commitments shall not have more favorable
mandatory prepayment and commitment reduction provision than the Credit
Facilities subject to such extension, (y) the final maturity date of any
Extended Term Loans shall not be earlier than the maturity date of the Term
Loans being extended and (z) the maturity date with respect to any Extended
Revolving Credit Commitments shall not be earlier than the maturity date of
Revolving Loans (or unused Revolving Commitments) being extended,
(vi) assignments and participations of Extended Revolving Credit Commitments and
Extended Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Commitments and Revolving
Loans, (vii) at no time shall there be Revolving Commitments hereunder
(including Extended Revolving Credit Commitments and any original Revolving
Commitments) which have more than three (3) different Maturity Dates,
(viii) Extended Revolving Credit Commitments and Extended Term Loans shall not
be (A) secured by any Lien on any asset other than the Collateral andor
(B) guaranteed by any Person other than the Guarantors, (ix) all Borrowings
under the applicable Revolving Commitments (i.e., the Existing Revolving
Commitment Class and the Extended Revolving Credit Commitments of the applicable
Extension Series) and repayments thereunder shall be made on a pro rata basis
(except for (I) payments of interest and fees at different rates on Extended
Revolving Credit Commitments (and related outstandings) and (II) repayments
required upon the Maturity Date of the non-extending Revolving Commitments),
(x)(1) no Event of Default shall have occurred and be continuing immediately
prior to and immediately after giving effect to such Extension; provided that if
agreed to by the lenders of such Extension, the references to Event of Default
in this clause (x)(1) shall be deemed to refer solely to a Specified Event of
Default and (2) the representations and warranties set forth in Article V and in
each other Loan Document shall be deemed to be made and shall be true and
correct in all material respects on and as of the effective date of such
Extension (or, in the case of any representations and warranties qualified by
materiality, shall be true and correct in all respects); provided that if agreed
to by the lenders of such Extension, the representations and warranties in this
clause (x)(2) shall be deemed to refer solely to the Specified Representations
and (xi) all documentation in respect of such Extension Offer (including any
Extension Notice and any amendment to this Agreement implementing the terms of
such Extension Offer (each such amendment, an “Extension Amendment”)) shall be
consistent with the foregoing. In connection with any such Extension, the Parent
Borrower and the Administrative Agent, with the approval of the Extending
Lenders of the applicable Extension Series, may effect such amendments
(including any Extension Amendment) to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Parent Borrower, to implement the terms of any such
Extension Offer,

 

116



--------------------------------------------------------------------------------

including any amendments necessary to establish new Classes, tranches or
sub-tranches in respect of the Revolving Commitments or Term Loans so extended
and such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Parent Borrower in
connection with the establishment of such new tranches or sub-tranches
(including to preserve the pro rata treatment of the extended and non-extended
tranches and to provide for the reallocation of LC Outstandings, Swing Loans and
Swing Loan Participations upon the expiration or termination of the commitments
under any tranche or sub-tranche), in each case on terms not inconsistent with
this Section 2.17. Any Extension of the Revolving Commitments shall require the
consent of any LC Issuer and anythe Swing Line Lender. Notwithstanding the
conversion of any Existing Revolving Commitment Class into an Extended Revolving
Credit Commitment, such Extended Revolving Credit Commitment shall be treated
identically to the Existing Revolving Commitment Class of the applicable
Extension Series for purposes of the obligations of a Revolving Lender in
respect of Swing Loans under Section 2.04 and Letters of Credit under
Section 2.05, except that the applicable Extension Amendment may provide that
the Swing Line Maturity Date and/or the last day for issuing Letters of Credit
may be extended and the related obligations to make Swing Loans and issue
Letters of Credit may be continued (pursuant to mechanics to be specified in the
applicable Extension Amendment) so long as the applicable Swing Line Lender
and/or the applicable LC Issuer, as applicable, have consented to such
Extensions (it being understood that no consent of any other Lender shall be
required in connection with any such Extension).

(b) Notwithstanding anything to the contrary contained in this Agreement, (A) on
any date on which any Existing Term Loan Class or Existing Revolving Commitment
Class is converted to extend the related scheduled maturity date(s) in
accordance with paragraphclause (a) above (an “Extension Date”), (I) in the case
of the existing Term Loans of each Extending Lender, the aggregate principal
amount of such existing Term Loans shall be deemed reduced by an amount equal to
the aggregate principal amount of Extended Term Loans so converted by such
Lender on such date, and the Extended Term Loans shall be established as a
separate Class of Term Loans (together with any other Extended Term Loans so
established on such date), and (II) in the case of the existing Revolving
Commitments of each Extending Lender under the applicable Extension Series, the
aggregate principal amount of such Existing Revolving Commitment Class shall be
deemed reduced by an amount equal to the aggregate principal amount of Extended
Revolving Credit Commitments so converted by such Lender on such date, and the
aggregate principal amount of such Extended Revolving Credit Commitments shall
be established as a separate Class of revolving credit commitmentsRevolving
Credit Commitments from the Existing Revolving Commitment Class of the
applicable Extension Series and from any other Existing Revolving Commitment
Classes (together with any other Extended Revolving Credit Commitments so
established on such date) and (B) if, on any Extension Date, any Existing
Revolving Loans of any Extending Lender are outstanding under the Existing
Revolving Commitment Class of the applicable Extension Series, such Existing
Revolving Loans (and any related participations) shall be deemed to be allocated
as Extended Revolving Credit Loans (and related participations) in the same
proportion as such Extending Lender’s commitment under the Existing Revolving
Commitment Class of the applicable Extension Series to Extended Revolving Credit
Commitments.

(c) With respect to all Extensions consummated by the Parent Borrower pursuant
to this Section 2.17, (i) such Extensions shall not constitute voluntary or
mandatory payments or prepayments for purposes of Section 2.13 and (ii) any
Extension Offer is required to be in a minimum amount of $2,500,000 in the case
of Term Loans or $1,000,000 in the case of Revolving Commitments. In the event
that the aggregate amount of Term Loans, Revolving Commitments and Incremental
Revolving Credit Commitments (and any earlier extended Extended Revolving Credit
Commitments) subject to Extension NoticeNotices exceeds the amount of Extended
Term Loans and/or Extended Revolving Credit Commitments, as applicable,
requested by the Parent Borrower, Term Loans, Revolving Commitments and
Incremental Revolving Credit Commitments (and any earlier extended Extended
Revolving Credit Commitments) subject to Extension Notices shall be converted to
Extended Term Loans and/or Extended

 

117



--------------------------------------------------------------------------------

Revolving Credit Commitments, as applicable, on a pro rata basis based on the
amount of Term Loans, Revolving Commitments and Incremental Revolving Credit
Commitments (and any earlier extended Extended Revolving Credit Commitments)
included in each such Extension Notice or as may be otherwise agreed to in the
applicable Extension Amendment. The Parent Borrower may at its election specify
as a condition (a “Minimum Extension Condition”) to consummating any such
Extension that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Parent Borrower’s sole discretion and which may be waived
by the Parent Borrower) of Term Loans or Revolving Commitments of any or all
applicable tranches accept the applicable Extension Offer.

(d) In connection with any Extension, the Parent Borrower shall provide the
Administrative Agent at least five (5) Business Days’ (or such shorter period as
may be agreed by the Administrative Agent) prior written notice thereof, and
shall agree to such procedures (including timing, rounding and other adjustments
and to ensure reasonable administrative management of the Credit Facilities
hereunder after such Extension), if any, as may be established by, or acceptable
to, the Administrative Agent, in each case acting reasonably, to accomplish the
purposes of this Section 2.17.

(e) In connection with any Extension Amendment, the Parent Borrower shall
deliver (i) an opinion of counsel reasonably acceptable to the Administrative
Agent (x) as to the enforceability of such Extension Amendment, thethis
Agreement as amended thereby, and such other Loan Documents as reasonably agreed
by the Parent Borrower and the Administrative Agent, and as to such other
customary matters as reasonably agreed by the Parent Borrower and the
Administrative Agent and (y) to the effect that such Extension Amendment,
including the Extended Term Loans and/or Extended Revolving Credit Commitments,
as applicable, provided for therein, does not breach or cause a default under
the terms and provisions of Section 10.12 of this Agreement, (ii) customary
reaffirmations and/or such amendments to the Security Documents (including any
Mortgage that has a maturity date prior to the then Latest Maturity Date so that
such maturity date is extended to the then Latest Maturity Date (or such later
date as may be advised by local counsel to the Collateral Agent)) as may be
reasonably requested by the Administrative Agent in order to ensure that such
Extended Term Loans and/or Extended Revolving Credit Commitments, as applicable,
are provided with the benefit of the applicable Loan Documents and (iii) board
resolutions and other closing certificates and documentation to the extent
reasonably requested by the Administrative Agent.

(f) In the event that the Administrative Agent determines in its sole discretion
that the allocation of Extended Term Loans of a given Extension Series or the
Extended Revolving Credit Commitments of a given Extension Series, in each case
to a given Lender was incorrectly determined as a result of manifest
administrative error, then the Administrative Agent, the Parent Borrower and
such affected Lender may (and hereby are authorized to), in their sole
discretion and without the consent of any other Lender, enter into an amendment
to this Agreement and the other Loan Documents (each, a “Corrective Extension
Amendment”) within fifteen (15) days following the effective date of the
applicable Extension Amendment, as the case may be, which Corrective Extension
Amendment shall (i) provide for the conversion and extension of Term Loans under
the Existing Term Loan Class or Revolving Commitments under the Existing
Revolving Commitment Class (and related Extended Revolving Credit Exposure), as
the case may be, in such amount as is required to cause such Lender to hold
Extended Term Loans or Extended Revolving Credit Commitments (and related
Extended Revolving Credit Exposure) of the applicable Extension Series into
which such other Term Loans or Revolving Commitments were initially converted,
as the case may be, in the amount such Lender would have held had such
administrative error not occurred and had such Lender received the minimum
allocation of the applicable Loans or Commitments to which it was entitled under
the terms of such Extension Amendment, in the absence of such error, (ii) be
subject to the satisfaction of such conditions as the Administrative Agent, the
Parent Borrower and such Lender may agree (including conditions of the type
required to be satisfied for the effectiveness of an Extension Amendment
described in Section 2.17(a)), and (iii) effect such other amendments of the
type (with appropriate reference and nomenclature changes) described in the
penultimate sentence of Section 2.17(a).

 

118



--------------------------------------------------------------------------------

(g) This Section 2.17 shall supersede any provisions in Section 2.14 or 10.12 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.17 may be amended with the consent of the Required Lenders; provided
that no such amendment shall require any Lender to provide any Extended Loans
without such Lender’s consent.

Section 2.18 Refinancing Amendments.

(a) The Borrowers may obtain, from any Lender or any other bank, financial
institution or other institutional lender or investor that agrees to provide any
portion of Refinancing Term Loans, Refinancing Term Loan Commitments,
Refinancing Revolving Credit Loans or Refinancing Revolving Credit Commitments
pursuant to a Refinancing Amendment in accordance with this Section 2.18 (each,
an “Additional Refinancing Lender”) (provided that the Administrative Agent,
each Swing Line Lender and each LC Issuer shall have consented (not to be
unreasonably withheld or delayed) to such Lender’s or Additional Refinancing
Lender’s making such Refinancing Term Loans, Refinancing Revolving Credit Loans
or Refinancing Revolving Credit Commitments to the extent such consent, if any,
would be required under the definition of “Eligible Assignee” for an assignment
of Loans or Revolving Commitments, as applicable, to such Lender or Additional
Refinancing Lender); provided that such Credit Agreement Refinancing
Indebtedness (A) will rank pari passu in right of payment and of security with
the other Loans and Commitments hereunder, (B) will have such pricing (including
interest rates, fees, premiums, interest rate floors, OID) and optional
prepayment terms as may be agreed by the Parent Borrower and the lenders
thereof, (C and (C) may contain a customary excess cash flow mandatory
prepayment, provisions permitting borrower repurchases of Refinancing Term Loans
and customary MFN pricing protection with respect to Incremental Term Facilities
as may be agreed by the Parent Borrower and the lenders thereof, (D) (x) with
respect to any Refinancing Revolving Credit Loans or Refinancing Revolving
Credit Commitments, will have a maturity date that is not prior to the Maturity
Date of the Revolving Loans (or unused Revolving Commitments) being refinanced
and (y) with respect to any Refinancing Term Loans or Refinancing Term Loan
Commitments, (1) will have a maturity date that is not prior to the maturity
date of the Term Loans being refinanced and, (2) will have a Weighted Average
Life to Maturity that is not shorter than the Weighted Average Life to Maturity
of the Term Loans being refinanced at the time of such refinancing (other than
to the extent of nominal amortization for periods where amortization has been
eliminated or reduced as a result of prepayments of such Term Loans) and (D,
(E) which refinances the Initial Term Loans shall refinance all (but not less
than all) Initial Term Loans outstanding at the time of incurrence of such
Credit Agreement Refinancing Indebtedness and (F) will have terms and conditions
that are (i) otherwise consistent with the applicable requirements set forth in
the definition of “Credit Agreement Refinancing Indebtedness” and (ii) other
than as provided in clauseclauses (B) and (C) above, with respect to pricing,
fees, rate floors and, optional prepayment or redemption terms, excess cash flow
mandatory prepayment terms, borrower repurchases and MFN pricing protection,
substantially identical to, or (taken as a whole) no more favorable (as
reasonably determined by the Parent Borrower in good faith) to the lenders
providing such Credit Agreement Refinancing Indebtedness, than those applicable
to the applicable Refinanced Debt, (except for any covenants or other provisions
applicable only to periods after the Latest Maturity Date of the applicable
Refinanced Debt).

(b) Notwithstanding anything to the contrary in this Section 2.18 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest and fees at
different rates on Refinancing Revolving Credit Commitments (and related
outstandings), (B) repayments required upon the maturity date of the Refinancing
Revolving Credit Commitments and (C) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause
(3) below)) of Loans with respect to Refinancing Revolving Credit Commitments
after the date of obtaining any Refinancing Revolving

 

119



--------------------------------------------------------------------------------

Credit Commitments shall be made on a pro rata basis with all other Revolving
Commitments, (2) subject to the provisions of Section 2.04(e) and
Section 2.05(h) to the extent dealing with Swing Loans and Letters of Credit
which mature or expire after a maturity date when there exist Refinancing
Revolving Credit Commitments with a longer maturity date, all Swing Loans and
Letters of Credit shall be participated on a pro rata basis by all Revolving
Lenders (including any Additional Refinancing Lender) with Commitments
(including any Refinancing Revolving Credit Commitments) in accordance with
their Revolving Facility Percentage (and except as provided in Section 2.04(e)
and Section 2.05(h), without giving effect to changes thereto on an earlier
maturity date with respect to Swing Loans and Letters of Credit theretofore
incurred or issued), (3) the permanent repayment of Revolving Loans with respect
to, and termination of, Refinancing Revolving Credit Commitments after the date
of obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Commitments, except that the Borrowers shall
be permitted to permanently repay and terminate commitments of any such Class on
a better than a pro rata basis as compared to any other Class with a later
maturity date than such Class and (4) assignments and participations of
Refinancing Revolving Credit Commitments and Refinancing Revolving Credit Loans
shall be governed by the same assignment and participation provisions applicable
to Revolving Commitments and Revolving Loans.

(c) Each Class of Credit Agreement Refinancing Indebtedness incurred under this
Section 2.18 shall be in an aggregate principal amount that is either
(a) sufficient to Refinance the entire outstanding amount of the applicable
Class of Loans and/or Commitments being Refinanced pursuant to this Section 2.18
or (b) not less than (x) $2,500,000 in the case of Refinancing Term Loans anand
integral multiplemultiples of $1,000,000 in excess thereof and (y) $1,000,000 in
the case of Refinancing Revolving Credit Commitments or Refinancing Revolving
Credit Loans and an integral multiplemultiples of $1,000,000 in excess thereof.
Any Refinancing Amendment may provide for the issuance of Letters of Credit for
the account of the Parent Borrower, or the provision to the Parent Borrower of
Swing Loans, pursuant to any Refinancing Revolving Credit Commitments
established thereby, in each case on terms substantially equivalent to the terms
applicable to Letters of Credit and Swing Loans under the Class of Revolving
Commitments to be refinanced; provided that (i) terms relating to pricing, fees
or premiums may vary to the extent otherwise permitted by this Section 2.18 and
set forth in such Refinancing Amendment, (ii) all Swing Loans and Letters of
Credit thereunder and hereunder shall be participated on a pro rata basis by all
Revolving Lenders (including any Additional Refinancing Lender) with Revolving
Commitments (including any Refinancing Revolving Credit Commitments) in
accordance with their Revolving Facility Percentage and (iii) the LC Issuers and
Swing Line Lender shall have consented to such Refinancing Amendment. The
effectiveness of any Refinancing Amendment shall be subject to the satisfaction
on the date thereof of the following conditions, receipt by the Administrative
Agent of (i) customary legal opinions, board resolutions and officers’
certificates reasonably satisfactory to the Administrative Agent and
(ii) reaffirmations and/or such amendments to the Security Documents as may be
reasonably requested by the Administrative Agent in order to ensure that such
Credit Agreement Refinancing Indebtedness is provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Refinancing Amendment.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment to the extent
(but only to the extent) necessary to (i) reflect the existence and terms of the
Credit Agreement Refinancing Indebtedness incurred pursuant thereto (including
any amendments necessary to treat the Loans and Commitments subject thereto as
Refinancing Term Loans, Refinancing Revolving Credit Loans, Refinancing
Revolving Credit Commitments and/or Refinancing Term Loan Commitments), (ii)
make such other changes to this Agreement and the other Loan Documents
consistent with the provisions and intent of Section 10.12(h), and (iii) effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Parent Borrower, to effect the provisions of this Section 2.18, and the
Required Lenders hereby expressly authorize the Administrative Agent to enter
into any such Refinancing Amendment.

 

120



--------------------------------------------------------------------------------

(e) This Section 2.18 shall supersede any provisions in Section 2.14 or 10.12 to
the contrary. For the avoidance of doubt, any of the provisions of this
Section 2.18 may be amended with the consent of the Required Lenders. No Lender
shall be under any obligation to provide any Refinancing Term Loan Commitment or
Refinancing Revolving Credit Commitment unless such Lender executes a
Refinancing Amendment.

Section  2.19 MIRE Events.

Each of the parties hereto acknowledges and agrees that, if there are any
Mortgaged Real Properties, any increase, extension or renewal of any of the
Commitments or Loans (including the provision of an Incremental Facility or any
other incremental credit facilities hereunder, but excluding (i) any
continuation or conversion of borrowings, (ii) the making of any Revolving Loans
or (iii) the issuance, renewal or extension of Letters of Credit) shall be
subject to (and conditioned upon): (1) the prior delivery of all flood hazard
determination certifications, acknowledgements and evidence of flood insurance
and other flood-related documentation with respect to such Mortgaged Real
Properties as required by Flood Insurance Laws and as otherwise reasonably
required by the Lenders and (2) the Administrative Agent shall have received
written confirmation from the Lenders, flood insurance due diligence and flood
insurance compliance has been completed by the Lenders (such written
confirmation not to be unreasonably withheld, conditioned or delayed).

ARTICLE III

INCREASED COSTS, ILLEGALITY AND TAXES

Section 3.01 Increased Costs.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement reflected in the Adjusted Eurodollar Rate) or
any LC Issuer;

(ii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes which
are indemnified under Section 3.02, (B) Taxes described in clauses (b) through
(d) of the definition of “Excluded Taxes” and (C) Other Connection Taxes imposed
or based on net income (however denominated) or that are franchise Taxes or
branch profits Taxes) onwith respect to its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii) impose on any Lender or any LC Issuer or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;,

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, such LC Issuer or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue

 

121



--------------------------------------------------------------------------------

any Letter of Credit), or to reduce the amount of any sum received or receivable
by such Lender, LC Issuer or other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, LC Issuer or
other Recipient, the applicable Borrower will pay to such Lender, LC Issuer or
other Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, LC Issuer or other Recipient, as the case may be, for
such additional costs incurred or reduction suffered as provided in
paragraphclause (c) of this Section 3.01.

(b) Capital Requirements. If any Lender or LC Issuer determines that any Change
in Law affecting such Lender or LC Issuer or any lending office of such Lender
or such Lender’s or LC Issuer’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or LC Issuer’s capital or on the capital of such
Lender’s or LC Issuer’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Loans held by, such Lender, or the
Letters of Credit issued by any LC Issuer, to a level below that which such
Lender or LC Issuer or such Lender’s or LC Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
LC Issuer’s policies and the policies of such Lender’s or LC Issuer’s holding
company with respect to capital adequacy), then from time to time the applicable
Borrower will pay to such Lender or LC Issuer, as the case may be, such
additional amount or amounts as will compensate such Lender or LC Issuer or such
Lender’s or LC Issuer’s holding company for any such reduction suffered as
provided in paragraphclause (c) of this Section 3.01.

(c) Certificates for Reimbursement. A certificate of a Lender or LC Issuer
setting forth the amount or amounts necessary to compensate such Lender or LC
Issuer or its holding company, as the case may be, as specified in
paragraphclause (a) or (b) of this Section 3.01 and delivered to the Parent
Borrower, shall be conclusive absent manifest error. Any such certificate shall
include the certification of an officer of such Lender or LC Issuer that such
costs are not being imposed on the applicable Borrower disproportionately in
comparison with other similarly situated borrowers. The applicable Borrower
shall pay such Lender or LC Issuer, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or LC Issuer
to demand compensation pursuant to this Section 3.01 shall not constitute a
waiver of such Lender’s or LC Issuer’s right to demand such compensation;
provided that the applicable Borrower shall not be required to compensate a
Lender or LC Issuer pursuant to this Section 3.01 for any increased costs
incurred or reductions suffered if the Lender does not provide notice of such
request more thanwithin one hundred eighty (180) days after such Lender has
knowledge (or should have had knowledge) of the occurrence or event giving rise
to such increased costs or reductions (except that, if the Change in Law
constituting the occurrence or event giving rise to such increased costs or
reductions is retroactive, then the one hundred eighty (180) day period referred
to above shall be extended to include the period of retroactive effect thereof).

(e) Notwithstanding anything contained herein to the contrary, a Lender shall
not be entitled to any compensation pursuant to this Section 3.01 to the extent
such Lender is not generally imposing such charges or requesting such
compensation from other borrowers (similarly situated to the Borrowers) under
comparable syndicated credit facilities.

Section 3.02 Taxes.

(a) LC Issuer. For purposes of this Section 3.02, the term “Lender” includes any
LC Issuer and the Swing Line Lender.

 

122



--------------------------------------------------------------------------------

(b) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of the applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by any applicable withholding agent, then the applicable
withholding agent shall make such deduction or withholding and shall timely pay
the full amount deducted or withheld to the relevant Governmental Authority in
accordance with applicable law and, if such Tax is an Indemnified Tax, then the
sum payable by the applicable Credit Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings applicable to additional sums payable under this
Section 3.02) the applicable RecipientLender (or, in the case of payments made
to the Administrative Agent for its own account, the Administrative Agent)
receives an amount equal to the sum it would have received had no such deduction
or withholding been made.

(c) Payment of Other Taxes by the Borrower. The Parent Borrower shall timely pay
to the relevant Governmental Authority in accordance with applicable law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d) Indemnification by the Borrower. The Credit Parties shall jointly and
severally indemnify each Recipient, within ten (10) days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 3.02) payable or paid by such Recipient or required to be withheld or
deducted fromwith respect to a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the relevant Credit Party by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Credit Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Credit Parties to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.06 relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e) with notice to the
respective Lenders as to the nature and amount of such setoff.

(f) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party to a Governmental Authority pursuant to this Section 3.02, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

 

123



--------------------------------------------------------------------------------

(g) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Parent Borrower and the Administrative Agent, at the time or times reasonably
requested by such Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Parent Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Parent Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by applicable law or reasonably requested by such
Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Each Lender agrees
that if any form or certificationdocumentation it previously delivered expires
or becomes obsolete or inaccurate in any respect, it shall update such form or
certificationdocumentation and deliver to the Parent Borrower and the
Administrative Agent any new documentation reasonably requested by the Borrowers
or the Administrative Agent or promptly notify the Parent Borrower and the
Administrative Agent in writing of its legal inabilityineligibility to do so.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 3.02(g)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Notwithstanding any other provision of this Section 3.02(g), a
Lender shall not be required to deliver any form that such Lender is not legally
eligible to deliver. Each Lender hereby authorizes the Administrative Agent to
deliver to the Parent Borrower and any successor Administrative Agent any
documentation provided by such Lender to the Administrative Agent pursuant to
this Section 3.02(g).

(ii) Without limiting the generality of the foregoing,

(A) each Lender that is a U.S. Person shall deliver to the Parent Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Parent Borrower or the Administrative Agent), two duly
executed originals of IRS Form W-9 certifying that such Lender is exempt from
U.S. federal backup withholding tax;

(B) each Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Parent Borrower or the Administrative Agent), whichever of the
following is applicable:

(1) two duly executed originals of IRS Form W-8BEN or Form W-8BEN-E claiming the
benefits of an income tax treaty to which the United States is a party;

(2) two executed originals of IRS Form W-8ECI;

 

124



--------------------------------------------------------------------------------

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that (A) such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Parent Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code and (B) the interest payments in
question are not effectively connected with a U.S. trade or business conducted
by such Foreign Lender (a “U.S. Tax Compliance Certificate”) and (y) two duly
executed originals of IRS Form W-8BEN or Form W-8BEN-E; or

(4) to the extent a Foreign Lender is not the beneficial owner (for example,
where such Foreign Lender is a partnership or a participating Lender), executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided, that if the Foreign Lender
is a partnership (and not a participating Lender) and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner(s);

(C) any Foreign Lender shall deliver to the Parent Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Parent Borrower or the Administrative Agent), executed originals
of any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Parent Borrower or the Administrative Agent to determine the
withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Parent Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Parent Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Parent Borrower or
the Administrative Agent as may be necessary for the Parent Borrower and the
Administrative Agent to comply with their obligations under FATCA and, to
determine that such Lender has complied with such Lender’s obligations under
FATCA orand to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this AgreementThird Amendment
Effective Date.

(h) Treatment of Certain Refunds. If any party determines, in its sole
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.02 (including by the payment of
additional amounts pursuant to this Section 3.02), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section 3.02 with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental

 

125



--------------------------------------------------------------------------------

Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (h) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (h), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraphclause (h) to the extent such
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(i) Survival. Each party’s obligations under this Section 3.02 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 3.03 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.01, or requires the Borrowers to pay any
Indemnified Taxes or additional amounts to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.02, then such
Lender shall (at the request of the Parent Borrower) use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 3.01 or Section 3.02, as the case may be, in the future, and (ii) would
not subject such Lender to any unreimbursed cost or expense and would not
otherwise be disadvantageous to such Lender. The Borrowers hereby agree to pay
all reasonable costs and expenses incurred by any Lender in connection with any
such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.01, or if the Borrowers are required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.02 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.03(a), or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrowers may, at their sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights (other than its existing rights to payments pursuant to Section 3.01 or
Section 3.02) and obligations under this Agreement and the related Loan
Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

(i) the Parent Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 10.06;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Outstandings,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Section 3.04) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrowers (in the case of all other amounts);

 

126



--------------------------------------------------------------------------------

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.01 or payments required to be made pursuant to Section 3.02,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment does not conflict with applicable law; and

(v) in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. If any applicable Lender shall be
deemed a Non-Consenting Lender and is required to assign all or any portion of
its Initial Term Loans or its Initial Term Loans are prepaid by the Parent
Borrower pursuant to Section 10.12(f) after the Second Amendment Effective Date
and prior to the six (6) month anniversary of the Second Amendment Effective
Date, amendment or modification constituting a Repricing Event, the Parent
Borrower shall pay such Non-Consenting Lender a fee equal to 1.00% of the
principal amount of the Initial Term Loans so assigned or prepaid.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

Section 3.04 Breakage Compensation. The Borrowers shall compensate each Lender
(including the Swing Line Lender), upon its written request (which request shall
set forth the detailed basis for requesting and the method of calculating such
compensation), for all reasonable losses, costs, expenses and liabilities
(including, without limitation, any loss, cost, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans or Swing Loans) which such Lender
actually sustains in connection with any of the following: (i) if for any reason
(other than a default by such Lender or the Administrative Agent) a Borrowing of
Eurodollar Loans or Swing Loans does not occur on a date specified therefor in a
Notice of Borrowing or a Notice of Continuation or Conversion (whether or not
withdrawn by the Parent Borrower or deemed withdrawn); (ii) if any repayment,
prepayment, Conversion or Continuation of any Eurodollar Loan occurs on a date
that is not the last day of an Interest Period applicable thereto or any Swing
Loan is paid prior to the Swing Loan Maturity Date applicable thereto; (iii) if
any prepayment of any of its Eurodollar Loans is not made on any date specified
in a notice of prepayment given by the Parent Borrower; (iv) as a result of an
assignment by a Lender of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto pursuant to a request by the Parent Borrower
pursuant to Section 3.03(b); or (v) as a consequence of (y) any other default by
the Borrowers to repay or prepay any Eurodollar Loans when required by the terms
of this Agreement or (z) an election made pursuant to Section 3.03(b); provided
that the Eurodollar Rate with respect to Initial Term Loans and Initial
Revolving Loans shall be deemed not to be less than 1.00%zero percent (0.00%)
per annum for purposes of calculating such losses, costs, expenses and
liabilities at any time of determination. The written request of any Lender
setting forth in reasonable detail any amount or amounts that such Lender is
entitled to receive pursuant to this Section 3.04 shall be delivered to the
Parent Borrower and shall be conclusive absent manifest error. The Borrowers
shall pay such Lender the amount shown as due on any such request within ten
(10) Business Days after receipt thereof.

Section  3.05 Inability to Determine Interest Rates.

(a) If, prior to the commencement of any Interest Period for any Borrowing of
Eurodollar Loans:

(i) the Administrative Agent shall have determined (which determination shall be
conclusive and binding upon the Borrowers) that, by reason of circumstances
affecting the relevant interbank market, adequate and reasonable means do not
exist for ascertaining the Adjusted Eurodollar Rate (including, without
limitation, because the Screen Rate is not available or published on a current
basis) for such Interest Period, or

 

127



--------------------------------------------------------------------------------

(ii) the Administrative Agent shall have received notice from the Required
Lenders that the Adjusted Eurodollar Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making, funding or
maintaining their Eurodollar Loans for such Interest Period,

then the Administrative Agent shall give written notice thereof (or telephonic
notice, promptly confirmed in writing) to the Borrower and to the Lenders as
soon as practicable thereafter. Until the Administrative Agent shall notify the
Parent Borrower and the Lenders that the circumstances giving rise to such
notice no longer exist, (i) the obligations of the Lenders to make Eurodollar
Rate Revolving Loans or to continue or convert outstanding Loans as or into
Eurodollar Loans shall be suspended and (ii) all such affected Loans shall be
converted into Base Rate Loans on the last day of the then current Interest
Period applicable thereto unless the Borrowers prepay such Loans in accordance
with this Agreement.

(b) If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) above have arisen and such circumstances are unlikely to be
temporary or (ii) the circumstances set forth in clause (a)(i) above have not
arisen but the supervisor for the administrator of the Screen Rate or a
Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which the Screen Rate
shall no longer be used for determining interest rates for loans, then the
Administrative Agent and the Parent Borrower shall endeavor to establish an
alternate rate of interest to the Screen Rate that gives due consideration to
the then prevailing market convention for determining a rate of interest for
syndicated loans in the United States at such time, and shall enter into an
amendment to this Agreement to reflect such alternate rate of interest and such
other related changes to this Agreement as may be applicable (but for the
avoidance of doubt, such related changes shall not include a reduction of the
Applicable Margin). Notwithstanding anything to the contrary in Section 10.12,
such amendment shall become effective without any further action or consent of
any other party to this Agreement so long as the Administrative Agent shall not
have received, within five (5) Business Days of the date notice of such
alternate rate of interest is provided to the Lenders, a written notice from the
Required Lenders stating that such Required Lenders object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 3.05(b), only to the extent the Screen Rate
for the applicable currency and/or such Interest Period is not available or
published at such time on a current basis), (x) any Notice of Continuation or
Conversion that requests the conversion of any Borrowing to, or continuation of
any Borrowing as, a Borrowing of Eurodollar Loans shall be ineffective, and
(y) if any Notice of Borrowing of Revolving Loans requests a Borrowing of
Eurodollar Loans, such Borrowing shall be made as a Borrowing of Base Rate
Loans; provided that if such alternate rate of interest shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement. The
Borrowers shall compensate each Lender (including the Swing Line Lender), upon
its written request (which request shall set forth the detailed basis for
requesting and the method of calculating such compensation), for all reasonable
losses, costs, expenses and liabilities (including, without limitation, any
loss, cost, expense or liability incurred by reason of the liquidation or
reemployment of deposits or other funds required by such Lender to fund its
Eurodollar Loans or Swing Loans) which such Lender

 

128



--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.01 Conditions Precedent at Closing Date. The obligation of the Lenders
to make Loans, and of any LC Issuer to issue Letters of Credit, on the Closing
Date, are subject at the time of the making of such Loans or the issuance of
such Letters of Credit to the satisfaction (or waiver) of the following
conditions:were satisfied on the Closing Date.

(a) Credit Agreement. The Administrative Agent shall have received from the
Parent Borrower, the Administrative Agent, each LC Issuer and each of the
Lenders, a duly authorized, executed and delivered counterpart hereof (whether
the same or different counterparts (by electronic transmission or otherwise)).

(b) Notes. The Parent Borrower shall have executed and delivered to the
Administrative Agent the appropriate Note or Notes for the account of each
Lender that has requested the same at least three (3) Business Days in advance
of the Closing Date.

(c) Guaranty. The Guarantors shall have duly executed and delivered the
Guaranty.

(d) Security Documents. The Credit Parties shall have duly executed and
delivered to the Administrative Agent:

(i) the Security Documents (except, as provided pursuant to the penultimate
paragraph of this Section 4.01 and Section 6.18);

(ii) a Perfection Certificate; and

(iii) the Intercompany Note.

(e) Secretary’s Certificate and Attachments. The Administrative Agent shall have
received an originally executed certificate from the secretary or assistant
secretary of each Credit Party, together with all applicable attachments,
certifying as to the following:

(i) Organizational Documents. Attached thereto is a copy of each Organizational
Document of such Credit Party originally executed and delivered by each party
thereto and, to the extent applicable, certified as of a recent date by the
appropriate governmental official, each dated the Closing Date or a recent date
prior thereto.

(ii) Signature and Incumbency.

(iii) Set forth therein are the signature and incumbency of the officers or
other authorized representatives of such Credit Party authorized to execute the
Loan Documents to which it is a party on the Closing Date.

(iv) Resolutions.

(v) Attached thereto are copies of resolutions of the Board of Directors (or
similar governing body) of such Credit Party approving and authorizing the
execution, delivery and performance of this Agreement, the other Loan Documents
to which it is a party or by which it or its assets may be bound as of the
Closing Date and the other Transactions, as applicable, in each case, certified
as of the Closing Date as being in full force and effect without modification or
amendment.

 

129



--------------------------------------------------------------------------------

(vi) Good Standing Certificates.

(vii) Attached thereto is a good standing certificate from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation and, if different from its jurisdiction of
organization, the state in which such Person’s corporate headquarters is located
if such Person is qualified to do business in such state, each dated a recent
date prior to the Closing Date listing all charter documents affecting each
Credit Party and certifying as to the good standing of such Credit Party (but
only if the concept of good standing exists in the applicable jurisdiction).

(f) Opinion of Counsel. The Administrative Agent shall have received the
following executed legal opinions:

(i) the legal opinion of Pepper Hamilton LLP; and

(ii) the legal opinion of Hill, Ward & Henderson, P.A.;

each of which shall be addressed to the Administrative Agent and the Lenders and
dated the Closing Date and in form and substance reasonably satisfactory to the
Administrative Agent.

(g) Recordation of Security Documents, Delivery of Collateral, Taxes, etc.
Subject to Section 6.18, the penultimate paragraph of this Section 4.01 and
Section 6.10, the Security Documents, and/or proper UCC financing statements or
other notices in respect thereof, shall have been delivered to the
Administrative Agent and shall be in proper form for recording, publishing or
filing in such manner and in such places as is required by law to create,
perfect, preserve and protect the rights, Liens and security interests in the
Collateral of the Secured Creditors and all Collateral items required to be
physically delivered to the Collateral Agent under the Security Documents shall
have been so delivered, accompanied by any appropriate instruments of transfer,
and all taxes, fees and other charges then due and payable in connection with
the execution, delivery, recording, publishing and filing of such instruments
and the issuance of the Obligations and the delivery of the Notes shall have
been paid in full.

(h) Evidence of Insurance. Except as provided pursuant to Section 6.18, the
Administrative Agent shall have received insurance certificates, with confirming
endorsements, naming the Administrative Agent, on behalf of the Lenders, as loss
payee or mortgagee, as their interest may appear, on all property damage
policies and as an “additional insured” on all third party liability policies,
except professional liability.

(i) Financial Statements. The Arrangers shall have received (i) audited
consolidated balance sheets and related statements of income and cash flows for
each of the Parent Borrower and the Acquired Business, in each case for each of
the three (3) fiscal years ended at least ninety (90) days prior to the Closing
Date, which shall be prepared in accordance with GAAP; (ii) unaudited
consolidated balance sheets and related statements of income and cash flows for
each of the Parent Borrower and the Acquired Business, in each case, for each
fiscal quarter ended after the close of its most recent fiscal year and at least
forty-five (45) days prior to the Closing Date (other than the fourth fiscal
quarter of any year), which shall be prepared in accordance with GAAP and
(iii) a pro forma consolidated balance sheet of the Parent Borrower and its
Subsidiaries (including the Acquired Business) and a pro forma consolidated
statement of income of the Parent

 

130



--------------------------------------------------------------------------------

Borrower as of and for the twelve (12) month period ending on the last day of
the most recently completed four fiscal quarter period and ended at least
forty-five (45) days before the Closing Date, prepared after giving effect to
the Transactions as if the Transactions had occurred as of such date (in the
case of such balance sheet) or at the beginning of such period (in the case of
such statement of income).

(j) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form attached hereto as Exhibit D, dated as of the
Closing Date, and executed by a Financial Officer of the Parent Borrower.

(k) No Material Adverse Effect. Since November 25, 2015, there shall not have
occurred any Material Adverse Effect (as defined in the Acquisition Agreement).

(l) Know Your Customer Information. The Administrative Agent shall have
received, at least three (3) Business Days prior to the Closing Date, all
documentation and other information required by regulatory authorities under
applicable “Know Your Customer” and anti-money laundering rules and regulations,
including the Patriot Act at least three (3) Business Days prior to the Closing
Date; provided that any requests for such information shall have been received
by the Parent Borrower at least five (5) Business Days prior to the Closing
Date.

(m) Closing Certificate. The Lenders and the Administrative Agent shall have
received a Closing Certificate from an Authorized Officer.

(n) Acquisition Agreement; Consummation of Target Acquisition. The
Administrative Agent shall have received a copy of the Acquisition Agreement,
duly executed by the parties thereto (together with all exhibits and schedules
thereto), which shall be in full force and effect.

(ii) The Target Acquisition shall be consummated contemporaneously with the
initial funding of the Loans in accordance with the terms of the Acquisition
Agreement; provided that, without the prior consent of the Arrangers (such
consent not to be unreasonably withheld, conditioned or delayed), no provision
of the Acquisition Agreement shall have been amended, supplemented or otherwise
modified, and no provision thereof shall have been waived by Target Holdings, in
a manner that is material and adverse to the interests of the Lenders without
the approval of the Agents (it being understood and agreed that any amendment,
modification or waiver that (a) decreases the purchase price in respect of the
Target Acquisition by less than 20.0% shall not be deemed to be adverse to the
interests of the Lenders in any material respect, so long as an amount of the
proceeds of the Initial Term Loan Facility equal to such decrease (on a
dollar-for-dollar basis) is retained by the Parent Borrower as cash on balance
sheet, (b) any increase in the purchase price in respect of the Target
Acquisition shall not be deemed to be adverse to the interests of the Lenders in
any material respect, so long as such increase is funded solely by cash on hand
by the Parent Borrower, and (c) modifies the definition of “material adverse
effect” or the so-called “Xerox” provisions of the Acquisition Agreement
providing protection with respect to exclusive jurisdiction, waiver of jury
trial, liability caps and third party beneficiary status for the benefit of the
Agents, the Lenders and their respective Affiliates shall be deemed to be
adverse to the interests of the Lenders in a material respect).

(o) Consummation of the Refinancing Transactions. Contemporaneously with the
initial funding of Initial Term Loans hereunder, (A) all Indebtedness and other
obligations in

 

131



--------------------------------------------------------------------------------

respect of the Existing Credit Agreements shall have been repaid in full,
together with all fees and other amounts owing thereon, all commitments
thereunder shall have been terminated and all letters of credit issued pursuant
thereto shall have been terminated (or, to the extent provided herein,
incorporated as an Existing Letter of Credit hereunder) and (B) all other
existing Indebtedness for borrowed money of the Parent Borrower and its
Restricted Subsidiaries (including the Acquired Business) shall have been repaid
in full or refinanced, together with all fees and other amounts owing thereon,
other than Indebtedness permitted by Section 7.03.

(ii) The Administrative Agent shall have received all releases related to the
security interests referred to in the Existing Credit Agreements as may have
been requested by the Administrative Agent, which releases shall be in form and
substance reasonably satisfactory to the Administrative Agent. Without limiting
the foregoing, there shall have been delivered to the Administrative Agent
(A) proper termination statements (Form UCC-3 or the appropriate equivalent in
each relevant jurisdiction) for filing under the UCC or equivalent statute or
regulation of each relevant jurisdiction where a financing statement or
application for registration (Form UCC-1 or the appropriate equivalent in each
relevant jurisdiction) was filed with respect to the Parent Borrower or any of
its Restricted Subsidiaries in connection with the security interests created
with respect to the Existing Credit Agreements, (B) terminations or
reassignments of any security interest in, or Lien on, any patents, trademarks,
copyrights, or similar interests of the Parent Borrower or any of its Restricted
Subsidiaries on which filings have been made and (C) terminations of all
mortgages, leasehold mortgages, hypothecs and deeds of trust created with
respect to property of the Parent Borrower or any of its Restricted
Subsidiaries, in each case, to secure the obligations under the Existing Credit
Agreements, all of which shall be in form and substance reasonably satisfactory
to the Administrative Agent.

(p) Representations and Warranties. All Acquisition Agreement Representations
and Specified Representations shall be true and correct in all material respects
(or, in the case of any representations and warranties qualified by materiality,
shall be true and correct in all respects).

(q) Payment of Fees. The Administrative Agent shall have received all fees in
the amounts previously agreed in writing to be received on the Closing Date and
all expenses in the amounts previously agreed in writing to be received on the
Closing Date, in each case, for which invoices have been presented at least
three (3) Business Days prior to the Closing Date shall have been paid.

(r) Notice of Borrowing; LC Request. Prior to the making of each Loan on the
Closing Date, the Administrative Agent shall have received a Notice of Borrowing
meeting the requirements of Section 2.06(b). Prior to the issuance of each
Letter of Credit on the Closing Date, the Administrative Agent and the
applicable LC Issuer shall have received a LC Request meeting the requirements
of Section 2.05(b) with respect to each LC Issuance.

(s) Good Standing. The Administrative Agent shall have received a “bring down”
good standing with respect to each Credit Party from such Credit Party’s
jurisdiction of incorporation, organization or formation, dated as of the
Closing Date, as reasonably required by the Administrative Agent.

Notwithstanding the foregoing, to the extent any Collateral may not be perfected
by (A) the filing of a UCC financing statement, or (B) taking delivery and
possession of (x) a certificate with respect to the Capital Stock (it being
understood that such certificates may be delivered subsequent to funding (but on
the Closing Date) if an existing creditor fails to release such stock
certificates prior to being paid off)) and (y)

 

132



--------------------------------------------------------------------------------

promissory notes evidencing any intercompany loans or (C) the filing of a
short-form security agreement with the United States Patent and Trademark Office
or the United States Copyright Office, if the perfection of the Collateral
Agent’s security interest in such Collateral may not be accomplished prior to
the Closing Date after the Parent Borrower’s use of commercially reasonable
efforts to do so and without undue burden and expense, then the perfection of
the security interest in such Collateral shall not constitute a condition
precedent to the availability of the Loans and other extensions of credit on the
Closing Date but, instead, may be accomplished within 60 days (or such longer
period as the Administrative Agent may agree in its discretion) after the
Closing Date.

Without limiting the generality of the requirements of Section 9.03, for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender shall be deemed to have consented to, approved,
accepted or be satisfied with, each document or other matter required thereunder
to be consented to or approved by or acceptable or satisfactory to the Lenders
unless an officer of the Administrative Agent responsible for the transactions
contemplated by the Loan Documents shall have received notice from such Lender
prior to the borrowing on the Closing Date specifying its objection thereto and
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such borrowing.

Section 4.02 Conditions Precedent to All Credit Events. TheSubject to
Section 1.13, the obligations of the Lenders, the Swing Line Lender and each LC
Issuer to make or participate in each Credit Event after the ClosingThird
Amendment Effective Date is subject, at the time thereof, to the satisfaction of
the following conditions:

(a) Notice. The Administrative Agent (and in the case of subpartsubclause
(ii) below, the applicable LC Issuer) shall have received, as applicable, (i) a
Notice of Borrowing meeting the requirements of Section 2.06(b) with respect to
any Borrowing (other than a Continuation or Conversion) and (ii) an LC Request
meeting the requirements of Section 2.05(b) with respect to each LC Issuance.

(b) No Default; Representations and Warranties. At the time of each Credit Event
and immediately after giving effect thereto, (i) there shall exist no Default or
Event of Default; provided that with respect to any Credit Event with respect to
Incremental Facilities or a Refinancing Amendment, the proceeds of which are
used to finance a Permitted Acquisition or other Investment permitted by this
Agreement, to the extent agreed to by the lenders thereto, the references to
Default or Event of Default in this Section 4.02(b) shall be deemed to refer
solely to a Specified Event of Default and (ii) all representations and
warranties of the Credit Parties contained herein or in the other Loan Documents
shall be true and correct in all material respects (or, if qualified by
“materiality,” “Material Adverse Effect” or similar language, in all respects
(after giving effect to such qualification)) with the same effect as though such
representations and warranties had been made on and as of the date of such
Credit Event, except to the extent that such representations and warranties
expressly relate to an earlier specified date or period, in which case such
representations and warranties shall have been true and correct in all material
respects as of the date when made or for the respective period, as the case may
be; provided that with respect to any Incremental Facilities incurred pursuant
to Section 2.16 or a Refinancing Amendment, the proceeds of which are used to
finance a Permitted Acquisition or other Investment permitted by this Agreement,
the representations and warranties in this Section 4.02(b) shall be deemed to
refer solely to the Specified Representations and the Specified Purchase
Agreement Representations (in each case pursuant to the terms thereof) as a
result of the breach of one or more of such representations in such acquisition
agreement (it being understood and agreed that, to the extent any of the
Specified Purchase Agreement Representations are qualified or subject to
“material adverse effect” (or equivalent term defined in the acquisition, merger
or similar agreement in connection with such Permitted Acquisition or other
Investment), for purposes of the making of

 

133



--------------------------------------------------------------------------------

such Specified Purchase Agreement Representations as of the closing date of such
Permitted Acquisition or Investment, the definition of “material adverse effect”
(or equivalent term), shall be qualified by the same exceptions and
qualifications that apply to the definition of “closing date material adverse
effect” (or equivalent term defined in the acquisition, merger or similar
agreement in connection with such Permitted Acquisition or Investment)).

Each Notice of Borrowing submitted by a Borrower after the ClosingThird
Amendment Effective Date shall be deemed to be a representation and warranty
that the conditions specified in Section 4.02(b) (or, in the case of a Notice of
Borrowing for an Incremental Facility or with respect to a Refinancing Amendment
the proceeds of which are used to finance a Permitted Acquisition or other
Investment permitted by this Agreement, the conditions specified in the provisos
in clauses (i) and (ii) of Section 4.02(b)) have been satisfied on and as of the
date of the applicable Credit Event.

Notwithstanding the foregoing, Revolving Loans, issuances of Letters of Credit
or Swing Loans shall not be available during the Specified Contribution Period
until such time as the Specified Equity Contribution has been made pursuant to
Section 7.06.

Section 4.03 Credit Events to Additional Borrowers. The obligations of the
Lenders and the Swing Line Lender to honor any initial request for a Loan by an
Additional Borrower or of any LC Issuer to honor any initial request for a
Letter of Credit by each Additional Borrower is subject to the satisfaction of
the following further conditions precedent:

(a) the Administrative Agent shall have received a customary opinion of counsel
for such Additional Borrower reasonably acceptable to the Administrative Agent
and covering such matters relating to the transactions contemplated hereby as
the Administrative Agent may reasonably request;

(b) the Administrative Agent shall have received all documents which it may
reasonably request relating to the existence of such Additional Borrower, its
corporate authority for and the validity of its entry into its Additional
Borrower Agreement, this Agreement, any other Loan Document and any amendments
to the Loan Documents contemplated by Section 1.11, and any other matters
relevant thereto (including, (i) a copy of the certificate of incorporation or
other organization documents, including all amendments thereto, of such
Additional Borrower, certified, if applicable, as of a recent date by the
Secretary of State or similar Governmental Authority of the jurisdiction of its
organization, and a certificate as to the good standing of such Additional
Borrower as of a recent date, from such Secretary of State or similar
Governmental Authority and (ii) a certificate of the Secretary or Assistant
Secretary (or a director in lieu thereof) of such Additional Borrower certifying
(A) that attached thereto is a true and complete copy of the by-laws, memorandum
and articles of association or operating (or limited liability company)
agreement of such Person as in effect on the date of the Additional Borrower
Agreement, (B) that attached thereto is a true and complete copy of resolutions
duly adopted by the board of directors (or equivalent governing body) of such
Person authorizing the execution, delivery and performance of the Loan Documents
and the borrowings thereunder and that such resolutions have not been modified,
rescinded or amended and are in full force and effect, (C) that the certificate
or articles of incorporation or organization of such Person have not been
amended since the date of the last amendment thereto shown on the certificate of
incorporation or organization furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing any Loan
Document on behalf of such Person and countersigned by another officer as to the
incumbency and specimen signature of the secretary, assistant secretary or
directorofficer of such Person executing the certificate pursuant to clause
(ii) above) all in form and substance reasonably satisfactory to the
Administrative Agent;

 

134



--------------------------------------------------------------------------------

(c) the Administrative Agent shall have received a certificate in form and
substance reasonably satisfactory to it (it being acknowledged and agreed that a
certificate substantially in the form of Exhibit D is satisfactory) signed by a
Financial Officer of the Parent Borrower, certifying that the Parent Borrower
and its Subsidiaries, taken as a whole, are solvent as of such date; and

(d) each of the Additional Borrowers (except to the extent such Borrower is an
Excluded Subsidiary pursuant to clause (e) of such definition) shall have
(i) jointly and severally guaranteed to the Administrative Agent and each of the
holders of the Obligations the prompt payment of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory Cash Collateralization or otherwise) by executing a supplement to
the Guaranty in the form of Exhibit I attached thereto and (ii) taken all
actions necessary to create and perfect a security interest in its assets (other
than any Excluded Collateral) for the benefit of the Secured Creditors in
accordance with Section 6.10, unless a security interest in the assets (other
than Excluded Collateral) of such Additional Borrower has already been created
and perfected; and

(e) the Administrative Agent shall have received (i) all documentation and other
information with respect to such Additional Borrower reasonably requested by the
Lenders or the Administrative Agent required by regulatory authorities under
applicable “know your customer” and anti-money laundering rules and regulations,
including without limitation, the Patriot Act and (ii) a Beneficial Ownership
Certification for any Borrower that qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent, the Lenders and each LC Issuer to
enter into this Agreement and to make the Loans and to issue and to participate
in the Letters of Credit provided for herein, each of the Borrowers makes the
following representations and warranties to, and agreements with, the
Administrative Agent, the Lenders and each LC Issuer, all of which shall survive
the execution and delivery of this Agreement and each Credit Event:

Section 5.01 Organization Status and Qualification. Each Credit Party and each
Restricted Subsidiary that is a Material Subsidiary (i) is a duly organized or
formed and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing or in full force and effect under
the laws of the jurisdiction of its formation, (ii) has the corporate,
partnership or limited liability company power and authority, as applicable, to
own its property and assets and to transact the business in which it is engaged
and presently proposes to engage, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect and (iii) has duly
qualified and is authorized to do business in all jurisdictions where the
ownership, leasing, or operation of its property or the conduct of its business
requires such qualification or authorization except where the failure to be so
qualified would not reasonably be expected to have a Material Adverse Effect.

Section 5.02 Authorization and Enforceability. Each Credit Party has the
corporate or other organizational power and authority to execute, deliver and
perform the terms and provisions of each of the Loan Documents to which it is
party and has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of each of the Loan Documents
to which it is party. Each Credit Party has duly executed and delivered each
Loan Document to which it is party and each Loan Document to which it is party
constitutes the legal, valid and binding agreement and obligation of such Credit
Party enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws generally affecting creditors’ rights
and by equitable principles (regardless of whether enforcement is sought in
equity or at law).

 

135



--------------------------------------------------------------------------------

Section 5.03 Applicable Law, Contractual Obligations and Organizational
Documents. Neither the execution, delivery or performance by any Credit Party of
the Loan Documents to which it is party nor compliance by it with the terms and
provisions thereof (i) will contravene any provision of any law, statute, rule,
regulation, order, writ, injunction or decree of any Governmental Authority
applicable to such Credit Party or its properties and assets (including,
healthcare regulatory laws), except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, (ii) will
conflict with or result in any breach of, any of the terms, covenants,
conditions or provisions of, or constitute a default under, or result in the
creation or imposition of (or the obligation to create or impose) any Lien
(other than the Liens created pursuant to the Security Documents or Liens
otherwise permitted hereunder) upon any of the property or assets of such Credit
Party pursuant to the terms of any contract, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect or
(iii) will breach any provision of the Organizational Documents of such Credit
Party.

Section 5.04 Governmental Approvals. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, no
order, consent, approval, license, authorization, or validation of, or filing,
recording or registration with, or exemption by, any Governmental Authority is
required to authorize, or is required as a condition to (i) the execution,
delivery and performance by any Credit Party of any Loan Document to which it is
a party or any of its obligations thereunder or (ii) the legality, validity,
binding effect or enforceability of any Loan Document to which any Credit Party
is a party, except the filing and recording of financing statements and other
documents necessary in order to perfect the Liens created by the Security
Documents.

Section 5.05 Litigation. There are no actions, suits or proceedings pending or,
to the knowledge of any Authorized Officer, threatened in writing with respect
to any Credit Party or any of their respective Restricted Subsidiaries (i) that
have had, or would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, or (ii) that question the validity or
enforceability of any Loan Documents or the Transactions.

Section 5.06 Use of Proceeds; Margin Regulations.

(a) All proceeds of the Initial Term Loans incurred on the ClosingThird
Amendment Effective Date shall be used to finance the Transactions and for
working capital needs, capital expenditures and other general corporate
purposesrepayment of the entire amount of the Existing Term B Loans on the Third
Amendment Effective Date and to pay fees and expenses incurred in connection
therewith.(b)

(b) The proceeds of Borrowings under the Initial Revolving Facility on the Third
Amendment Effective Date shall be used to finance the repayment of the entire
amount of Revolving Loans outstanding immediately prior to the Third Amendment
Effective Date and to pay fees and expenses incurred in connection therewith.
The proceeds of Borrowings under the Initial Revolving Facility after the Third
Amendment Effective Date shall be used to finance the Parent Borrower’s and its
Restricted Subsidiaries’ working capital needs (including to replace, continue
or provide credit support for any Existing Letters of Credit), capital
expenditures, and general corporate purposes and certain Transaction Costs
related to any upfront fees or OID with respect to the Revolving Facility or the
Term Loan Facility pursuant to the “market flex” provisions of the Fee Letter;.

 

136



--------------------------------------------------------------------------------

(c) All proceeds of Incremental Term Loans will be used by the Parent Borrower
as provided in the respective Incremental Amendment pursuant to which such
Incremental Term Loans are to be incurred.

(d) All Letters of Credit will only be used to support payment and performance
obligations of the wholly-owned Restricted Subsidiaries of the Parent Borrower
incurred in the ordinary course of business; provided that no Letter of Credit
shall support Subordinated Indebtedness or Disqualified Equity Interests.

(e) No part of the proceeds of any Credit Event will be used in violation of
SectionsSection 6.16 andor 6.17.

(f) No part of the proceeds of any Credit Event will be used directly or
indirectly to purchase or carry Margin Stock, or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, in violation of any of
the provisions of Regulations T, U or X of the FRB. No Credit Party is engaged
in the business of extending credit for the purpose of purchasing or carrying
any Margin Stock. At no time would more than 25% of the value of the assets of
the Parent Borrower or of the Parent Borrower and its consolidated Restricted
Subsidiaries that are subject to any “arrangement” (as such term is used in
Section 221.2(g) of such Regulation U) hereunder be represented by Margin Stock.

Section 5.07 Historical Financial Statements. (a) The Parent Borrower has
furnished to the Administrative Agent (i) audited consolidated balance sheets
and related statements of income and cash flows for each of the Parent Borrower
and the Acquired Business, in each case for each of the three (3) fiscal years
ended at least ninety (90) days prior to the ClosingThird Amendment Effective
Date and (ii) unaudited consolidated balance sheets and related statements of
income and cash flows for each of the Parent Borrower and the Acquired Business,
in each case, for each fiscal quarter ended after the close of its most recent
fiscal year and at least forty-five (45) days prior to the ClosingThird
Amendment Effective Date (other than the fourth fiscal quarter of any year).
Except as described therein, all such financial statements have been prepared in
accordance with GAAP consistently applied except to the extent provided in the
notes to said financial statements and subject, in the case of the unaudited
financial statements, to normal year-end audit adjustments and the absence of
footnotes and fairly present the financial position in all material respects of
the Parent Borrower and its Subsidiaries on a consolidated basis as of the
respective dates indicated and the consolidated results of their operations and
cash flows for the respective periods indicated; and (b) the pro forma financial
statements delivered pursuant to Section 4.01(i)(iii) have been prepared in good
faith, based on assumptions believed by the Parent Borrower to be reasonable as
of the date of delivery thereof, and present fairly in all material respects on
a pro forma basis the estimated financial position of the Parent Borrower and
its Subsidiaries as of the date thereof.

Section 5.08 Undisclosed Liabilities. As of the ClosingThird Amendment Effective
Date, neither the Parent Borrower nor any of its Restricted Subsidiaries has any
(A) Indebtedness or (B) except as would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect, other obligations or
liabilities, direct or contingent (other than (i) Indebtedness or obligations
permitted hereunder, (ii) obligations arising under this Agreement and
(iii) liabilities incurred in the ordinary course of business).

Section 5.09 Solvency. As of the ClosingThird Amendment Effective Date, after
giving effect to the consummation of the Transactions, including the making of
the Loans on the ClosingThird Amendment Effective Date, after giving effect
thereto, (a) the fair value of the properties (for avoidance of doubt,
calculated to include goodwill and other intangibles) of the Parent Borrower and
its Restricted Subsidiaries, on a consolidated basis, is greater than the total
amount of liabilities, including contingent liabilities of the Parent Borrower
and its Restricted Subsidiaries, on a consolidated basis, (b) the present

 

137



--------------------------------------------------------------------------------

fair saleable value of the assets of the Parent Borrower and its Restricted
Subsidiaries, on a consolidated basis, is not less than the amount that will be
required to pay the probable liability of the Parent Borrower and its Restricted
Subsidiaries on their debts as they become absolute and matured, (c) the Parent
Borrower and its Restricted Subsidiaries, on a consolidated basis, do not intend
to, and do not believe that they will, incur debts or liabilities beyond their
ability to pay such debts and liabilities as they mature and (d) the Parent
Borrower and its Restricted Subsidiaries, on a consolidated basis, are not
engaged in business or a transaction, and are not about to engage in business or
a transaction, for which the Parent Borrower and its Restricted Subsidiaries’
property, on a consolidated basis, would constitute unreasonably small capital.
For purposes of the representations set forth in this Section 5.09, the amount
of contingent liabilities shall be computed as the amount that, in the light of
all the facts and circumstances existing as of the date such representation is
made or deemed to be made, represents the amount that can reasonably be expected
to become an actual or matured liability (irrespective of whether such
contingent liabilities meet the, criteria for accrual pursuant to Financial
Accounting Standards Board Statement No. 5).

Section 5.10 No Material Adverse Effect. Since December 31, 2014,2018, no event
or change has occurred that, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect.

Section 5.11 Payment of Taxes. Except as would not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, the
Parent Borrower and theirthe Restricted Subsidiaries (i) have timely filed all
federal, state, provincial, territorial, foreign and other taxTax returns and
reports required to be filed under applicable law, and (ii) have timely paid all
federal, state, foreign and other taxes, assessments, fees and other
governmental chargesTaxes levied or imposed upon them or their properties,
income or assets otherwise due and payable (including in the capacity of a
withholding agent), except those which are being contested in good faith by
appropriate actions diligently conducted and for which adequate reserves (as
determined in the good faith ofby the Parent Borrower) have been provided in
accordance with GAAP.

Section 5.12 Ownership of Real Property. Except as would not, individually or in
the aggregage, reasonably be expected to have a Material Adverse Effect, each
Credit Party has good, recordable and marketable title, in the case of Real
Property (other than Leaseholds), and good title (or valid Leaseholds, in the
case of any leased or subleased property), in the case of all other property, to
all of its properties and assets necessary in the ordinary conduct of its
business, free and clear of Liens other than Permitted Liens. The properties
(and interests in properties) owned by the Credit Parties, taken as a whole, are
sufficient, in the judgment of the Credit Parties, for conducting the businesses
of the Credit Parties and their Restricted Subsidiaries. Schedule 5.12 sets
forth all Real Property owned, leased or subleased by the Parent Borrower or any
of its Restricted Subsidiaries as of the Closing Date, and the nature of the
interest therein, is correctly set forth inThird Amendment Effective Date,
showing, as of the ClosingThird Amendment Effective Date, the street address,
county or other relevant jurisdiction, state, record owner and estimated fair
value thereof or, in the case of any leased or subleased property, the annual
base rent payment.

Section 5.13 Environmental Matters.

(a) Each Credit Party and each of their Restricted Subsidiaries is in material
compliance with all applicable Environmental Laws, except to the extent that any
such failure to comply (together with any resulting penalties, fines or
forfeitures) would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. All material licenses, permits, registrations
or approvals required for the conduct of the business of each Credit Party and
each of their Restricted Subsidiaries under any Environmental Law have been
secured and each Credit Party and each of their Restricted Subsidiaries is in
substantial compliance therewith, except for such licenses, permits,
registrations or approvals the failure to secure or to comply therewith would
not, individually or in the aggregate, reasonably be expected to have

 

138



--------------------------------------------------------------------------------

a Material Adverse Effect. No Credit Party nor any of their Restricted
Subsidiaries has received written notice, or otherwise knows, that it is in any
respect in material noncompliance with, breach of or default under any
applicable Environmental Law or writ, order, judgment, injunction, or decree to
which such Credit Party or such Restricted Subsidiary is a party or that would
affect the ability of such Credit Party or such Restricted Subsidiary to operate
any Real Property and no Credit Party knows of any event that has occurred and
is continuing that, with the passage of time or the giving of notice or both,
would constitute noncompliance, breach of or default thereunder, except in each
such case, such noncompliance, breaches or defaults as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
There are no material Environmental Claims pending or, to the knowledge of any
Authorized Officer, threatened wherein an unfavorable decision, ruling or
finding would, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect. To the knowledge of any Authorized Officer, there are
no facts, circumstances, conditions or occurrences on or related to any Real
Property now or at any time owned, leased or operated by the Credit Parties or
any of their Restricted Subsidiaries or on or related to any property adjacent
to any such Real Property, to which any Credit Party or any such Restricted
Subsidiary has received written notice, that could reasonably be expected: (i)
to form the basis of a material Environmental Claim against any Credit Party or
any of their Restricted Subsidiaries or any Real Property of a Credit Party or
any of their Restricted Subsidiaries; or (ii) to cause such Real Property to be
subject to any restrictions on the ownership, occupancy, use or transferability
of such Real Property under any Environmental Law, except in each such case,
such Environmental Claims or restrictions that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) Hazardous Materials have not at any time been (i) generated, used, treated
or stored on, or transported to or from, any Real Property of the Credit Parties
or any of their Restricted Subsidiaries or (ii) Released on any such currently
owned or operated, or to the knowledge of any Authorized Officer, formerly owned
or operated Real Property, in each case where such occurrence or event is not in
compliance with or would give rise to liability under Environmental Laws and
would, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.14 Compliance with ERISA. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, compliance
by the Credit Parties with the provisions hereof and Credit Events contemplated
hereby will not involve any “prohibited transaction” within the meaning of ERISA
or Section 4975 of the Code. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, no ERISA
Event has occurred or is reasonably expected to occur. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Credit Parties, their Restricted Subsidiaries and each ERISA
Affiliate (i) has fulfilled all obligations under the minimum funding standards
of ERISA and the Code with respect to each Single-Employer Plan, (ii) has
satisfied all contribution obligations in respect of each Multi-Employer Plan
and each Multiple Employer Plan, (iii) is in compliance with all other
applicable provisions of ERISA and the Code with respect to each Plan, and
(iv) has not incurred any liability under Title IV of ERISA to the PBGC with
respect to any Plan or any Multi-Employer Plan or any trust established
thereunder. No Borrower is or will be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments.

Section 5.15 Intellectual Property. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each Credit
Party and each of its Restricted Subsidiaries owns or has the right to use all
Intellectual Property and other rights related thereto necessary for the present
conduct of its business, and operates their respective businesses without any
known infringement, violation or conflict with the Intellectual Property rights
of others.

 

139



--------------------------------------------------------------------------------

Section 5.16 Investment Company Act. No Credit Party or any of its Restricted
Subsidiaries is (i) subject to regulation with respect to the creation or
incurrence of Indebtedness under the Investment Company Act of 1940, or (ii) an
“investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940.

Section 5.17 Security Interests.

(a) Once executed and delivered, each of the Security Documents creates, as
security for the Obligations, a legal, valid and enforceable security interest
in all right, title and interest of the Credit Parties in the Collateral, and
upon making the filings and recordings referenced in the next two sentences and
taking the other perfection steps required by the applicable Security Documents
a perfected security interest in and Lien on all of the Collateral, in favor of
the Collateral Agent for the benefit of the Secured Creditors, superior to and
prior to the rights of all third persons and subject to no other Liens, except
that the Collateral under the Security Documents may be subject to Permitted
Liens. No filings or recordings are required in order to perfect the security
interests created under any Security Document except for filing of the UCC
financing statements specified on Schedule 6 of the Perfection Certificate in
the offices specified on such Schedule and any other filings or recordings
required in connection with any such Security Document that shall have been
made, or for which satisfactory arrangements have been made, upon or prior to
the execution and delivery thereof. The recordation of (x) the Patent Security
Agreement (as defined in the Security Agreement) and (y) the Trademark Security
Agreement (as defined in the Security Agreement) in the respective form attached
to the Security Agreement, in each case in the United States Patent and
Trademark Office, together with filings on Form UCC-1 made pursuant to the
Security Agreement and payment of all applicable fees, will create, as may be
perfected by such filings and recordation, a perfected security interest in the
United States trademark registrations and United States patents that are part of
the Collateral, and the recordation of the Copyright Security Agreement (as
defined in the Security Agreement) substantially in the form attached to the
Security Agreement with the United States Copyright Office, together with
filings on Form UCC-1 made pursuant to the Security Agreement, will create, as
may be perfected by such filings and recordation, a perfected security interest
in the United States copyright registrations that are part of the Collateral.
All recording, stamp, intangible or other similar taxesTaxes required to be paid
by any Person under applicable legal requirements or other laws applicable to
the property encumbered by the Security Documents in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement thereof have been paid or arrangements for prompt payment of such
taxesTaxes have been made, except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(b) If applicable, each Mortgage creates, as security for the obligations
purported to be secured thereby, a valid and enforceable and, upon recordation
in the appropriate recording office, perfected security interest in and mortgage
lien on the respective Mortgaged Real Property in favor of the Collateral Agent
(or a trustee for the benefit of the Collateral Agent, as may be required or
desired under local law), for the benefit of the Secured Creditors, superior and
prior to the rights of all third Persons and subject to no other Liens (other
than Permitted Liens related thereto)).

Section 5.18 True and Complete Disclosure.

(a) The written information (other than the financial projections, forward
looking statements, and information of a general economic or industry specific
nature) that has been made available on or prior to the ClosingThird Amendment
Effective Date to the Administrative Agent or any Lender by or on behalf of any
Credit Party in connection with the Transactions, this Agreement or any other
Loan Document does not, when taken as a whole, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made (giving effect
to all supplements and updates thereto).

 

140



--------------------------------------------------------------------------------

(b) The financial projections that have been made available by the Parent
Borrower on or prior to the ClosingThird Amendment Effective Date to the
Administrative Agent in connection with the Transactions have been prepared in
good faith based upon assumptions, when taken as a whole, that are believed by
the Parent Borrower at the time made available to the Administrative Agent to be
reasonable (giving effect to all supplements and updates thereto), it being
understood and acknowledged that the financial projections are as to future
events and are not to be viewed as facts, and the financial projections are
subject to significant uncertainties and contingencies, many of which are beyond
each Credit Party’s control, that no assurances can be given that any particular
financial projections will be realized and that actual results during the period
or periods covered by any such financial projections may differ significantly
from the actual results and such differences may be material.

(c) As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.

Section 5.19 Subsidiaries. As of the ClosingThird Amendment Effective Date,
Schedule 5.19 sets forth a true, complete and accurate description of the equity
capital structure of each of the Subsidiaries of the Parent Borrower showing,
for each such Person, accurate ownership percentages of the equity holders of
record and accompanied by a statement of authorized and issued Capital Stock for
each such Person. Except as set forth on Schedule 5.19, as of the ClosingThird
Amendment Effective Date (a) there are no preemptive rights, outstanding
subscriptions, warrants or options to purchase any Capital Stock of any
Subsidiary of the Parent Borrower, (b) there are no obligations of any
Subsidiary of the Parent Borrower to redeem or repurchase any of its Capital
Stock and (c) there is no agreement, arrangement or plan to which any Subsidiary
of the Parent Borrower is a party or of which any Subsidiary of the Parent
Borrower has knowledge that could directly or indirectly affect the capital
structure of any Subsidiary of the Parent Borrower, in the case of each of
clauses (a) through (c) that, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. The Capital Stock of
each Subsidiary of the Parent Borrower described on Schedule 5.19 (i) are
validly issued and fully paid and non-assessable (to the extent such concepts
are applicable to the respective Capital Stock) and (ii) are owned of record and
beneficially as set forth on Schedule 5.19, free and clear of all Liens (other
than Liens created under the Security Documents).

Section 5.20 PATRIOT Act; OFAC; Anti-Terrorism Laws; Sanctions.

(a) Neither the Parent Borrower nor any of its Subsidiaries, and, to the
knowledge of the Parent Borrower, none of its controlled Affiliates is in
violation in any material respect of any applicable law, rule or regulation
relating to terrorism or money laundering applicable to the Parent Borrower or
any of its Subsidiaries (“Anti-Terrorism Laws”), including Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Patriot Act. None of the Parent Borrower, any of its
Subsidiaries, nor, to the knowledge of the Parent Borrower, any broker or other
agent or controlled Affiliate of the Parent Borrower or any of its Subsidiaries,
acting in any capacity in connection with the Loans or Letters of Credit,
(i) deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked pursuant to the Executive Order, or
(ii) engages in or conspires to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

 

141



--------------------------------------------------------------------------------

(b) Neither the Parent Borrower nor any of its Subsidiaries, nor, to the
knowledge of the Parent Borrower, any officers, directors, agents, brokers,
employees, controlled Affiliates or other agent thereof is (i) in violation of
any foreign assets control regulations of the U.S. Treasury Department’s Office
of Foreign Asset Control (31 CFR, Subtitle B, Chapter V, as amended) (“OFAC”) or
any other Sanctions, (ii) identified or designated on the Specially Designated
Nationals and Blocked Persons List (“SDN List”) published by the OFAC and/or any
similar Sanctions list, (iii) located, organized or residing in any Designated
Jurisdiction, (iv) engaged any transaction with any Person who is designated
under Sanctions or who is located, organized or residing in any Designated
Jurisdiction or (v) owned or controlled by any Person captured by the foregoing
clauses (i), (ii), (iii) or (iv). Neither the Parent Borrower nor any of its
Subsidiaries will directly or, to the knowledge of Parent Borrower, indirectly
use the proceeds from this Agreement or any other Loan Document, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person to fund any activities of or business with any
Person that, at the time of such funding or facilitation, (i) is the subject of
Sanctions, or at the time of such funding or facilitation, is located, organized
or residing in any Designated Jurisdiction, (ii) is identified, or owned,
operated or controlled by any Person designated under any Sanctions or (iii) to
the knowledge of Parent Borrower, will result in any violation by any Person
(including any Lender, the Agents, any LC Issuer or the Swing Line Lender) of
applicable Sanctions.

Section 5.21 Foreign Corrupt Practices Act; Anti-Corruption Laws. None of the
Parent Borrower or any of its Subsidiaries, nor, to the knowledge of the Parent
Borrower, any of their directors, officers, agents or employees have used any of
the proceeds of the Initial Term Loans (i) for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii) to
make any direct or indirect unlawful payment to any government official or
employee, (iii) to violate any provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”), the UK Bribery Act 2010 (if applicable),
or similar anti-bribery or anti-corruption laws of a jurisdiction in which the
Parent Borrower or any of its Subsidiaries conduct their business and to which
they are lawfully subject or (iv) to make any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment.

Section 5.22 Insurance. The properties of the Credit Parties and their
Subsidiaries are insured with financially sound and reputable insurance
companies, in such amounts, with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where such Credit Party or the applicable
Subsidiary operates.

Schedule 5.22 sets forth a listing of all insurance maintained by the Parent
Borrower and its Restricted Subsidiaries as of the Closing Date (other than
local insurance policies maintained by Restricted Subsidiaries of the Parent
Borrower that are not material), with the amounts insured (and any deductibles)
set forth therein.

Section 5.23 Compliance with Statutes, etc. Each of the Parent Borrower and each
of its Restricted Subsidiaries is in compliance with all applicable statutes,
laws, regulations and orders of and all applicable restrictions imposed by, all
Governmental Authorities in respect of the conduct of its business and the
ownership of its property except such non-compliances as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.

Section 5.24 Employment and Labor Relations. Neither the Parent Borrower nor any
of its Restricted Subsidiaries is engaged in any unfair labor practice that
could, individually or in the aggregate, reasonably be expected, either
individually or in the aggregate, to have a Material Adverse Effect. There is
(i) no unfair labor practice complaint pending against the Parent Borrower or
any of its Restricted Subsidiaries or, to the knowledge of the Parent Borrower
or any other Borrower, threatened against any of them, before the National Labor
Relations Board, and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement is so pending against the Parent
Borrower or any of its Restricted Subsidiaries or, to the knowledge of the
Parent Borrower or any other Borrower, threatened against any of them, (ii) no
strike, labor dispute, slowdown or stoppage pending against the Parent Borrower
or any of its Restricted Subsidiaries or, to the knowledge of the Parent
Borrower or any other Borrower,

 

142



--------------------------------------------------------------------------------

threatened against the Parent Borrower or any of its Restricted Subsidiaries,
(iii) no union representation question exists with respect to the employees of
the Parent Borrower or any of its Restricted Subsidiaries, (iv) no equal
employment opportunity charges or other claims of employment discrimination are
pending or, to the Parent Borrower’s knowledge, threatened against the Parent
Borrower or any of its Restricted Subsidiaries, and (v) no wage and hour
department investigation has been made of the Parent Borrower or any of its
Restricted Subsidiaries, except such as would not (with respect to any matter
specified in clauses (i) - (v) above, either individually or in the aggregate)
such as would not reasonably be expected to have a Material Adverse Effect.

Section 5.25 No EEA Financial Institutions. No Credit Party is an EEA Financial
Institution.

ARTICLE VI

AFFIRMATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the ClosingThird Amendment
Effective Date and thereafter until such time as the Commitments have been
terminated and the Loans, together with interest, Fees and all other Obligations
(other than those relating to any Designated Hedge Agreement, cash management
obligations constituting Obligations and indemnification and other contingent
obligations for which no demand has been made and obligations in respect of
Letters of Credit that have been Cash Collateralized) incurred hereunder and
under the other Loan Documents, have been paid in full, as follows:

Section 6.01 Reporting Requirements. The Parent Borrower will furnish to the
Administrative Agent for delivery to each Lender:

(a) Annual Financial Statements. Within ninety (90) days after the close of each
fiscal year of the Parent Borrower, the audited consolidated balance sheets of
the Parent Borrower and its consolidated Subsidiaries as at the end of such
fiscal year and the related consolidated statements of income, of stockholders’
equity and of cash flows for such fiscal year together with related notes, in
each case, setting forth comparative figures for the preceding fiscal year,
prepared in accordance with GAAP and accompanied by the opinion with respect to
such consolidated financial statements of an independent registered public
accounting firm of nationally recognized standing selected by the Parent
Borrower, which opinion shall be unqualified as to “going concern” or scope of
audit (other than a “going concern” statement, explanatory note or like
qualification or exception resulting solely from an upcoming maturity date
occurring within one year from the time such opinion is delivered).

(b) Quarterly Financial Statements. Within forty-five (45) days after the close
of each of the subsequently occurring first three quarterly accounting periods
in each fiscal year of the Parent Borrower, the unaudited consolidated balance
sheets of the Parent Borrower and its consolidated Subsidiaries as at the end of
such quarterly period and the related unaudited consolidated statements of
income and of cash flows for such quarterly period and/or for the fiscal year to
date, and setting forth, in the case of such unaudited consolidated statements
of income and of cash flows, comparative figures for the related periods in the
prior fiscal year prepared in accordance with GAAP, subject to changes resulting
from normal year-end audit adjustments and the absence of footnotes.

 

143



--------------------------------------------------------------------------------

(c) Officer’s Compliance Certificates. (i) Together with the delivery of the
Section 6.01 Financials, beginning with the fiscal period ending MarchDecember
31, 2016,2019, (x) a certificate (a “Compliance Certificate”), substantially in
the form of Exhibit E, signed by a Financial Officer and including: (A) the
calculations required to establish whether the Parent Borrower was in compliance
with the provisions of Section 7.06 as at the end of such fiscal year or period
(if then in effect), (B) in connection with the financial statements provided
for pursuant to Section 6.01(a), a reasonably detailed calculation of Excess
Cash Flow and the Available Amount as at the end of the fiscal year to which
such financial statements relate, (C) in connection with the financial
statements provided for pursuant to Section 6.01(a), a report setting forth the
information required by sections describing the legal name and the jurisdiction
of formation of each Credit Party and the location of the chief executive office
of each Credit Party of the Perfection Certificate or confirming that there has
been no change in such information since the later of the ClosingThird Amendment
Effective Date or the date of the last such report, (D) a description of each
event, condition or circumstance during the last fiscal quarter covered by such
Compliance Certificate requiring a mandatory prepayment under Section 2.13(c)
and (E) a list of each Subsidiary of the Parent Borrower that identifies each
Subsidiary as a Restricted Subsidiary or an Unrestricted Subsidiary as of the
date of delivery of such Compliance Certificate or confirmation that there has
been no change in such information since the later of the ClosingThird Amendment
Effective Date or the date of the last such list and, if there exists
Unrestricted Subsidiaries, consolidating financial statements reasonably
acceptable to the Administrative Agent relating to the Parent Borrower and its
Restricted Subsidiaries, on one hand, and such Unrestricted Subsidiaries, on the
other hand and (y) to the extent for such fiscal period the Parent Borrower is
not a public reporting company, or such management discussion and analysis is
not publicly available, a management discussion and analysis with respect to the
financial information, including a comparison to and variances from the
immediately preceding period and budget.

(d) Budgets. Within ninety (90) days after the close of each fiscal year of the
Parent Borrower, a consolidated budget for the fiscal year immediately
succeeding such fiscal year for each of the four fiscal quarters of such fiscal
year, setting forth a forecasted balance sheet, income statement and capital
expenditures of the Parent Borrower and its Restricted Subsidiaries for the
period covered thereby (including a description of any material change in
accounting policies from the previous fiscal year); provided that, for the
avoidance of doubt, the first such budget required to be delivered pursuant to
this Section 6.01(d) shall be in respect of the fiscal year of the Parent
Borrower ending December 31, 2015.

(e) Notices. Promptly, and in any event within five (5) Business Days, after any
Authorized Officer obtains knowledge thereof, notice of:

(i) the occurrence of any event that constitutes a Default or Event of Default,
which notice shall specify the nature thereof, the period of existence thereof
and what action the Parent Borrower proposes to take with respect thereto;

(ii) notice of the commencement of, or any other material development
concerning, any litigation, governmental or regulatory proceeding, environmental
matter or labor matter (including any ERISA Event) pending against any Credit
Party or any Restricted Subsidiary, in each case if the same would reasonably be
expected to have a Material Adverse Effect; or

(iii) (x) any Credit Party or any controlled Affiliate thereof being listed on
the SDN List, or (y) any Credit Party or any controlled Affiliate thereof being
convicted onof, pleading nolo contendere to, being indicted on, or being
arraigned and held over on, charges involving money laundering or predicate
crimes to money laundering.

 

144



--------------------------------------------------------------------------------

(f) Patriot Act and Beneficial Ownership Regulation Information. Promptly upon
the request of the Administrative Agent or any Lender (through the
Administrative Agent), any information the Administrative Agent or such Lender
believes is reasonably necessary to be delivered to comply with the Patriot Act
and the Beneficial Ownership Regulation.

(g) Other Information. Promptly upon the reasonable request therefor, such other
information or documents (financial or otherwise (including related to
insurance)) relating to any Credit Party or any Restricted Subsidiary as the
Administrative Agent or any Lender (through the Administrative Agent) may
reasonably request from time to time in good faith (excluding (i) information
subject to attorney-client privilege, (ii) information the subject of binding
confidentiality agreements entered into in good faith, and (iii) any information
relating to any investigation by any Governmental Authority to the extent
(A) such information is identifiable to a particular individual and the Parent
Borrower in good faith determines such information should remain confidential or
(B) the information requested is not factual in nature).

The Section 6.01 Financials may be delivered electronically and if so delivered,
shall be deemed to have been delivered on the date (i) on which the Parent
Borrower posts such documents on the Parent Borrower’s website on the Internet;
or (ii) on which such documents made available by the Parent Borrower to the
Administrative Agent for posting on the Parent Borrower’s behalf on
IntraLinks/IntraAgency, DebtDomain, SyndTrak Online or another relevant website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that the Parent Borrower’s having filed with the SEC (a) an
annual report on Form 10-K for such year will satisfy the Parent Borrower’s
obligation under Section 6.01(a) with respect to such year and (b) a quarterly
report on Form 10-Q for such quarter will satisfy the Parent Borrower’s
obligation under Section 6.01(b) with respect to such quarter. Each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

The Parent Borrower hereby acknowledges that (a) the Administrative Agent and/or
the Arrangers will make available to the Lenders and the LC Issuers materials
and/or information provided by or on behalf of the Parent Borrower hereunder
(collectively, “Parent Borrower Materials”) by posting Parent Borrower Materials
on IntraLinks/IntraAgency, DebtDomain, SyndTrak Online or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Parent Borrower or its securities)
(each, a “Public Lender”). The Parent Borrower acknowledges and agrees that the
DQ List shall be deemed suitable for posting and may be posted by the
Administrative Agent on the Platform, including the portion of the Platform that
is designated for “public-side” Lenders. The Parent Borrower hereby agrees to
make all Parent Borrower Materials that the Parent Borrower intends to be made
available to Public Lenders clearly and conspicuously designated as as “PUBLIC.”
By designating Parent Borrower Materials as “PUBLIC,” the Parent Borrower
authorizes such Parent Borrower Materials to be made available to a portion of
the Platform designated “Public Investor,” which is intended to contain only
information that is either publicly available or not material information
(though it may be sensitive and proprietary) with respect to the Parent Borrower
or its securities for purposes of United States federal and state securities
laws. Notwithstanding the foregoing, the Parent Borrower shall not be under any
obligation to mark any Parent Borrower Materials as “PUBLIC.” The Parent
Borrower agrees that (i) any Loan Documents and (ii) any financial statements
delivered pursuant to Sections 6.01(a) and (b) will be deemed to be
“public-side” Parent Borrower Materials and may be made available to Public
Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public

 

145



--------------------------------------------------------------------------------

Lender’s compliance procedures and applicable law, including United States
federal and state securities laws, to make reference to communications that are
not made available through the “Public Side Information” portion of the Platform
and that may contain material non-public information with respect to the Parent
Borrower or its securities for purposes of United States federal or state
securities laws.

Section 6.02 Books, Records and Inspections. The Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, (a) keep proper books of record
and account, in which full and correct entries shall be made of all financial
transactions and the assets and business of such Credit Party or such Restricted
Subsidiary, as the case may be, in accordance with GAAP; and (b) permit, upon at
least two (2) Business Days’ notice to the Parent Borrower, officers and
designated representatives of the Administrative Agent to visit and inspect any
of the properties or assets of the Parent Borrower and/or its Restricted
Subsidiaries in whomsoever’s possession (but only to the extent such Credit
Party or such Restricted Subsidiary, as applicable, has the right to do so to
the extent in the possession of another Person), to examine the books of account
of the Parent Borrower or such Restricted Subsidiary, as applicable, and make
copies thereof and take extracts therefrom, and to discuss the affairs, finances
and accounts of the Parent Borrower and/or such Restricted Subsidiary, as
applicable, with, and be advised as to the same by, its and their officers and
independent accountants and independent actuaries, if any, but no more than two
such visits in any fiscal year unless an Event of Default has occurred and is
continuing. All such visits and inspections shall be at the Parent Borrower’s
expense; provided that so long as no Event of Default has occurred and is
continuing, then the Parent Borrower shall not be required to pay for more than
one such visit in any consecutive four fiscal quarter period. Notwithstanding
anything to the contrary in this Section 6.02, none of the Parent Borrower or
any of its Restricted Subsidiaries will be required to disclose, permit the
inspection, examination or making copies or abstracts of, or discussion of, any
document, information or other matter that (i) constitutes non-financial trade
secrets or non-financial proprietary information, (ii) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by law or any binding
confidentiality agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

Section 6.03 Insurance.

(a) The Parent Borrower will, and will cause each of its Restricted Subsidiaries
to, maintain insurance coverage (i) by such insurers and in such forms and
amounts and against such risks as are generally consistent with the insurance
coverage maintained by the Parent Borrower and its Restricted Subsidiaries as of
the ClosingThird Amendment Effective Date (after giving effect to any
self-insurance) or (ii) as is customary, reasonable and prudent in light of the
size and nature of the business as of any date after the ClosingThird Amendment
Effective Date, (after giving effect to any self-insurance). Subject to
Section 6.18, theThe Parent Borrower shall use commercially reasonable efforts
to (i) have such insurance endorsed to the Administrative Agent’s and/or
Collateral Agent’s satisfaction for the benefit of the Collateral Agent
(including, without limitation, by naming the Collateral Agent for the benefit
of the Secured Creditors (x) as an additional insured with respect to liability
policies maintained by any of the Credit Parties and (y) as loss payee with
respect to the property insurance maintained by any of the Credit Parties,
(ii) have such insurance state that such insurance policies shall not be
cancelled without at least ten (10) days’ prior written notice thereof by the
respective insurer to the Collateral Agent, (iii) have such insurance provide
that the respective insurers irrevocably waive any and all rights of subrogation
with respect to the Collateral Agent and the other Secured Creditors, and
(iv) shall be delivered to, or deposited with, the Collateral Agent.

(b) If at any time any improved Mortgaged Real Property or a portion thereof is
located in an area designated (i) a “flood hazard area” in any Flood Insurance
Rate Map published by the Federal Emergency Management Agency (or any successor
agency), obtain flood insurance in such total amount as the Administrative Agent
may from time to time reasonably require in respect of compliance with the Flood
Insurance Laws, or (ii) a “Zone 1” area, obtain earthquake insurance in such
total amount as customary for similarly situated Persons engaged in the same or
similar businesses as any Parent Entity, the Borrowers and the Restricted
Subsidiaries.

 

146



--------------------------------------------------------------------------------

Section 6.04 Payment of Taxes and Government Obligations. Except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Parent Borrower will pay and discharge, and will cause each
of theirthe Restricted Subsidiaries to pay and discharge, all taxes, assessments
and governmental charges or leviesTaxes imposed upon it or upon its income or
profits, or upon any properties belonging to it (including in the capacity of a
withholding agent), prior to the date on which penalties attach thereto, and all
lawful claims that, if unpaid, might become a Lien (other than a Permitted Lien)
or charge upon any properties of the Parent Borrower or any of its Restricted
Subsidiaries; provided, however, that neither the Parent Borrower nor any of its
Restricted Subsidiaries shall be required to pay any such tax, assessment,
charge, levy or claimTax that is being contested in good faith, as reasonably
determined by management of the Parent Borrower, and by proper proceedings if
(i) it has maintained adequate reserves with respect thereto in accordance with
GAAP and (ii) in the case of a taxTax or claim that has or may become a Lien
that is not a Permitted Lien against any of the Collateral, such proceedings
conclusively operate to stay the sale of any portion of the Collateral to
satisfy such taxTax or claim.

Section 6.05 Preservation of Existence. (a) The Parent Borrower will, and,
except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, will cause each of its Restricted Subsidiaries
to, do or cause to be done all things necessary to preserve and keep in full
force and effect its corporate existence and (b) except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect, the Parent Borrower will, and will cause each of its Restricted
Subsidiaries to, do or cause to be done all things necessary to preserve and
keep in full force and effect its rights and authority, qualification,
franchises, licenses and permits; provided, however, that nothing in this
Section 6.05 shall be deemed to prohibit any transaction permitted by
Section 7.01.

Section 6.06 Maintenance of Property. Except as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, the
Parent Borrower will, and will cause each of its Restricted Subsidiaries to,
ensure that its material properties and equipment used or useful in its
business, in whomsoever’s possession they may be, are kept in reasonably good
repair, working order and condition, normal wear and tear excepted, and that
from time to time there are made in such properties and equipment all needful
and proper repairs, renewals, replacements, extensions, additions, betterments
and improvements thereto, in each case, to the extent and in the manner
customary for companies in similar businesses.

Section 6.07 Compliance with Laws, etc.

Except as would not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, the Parent Borrower will, and will cause each of
its Restricted Subsidiaries to, comply with all applicable statutes (including
ERISA), regulations and orders of, and all applicable restrictions imposed by,
all Governmental Authorities in respect of the conduct of its business and the
ownership of its property.

Section 6.08 Compliance with Environmental Laws. Without limitation of the
covenants contained in Section 6.07:

(a) Exceptexcept as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, comply with all Environmental Laws
applicable to its ownership, lease or use of all Real Property now or hereafter
owned, leased or operated, by it.;

 

147



--------------------------------------------------------------------------------

(b) Thethe Parent Borrower will keep or cause to be kept, and will cause each of
its Restricted Subsidiaries to keep or cause to be kept, all such Real Property
free and clear of any Liens imposed pursuant to such Environmental Laws other
than Permitted Liens.;

(c) Exceptexcept as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, neither the Parent Borrower nor any
of its Restricted Subsidiaries will generate, use, treat, store, Release or
dispose of, or permit the generation, use, treatment, storage, Release or
disposal of, Hazardous Materials on any Real Property now or hereafter owned,
leased or operated by the Credit Parties or any of their Restricted Subsidiaries
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property other than in compliance with applicable Environmental Laws.;
and

(d) Exceptexcept as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect, the Parent Borrower will, and will
cause each of its Restricted Subsidiaries to, undertake any clean up, removal,
remedial or other action necessary to remove and clean up any Hazardous
Materials from any Real Property owned, leased or operated by the Parent
Borrower or any of its Restricted Subsidiaries, in each case in accordance with
the requirements of Environmental Laws applicable to the Parent Borrower and its
applicable Restricted Subsidiaries and in accordance with lawful orders of
Governmental Authorities, except to the extent that the Parent Borrower or such
Restricted Subsidiary is contesting such order in good faith (as reasonably
determined by management of the Parent Borrower) and by appropriate proceedings.

Section 6.09 Certain Subsidiaries to Join in Guaranty. In the event that at any
time after the ClosingThird Amendment Effective Date, any Credit Party acquires,
creates or has any Subsidiary that is not an Excluded Subsidiary and is not
already a party to the Guaranty, such Credit Party will promptly, but in any
event within forty-five (45) days (or such longer period as the Administrative
Agent may in its reasonable discretion agree), (a) cause such Subsidiary to
deliver to the Administrative Agent, in sufficient quantities for the Lenders,
(i) a guaranty supplement, substantially in the form attached as Exhibit I to
the Guaranty, duly executed by such Subsidiary, pursuant to which such
Subsidiary joins in the Guaranty as a guarantor thereunder, (ii) resolutions of
the board of directors or equivalent governing body of such Subsidiary,
certified by an Authorized Officer of such Subsidiary, as duly adopted and in
full force and effect, authorizing the execution and delivery of such joinder
supplement and the other Loan Documents to which such Subsidiary is or will be a
party, together with such other corporate documentation as the Administrative
Agent shall reasonably request, in each case, in form and substance reasonably
satisfactory to the Administrative Agent and (iii) all such documents,
instruments, agreements, and certificates as are similar to those described in
Section 6.10 and (b) deliver to the Collateral Agent all certificates, if any,
representing the Capital Stock of such Subsidiary, and other instruments, in
each case required to be delivered by such Credit Party pursuant to the terms of
the applicable Security Document, together with appropriate instruments of
transfer duly executed in blank. Furthermore, the Parent Borrower or such other
Credit Party shall cause to be delivered to the Administrative Agent and the
Collateral Agent such opinions of counsel (including local counsel) as may be
reasonably requested by the Administrative Agent in connection with the
execution and delivery of any such guaranty supplement or joinder, which shall
be in form and substance reasonably satisfactory to the Administrative Agent.

 

148



--------------------------------------------------------------------------------

Section 6.10 Additional Security; Real Estate Matters; Further Assurances.

(a) Additional Security.

(i) Subject to subpartclause (b) below, if any Credit Party acquires, owns or
holds an interest in any personal property or fee-owned Real Property not (x)
constituting Excluded Real Property or Excluded Collateral and (y) at the time
included in the Collateral and subject to a Mortgage, the Parent Borrower will
promptly (and in any event within forty-five (45) days of the acquisition
thereof (or such longer period as the Administrative Agent may agree in its
reasonable discretion)) notify the Administrative Agent in writing of such
event, identifying the property or interests in question and referring
specifically to the rights of the Collateral Agent and the Secured Creditors
under this Section 6.10, and, upon the request of the Administrative Agent
and/or the Collateral Agent, the Credit Party will, or will cause such
Subsidiary to, within ninety (90) days (or such longer period as the
Administrative Agent may agree in its reasonable discretion), following request
by the Administrative Agent and/or the Collateral Agent, (I) grant to the
Collateral Agent for the benefit of the Secured Creditors a Lien on such Real
Property or such personal property pursuant to the terms of such security
agreements, assignments, Mortgages or other documents as the Administrative
Agent and/or Collateral Agent reasonably deems appropriate (collectively, as
amended, restated, supplemented or otherwise modified from time to time, the
“Additional Security Documents”) and/or execute and deliver a joinder to each
applicable existing Security Document and (II) take whatever action the
agentAdministrative Agent or the Collateral Agent reasonably requests (including
the recording of mortgages, the filing of UCC financing statements or
equivalents thereof in any jurisdiction (including UCC fixture financing
statements), the giving of notices and the endorsement of notices on title
documents) that may be necessary or advisable in the opinion of the
Administrative Agent and/or Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid, perfected
and enforceable Liens on such property and first priority perfected security
interests, hypothecations and Mortgages, subject to Permitted Liens and
enforceable against third parties. All such security interests and Mortgages
shall be granted pursuant to documentation reasonably satisfactory in form and
substance to the Collateral Agent and the Parent Borrower and shall constitute
valid, enforceable (except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law))
under applicable law. Furthermore, the Parent Borrower or such other Credit
Party shall cause to be delivered to the Administrative Agent and the Collateral
Agent such opinions of counsel (including local counsel), corporate resolutions,
a counterpart to the Intercompany Note and other related documents as may be
reasonably requested by the Administrative Agent and/or Collateral Agent in
connection with the execution, delivery and recording of any such Additional
Security Document or joinder, all of which documents shall be in form and
substance reasonably satisfactory to the Administrative Agent and/or Collateral
Agent.

(ii) Subject to sub-clause (b) below, after the ClosingThird Amendment Effective
Date, upon (i) the formation or acquisition of any new direct or indirect
wholly-owned Subsidiary (in each case, other than an Excluded Subsidiary) of the
Parent Borrower, (ii) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary or (iii) the designation of any existing direct or indirect
wholly-owned Subsidiary (other than an Excluded Subsidiary) as a Restricted
Subsidiary: (x) within sixty (60) days after such formation, acquisition,
cessation or designation, (or such longer period as the Administrative Agent may
agree in writing in its reasonable discretion), (I) cause each such Subsidiary
other than any Excluded Subsidiary to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) (x) joinders to
the applicable Security Documents and/or (y) Additional Security Documents, in
each case, in form and substance reasonably satisfactory to the Administrative
Agent (consistent with the Security Documents in effect on the Closing Date), in
each case granting first-priority Liens (subject to Permitted Liens) required by
this Section 6.10 and (II) take and cause such Restricted Subsidiary that is
required to become a Subsidiary Guarantor to take whatever action (including the
recording of Mortgages, the filing of UCC financing statements and delivery of
stock and membership interest certificates) as may be necessary in the
reasonable opinion of the Collateral Agent to vest in the Collateral Agent (or
in any representative of the Collateral Agent designated by it) valid and
perfected Liens to the extent required by the Loan Documents, and to otherwise
comply with the requirements in this Section 6.10 or the Security Documents.

 

149



--------------------------------------------------------------------------------

(b) Foreign Subsidiaries. Notwithstanding anything in subpartclause (a) above or
elsewhere in this Agreement to the contrary, no Credit Party shall be required
to (i) pledge (or cause to be pledged) more than 65% of the Capital Stock
designated as having Voting Power and 100% of the Capital Stock designated as
having non-Voting Power in any Excluded Foreign Subsidiary, (ii) pledge (or
cause to be pledged) any Capital Stock in any Subsidiary that is not a
first-tier Subsidiary of such Credit Party or of a FSHCO, or (iii) cause a
Subsidiary that is an Excluded Foreign Subsidiary to join in the Guaranty or to
become a party to any Security Document. Notwithstanding anything herein to the
contrary, the parties hereby agree that (ax) no Credit Party shall be required
to enter into or obtain any landlord, bailee or warehouseman waivers, consents
or other letters, and (by) no security documents governed by the laws of any
jurisdiction other than the United States shall be required.

(c) Real Estate Matters. The Parent Borrower shall have delivered to the
Administrative Agent with respect to each parcel of Real Property acquired by a
Credit Party after the ClosingThird Amendment Effective Date, to the extent that
such parcel of Real Property becomes subject to a Mortgage pursuant to
Section 6.10(a) above, within ninety (90) days (or such longer period as the
Administrative Agent may in its reasonable discretion agree) after such parcel
of Real Property becomes subject to a Mortgage, the documents and other
deliverables set forth on Schedule 6.10(c).

(d) Further Assurances. The Credit Parties will, at the expense of the Parent
Borrower, make, execute, endorse, acknowledge, file and/or deliver to the
Administrative Agent and/or Collateral Agent from time to time such conveyances,
financing statements, transfer endorsements, powers of attorney, certificates,
and other assurances or instruments and take such further steps relating to the
Collateral covered by any of the Security Documents as the Administrative Agent
and/or Collateral Agent may reasonably require; provided that such further steps
shall not be inconsistent with the foregoing limitations of this Section 6.10.
If at any time the Administrative Agent and/or Collateral Agent determines,
based on applicable law, that all applicable taxes (including mortgage recording
taxes or similar charges) were not paid in connection with the recordation of
any Mortgage, the Parent Borrower shall promptly pay the same and any interest
and penalties associated therewith upon demand.

(e) Flood Insurance Deliverables. Notwithstanding the foregoing, the
Administrative Agent shall not enter into any Mortgage in respect of any Real
Property acquired by any other Credit Party after the Closing Date until (1) the
date that occurs 45 days after the Administrative Agent has delivered to the
Lenders (which may be delivered electronically) the following documents in
respect of such real property: (i) a completed flood hazard determination from a
third party vendor; (ii) if such real property is located in a “special flood
hazard area”, (A) a notification to the applicable Credit Party of that fact and
(if applicable) notification to applicable Credit Party that flood insurance
coverage is not available and (B) evidence of the receipt by the applicable
Credit Party of such notice; and (iii) if such notice is required to be provided
to the Credit Party and flood insurance is available in the community in which
such real property is located, evidence of required flood insurance and (2) the
Administrative Agent shall have received written confirmation from each of the
Lenders that flood insurance due diligence and flood insurance compliance has
been completed by the Lenders (such written confirmation not to be unreasonably
conditioned, withheld or delayed).

Section 6.11 Use of Proceeds. The Parent Borrower will use the proceeds of the
Loans only as provided in Section 5.06. The Borrowers will use the proceeds of
Loans and LC Issuances in compliance with the representations and warranties
contained in Sections 5.20 and 5.21.

 

150



--------------------------------------------------------------------------------

Section 6.12 Change in Business. The Parent Borrower and its Restricted
Subsidiaries, taken as a whole, will not fundamentally and substantively alter
the character of their business, taken as a whole, from the business conducted
by them on the ClosingThird Amendment Effective Date and other business
activities which are extensions thereof or otherwise incidental, reasonably
related or ancillary to any of the foregoing; provided that for the avoidance of
doubt, nothing in this paragraphSection 6.12 shall prohibit the Parent Borrower
and its Restricted Subsidiaries from completing any Permitted Acquisition or
other Investment permitted by thethis Agreement to the extent a Financial
Officer determines (which determination shall be conclusive) in good faith that
such Permitted Acquisition or other Investment is incidental, reasonably related
or ancillary to thetheir business, taken as a whole, on the ClosingThird
Amendment Effective Date.

Section 6.13 Designation of Subsidiaries. The Parent Borrower may at any time
after the ClosingThird Amendment Effective Date designate any Restricted
Subsidiary as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a
Restricted Subsidiary; provided that (i) immediately before and after such
designation no Event of Default shall have occurred and be continuing, (ii) the
status of any such Subsidiary as a Restricted Subsidiary or an Unrestricted
Subsidiary shall at all times be the same under this Agreement, any Credit
Agreement Refinancing Indebtedness, any Permitted Incremental Indebtedness, any
Indebtedness evidenced by Junior Debt Documents and any Permitted Refinancing
Indebtedness of any of the foregoing, (iii) no Unrestricted Subsidiary or any of
its Subsidiaries shall own any Capital Stock or Indebtedness of, or own or hold
any Lien on any property of, the Parent Borrower or any Restricted Subsidiary
that is not a Subsidiary of the Subsidiary to be so designated, (iv) the Parent
Borrower, immediately after giving effect to such designation, would be in pro
forma compliance with the Financial Covenant set forth in Section 7.06 for the
most recently ended Testing Period for which financial statements have been
delivered pursuant to Section 6.01(a) or (b), as applicable, whether or not then
in effect, (v) no Restricted Subsidiary may be designated an Unrestricted
Subsidiary if it was previously designated an Unrestricted Subsidiary and
(vi) the Parent Borrower shall have delivered to the Administrative Agent a
certificate executed by an Authorized Officer of the Parent Borrower, certifying
compliance with the applicable requirements of this Section 6.13. The
designation of any Subsidiary as an Unrestricted Subsidiary shall constitute an
Investment by the Parent Borrower therein at the date of designation in an
amount equal to the Fair Market Value of the Parent Borrower’s Investment
therein; provided, that in no event shall any return on any Investment by the
Parent Borrower in an Unrestricted Subsidiary be duplicative of any return that
increases the Available Amount pursuant to the definition thereof. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute the incurrence at the time of designation of any Indebtedness, Liens
or Investments of such Subsidiary existing at such time.

Section 6.14 ERISA. The Parent Borrower will deliver to the Administrative Agent
(in sufficient copies for all Lenders, if the Administrative Agent so requests):

(a) promptly and in any event within 15 days after receiving a request from the
Administrative Agent a copy of the most recent IRS Form 5500 (including the
Schedule B) with respect to a Plan;

(b) promptly and in any event within 30 days after the Parent Borrower, any
Restricted Subsidiary of the Parent Borrower or any ERISA Affiliate knows or has
reason to know that any ERISA Event has occurred that would reasonably be
expected to result in material liability to the Parent Borrower or any
Restricted Subsidiaries of the Parent Borrower, a certificate of an Authorized
Officer of the Parent Borrower describing such ERISA Event and the action, if
any, proposed to be taken with respect to such ERISA Event and a copy of any
notice filed with the PBGC or the IRS pertaining to such ERISA Event and any
notices received by the Parent Borrower, any Restricted Subsidiary of the Parent
Borrower or any ERISA Affiliate from the PBGC or any other governmental agency
with respect thereto; provided that, in the case of ERISA Events, the 30-day
notice period set forth above shall be a 10-day period, and, in the case of
ERISA Events, in no event shall notice be given later than 10 days after the
occurrence of the ERISA Event; and

 

151



--------------------------------------------------------------------------------

(c) promptly, and in any event within 30 days, after becoming aware that there
has been (i) an increase in Unfunded Pension Liabilities (taking into account
only Plans with positive Unfunded Pension Liabilities) that are reasonably
expected to result in material liability to the Parent Borrower since the date
the representations hereunder are given or deemed given, or from any prior
notice, as applicable, (ii) a material increase since the date the
representations hereunder are given or deemed given, or from any prior notice,
as applicable, in potential withdrawal liability under Section 4201 of ERISA, if
the Parent Borrower, any Restricted Subsidiary of the Parent Borrower and the
ERISA Affiliates were to withdraw completely from any and all Multi-Employer
Plans that are reasonably expected to result in a material liability to the
Parent Borrower or any Restricted Subsidiary, (iii) that any material
contribution required to made with respect to a Foreign Pension Plan has not
been timely made or (iv) the adoption of any amendment to a Plan which results
in a material increase in contribution obligations of the Parent Borrower or any
Restricted Subsidiary, a detailed written description thereof from an Authorized
Officer of the Parent Borrower.

Section 6.15 Ratings; Meetings with Ratings Agencies. In the case of the Parent
Borrower, (a) use commercially reasonable efforts to cause the credit facilities
established hereunder to be continuously rated on a public basis by S&P and
Moody’s, and (b) (i) use commercially reasonable efforts to maintain a corporate
rating from S&P and a corporate family rating from Moody’s on a public basis,
and (ii) participate in meetings with each of S&P and Moody’s at least one time
per calendar year at the request of the Administrative Agent.

Section 6.16 Anti-Corruption Laws. The Parent Borrower and each of its
Subsidiaries shall conduct its business in such a manner so as to not, directly
or indirectly, use the proceeds of any Credit Event for any purpose that would
violate the FCPA, the UK Bribery Act 2010 (if applicable), or similar
anti-bribery or anti-corruption laws of a jurisdiction in which the Parent
Borrower or any of its Subsidiaries conducts its business and to which it is
lawfully subject.

Section 6.17 Sanctions. The Parent Borrower and each of its Subsidiaries shall
conduct its business in such a manner so as to not, directly or indirectly, use
the proceeds of any Credit Event, or lend, contribute or otherwise make
available such proceeds to any Subsidiary, joint venture partner or other
individual or entity, to fund any activities of or business with any Person, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or that is owned or controlled by a person or entity that
is the subject of Sanctions.

Section 6.18 Post-Closing Obligations. Anything to the contrary herein
notwithstanding, the Credit Parties will cause each obligation specified on
Schedule 6.18 hereto to be completed no later than the date set forth with
respect to such obligation on such schedule, or such later date as the
Administrative Agent shall reasonably agree.

ARTICLE VII

NEGATIVE COVENANTS

Each Borrower hereby covenants and agrees that on the ClosingThird Amendment
Effective Date and thereafter until such time as the Commitments have been
terminated and the Loans, together with interest, Fees and all other Obligations
(other than those relating to any Designated Hedge Agreement, cash management
obligations constituting Obligations, indemnification and other contingent
obligations for which no demand has been made and obligations in respect of
Letters of Credit that have been Cash Collateralized) incurred hereunder and
under the other Loan Documents, have been paid in full, as follows:

 

152



--------------------------------------------------------------------------------

Section 7.01 Consolidation, Merger, Acquisitions, Asset Sales, etc. The Parent
Borrower will not, nor will the Parent Borrower permit its Restricted
Subsidiaries to, (i) wind up, liquidate or dissolve its affairs, (ii) consummate
a merger, consolidation or amalgamation, (iii) make any Acquisition or (iv) make
any Asset Sale, except that, each of the following shall be permitted:

(a) the merger, consolidation or amalgamation of (i) any Subsidiary of the
Parent Borrower with or into any Borrower; provided such Borrower is the
surviving, continuing or resulting Person, (ii) any Subsidiary of the Parent
Borrower with or into any Subsidiary Guarantor,; provided that the surviving,
continuing or resulting Person is, or immediately after giving effect thereto,
becomes, a Subsidiary Guarantor, (iii) any Subsidiary of the Parent Borrower
that is not a Credit Party into any other Subsidiary of the Parent Borrower that
is not a Credit Party, (iv) any Subsidiary Guarantor into any other Credit Party
and (v) subject to the foregoing provisions of this Section 7.01(a), any
Subsidiary of the Parent Borrower into any other Subsidiary of the Parent
Borrower to the extent permitted under Section 7.04;

(b) any Asset Sale or other disposition of property or assets (i) to the Parent
Borrower or other Credit Party, (ii) from any Subsidiary of the Parent Borrower
that is not a Credit Party to any other Subsidiary of the Parent Borrower that
is not a Credit Party and (iii) from the Parent Borrower or any Subsidiary of
the Parent Borrower to any other Subsidiary of the Parent Borrower to the extent
permitted under Section 7.04;

(c) any transaction permitted pursuant to (i) Section 7.04 or (ii) Section 7.05;

(d) any Restricted Subsidiary of the Parent Borrower may liquidate, amalgamate
or dissolve if (x) the Parent Borrower determines in good faith that such
liquidation, amalgamation or dissolution is in the best interests of the Parent
Borrower and is not materially disadvantageous to the Lenders and (y) to the
extent such Restricted Subsidiary is a Subsidiary Guarantor or Additional
Borrower, any assets or business not otherwise disposed of or transferred in
accordance with this Section 7.01 or7.01, Section 7.04 (other than
Section 7.04(k)(i)) or Section 7.05, or, in the case of any such business,
discontinued, shall be transferred to, or otherwise owned or conducted by, the
Parent Borrower, another Borrower or another Subsidiary Guarantor after giving
effect to such liquidation or dissolution;

(e) the Transactions may be consummated;

(f) any Restricted Subsidiary of the Parent Borrower may consummate a merger,
dissolution, liquidation, amalgamation, consolidation or disposition, the
purpose of which is to effect a disposition or Asset Sale otherwise permitted
pursuant to this Section 7.01, an Investment otherwise permitted under
Section 7.04 (other than Section 7.04(k)(i)) or a Restricted Payment otherwise
permitted under Section 7.05;

(g) the Parent Borrower and its Restricted Subsidiaries may sell, compromise or
transfer accounts receivable, in each case, in the ordinary course of business
and other than in connection with a financing transaction;

(h) any disposition of Capital Stock in, or Indebtedness or other securities of,
(i) a Restricted Subsidiary that is not a Material Subsidiary or (ii) an
Unrestricted Subsidiary;

 

153



--------------------------------------------------------------------------------

(i) the Parent Borrower or any Restricted Subsidiary may consummate any Sale and
Lease-Back Transaction (to the extent constituting an Asset Sale);

(j) in addition to any Asset Sale permitted by this Section 7.01, the Parent
Borrower or any of its Restricted Subsidiaries may consummate any Asset Sale
(other than a Sale and Lease-Back Transaction) for Fair Market Value; provided
that (i) at the time of the execution of the definitive agreement relating to
such Asset Sale, no Default shall be continuing, (ii) at the time of the
consummation of such Asset Sale, no Event of Default shall be continuing or
would result therefrom, and (iii) with respect to any Asset Sale pursuant to
this clause (j) for a purchase price in excess of $3,000,000,10,000,000, the
Parent Borrower or a Restricted Subsidiary shall receive not less than 75% of
such consideration in the form of cash and/or Cash Equivalents (in each case,
free and clear of all Liens, other than Liens permitted by Section 7.02);
provided, that for purposes of this clause (iii), any Designated Non-Cash
Consideration received in respect of such Asset Sale having an aggregate Fair
Market Value, taken together with all other Designated Non-Cash Consideration
received pursuant to this clause (j) that is at that time outstanding, not in
excess of $3,000,000 (with the Fair Market Value of each item of Designated
Non-Cash Consideration being determined at the time received and without giving
effect to subsequent changes in value) shall be deemed to be cash; provided,
further, that no such Asset Sale or series of related Asset Sales shall
constitute the sale, transfer or disposition of all or substantially all of the
assets of the Parent Borrower and its Restricted Subsidiaries;

(k) any Asset Sale involving property (i) no longer used or useful in the
conduct of the business of the Parent Borrower and the Restricted Subsidiaries,
(ii) that is obsolete or worn out or (iii) acquired pursuant to or in order to
effectuate a Permitted Acquisition which assets are not used or useful to the
core or principal business of the Parent Borrower and the Restricted
Subsidiaries; and

(l) any Restricted Subsidiary may make any Acquisition that is a Permitted
Acquisition; provided that the aggregate amount of Consideration paid by any
Credit Party in respect of all such Permitted Acquisitions of any Restricted
Subsidiary that does not become a Credit Party (or assets of which do not become
part of the Collateral) shall not exceed $17,500,000.25,000,000.

Section 7.02 Liens. The Parent Borrower will not, nor will the Parent Borrower
permit its Restricted Subsidiaries to, create, incur, assume or suffer to exist
any Lien upon or with respect to any property or assets of any kind of the
Parent Borrower or such Restricted Subsidiary whether now owned or hereafter
acquired, except that the foregoing shall not apply to:

(a) any Standard Permitted Lien;

(b) Liens in existence on the ClosingThird Amendment Effective Date that are
listed in Schedule 7.02 hereto or, to the extent not listed in such Schedule,
the principal amount of obligations secured by such property or assets does not
exceed $1,000,000 in the aggregate, and in each case, any modifications,
replacements, renewals or extensions thereof; provided that (i) the Lien does
not extend to any additional property other than (A) after-acquired property
that is affixed or incorporated into the property covered by such Lien or
financed by Indebtedness permitted under Section 7.03,, and (B) proceeds and
products thereof, and (ii) the replacement, renewal, extension or refinancing of
the obligations secured or benefited by such Liens, to the extent constituting
Indebtedness, is permitted by Section 7.03.7.03;

 

154



--------------------------------------------------------------------------------

(c) Liens that are placed upon fixed or capital assets acquired, constructed or
improved by Parent Borrower or any Restricted Subsidiary; provided that (A) such
Liens only secure Indebtedness permitted by Section 7.03(c), (B) such Liens and
the Indebtedness secured thereby are incurred prior to or within two hundred
seventy (270) days after such acquisition or the completion of such construction
or improvement, (C) such Liens do not encumber to any other property or assets
of Parent Borrower or any Restricted Subsidiary other than the property financed
by such Indebtedness, replacements thereof, additions and accessions to such
property and the proceeds and the products thereof and customary security
deposits and (D) with respect to CapitalizedFinance Lease Obligations, such
Liens do not at any time extend to or cover any assets (except for replacements,
additions and accessions to such assets) other than the assets subject to such
CapitalizedFinance Leases and the proceeds and products thereof and customary
security deposits; provided that individual financings of equipment provided by
one lender may be cross collateralized to other financings of equipment provided
by such lender;

(d) Liens securing Indebtedness permitted by Section 7.03(g) and related
obligations; provided that (A) such Liens are not created or incurred in
connection with, or in contemplation of, such Permitted Acquisition or such
Investment, (B) such Liens encumber only the assets subject to such Liens
immediately prior to such assumption and such Liens encumber only the assets
subject to such Permitted Acquisition or such Investment (other than the
proceeds or products thereof and other than after-acquired property subjected to
a Lien securing Indebtedness and other obligations incurred prior to such time
and which Indebtedness and other obligations are permitted hereunder that
require, pursuant to their terms at such time, a pledge of after-acquired
property, it being understood that such requirement shall not be permitted to
apply to any property to which such requirement would not have applied but for
such Permitted Acquisition or Investment) and (C) the holders of such
Indebtedness (or their duly authorized representative) shall have entered into a
Customary Intercreditor Agreement with the Administrative Agent and/or
Collateral Agent (or, if such Customary Intercreditor Agreement shall then
exist, shall have become a party to and otherwise bound by the terms thereof) to
the extent that any such Liens extend to any Collateral;

(e) any Lien granted to the Administrative Agent and/or the Collateral Agent
securing any of the Obligations or any other Indebtedness of the Credit Parties
under the Loan Documents or any Indebtedness under any Designated Hedge
Agreement or in respect of any Cash Management Agreements which otherwise
constitute Obligations;

(f) additional Liens securing Indebtedness and related obligations that do not
constitute First Lien Obligations; provided that, at the time of the incurrence
thereof and after giving Pro Forma Effect thereto, the aggregate outstanding
amount of Indebtedness and other obligations secured thereby does not exceed the
greater of (ix) $20,000,000 and (iiy) 4.00% of Consolidated Total Assets;

(g) Liens on Cash Collateral granted in favor of any Lender and/or LC Issuer
created as a result of any requirement or option to Cash Collateralize pursuant
to this Agreement or any other Loan Document;

(h) Liens on cash and Cash Equivalents used to satisfy or discharge
Indebtedness; provided such satisfaction or discharge is permitted hereunder;

(i) Liens in respect of Sale and Lease-Back Transactions otherwise permitted
under this Agreement;

 

155



--------------------------------------------------------------------------------

(j) Liens securing Credit Agreement Refinancing Indebtedness;

(k) Liens securing Permitted Incremental Indebtedness and any Permitted
Refinancing Indebtedness in respect thereof permitted to be incurred pursuant to
Section 7.03(v);

(l) other Liens on Collateral securing Indebtedness and related obligations
otherwise permitted hereunder; provided that the First LienSecured Net Leverage
Ratio for the Testing Period most recently ended on or prior to such date of
determination, calculated on a Pro Forma Basis (after giving effect to the
incurrence of such Lien, the related Indebtedness (and all Permitted Refinancing
Indebtedness in respect thereof, whether or not such Permitted Refinancing
Indebtedness is secured on a pari passu basis with or junior basis to the
Obligations that is incurred on a secured basis) and the application of the net
proceeds therefrom) would be no greater than 3.50 to 1.00; provided that, (A) in
the case of Liens on Collateral securing Indebtedness for borrowed money that
constitutes First Lien Obligations, the applicable parties to such Indebtedness
(or an authorized representative thereof on behalf of such holders) shall have
entered into with the Administrative Agent and/or the Collateral Agent a
Customary Intercreditor Agreement which agreement shall provide that the Liens
on Collateral securing such Indebtedness shall rank equal in priority to the
Liens on Collateral securing the Obligations and (B) in the case of Liens on
Collateral securing such Indebtedness that do not constitute First Lien
Obligations,4.50 to 1.00; provided that the applicable parties to such
Indebtedness (or an authorized representative thereof on behalf of such holders)
shall have entered into the Second Lien Intercreditor Agreement or another
Customary Intercreditor Agreement with the Administrative Agent and/or the
Collateral Agent which agreement shall provide that the Liens on Collateral
securing such Indebtedness shall rank junior to the Liens on Collateral securing
the Obligations and any other First Lien Obligations. Without any further
consent of the Lenders, the Administrative Agent and the Collateral Agent shall
be authorized to negotiate, execute and deliver on behalf of the Secured
Creditors any amendment (or amendment and restatement) to the Security Documents
or a Customary Intercreditor Agreement to effect the provisions contemplated by
this clause; and

(m) Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to clauses (c) and (g) of
Section 7.03; provided (i) they relate only to obligations relating to Permitted
Refinancing Indebtedness that (x) is secured by Liens on the same assets as the
assets securing the Refinanced Indebtedness (other than (A) after-acquired
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof) and does not secure such Indebtedness
with a greater priority with respect to any Collateral than the Indebtedness so
Refinanced or (y) Refinances Indebtedness issued under Section 7.03(c); (ii) in
the case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness permitted to be incurred pursuant to Section 7.03(g), they are
solely on acquired property or the assets of the acquired entity (and
after-acquired property that is affixed or incorporated into the property
covered by such Lien and the proceeds and products thereof),; and (iii) in the
case of Liens securing obligations relating to any Permitted Refinancing
Indebtedness to be incurred pursuant to Section 7.03(c), they extend only to the
assets so purchased, constructed or improved and any replacements, additions and
accessions to such property and the proceeds and products thereof and customary
security deposits.

Section 7.03 Indebtedness. The Parent Borrower will not, nor will the Parent
Borrower permit any of its Restricted Subsidiaries to, create, incur or assume
any Indebtedness of the Parent Borrower or any of its Restricted Subsidiaries,
except:

(a) Indebtedness incurred under this Agreement and the other Loan Documents;

 

156



--------------------------------------------------------------------------------

(b) (i) the Indebtedness outstanding on the Third Amendment Effective Date and
set forth on Schedule 7.03 hereto, and any Permitted Refinancing Indebtedness in
respect of any such Indebtedness and (ii) intercompany Indebtedness outstanding
on the ClosingThird Amendment Effective Date and any Permitted Refinancing
Indebtedness in respect of any such Indebtedness; provided that all such
intercompany Indebtedness of any Credit Party owed to any Restricted Subsidiary
that is not a Credit Party shall be subordinated to the Obligations pursuant to
an Intercompany Note;

(c) (i) Indebtedness (including CapitalizedFinance Lease Obligations) financing
the acquisition, construction, repair, replacement or improvement of fixed or
capital assets; provided that such Indebtedness is incurred concurrently with or
within one hundred eighty (180) days after the applicable acquisition,
construction, repair, replacement or improvement; provided that the aggregate
amount of such Indebtedness incurred pursuant to this clause (c) and outstanding
at any one time shall not exceed the greater of (x) $25,000,000 and (y) 5.00% of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
(and after giving Pro Forma Effect thereto)) and (ii) any Permitted Refinancing
Indebtedness in respect of such Indebtedness (it being understood that such
Permitted Refinancing Indebtedness shall be taken into account in future
determinations of Indebtedness incurred under this Section 7.03(c) for purposes
of the cap set forth herein (other than any Permitted Refinancing Indebtedness
incurred in respect of Indebtedness listed on Schedule 7.03));

(d) any Indebtedness issued or loaned by the Parent Borrower or any Restricted
Subsidiary of the Parent Borrower (i) to any Credit Party; provided that such
Indebtedness is Subordinated Indebtedness, (ii) to any Restricted Subsidiary
that is not a Credit Party to the extent otherwise permitted by Section 7.04 or
(iii) to the extent the amount of any such loan or guarantee would have been
permitted to be made as a Restricted Payment under Section 7.05; provided,
further, that all such Indebtedness shall be evidenced by anthe Intercompany
Note;

(e) Indebtedness of the Parent Borrower and its Restricted Subsidiaries under
Hedge Agreements; provided such Hedge Agreements have not been entered into for
speculative purposes and are (or were) entered into by such Person in the
ordinary course of business;

(f) Indebtedness constituting Guaranty Obligations permitted by Section 7.04;
provided that if the Guaranty Obligations are in respect of Subordinated
Indebtedness, such Guaranty Obligations shall be subordinated to the guarantee
of the Obligations on terms at least as favorable to the Lenders as those
contained in the subordination of such underlying Indebtedness;

(g) Indebtedness of Restricted Subsidiaries in an amount not to exceed
$30,000,000 in the aggregate assumed in connection with a Permitted Acquisition
or other Investment permitted by this Agreement and any Permitted Refinancing
Indebtedness incurred, issued or otherwise obtained to Refinance (in whole or in
part) such Indebtedness in an unlimited amount so long as after giving Pro Forma
Effect to the assumption of such Indebtedness the Total Net Leverage Ratio is
either (i) not greater than 5.00 to 1.00 as of the last day of the Testing
Period most recently ended on or prior to the date of such incurrence or
(ii) not greater than the Total Net Leverage Ratio immediately prior to the
assumption of such Indebtedness as of the last day of the Testing Period most
recently ended on or prior to the date of such incurrence; provided that:

(A) immediately after giving effect to such Indebtedness, no Specified Event of
Default exists or is continuing or would result therefrom;

 

157



--------------------------------------------------------------------------------

(B) such Indebtedness is and remains solely the obligation of the Person and/or
such Person’s subsidiaries that are acquired and such Indebtedness was not
incurred in anticipation of such Permitted Acquisition or such Investment; and

(C) the aggregate principal amount of Indebtedness at any time outstanding under
this clause (g) in respect of which the primary obligor is a Restricted
Subsidiary that is not a Credit Party, together with Indebtedness which is then
outstanding pursuant to Section 7.03(q) and Section 7.03(x) in respect of which
the primary obligor is a Restricted Subsidiary that is not a Credit Party, shall
not exceed the greater of (x) $20,000,000 and (y) 4.00% of Consolidated Total
Assets (measured as of the date such Indebtedness is incurred (and after giving
Pro Forma Effect thereto));

(h) (x) Indebtedness in respect of any bankers’ acceptance, bank guarantees,
Letters of Credit, warehouse receipt or similar facilities entered into in the
ordinary course of business (including in respect of workers’ compensation
claims, health, disability or other employee benefits or property, casualty or
liability insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers’ compensation claims) and
(y) Indebtedness represented by Letters of Credit, to the extent such Letters of
Credit support Indebtedness otherwise permitted under this Section 7.03, in an
amount not to exceed 105% of the Stated Amount of such Letters of Credit;

(i) (x) unsecured Indebtedness in respect of obligations of the Parent Borrower
or any Restricted Subsidiary to pay the deferred purchase price of goods or
services or progress payments in connection with such goods and services;
provided that such obligations are incurred in connection with open accounts
extended by suppliers on customary trade terms in the ordinary course of
business and not in connection with the borrowing of money and (y) Indebtedness
in respect of intercompany obligations of the Parent Borrower or any Restricted
Subsidiary in respect of accounts payable incurred in connection with goods sold
or services rendered in the ordinary course of business and not in connection
with the borrowing of money to the extent otherwise permitted by Section 7.04
and Section 7.08 (other than clause (d)(ii) thereof);

(j) Indebtedness arising from agreements providing for indemnification,
adjustment of purchase price or similar obligations, in each case entered into
in connection with the disposition of any business, assets or Capital Stock in
accordance with the requirements of this Agreement;

(k) Indebtedness arising from agreements providing for deferred compensation,
indemnification, adjustments of purchase price (including “earnouts”) or similar
obligations, in each case entered into in connection with Permitted Acquisitions
or other Investments in accordance with the requirements of this Agreement;

(l) Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees and similar obligations
incurred in the ordinary course of business and not in connection with the
borrowing of money;

(m) Indebtedness consisting of obligations to pay insurance premiums arising in
the ordinary course of business and not in connection with the borrowing of
money;

 

158



--------------------------------------------------------------------------------

(n) (i) Indebtedness representing deferred compensation to employees,
consultants or independent contractors of, the Parent Borrower and its
Restricted Subsidiaries incurred in the ordinary course of business; and
(ii) Indebtedness consisting of obligations of the Parent Borrower (or any
Parent Entity thereof) or its Restricted Subsidiaries under deferred
compensation to employees, consultants or independent contractors of the Parent
Borrower (or any Parent Entity thereof) or its Restricted Subsidiaries or other
similar arrangements incurred by such Persons in connection with the
Transactions and Permitted Acquisitions or any other Investment in accordance
with the requirements of this Agreement;

(o) Indebtedness consisting of promissory notes issued by the Parent Borrower or
any of its Restricted Subsidiaries to current or former officers, managers,
consultants, directors and employees (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees)
to finance the purchase or redemption of Capital Stock of the Parent Borrower
(or any Parent Entity thereof to the extent such Parent Entity uses the proceeds
to finance the purchase or redemption (directly or indirectly) of theirits
Capital Stock, in each case to the extent permitted by Section 7.05 (including
all applicable limitations));

(p) obligations, under Cash Management Agreements, Cash Management Services and
other Indebtedness in respect of netting services, automatic clearing house
arrangements, employees’ credit or purchase cards, overdraft protections and
similar arrangements in each case incurred in the ordinary course of business;

(q) (i) additional Indebtedness of any Restricted Subsidiaries; provided that
the aggregate outstanding principal amount of all such Indebtedness does not
exceed the greater of (x) $20,000,000 and (y) 4.00% of Consolidated Total Assets
(measured as of the date such Indebtedness is incurred (and after giving Pro
Forma Effect thereto)), which Indebtedness may be secured to the extent
permitted under Section 7.02; provided, further, that on the date of such
incurrence, the aggregate principal amount of Indebtedness which is then
outstanding under this clause (q) in respect of which the primary obligor is a
Restricted Subsidiary that is not a Credit Party, together with Indebtedness
which is then outstanding pursuant to Section 7.03(g) and Section 7.03(x) in
respect of which the primary obligor is a Restricted Subsidiary that is not a
Credit Party, shall not exceed the greater of (x) $20,000,000 and (y) 4.00% of
Consolidated Total Assets (measured as of the date such Indebtedness is incurred
(and after giving Pro Forma Effect thereto)) and (ii) and any Permitted
Refinancing Indebtedness in respect of any such Indebtedness (it being
understood that such Permitted Refinancing Indebtedness shall be taken into
account in future determinations of Indebtedness incurred under this
Section 7.03(q) for purposes of the cap set forth herein);

(r) Indebtedness to a customer to finance the acquisition of any equipment
necessary to perform services for such customer; provided that the terms of such
Indebtedness are consistent with those entered into with respect to similar
Indebtedness prior to the ClosingThird Amendment Effective Date, including that
(i) the repayment of such Indebtedness is conditional upon such customer
ordering a specific volume of goods and (ii) such Indebtedness does not bear
interest or provide for scheduled amortization or maturity;

(s) Credit Agreement Refinancing Indebtedness;

(t) Indebtedness comprising take or pay obligations contained in supply
agreements entered into in the ordinary course of business;

(u) Indebtedness incurred in connection with a Sale and Lease-Back Transaction;

 

159



--------------------------------------------------------------------------------

(v) (i) Permitted Incremental Indebtedness of any Credit Party and (ii) any
Permitted Refinancing Indebtedness in respect of any such Indebtedness;

(w) Indebtedness of Restricted Subsidiaries that are not Credit Parties in an
aggregate principal amount not to exceed $7,500,00010,000,000 at any time
outstanding and any Permitted Refinancing Indebtedness in respect of any such
Indebtedness (it being understood that such Permitted Refinancing Indebtedness
shall be taken into account in future determinations of Indebtedness incurred
under this Section 7.03(w) for purposes of the cap set forth herein);

(x) (i) Permitted Ratio Debt; provided, that on the date of such incurrence, the
aggregate principal amount of Indebtedness which is then outstanding under this
clause (x) in respect of which the primary obligor is a Restricted Subsidiary
that is not a Credit Party, together with Indebtedness which is then outstanding
pursuant to Section 7.03(g) and Section 7.03(q) in respect of which the primary
obligor is a Restricted Subsidiary that is not a Credit Party, shall not exceed
the greater of (xA) $20,000,000 and (yB) 4.00% of Consolidated Total Assets
(measured as of the date such Indebtedness is incurred (and after giving Pro
Forma Effect thereto)) and (ii) any Permitted Refinancing Indebtedness in
respect of any such Indebtedness (it being understood that such Permitted
Refinancing Indebtedness shall be taken into account in future determinations of
Indebtedness incurred under this Section 7.03(x) for purposes of the cap set
forth herein);

(y) (i) Indebtedness in an aggregate principal amount not to exceed 100% of the
Net Cash Proceeds received by the Parent Borrower after the ClosingThird
Amendment Effective Date from the issuance and sale of its Capital Stock (other
than Disqualified Equity Interests or Specified Equity Contributions); provided
that (A) such Indebtedness is incurred within two hundred ten (210) days after
such contribution to the Parent Borrower is made and (B) such Indebtedness is
designated as “Contribution Indebtedness” in a certificate from an Authorized
Officer on the date incurred; provided, further, that such Net Cash Proceeds
shall not increase the Available Amount and (ii) any Permitted Refinancing
Indebtedness in respect of any such Indebtedness; and

(z) all customary premiums (if any), interest (including post-petition and
capitalized interest), fees, expenses, charges and additional or contingent
interest on obligations described in each of Sections 7.03(a) through (y) above.

Section 7.04 Investments and Guaranty Obligations. The Parent Borrower will not,
nor will the Parent Borrower permit any of its Restricted Subsidiaries to
(i) make any Investment or (ii) be or become obligated under any Guaranty
Obligations (to the extent constituting Investments), except:

(a) Investments by the Parent Borrower or any of its Restricted Subsidiaries in
cash and Cash Equivalents;

(b) (i) any endorsement of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business and
(ii) asset purchases (including purchases of inventory, Intellectual Property,
supplies and materials), the lease of any asset and the licensing of any
Intellectual Property, in each case, in the ordinary course of business;

(c) the Parent Borrower and its Restricted Subsidiaries may acquire and hold
receivables and similar items owing to them in the ordinary course of business
and payable or dischargeable in accordance with customary trade terms;

(d) any Permitted Creditor Investment;

 

160



--------------------------------------------------------------------------------

(e) loans, advances and other extensions of credit to officers, directors and
employees of the Parent Borrower or the Restricted Subsidiaries (i) for
reasonable and customary business-related travel expenses, moving expenses,
costs of replacement homes, business machines or supplies, automobiles and other
similar expenses, in each case incurred in the ordinary course of business,
(ii) in connection with such Person’s purchase of Capital Stock of the Parent
Borrower; provided that the amount of such loans and advances used to acquire
such Capital Stock shall be contributed to the Parent Borrower in cash as common
equity and (iii) for purposes not described in the foregoing clauses (i) and
(ii), in an aggregate principal amount outstanding at any time under this clause
(iii) not to exceed $2,500,000;

(f) Investments existing as of the ClosingThird Amendment Effective Date and
described on Schedule 7.04 hereto and any modification, replacement, renewal,
reinvestment or extension thereof; provided that (i) the amount of any
Investment permitted pursuant to this Section 7.04(f) is not increased from the
amount of such Investment on the ClosingThird Amendment Effective Date except
pursuant to the terms of such Investment as of the ClosingThird Amendment
Effective Date or as otherwise permitted by this Section 7.04 and (ii) any
Investment in the form of Indebtedness of any Credit Party owed to any
non-Credit Party Subsidiary shall be on subordination terms no less favorable to
the Lenders than the subordination terms set forth in anthe Intercompany Note;

(g) any Guaranty Obligations of the Credit Parties or any of their respective
Restricted Subsidiaries in favor of the Administrative Agent, each LC Issuer and
the Lenders and any other Secured Creditors under any Cash Management Agreement,
Designated Hedge Agreements or in respect of any other Obligations, in each
case, pursuant to the Loan Documents;

(h) Investments of the Parent Borrower and its Restricted Subsidiaries in Hedge
Agreements permitted to be entered into pursuant to this Agreement;

(i) Investments (i) by the Parent Borrower or any of its Restricted Subsidiaries
in any Subsidiary existing as of the Closing Date and any modification, renewal
or extension thereof; provided that the amount of any Investment permitted
pursuant to this Section 7.04(i) is not increased from the amount of such
Investment on the Closing Date except pursuant to the terms of such Investment
as of the Closing Date or as otherwise permitted by this
Section 7.04,[reserved], (ii) by any Restricted Subsidiary that is not a Credit
Party made in any Credit Party or in any Restricted Subsidiary that is not a
Credit Party, (iii) by any Credit Party in any other Credit Party, or (iv) by
any Credit Party intoin any Restricted Subsidiary that is not a Credit Party
(valued at the Fair Market Value of such InvestmentsInvestment at the time such
Investment is made); provided that (A) the aggregate amount of Investments made
pursuant to this clause (iv) shall not exceed the greater of (x) $20,000,000 and
(y) 4.00% of Consolidated Total Assets (measured as of the date such Investment
is made (and after giving Pro Forma Effect thereto)) at any time outstanding and
(B) any Investment in the form of Indebtedness of any Credit Party owed to any
non-Credit Party shall be on subordination terms no less favorable to the
Lenders than the subordination terms set forth in anthe Intercompany Note and
(v) by the Parent Borrower or any of its Restricted Subsidiaries in lieu of
Restricted Payments permitted under Section 7.05 (it being understood that such
Investments shall be deemed Restricted Payments for the purposes of compliance
with Section 7.05);

(j) Investments consisting of Indebtedness permitted by Section 7.03 (other than
clauses (d)(ii), (f) and (i) thereof);

 

161



--------------------------------------------------------------------------------

(k) transactions permitted by (i) Section 7.01 (other than subclauses (a)(v),
(b)(iii), (c)(i), (d) and (f) thereof), (ii) Section 7.02 and (iii) Section 7.05
(other than clauses (if) and (mi ) thereof);

(l) (i) Guaranty Obligations incurred by the Parent Borrower or any other
Restricted Subsidiary in respect of Indebtedness or other obligations of any
Restricted Subsidiary that is permitted to be incurred under this Agreement,
(ii) Guaranty Obligations incurred in the ordinary course of business in respect
of obligations (other than Total Funded Debt) to suppliers, customers,
franchisees, lessors, licensees, sublicensees or distribution partners and
(iii) Investments in the ordinary course of business consisting of
(I) endorsements for collection or deposit and (II) customary trade arrangements
with customers consistent with past practices;

(m) (i) Investments by the Parent Borrower or any Restricted Subsidiary,;
provided that the aggregate amount of all such Investments that are so made
pursuant to this clause (m) (valued at the time of the making thereof, and
without giving effect to any write downs or write offs thereof) and outstanding
at any time (taking into account the repayment of any loans or advances
comprising, or any other returns in respect of, such Investments) shall not
exceed an amount equal to the greater of (x) $20,000,000 and (y) 4.00% of
Consolidated Total Assets (measured as of the date such Investment is made (and
after giving Pro Forma Effect thereto)) and (ii) so long as no Event of Default
has occurred and is continuing or would result therefrom, Investments by the
Parent Borrower or any Restricted Subsidiary in an amount not to exceed the
Available Amount at the time of the making of such Investment (measured as of
the date such Investment is made);

(n) the Parent Borrower may make an Investment or incur a Guaranty Obligation
with respect to any Parent Entity that could otherwise be made as a Restricted
Payment under Section 7.05, so long as the amount of such loanInvestment or
Guaranty Obligation, as applicable, is deducted from the amount available to be
made as a Restricted Payment under the applicable clause of Section 7.05;

(o) Guaranty Obligations by the Parent Borrower or any Restricted Subsidiary of
leases (other than CapitalizedFinance Lease Obligations) or of other obligations
incurred in the ordinary course of business that do not constitute Indebtedness,
in each case entered into in the ordinary course of business;

(p) to the extent constituting Investments, the Transactions;

(q) Investments held by any Person acquired by the Parent Borrower or a
Restricted Subsidiary after the ClosingThird Amendment Effective Date or of any
Person merged into the Parent Borrower or merged, amalgamated or consolidated
with a Restricted Subsidiary, in each case, in accordance with Section 7.01
after the ClosingThird Amendment Effective Date to the extent that such
Investments were not made in contemplation of or in connection with such
acquisition, merger, amalgamation or consolidation and were in existence on the
date of such acquisition, merger, amalgamation or consolidation;

(r) the forgiveness or conversion to equity of any Indebtedness owed by the
Parent Borrower or any Restricted Subsidiary and permitted by Section 7.03;

 

162



--------------------------------------------------------------------------------

(s) Subsidiaries of the Parent Borrower may be established or created (but any
Investment in such Subsidiary must be made in accordance with the other
provisions of Section 7.01 or this Section 7.04, as applicable) if the Parent
Borrower and such Subsidiary comply with the applicable requirements of
Section 6.09 and Section 6.10, if applicable; provided that, in each case, to
the extent such new Subsidiary is created solely for the purpose of consummating
a transaction pursuant to an Acquisition permitted by Section 7.01 or an
Investment otherwise permitted under this Section 7.04, and such new Subsidiary
at no time holds any assets or liabilities other than any Consideration
contributed to it contemporaneously with the closing of such transactions, such
new Subsidiary shall not be required to take the actions set forth in
Section 6.09 and Section 6.10, as applicable, until the respective acquisition
or Investment is consummated (at which time the surviving entity of the
respective transaction shall be required to so comply in accordance with the
provisions thereof);

(t) Investments constituting Permitted Acquisitions to the extent permitted by
Section 7.01(l);

(u) intercompany Investments in connection with reorganizations and related
activities related to tax planning and reorganizations; provided that, after
giving effect to any such reorganization and related activities and Investments,
the security interest of the Lenders onin the Collateral, taken as a whole, is
not materially impaired;

(v) Investments in any Term Loans in accordance with Section 10.06(h) or
Section 2.13(a)(iv); and

(w) Investments arising as a result of Sale and Lease-Back Transactions.; and

(x) Investments if, immediately after giving Pro Forma Effect to such Restricted
Payment, the Total Net Leverage Ratio shall be less than 2.00 to 1.00.

Section 7.05 Restricted Payments. The Parent Borrower will not, nor will the
Parent Borrower permit any of its Restricted Subsidiaries to, make any
Restricted Payment, except:

(a) the Parent Borrower or any of its Restricted Subsidiaries may declare and
pay or make Capital Distributions that are (i) payable solely in additional
shares of its common stock or Qualified Equity (or warrants, options or other
rights to acquire additional shares of its common stock or Qualified Equity) and
(ii) deemed to occur upon the exercise of stock options or warrants if such
Capital Distribution represents a portion of the exercise price of such options
or warrants;

(b) any Restricted Subsidiary of the Parent Borrower may declare and pay or make
Capital Distributions to the Parent Borrower or any other Restricted Subsidiary,
as applicable (provided, in the case of a Capital Distribution by a non-wholly
owned Restricted Subsidiary of the Parent Borrower, Capital Distributions
mayshall be made to each owner of Capital Stock of such Restricted Subsidiary
based on their relative ownership interests);

(c) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity (including, without limitation, any of its members or
other owners), (i) to pay franchise taxes necessary to maintain the corporate
existence of such Parent Entity, as applicable, (ii) to pay fees and expenses
(other than to Affiliates) related to any unsuccessful equity issuance or
offering or debt issuance, incurrence or offering, disposition or acquisition,
Investment or other transaction permitted by this Agreement, in each case to the
extent relating to the Parent Borrower and its Restricted Subsidiaries, (iii) to
pay customary salary, bonus and other benefits payable to officers, employees
and consultants of any Parent Entity to the extent such salaries, bonuses and
other benefits are attributable solely to the ownership or operation of the
Parent Borrower and its Restricted Subsidiaries, including the Parent Entity’s
proportionate share of such amounts relating to such parent entity being a
public company and (iv) that are necessary to consummate the Transactions or the
proceeds of which shall be distributed in connection with the Transactions;

 

163



--------------------------------------------------------------------------------

(d) the Parent Borrower may make Capital Distributions in the amount required
for any Parent Entity, to (A) pay federal, state, provincial, territorial, local
and foreign income Taxes of a consolidated, combined or similar income tax group
(a “Tax Group”) of which the Parent Borrower or the applicable Parent Entity is
the common parent, with respect to any taxable year (or portion thereof) ending
after the date of this AgreementThird Amendment Effective Date or any taxable
year (or portion thereof) that is the subject of any audit adjustment after the
date of this AgreementThird Amendment Effective Date (to the extent of any Taxes
attributable to such audit adjustments) with respect to which the Parent
Borrower and/or any Restricted Subsidiary is a member of such Tax Group, that
are attributable to the taxable income of the Parent Borrower and/or its
applicable Subsidiaries); provided that for each taxable period, the amount of
such payments made in respect of such taxable period in the aggregate shall not
exceed the amount of such Taxes that the Parent Borrower and/or its applicable
Subsidiaries would have been required to pay as if such entity or entities had
been a stand-alone Tax Group for all relevant taxable periods; provided,
further, that the permitted payment pursuant to this clause (A) with respect to
any Taxes of an Unrestricted Subsidiary for any taxable period shall be limited
to the amount actually paid with respect to such period by such Unrestricted
Subsidiary to the Parent Borrower or its Restricted Subsidiaries for the
purposes of paying such consolidated, combined or similar Taxes, (B) effect the
repurchase, redemption, acquisition, cancellation or other retirement for value
of the Capital Stock onof any Parent Entity or its Restricted Subsidiaries or to
effect the termination of options to purchase Capital Stock of the Parent
Borrower (or any Parent Entity), in each instance, held by any employee, former
or current directors, officers, consultants, managers and employees (or their
estates, spouses or former spouses, successors, executors, administrators,
heirs, legatees or distributees) of the Parent Borrower (or any Parent Entity)
or its Restricted Subsidiaries, (C) the Parent Borrower may make Capital
Distributions in the ordinary course pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Parent
Borrower and its Restricted Subsidiaries and (D) pay withholding Taxes of such
directors, officers, consultants, managers and employees (or their estates,
spouses or former spouses, successors, executors, administrators, heirs,
legatees or distributees) in connection with any such repurchase, redemption,
acquisition, cancellation or other retirement for value referred to in clause
(B), (C) and (D) above; provided that, repurchase of Capital Stock deemed to
occur upon the exercise of stock options, warrants, stock appreciation rights or
the vesting of restricted stock or stock units; provided that the aggregate
amount of all cash paid pursuant to clauses (B) and (D) above in any fiscal year
does not exceed the sum of (i) $10,000,000, plus (ii) all Net Cash Proceeds
obtained by the Parent Borrower during such fiscal year from the sale of such
Capital Stock to other present or former officers, consultants, employees and
directors in connection with any permitted compensation and incentive
arrangements plus (iii) all net cash proceeds obtained from any key-man life
insurance policies received during such fiscal year; notwithstanding the
foregoing, 100% of the unused amount of payments in respect of subclauses (B),
(C) and (D) of the second proviso of this Section 7.05(d) (before giving effect
to any carry forward) may be carried forward to the immediately succeeding
fiscal year (but not any other fiscal year) and utilized to make payments
pursuant to this Section 7.05(d) (any amount so carried forward shall be deemed
to be used last in the subsequent fiscal year);

(e) the Parent Borrower may make Restricted Payments, or may make Restricted
Payments to any Parent Entity to allow such entity to make payments, that the
Parent Borrower would be permitted to make under Section 7.08(f), or (g);

 

164



--------------------------------------------------------------------------------

(f) (i) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in an aggregate amount not to exceed the greater of (A)
$10,000,000 and (B) 10.00% of Consolidated EBITDA (calculated on a Pro Forma
Basis) as of the last day of the most recently ended Testing Period on or prior
to the date of determination in the aggregate in any calendar year (it being
understood that any unused amounts in any calendar year (including, for the
avoidance of doubt, the period from the ClosingThird Amendment Effective Date to
the end of the first calendar year thereafter) (before giving effect to any
carry-over from the prior year) may be carried over to the immediately
succeeding calendar year (but not any other calendar year); provided that the
carried-over amounts shall not exceed the amount of Restricted Payments
permitted to be made in the applicable calendar year (without giving effect to
any carried-over amounts from the immediately preceding calendar year)) and
(ii) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Parent Borrower or any Restricted Subsidiary may make
Restricted Payments in aggregate amount not exceed the Available Amount at such
time; provided that Restricted Payments made pursuant to this clause (f)(ii)
with the portion of the Available Amount not constituting the Available Amount
Equity Component shall only be permitted if, after giving Pro Forma Effect to
such Restricted Payment, the Total Net Leverage Ratio shall be less than 2.75 to
1.00;

(g) the Parent Borrower may (or may make Restricted Payments to allow any Parent
Entity to) (i) pay cash in lieu of fractional shares in connection with any
Restricted Payment, split or combination thereof or any Permitted Acquisition or
other Investment permitted by this Agreement and (ii) honor any conversion
request by a holder of convertible Indebtedness and make cash payments in lieu
of fractional shares in connection with any such conversion and may make
payments on convertible Indebtedness in accordance with its terms;

(h) (i) so long as no Default or Event of Default has occurred and is continuing
or would result therefrom, the Parent Borrower or any Restricted Subsidiary may
make Restricted Payments in respect of prepayments, repurchases, redemptions or
defeasances of any Subordinated Indebtedness or UnsecuredJunior Indebtedness, in
each case, prior to the stated maturity thereof (it being understood that
scheduled payments or mandatory prepayments shall be permitted to the extent
permitted by the applicable Junior Debt Documents, Unsecured Debt Documents and
this Agreement (other than this clause (h))), in an aggregate amount, not
exceeding $15,000,000, (ii) so long as no Event of Default has occurred and is
continuing or would result therefrom, the Parent Borrower or any Restricted
Subsidiary may make Restricted Payments in respect of prepayments, repurchases,
redemptions or defeasances of any SubordinatedJunior Indebtedness or Unsecured
Indebtedness, in each case, prior to the stated maturity thereof (it being
understood that scheduled payments or mandatory prepayments shall be permitted
to the extent permitted by the applicable Junior Debt Documents or Unsecured
Debt Documents and this Agreement (other than this clause (h))), in an amount
not exceed the Available Amount at such time; provided that Restricted Payments
made pursuant to this clause (h)(ii) with the portion of the Available Amount
not constituting the Available Amount Equity Component shall only be permitted
if, after giving Pro Forma Effect to such Restricted Payment, the Total Net
Leverage Ratio shall be less than 2.75 to 1.00, (iii) the Parent Borrower or any
Restricted Subsidiary may make Restricted Payments to prepay, repurchase, redeem
or defease Subordinated Indebtedness or UnsecuredJunior Indebtedness with the
proceeds of any Permitted Refinancing Indebtedness in respect of such
SubordinatedJunior Indebtedness or Unsecured Indebtedness, as applicable, and
(iv) the Parent Borrower or any Restricted Subsidiary may make Restricted
Payments by converting or exchanging any such Indebtedness to Capital Stock
(other than Disqualified Equity Interests) of the Parent Borrower or any of its
Parent Entities or other Indebtedness permitted under Section 7.03;

 

165



--------------------------------------------------------------------------------

(i) to the extent constituting Restricted Payments, the Parent Borrower and its
Restricted Subsidiaries may enter into and consummate transactions expressly
permitted by any provision of Section 7.01 (other than clause (c)(ii) thereof)
and Section 7.04, and the Parent Borrower or any Restricted Subsidiary may make
any Restricted Payment to a Parent Entity, the Parent Borrower or any Restricted
Subsidiary, as the case may be, as and when necessary to enable the Parent
Entity, the Parent Borrower or any Restricted Subsidiary to effect such
Restricted Payments;

(j) the payment of dividends and distributions within sixty (60) days after the
date of declaration thereof, if at the date of declaration of such payment, such
payment would have complied with the other provisions of this Section 7.06;

(k) so long as no Event of Default has occurred and is continuing or would
result therefrom, Restricted Payments if, immediately after giving Pro Forma
Effect to such Restricted Payment, the Total Net Leverage Ratio shall be less
than 1.50 to 1.00; and

(l) (a) the redemption, repurchase, retirement or other acquisition of any
Capital Stock (“Treasury Capital Stock”) of any Credit Party, in exchange for,
or out of the proceeds of the substantially concurrent sale (other than to a
Restricted Subsidiary) of, Capital Stock of the Parent Borrower (in each case,
other than any Disqualified Equity Interests) (“Refunding Capital Stock”) and
(b) if immediately prior to the retirement of Treasury Capital Stock, the
declaration and payment of dividenddividends thereon was permitted hereunder,
the declaration and payment of dividenddividends on the Refunding Capital Stock
(other than Refunding Capital Stock the proceeds of which were used to redeem,
repurchase, retire or otherwise acquire any Capital Stock of any Parent Entity
of the Parent Borrower) in an aggregate amount per year no greater than the
aggregate amount of dividends per annum that were declarable and payable on such
Treasury Capital Stock immediately prior to such retirement; and.

(m) Notwithstanding the foregoing and for the avoidance of doubt, nothing in
this Section 7.05 shall prohibit (i) the repayment or prepayment of intercompany
subordinated Indebtedness owed among the Parent Borrower and/or the
Subsidiaries, in each case, to the extent otherwise permitted under Section 7.04
or (ii) substantially concurrent transfers of credit positions in connection
with intercompany debt restructurings so long as such Indebtedness is permitted
by Section 7.03 after giving effect to such transfer.

Section 7.06 Financial Covenant.

(a) First Lien Net Leverage Ratio. The Parent Borrower will not, as of the end
of each Testing Period (commencing with the first full fiscal quarter after the
Closing Datedate on which all of the Initial Term Loans cease to be outstanding)
and so long as the Aggregate Revolving Facility Exposure outstanding as of the
end of such fiscal quarter (excluding for such purposes (a) the aggregate Stated
Amount of all outstanding Letters of Credit (to the extent not drawn) in an
amount not to exceed $7,500,000, and (b) LC Outstandings, to the extent Cash
Collateralized by the Borrowers in an amount at least equal to 105103% of the
maximum Stated Amount thereof) exceeds 20.035.0% of the Total Revolving
Commitment, permit the First Lien Net Leverage Ratio as of the end of such
Testing Period to be greater than the ratio set forth opposite such Testing
Period:4.00 to 1.00; provided, however, that during a Significant Acquisition
Period (and in connection with calculations to determine whether such
Significant Acquisition or any related Indebtedness will result in the Parent
Borrower being in compliance with this Section 7.06(a) on a Pro Forma Basis),
the ratio specified above shall be increased to 4.50 to 1.00.

 

166



--------------------------------------------------------------------------------

Testing Periods Ending

   Maximum First Lien Net Leverage Ratio December 31, 2015 through December 31,
2016    4.50 to 1.00 March 31, 2017 through December 31, 2018    4.25 to 1.00
March 31, 2019 and thereafter    4.00 to 1.00

(b) For the purpose of determining compliance with the Financial Covenant set
forth in this Section 7.06, any cash equity contribution (which equity shall be
common equity, Qualified Equity or other equity (other than Disqualified Equity
Interests) (such other equity to be on terms reasonably acceptable to the
Administrative Agent) made to the Parent Borrower, directly or indirectly, by
one or more of its stockholders after the beginning of the relevant fiscal
quarter during the Specified Contribution Period, will, at the written direction
of the Parent Borrower, be included in the calculation of Consolidated EBITDA
solely for the purposes of determining compliance with the Financial Covenant
set forth in this Section 7.06 at the end of such fiscal quarter, and applicable
subsequent periods which includes such fiscal quarter (any such equity
contribution so included in the calculation of Consolidated EBITDA, a “Specified
Equity Contribution”); provided, that (A) in each trailing four fiscal quarter
period, there shall be at least two fiscal quarters in respect of which no
Specified Equity Contribution is made, (B) the amount of any Specified Equity
Contribution shall be no greater than the amount required to cause the Parent
Borrower to be in compliance with the Financial Covenant set forth in this
Section 7.06, (C) during any fiscal quarter in which a Specified Equity
Contribution has been made, such Specified Equity Contributions shall be
disregarded for purposes of determining any financial ratio-based conditions,
pricing or the availability or amount of any covenant baskets or carve-outs
contained in this Agreement, (D) there shall be no Pro Forma Effect or other
reduction in Indebtedness, including Total Funded Debt, with the proceeds of any
Specified Equity Contribution for determining compliance with the Financial
Covenant set forth in this Section 7.06 with respect to the fiscal quarters for
which such Specified Equity Contribution was made nor shall any Specified Equity
Contribution held by the Parent Borrower or any of its Restricted Subsidiaries
qualify as unrestricted cash or Cash Equivalents for the purposes of calculating
any net obligations or liabilities under the terms of this Agreement with
respect to the fiscal quarter for which such Specified Equity Contribution was
made and (E) no more than five (5) Specified Equity Contributions shall be made
during the term of the Credit Facility.[Reserved].

(c) In furtherance of clause (b) above, (A) upon actual receipt and designation
of the Specified Equity Contribution by the Parent Borrower, the Financial
Covenant shall be recalculated and if the requirements of Section 7.06 are
satisfied after such recalculation, then Financial Covenant shall be deemed
satisfied and complied with as of the end of the relevant fiscal quarter with
the same effect as though there had been no failure to comply with the Financial
Covenant and any Event of Default under the Financial Covenant (and any other
Default arising solely as a result thereof) shall be deemed not to have occurred
for purposes of the Loan Documents, and (B) upon delivery to the Administrative
Agent prior to the end of the Specified Contribution Period of a notice from the
Parent Borrower stating its good faith intention to exercise its right set forth
in Section 7.06(b), neither the Administrative Agent nor any Lender on or after
the last day of the applicable fiscal quarter may exercise any rights or
remedies under Section 8.02 (or under any other Loan Document) on the basis of
any actual or purported Event of Default under the Financial Covenant (and any
other Default as a result thereof) until and unless the Specified Contribution
Period has ended without the Specified Equity Contribution having been received
and designated (it being understood that until such Specified Equity
Contribution has been so received and designated, and unless such Event of
Default has been otherwise waived, the Revolving Lenders shall not be required
to extend any Revolving Loans or Swing Loans and no LC Issuer shall be required
to issue any Letter of Credit)[Reserved].

Section 7.07 Restrictions on Negative Pledges. The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to become and
remain a party to any Contractual Obligations (other than this Agreement or any
other Loan Document) that expressly prohibits any Credit Party from creating,
incurring, assuming or suffering to exist Liens on the Collateral of such Credit
Party for the benefit of the Lenders with respect to the Obligations outstanding
under the Loan Documents;, except:

 

167



--------------------------------------------------------------------------------

(a) Contractual Obligations that (i) exist on the ClosingThird Amendment
Effective Date and (to the extent not otherwise permitted by this Section 7.07)
and are listed on Schedule 7.07 hereto and (ii) any agreement evidencing any
permitted renewal, extension or refinancing of such Contractual Obligations so
long as such renewal, extension or refinancing does not expand the scope of such
agreement or obligation;

(b) Contractual Obligations that are binding on a Restricted Subsidiary at the
time such Restricted Subsidiary first becomes a Restricted Subsidiary, so long
as such agreement or obligation was not entered into in contemplation of such
Person becoming a Restricted Subsidiary;

(c) Contractual Obligations that are binding on a Person that becomes a
Restricted Subsidiary pursuant to Section 6.13;

(d) Contractual Obligations of any Restricted Subsidiary in respect of
Indebtedness of a Restricted Subsidiary which is not a Credit Party which is
permitted by Section 7.03;

(e) Contractual Obligations relating to any Permitted Lien or any Asset Sale or
other disposition not prohibited by Section 7.01 and which relate solely to
assets or Persons subject to such Permitted Lien, Asset Sale or disposition;

(f) Contractual Obligations in respect of customary provisions in joint venture
agreements and other similar agreements applicable to joint ventures permitted
under Section 7.04 and applicable solely to such joint venture entered into in
the ordinary course of business;

(g) Contractual Obligations that include negative pledges and restrictions on
Liens in favor of any holder of Indebtedness permitted under Section 7.03 but
solely to the extent any negative pledge relates only to the property financed
by or the subject of such Indebtedness (and excluding in any event any
Indebtedness constituting any Subordinated Indebtedness) and the proceeds
thereof;

(h) Contractual Obligations that include customary restrictions on leases,
subleases, licenses or asset sale agreements otherwise permitted hereby so long
as such restrictions relate to the assets subject thereto;

(i) Contractual Obligations relating to secured Indebtedness permitted pursuant
to Section 7.03 to the extent that such restrictions apply only to the property
or assets securing such Indebtedness or in the case of Indebtedness incurred in
connection with a Permitted Acquisition or other Investment permitted by this
Agreement, only to the Person incurring or guaranteeing such Indebtedness;

(j) Contractual Obligations that include customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of the
Parent Borrower or any Restricted Subsidiary;

(k) Contractual Obligations that include customary provisions restricting
assignment of any agreement entered into in the ordinary course of business;

 

168



--------------------------------------------------------------------------------

(l) Contractual Obligations that include restrictions on cash or other deposits
imposed by customers under contracts entered into in the ordinary course of
business; and

(m) Contractual Obligations that include customary restrictions that arise in
connection with cash or other deposits permitted under Section 7.02 and limited
to such cash deposit.

Section 7.08 Transactions with Affiliates. The Parent Borrower will not, nor
will the Parent Borrower permit any of its Restricted Subsidiaries to,
consummate any transaction or series of transactions with any Affiliate
(including any payment in respect of consulting fees or similar fees) involving
aggregate consideration in excess of $5,000,000 other than upon fair and
reasonable terms no less favorable to the Parent Borrower or such Restricted
Subsidiary than would be obtained in a comparable arm’s-length transaction with
a Person other than an Affiliate, except:

(a) Contractual Obligations and transactions among the Parent Borrower and the
Restricted Subsidiaries to the extent not otherwise prohibited hereunder;

(b) agreements and transactions with and payments to officers, directors,
employees and shareholders (to the extent constituting Affiliates) that are
either entered into in the ordinary course of business and not prohibited by any
of the other provisions of this Agreement (other than transactions of the type
described in Section 7.08(f));

(c) the consummation of the Transactions and the payment of fees and expenses
relating thereto;

(d) (i) transactions permitted under Section 7.01;7.01, Investments permitted
under Section 7.04;7.04, and Restricted Payments permitted under Section 7.05;
and (ii) Liens permitted under Section 7.02 and Indebtedness permitted under
Section 7.03; provided that such Liens and Indebtedness are on terms which are
fair and reasonable to the Parent Borrower and its Subsidiaries as determined by
the majority of the members of the board of directors of the Parent Borrower in
good faith;

(e) employment and severance arrangements and health, disability and similar
insurance or benefit plans between the Parent Borrower and the Restricted
Subsidiaries and their respective directors, officers, and employees (including
management and employee benefit plans or agreements, subscription agreements or
similar agreements pertaining to the repurchase of Capital Stock pursuant to
put/call rights or similar rights with current or former employees, officers or
directors and stock option or incentive plans and other compensation
arrangements) in the ordinary course of business;

(f) the payment of reasonable out of pocket costs to, and indemnities provided
on behalf of, directors, managers, consultants, officers and employees of any
Parent Entity, the Parent Borrower and the Restricted Subsidiaries to the extent
attributable to the ownership or operation of the Parent Borrower and the
Restricted Subsidiaries;

(g) transactions pursuant to permitted agreements in existence on the
ClosingThird Amendment Effective Date and set forth on Schedule 7.08 or any
amendment thereto to the extent such an amendment is not materially adverse to
the Lenders in any respect;

 

169



--------------------------------------------------------------------------------

(h) the issuance of Capital Stock (other than Disqualified Equity Interests) of
the Parent Borrower to any Parent Entity or to any employee, director, officer,
manager, distributor or consultant of the Parent Borrower, any of its Parent
Entities or any Restricted Subsidiary; and

(i) transactions with customers, clients, suppliers or purchasers or sellers of
goods or services that are Affiliates, in each case in the ordinary course of
business and not otherwise prohibited hereunder and that are upon fair and
reasonable terms no less favorable to the Parent Borrower and the Restricted
Subsidiaries than would be obtained in a comparable arm’s-length transaction
with a Person other than an Affiliate, in the reasonable determination of an
Authorized Officer thereof; and(j) the Transactions may be consummated.

Section 7.09 Amendment of Junior Debt Document. The Parent Borrower will not,
and will not permit any of the Restricted Subsidiaries to, waive, amend, change
or modify any Junior Debt Document to the extent the terms of such amendment
(excluding any pricing terms) would not have been permitted hereunder at the
time the applicable Junior Indebtedness was incurred.

Section 7.10 Fiscal Year. The Parent Borrower shall not change its fiscal year
end from December 31; provided, however, that the Parent Borrower may, upon
written notice to the Administrative Agent, change its fiscal year to any other
fiscal year reasonably acceptable to the Administrative Agent, in which case,
the Parent Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year, and so long as it has provided any
reconciliation statements reasonably requested by the Administrative Agent.

ARTICLE VIII

EVENTS OF DEFAULT

Section 8.01 Events of Default. The occurrence and continuation of any of the
following specified events shall constitute an Event of Default (each an “Event
of Default”):

(a) Payments: any Borrower or any other Credit Party shall (i) default in the
payment when due (whether at maturity, on a date fixed for a scheduled
repayment, on a date on which a required prepayment is to be made, upon
acceleration or otherwise) of any principal of any Loan or any Note or any
reimbursement obligation in respect of any Unpaid Drawing or (ii) default, and
such default shall continue for five (5) or more Business Days, in the payment
when due of any interest on any Loan or any Note, any Fees or any other
Obligations or the requirement to Cash Collateralize any Letter of Credit;

(b) Representations, etc.: any representation or warranty made by the Parent
Borrower or any other Credit Party herein or in any other Loan Document or in
any written statement of factual information or certificate delivered or
required to be delivered pursuant hereto or thereto shall prove to have been
untrue in any material respect when made (except where such representations and
warranties are qualified by materiality, in which case such representations and
warranties shall be correct in all respects on the date as of which made, deemed
made, or confirmed or deemed confirmed);

(c) Certain Covenants: the Parent Borrower or any of its Restricted Subsidiaries
shall (x) default in the performance or observance by it of any covenant
contained in Section 6.01(e)(i), Section 6.05(a) (as it relates to the Parent
Borrower only), Section 6.11, Section 6.16, Section 6.17, Section  6.186.17 or
Article VII of this Agreement or (y) default in the performance

 

170



--------------------------------------------------------------------------------

or observance by it of any covenant contained in Section 6.01 (other than
Section 6.01(e)(i)) and such Default is not remedied within ten (10) Business
Days of such Default; provided that, notwithstanding anything to the contrary
contained herein, with respect to Section 7.06, a Default in respect of
Section 7.06 (a “Financial Covenant Event of Default”) shall not constitute an
Event of Default until the expiration of the 10th Business Day (the “Specified
Contribution Period”) subsequent to the date the certificate calculating
compliance with Section 7.06 as of the last day of any fiscal quarter is
required to be delivered pursuant Section 6.01(c) with respect to such fiscal
quarter or fiscal year, as applicable; provided, further that a Default or an
Event of Default in respect of Section 7.06 shall not constitute an Event of
Default with respect to any Term Loan Facility unless and until the Required
Revolving Lenders shall have terminated their Revolving Commitments and/or
declared all amounts outstanding under the Revolving Facility to be due and
payable, in each case as a result of such a Default or Event of Default in
respect of Section 7.06;

(d) Other Covenants: any Credit Party shall Defaultdefault in the due
performance or observance by it of any term, covenant or agreement contained in
this Agreement or any other Loan Document (other than those referred to in
Section 8.01(a) or, (b) or (c) above) and such default is not remedied within
thirty (30) days of the Parent Borrower receiving written notice of such Default
from the Administrative Agent or the Required Lenders (any such notice to be
identified as a “notice of default” and to refer specifically to this
paragraphclause (d));

(e) Cross Default Under Other Agreements: the Parent Borrower or any of its
Restricted Subsidiaries, shall (i) default in any payment with respect to any
Material Indebtedness (other than the Obligations), and such default shall
continue after the applicable grace period, if any, specified in the agreement
or instrument relating to such Material Indebtedness; or (ii) default in the
observance or performance of any agreement or covenant relating to such Material
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto (and all grace periods applicable to such observance,
performance or condition shall have expired), or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Material Indebtedness (or a
trustee or agent on behalf of such holder or holders) to cause any such Material
Indebtedness to become due prior to its stated maturity (other than by (A) a
regularly scheduled required prepayment or redemption, prior to the stated
maturity thereof or (B) secured Material Indebtedness that becomes due solely as
a result of the sale, transfer or other disposition (including as a result of an
Event of Loss) of the property or assets securing such Material Indebtedness);
provided that, in theeach case of clauses (i) through (ii), such default or
failure remains unremedied or has not been waived by the holders of such
Indebtedness;

(f) Invalidity of Loan Documents:

(i) Any Loan Document or any material provisions thereof shall at any time be
declared by a court of competent jurisdiction to be null and void; or a
proceeding shall be commenced by or on behalf of any Credit Party, or by any
Governmental Authority, seeking to establish the invalidity or unenforceability
thereof (exclusive of questions of interpretation of any provision thereof); or
any Credit Party (directly or indirectly) shall repudiate, revoke, terminate or
rescind (or purport to do any of the foregoing) or deny in writing any portion
of its liability or obligation for the Obligations (in each case, other than as
a result of the repayment in full of the Obligations (other than contingent
obligations not then due and payable) and termination of the Total Credit
Facility Amount); or any Obligations fail to constitute “Senior Indebtedness”
for purposes of any Subordinated Indebtedness or Junior Debt Documents; or

 

171



--------------------------------------------------------------------------------

(ii) any Security Document after delivery thereof pursuant to Section 4.01 or
6.10 shall for any reason (other than pursuant to the terms hereof or thereof
including as a result of a transaction permitted under Section 7.04 or
Section 7.05) cease to create a valid and perfected lien, with the priority
required by the Security Documents (or other security purported to be created on
the applicable Collateral) on and security interest in any material portion of
the Collateral purported to be covered thereby, subject to Liens permitted under
Section 7.02, except to the extent that any such loss of perfection or priority
results from the failure of the Administrative Agent or the Collateral Agent to
file financing continuation statements or to maintain possession of certificates
actually delivered to it representing securities pledged under the Security
Documents and except as to Collateral consisting of real propertyReal Property
to the extent that such losses are covered by a lender’s title insurance policy
and such insurer has not denied or failed to acknowledge coverage;

(g) Judgments; Attachment: (i) one or more judgments, orders or decrees shall be
entered against the Parent Borrower and/or any of its Restricted Subsidiaries,
involving a liability (to the extent not covered by a reputable and solvent
independent third-party insurance company as to which the insurer has been
notified of such judgment or order and has not denied or failed to acknowledge
coverage thereof) of $15,000,00025,000,000 or more in the aggregate for all such
judgments, orders, decrees and settlements for the Parent Borrower and its
Restricted Subsidiaries, and any such judgments or, orders or, decrees or
settlements shall not have been vacated, discharged or stayed or bonded pending
appeal within sixty (60) days from the entry thereof or (ii) any writ or warrant
of attachment or execution or similar process is issued, commenced or levied
against all or substantially all of the property of any Credit Party and is not
released, vacated or fully bonded within sixty (60) days after its issue,
commencement or levy;

(h) Insolvency Event: any Insolvency Event shall occur with respect to the
Parent Borrower, any Additional Borrower or any Guarantor that is a Material
Subsidiary;

(i) ERISA: any ERISA Event shall have occurred and such event or events, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect; or

(j) Change in Control: if there occurs a Change in Control.

For the avoidance of doubt, (i) any “going concern” or similar qualification in
connection with the maturity of the Loans, termination of the Revolving
Commitments or any projected Default or Event of Default pursuant to the
requirements of Section 7.06 in connection with the Section 6.01 Financials
shall not be a Default or Event of Default and (ii) any Default or Event of
Default which may occur as a result of the failure to meet any delivery
requirements hereunder shall cease to constitute a Default or Event of Default
upon any delivery otherwise in compliance with such requirement.

Section 8.02 Remedies. If any Event of Default occurs and is continuing, the
Administrative Agent (i) may, in its discretion, or (ii) shall, upon the written
request of, or with the consent of, the Required Lenders (or, if a Financial
Covenant Event of Default occurs and is continuing, at the request of, or with
the consent of, the Required Revolving Lenders only, and in such case, without
limiting the other provisions of this Section 8.02, only with respect to the
Revolving Facility, the Swing Line Facility, and any Letters of Credit, LC
Issuances and LC Outstandings), by written notice to the Parent Borrower and the
other Lenders, take any or all of the following actions, without prejudice to
the rights of the Administrative Agent, the Collateral Agent or any Lender to
enforce its claims against the Parent Borrower or any other Credit Party in any
manner permitted under applicable law:

(a) declare the Commitments terminated, whereupon the Commitment of each Lender
shall forthwith terminate immediately without any other notice of any kind;

 

172



--------------------------------------------------------------------------------

(b) declare the principal of and any accrued interest in respect of all Loans,
all Unpaid Drawings and all other Obligations (other than any Obligations under
any Designated Hedge Agreement) owing hereunder and thereunder to be, whereupon
the same shall become, forthwith due and payable without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Borrowers;

(c) (i) terminate any Letter of Credit that may be terminated in accordance with
its terms and/or (ii) require the Parent Borrower to Cash Collateralize all or
any portion of the LC Outstandings; or

(d) enforce, as Collateral Agent, all of the Liens and security interests
created pursuant to the Security Documents in accordance with the terms therein;

(e) enforce each Guaranty in accordance with the terms therein;

(f) apply any Cash Collateral held by the Administrative Agent to the repayment
of the Obligations;

(g) exercise any other right or remedy available under any of the Loan Documents
or applicable law;

provided that, if an Event of Default specified in Section 8.01(h) shall occur,
the result that would occur upon the giving of written notice by the
Administrative Agent as specified in clauses (a), (b) and/or (c)(ii) above shall
occur automatically without the giving of any such notice.

For the avoidance of doubt, only the Required Revolving Lenders shall have the
right to direct the Administrative Agent with respect to any remedies under this
Section 8.02 as a result of a breach of the covenant set forth in Section 7.06,
unless and until the Required Revolving Lenders have terminated their Revolving
Commitments and declared all amounts outstanding under the Revolving Facility to
be due and payable.

Section 8.03 Application of Certain Payments and Proceeds. All payments and
other amounts received by the Administrative Agent, the Collateral Agent or any
Lender after the Obligations have been accelerated (or have matured) or through
the exercise of remedies hereunder or under the other Loan Documents shall,
subject to the provisions of Sections 2.15(d), unless otherwise required by
applicable law, be applied as follows (in each case, subject to the terms of any
Customary Intercreditor Agreement which is then in effect):

(a) first, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses and other amounts (including attorneys’ fees and
amounts due under Article III) payable to the Administrative Agent or to the
Collateral Agent in each case in its capacity as such;

(b) second, to the payment of that portion of the Obligations constituting fees,
indemnities and expenses (including attorneys’ fees and amounts due under
Article III) payable to each Lender (including, the Swing Line Lender) or each
LC Issuer, ratably among them in proportion to the aggregate of all such
amounts;

 

173



--------------------------------------------------------------------------------

(c) third, to the payment of that portion of the Obligations constituting
accrued and unpaid interest on the Loans and Unpaid Drawings with respect to
Letters of Credit, ratably among the Lenders in proportion to the aggregate of
all such amounts;

(d) fourth, pro rata to the payment of that portion of the Obligations
constituting unpaid principal of the Loans, Unpaid Drawings, the amounts due to
Designated Hedge Creditors under Designated Hedge Agreements and the amounts due
to Cash Management Banks under Cash Management Agreements subject to
confirmation by the Administrative Agent that any calculations of termination or
other payment obligations are being made in accordance with normal industry
practice ratably among the Lenders, each LC Issuer, the Designated Hedge
Creditors and the Cash Management Banks in proportion to the aggregate of all
such amounts;

(e) fifth, to the Administrative Agent for the benefit of each LC Issuer to Cash
Collateralize the Stated Amount of outstanding Letters of Credit;

(f) sixth, to the payment of all other Obligations of the Credit Parties owing
under or in respect of the Loan Documents that are then due and payable to the
Administrative Agent, the Collateral Agent, each LC Issuer, the Swing Line
Lender, the Lenders, the Designated Hedge Creditors and the Cash Management
Banks, ratably based upon the respective aggregate amounts of all such
Obligations owing to them on such date; and

(g) finally, any remaining surplus after all of the Obligations have been paid
in full, to the Parent Borrower or to whomsoever shall be lawfully entitled
thereto.

ARTICLE IX

THE ADMINISTRATIVE AGENT AND COLLATERAL AGENT

Section 9.01 Appointment.

(a) Each Lender hereby irrevocably designates and appoints DBNYSunTrust to act
as specified herein and in the other Loan Documents, and each such Lender hereby
irrevocably authorizes DBNYSunTrust as the Administrative Agent and Collateral
Agent for such Lender, to take such action on its behalf under the provisions of
this Agreement and the other Loan Documents and to exercise such powers and
perform such duties as are expressly delegated to the Administrative Agent and
the Collateral Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Each of the Lenders (including in their capacities as potential Designated Hedge
Creditors and potential Cash Management Banks), the Swing Line Lender and each
L/C Issuer irrevocably authorizes the Administrative Agent and/or the Collateral
Agent, as applicable, at its option, and in its sole discretion to enter into
and sign for and on behalf of the Lenders as Secured Creditors the Security
Documents and the Guaranty for the benefit of the Lenders and the other Secured
Creditors. Each Lender hereby expressly authorizes the Administrative Agent
and/or the Collateral Agent to, without the consent of any Lender, to enter into
any Intercreditor Agreement contemplated by this Agreement to give effect to the
provisions of this Agreement, which Intercreditor Agreement shall be binding on
theeach Lender. The Administrative Agent and/or the Collateral Agent agree to
act as such upon the express conditions contained in this Article IX. The
Collateral Agent is hereby authorized on behalf of all of the Lenders, without
the necessity of any notice to or further consent from any Lender, from time to
time prior to an Event of Default, to take any action with respect to any
Collateral or Security Documents which may be necessary to perfect and maintain
perfected the security interest in and liens upon the Collateral granted
pursuant to the Security Documents. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent and/or the
Collateral Agent shall not have any duties or

 

174



--------------------------------------------------------------------------------

responsibilities, except those expressly set forth herein or in the other Loan
Documents, nor any fiduciary relationship with any Lender or LC Issuer, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or otherwise exist against the
Administrative Agent or Collateral Agent. In performing its functions and duties
under this Agreement, the Administrative Agent and Collateral Agent shall each
act solely as agent of the Lenders and do not assume and shall not be deemed to
have assumed any obligation or relationship of agency or trust with or for the
Credit Parties or any of their respective Subsidiaries.

(b) Each Lender and theeach LC Issuer hereby further irrevocably authorizes the
Administrative Agent and/or the Collateral Agent, on behalf of and for the
benefit of the Lenders and the LC IssuerIssuers , to be the agent for and
representative of the Lenders and the LC IssuerIssuers with respect to the
Guaranty, the Security Documents, the Collateral and any other Loan Document.
Subject to Section 10.12, without further written consent or authorization from
the Lenders or the LC IssuerIssuers, the Administrative Agent and/or the
Collateral Agent may execute any documents or instruments necessary to
(i) release any Lien or Guaranty encumbering or relating to any item of
Collateral or Guarantor that is the subject of a sale, disposition or other
transfer (or, in the case of any Guarantor, to the extent such Guarantor is no
longer required to be a Guarantor pursuant to the terms hereof) to a Person that
is not a Credit Party permitted hereby or to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.12) have
otherwise consented; provided that the release of any Subsidiary Guarantor from
its obligations under the Guaranty if such Subsidiary Guarantor becomes an
Excluded Subsidiary of the type described in clause (a) of the definition
thereof pursuant to a disposition of less than all of the equity interests of
such Guarantor shall only be permitted if at the time such Subsidiary Guarantor
becomes an Excluded Subsidiary of such type or at the time the Parent Borrower
requests such release (1) no Event of Default shall have occurred and be
outstanding, (2) after giving pro forma effect to such release and the
consummation of the transaction that causes such Person to be an Excluded
Subsidiary of such type, the Parent Borrower or applicable Credit Party is
deemed to have made a new Investment in such Person for purposes of Section 7.04
(as if such Person were then newly acquired) and such Investment is permitted
pursuant to Section 7.04 (other than Section 7.04(f)) at such time and (3) an
Authorized Officer of the Borrower certifies to the Administrative Agent
compliance with the preceding clauseclauses (1) and (2), (ii) release any
Guarantor from the Guaranty with respect to which the Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.12) have
otherwise consented, (iii) to release any Lien on any Collateral granted to or
held by the Administrative Agent and/or the Collateral Agent under any Security
Document (x) upon the payment in full of all Obligations (other than obligations
in respect of Cash Management Agreements, Designated Hedge Agreements, and
contingent indemnity obligations for which no demand has been made), termination
or expiration of the Commitments of the Lenders to make any Loan or to issue any
Letter of Credit and termination or Cash Collateralization in accordance with
the provisions of this Agreement of all Letters of Credit, or (y) that
constitutes Excluded Collateral, (iv) to subordinate any Lien on any Collateral
granted to or held by the Administrative Agent and/or the Collateral Agent under
any Security Document to the holder of any Lien on such property that is
permitted by Sections 7.02(c), (d) (solely as it relates to Indebtedness
permitted under Section 7.03(g)), (f), (h), (i), (l) and clauses (ii), (v)
through (x), (xi), (xiv), (xv), (xvii), (xxi), (xxiii), (xxvii) and (xxviii) of
the definition of “Standard Permitted Lien”,” (iv) enter into any amendment to
any Loan Document to correct any errors or omissions pursuant to
Section 10.12(h), or (iv) enter into any Customary Intercreditor Agreement,
Incremental Amendments, Extension Amendments and Refinancing Amendments, in each
case, in accordance with the applicable terms hereof. Upon request by the
Administrative Agent and/or the Collateral Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s and/or the Collateral
Agent’s authority to release or subordinate its interest in particular types or
items of Collateral, or to release any Guarantor from its obligations under this
Agreement and other Loan Documents pursuant to this Section 9.01(b). In each
case as specified in this Section 9.01(b), the Administrative Agent and the
Collateral Agent will, at the Parent Borrower’s expense, execute and deliver to
the applicable Credit Party such documents as such Credit Party may reasonably
request to evidence the release of such item of

 

175



--------------------------------------------------------------------------------

Collateral from the assignment and security interest granted under the Security
Documents or to subordinate its interest in such item, or to release such
Guarantor from its obligations under the Loan Documents, in each case in
accordance with the terms of the Loan Documents, this Section 9.01(b) and
Section 10.25 and without recourse and without representation or warranty of any
kind (either express or implied). The Parent Borrower agrees to deliver to the
Administrative Agent and/or the Collateral Agent, upon its request and prior to
any release or subordination of the Liens of the Administrative Agent provided
for in this Section 9.01(b), a certificate of an Authorized Officer confirming
that any such release and/or subordination of the Liens in the Collateral is
permitted pursuant to the terms of the Loan Documents, upon which certificate
the Administrative Agent and the Collateral Agent may conclusively rely without
further inquiry.

(c) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Parent Borrower, the Administrative Agent, the Collateral
Agent and each Lender hereby agree that (i) no Lender shall have any right
individually to realize upon any of the Collateral or to enforce the Guaranty,
it being understood and agreed that, except as otherwise set forth in the Loan
Documents with respect to rights of setoff, all powers, rights and remedies
hereunder may be exercised solely by the Administrative Agent and/or the
Collateral Agent, on behalf of the Lenders in accordance with the terms hereof
and all powers, rights and remedies under the Loan Documents may be exercised
solely by the Administrative Agent and/or the Collateral Agent, and (ii) in the
event of a foreclosure by the Administrative Agent and/or the Collateral Agent
on any of the Collateral pursuant to a public or private sale, in accordance
with the terms hereof, the Administrative Agent, the Collateral Agent or any
Lender may be the purchaser of any or all of such Collateral at any such sale
and the Administrative Agent and/or the Collateral Agent, as agent for and
representative of the Secured Creditors (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale.[Reserved].

(d) Except as specifically provided in a Loan Document, (i) nothing in the Loan
Documents makes the Administrative agent or the Collateral Agent a trustee or
fiduciary for any other party or any other personPerson , regardless of whether
a Default has occurred and is continuing and without limiting the generality of
the foregoing, the use of the term “agent” herein and in other Loan Documents
with reference to the Administrative Agent and/or the Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under any agency doctrine of any applicable law and instead, such term
is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties and (ii) the Collateral Agent need not hold in trust any moneys paid to
it for any other party or be liable to account for interest on those moneys.

(e) The Collateral Agent may at any time appoint (and subsequently remove) any
personPerson to act as a separate security trustee or as a co-trustee jointly
with it (i) if it is necessary in performing its duties and if the Collateral
Agent considers that appointment to be in the interest of the Secured Creditors,
or (ii) for the purposes of complying with or conforming to any legal
requirements, restrictions or conditions which the Collateral Agent deems to be
relevant, or (iii) for the purposes of obtaining or enforcing any judgment or
decree in any jurisdiction, and the Collateral Agent will give notice to the
other parties of any such appointment.

Section 9.02 Delegation of Duties. Each of the Administrative Agent and/or the
Collateral Agent may execute any of its duties under this Agreement or any other
Loan Document by or through officers, directors, employees, Affiliates, agents,
sub-agents or attorneys-in-fact, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. Neither the Administrative
Agent nor the Collateral Agent shall be responsible for the negligence or
misconduct of any officers, directors,

 

176



--------------------------------------------------------------------------------

employees, Affiliates, agents, sub-agents or attorneys-in-fact selected by it
with reasonable care except to the extent otherwise required by Section 9.03.
All of the rights, benefits and privileges (including the exculpatory and
indemnification provisions) of Section 9.03 shall apply to any such sub-agent
and to the Affiliates of any such sub-agent, and shall apply to their respective
activities as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by the Administrative Agent and/or the Collateral Agent, (i) such
sub-agent shall be a third party beneficiary under this Agreement with respect
to all such rights, benefits and privileges (including exculpatory and rights to
indemnification) and shall have all of the rights, benefits and privileges of a
third party beneficiary, including an independent right of action to enforce
such rights, benefits and privileges (including exculpatory rights and rights to
indemnification) directly, without the consent or joinder of any other Person,
against any or all of the Credit Parties and the Lenders, (ii) such rights,
benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
Administrative Agent and/or the Collateral Agent and not to any Credit Party,
any Lender or any other Person and no Credit Party, Lender or any other Person
shall have theany rights, directly or indirectly, as a third party beneficiary
or otherwise, against such sub-agent.

Section 9.03 Exculpatory Provisions. Neither the Administrative Agent, the
Collateral Agent nor any of their respective Related Parties shall be (a) liable
to any of the Lenders for any action taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except for its or such Related Parties’ own gross negligence or willful
misconduct as determined by a final, non-appealable judgment of a court of
competent jurisdiction) or (b) responsible in any manner to any of the Lenders
for any recitals, statements, information, representations or warranties made by
the Credit Parties or any of their respective Subsidiaries or any of their
respective officers contained in this Agreement, any other Loan Document or in
any certificate, report, statement or other document referred to or provided for
in, or received by the Administrative Agent and/or the Collateral Agent under or
in connection with, this Agreement or any other Loan Document or for any failure
of any Credit Party or any of its officers to perform its obligations hereunder
or thereunder. Neither the Administrative Agent nor the Collateral Agent shall
be under any obligation to any Lender to ascertain or to inquire as to the
observance or performance of any of the agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of the Credit Parties or any of their respective Subsidiaries,
or to ascertain or to inquire as to the financial condition of any Credit Party.
Neither the Administrative Agent nor the Collateral Agent shall be responsible
to any Lender for the effectiveness, genuineness, validity, enforceability,
collectability, perfection, priority, or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statement or in
any financial or other statements, instruments, reports, certificates or any
other documents in connection herewith or therewith furnished or made by the
Administrative Agent and/or the Collateral Agent to the Lenders or by or on
behalf of the Credit Parties or any of their respective Subsidiaries to the
Administrative Agent, the Collateral Agent or any Lender or be required to
ascertain or inquire as to the performance or observance of any of the terms,
conditions, provisions, covenants or agreements contained herein or therein or
as to the use of the proceeds of the Loans or of the existence or possible
existence of any Default or Event of Default. The Administrative Agent shall not
be responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions hereof relating to
Disqualified Institutions. Without limiting the generality of the foregoing, the
Administrative Agent shall not (x) be obligated to ascertain, monitor or inquire
as to whether any Lender or Participant or prospective Lender or Participant is
a Disqualified Institution or (y) have any liability with respect to or arising
out of any assignment or participation of Loans, or disclosure of confidential
information, to any Disqualified Institution. The Collateral Agent shall have no
obligation whatsoever to the Lenders or to any other Person to assure that the
Collateral exists or is owned by any Credit Party or is cared for, protected or
insured or that the Liens granted to the Collateral Agent herein or pursuant
hereto have been properly or sufficiently or lawfully

 

177



--------------------------------------------------------------------------------

created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Collateral Agent in this Article IX
and/or in any of the Security Documents, it being understood and agreed that in
respect of the Collateral, or any act, omission or event related thereto, the
Collateral Agent may act in any manner it may deem appropriate, in its sole
discretion, given the Collateral Agent’s own interest in the Collateral as one
of the Lenders and that the Collateral Agent shall have no duty or liability
whatsoever to the Lenders, except for its gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The Administrative Agent and/or the Collateral Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
and/or Collateral Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents),; provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including,
for the avoidance of doubt, refraining from any action that, in its opinion or
the opinion of its counsel, may be a violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of property of a Defaulting Lender in violation of any Debtor Relief Law. The
Administrative Agent shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent Borrower or any of
its Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

Section 9.04 Reliance by Administrative Agent and Collateral Agent. Each of the
Administrative Agent and Collateral Agent shall be entitled to rely, and shall
be fully protected in relying, upon any note, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, e-mail or other
electronic transmission, facsimile transmission, telex or teletype message,
statement, order or other document or conversation believed by it, in good
faith, to be genuine and correct and to have been signed, sent or made by the
proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Parent Borrower or any of its
Subsidiaries), independent accountants and other experts selected by the
Administrative Agent and/or the Collateral Agent. The Administrative Agent and
Collateral Agent shall be fully justified in failing or refusing to take any
action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its reasonable satisfaction by
the Lenders against any and all liability and expense that may be incurred by it
by reason of taking or continuing to take any such action. Each of the
Administrative Agent and the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement and the
other Loan Documents in accordance with a request of the Required Lenders (or
all of the Lenders, as applicable, as to any matter that, pursuant to
Section 10.12, can only be effectuated with the consent of all Required Lenders,
or all applicable Lenders, as the case may be), and such request and any action
taken or failure to act pursuant thereto shall be binding upon all the Lenders.

Section 9.05 Notice of Default. Neither the Administrative Agent nor the
Collateral Agent shall be deemed to have knowledge or notice of the occurrence
of any Default or Event of Default hereunder unless the Administrative Agent
and/or the Collateral Agent has received notice from the Required Lenders or the
Parent Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” If the
Administrative Agent and/or the Collateral Agent receive such a notice, the
Administrative Agent shall give prompt notice thereof to the Lenders and the
Parent Borrower, if applicable. The Administrative Agent and/or the Collateral
Agent shall take such action with respect to such Default or Event of Default as
shall be reasonably directed by the Required Lenders or Required Revolving
Lenders, as applicable; provided, however, that unless and until the
Administrative

 

178



--------------------------------------------------------------------------------

Agent and/or the Collateral Agent shall have received such directions, the
Administrative Agent and/or the Collateral Agent may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default or Event of Default as it shall reasonably deem advisable in the best
interests of the Lenders.

Section 9.06 Non-Reliance. Each Lender expressly acknowledges that neithernone
of the Administrative Agent, the Collateral Agent noror any of their respective
Related Parties has made any representations or warranties to it and that no act
by the Administrative Agent and/or the Collateral Agent hereinafter taken,
including, without limitation, any review of the affairs of the Credit Parties
or their respective Subsidiaries, shall be deemed to constitute any
representation or warranty by the Administrative Agent or Collateral Agent to
any Lender. Each Lender represents to the Administrative Agent and the
Collateral Agent that it has, independently and without reliance upon the
Administrative Agent or Collateral Agent, or any other Lender, and based on such
documents and information as it has deemed appropriate, made its own appraisal
of, and investigation into, the business, assets, operations, property,
financial and other conditions, prospects and creditworthiness of the Credit
Parties and their Subsidiaries and made its own decision to make its Loans
hereunder and enter into this Agreement. Each Lender also represents that it
will, independently and without reliance upon the Administrative Agent, the
Collateral Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement, and to make such investigation as it deems necessary to inform
itself as to the business, assets, operations, property, financial and other
conditions, prospects and creditworthiness of the Credit Parties and their
Subsidiaries. Neither the Administrative Agent nor the Collateral Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, assets, property, financial and
other conditions, prospects or creditworthiness of the Credit Parties and their
Subsidiaries that may come into the possession of the Administrative Agent, the
Collateral Agent or any of their respective Related Parties.

Section 9.07 No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its Affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s, Affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to any Anti-Terrorism Law, including any programs involving any of
the following items relating to or in connection with the Credit Parties or
their respective Subsidiaries, any of their respective Affiliates or agents, the
Loan Documents or the transactions hereunder: (a) any identity verification
procedures, (b) any record keeping, (c) any comparisons with government lists,
(d) any customer notices or (e) any other procedures required under any
Anti-Terrorism Law.

Section 9.08 Patriot Act. Each Lender or assignee or participant of a Lender
that is not organized under the laws of the United States or a state thereof
(and is not excepted from the certification requirement contained in Section 313
of the Patriot Act and the applicable regulations because it is both (a) an
affiliate of a depository institution or foreign bank that maintains a physical
presence in the United States or foreign country, and (b) subject to supervision
by a banking authority regulating such affiliated depository institution or
foreign bank) shall deliver to the Administrative Agent the certification, or,
if applicable, recertification, certifying that such Lender is not a “shell” and
certifying to other matters as required by Section 313 of the Patriot Act and
the applicable regulations: (i) within ten (10) days after the ClosingThird
Amendment Effective Date, and (ii) at such other times as are required under the
Patriot Act.

Section 9.09 Indemnification. The Lenders agree to indemnify the Administrative
Agent, the Collateral Agent and their respective Related Parties, ratably
according to their pro rata share of the Aggregate Credit Facility Exposure
(excluding Swing Loans), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, reasonable
expenses or

 

179



--------------------------------------------------------------------------------

disbursements of any kind whatsoever that may at any time (including, without
limitation, at any time following the payment of the Obligations) be imposed on,
incurred by or asserted against the Administrative Agent, the Collateral Agent
or such Related Parties in any way relating to or arising out of this Agreement
or any other Loan Document, or any documents contemplated by or referred to
herein or the transactions contemplated hereby or any action taken or omitted to
be taken by the Administrative Agent, the Collateral Agent or such Related
Parties under or in connection with any of the foregoing, but only to the extent
that any of the foregoing is not paid by the Parent BorrowerBorrowers; provided,
however, that no Lender shall be liable to the Administrative Agent, the
Collateral Agent or any of their respective Related Parties for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements to the extent
resulting solely from the Administrative Agent’s, the Collateral Agent’s or such
Related Parties’ gross negligence or willful misconduct as determined by a
final, non-appealable judgment of a court of competent jurisdiction. If any
indemnity furnished to the Administrative Agent, the Collateral Agent or any
such Related Parties for any purpose shall, in the reasonable opinion of the
Administrative Agent or the Collateral Agent, respectively, be insufficient or
become impaired, the Administrative Agent or Collateral Agent, as applicable,
may call for additional indemnity and cease, or not commence, to do the acts
indemnified against until such additional indemnity is furnished. The agreements
in this Section 9.09 shall survive the payment of all Obligations.

Section 9.10 The Administrative Agent and Collateral Agent in Each Individual
Capacity. Each of the Administrative Agent and the Collateral Agent and their
respective Affiliates may make loans to, accept deposits from and generally
engage in any kind of business with the Credit Parties, their respective
Subsidiaries and their Affiliates as though not acting as Administrative Agent
and/or the Collateral Agent hereunder. With respect to the Loans made by it and
all Obligations owing to it, the Administrative Agent and/or the Collateral
Agent shall have the same rights and powers under this Agreement as any Lender
and may exercise the same as though it were not the Administrative Agent and/or
the Collateral Agent, and the terms “Lender” and “Lenders” shall include the
Administrative Agent and/or the Collateral Agent in its individual capacity.

Section 9.11 Successor Agent. Each Agent may resign at any time upon not less
than thirty (30) days’ written notice to the Lenders, each LC Issuer and the
Parent Borrower (provided that notice to the Parent Borrower shall not be
required if a Specified Event of Default then exists). Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, subject to the
consent of the Parent Borrower (which consent shall not be unreasonably withheld
or delayed, provided that the Parent Borrower’s consent shall not be required if
a Specified Event of Default then exists), to appoint a successor, with written
notice to all other Lenders of such appointment. If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within thirty (30) days after the retiring Agent gives notice of its
resignation, then the retiring Agent may on behalf of the Lenders and each LC
Issuer, appoint a successor Agent; provided, however, that if the Agent shall
notify the Parent Borrower and the Lenders that no such successor which has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (i) the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by such Agent
on behalf of the Lenders or any LC Issuer under any of the Loan Documents, such
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such Agent shall instead be
made by or to each Lender and LC Issuer directly, until such time as the
Required Lenders appoint a successor Agent as provided for above in this
paragraph.Section 9.11. Upon the acceptance of a successor’s appointment as an
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired) Agent,
and the retiring Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not already
discharged therefrom as provided above in this paragraphSection 9.11). The fees
payable by the Parent Borrower to a successor Agent shall be the

 

180



--------------------------------------------------------------------------------

same as those payable to its predecessor unless otherwise agreed between the
Parent Borrower and such successor. After the retiring Administrative Agent’s
resignation hereunder and under the other Loan Documents, the provisions of this
Article IX and Section 10.02 shall continue in effect for the benefit of such
retiring Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Agent was acting as Agent.

Section 9.12 Other Agents. Any Lender identified herein as an Agent, Syndication
Agent, Senior ManagingDocumentation Agent, Arranger or any other corresponding
title, other than “Administrative Agent,” or “Collateral Agent” shall have no
right, power, obligation, liability, responsibility or duty under this Agreement
or any other Loan Document except those applicable to all Lenders as such. Each
Lender acknowledges that it has not relied, and will not rely, on any Lender so
identified in deciding to enter into this Agreement or in taking or not taking
any action hereunder.

Section 9.13 Agency for Perfection. The Administrative Agent and each Lender
hereby appoints the Administrative Agent, the Collateral Agent and each other
Lender as agent and bailee for the purpose of perfecting the security interests
in and liens upon the Collateral in assets that can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party) and the Administrative Agent, the Collateral Agent and each Lender hereby
acknowledges that it holds possession of or otherwise controls any such
Collateral for the benefit of the Secured Creditors as secured party. Should any
Lender obtain possession or control of any such Collateral, such Lender shall
notify the Administrative Agent and/or the Collateral Agent thereof, and,
promptly upon the Administrative Agent’s or the Collateral Agent’s request
therefor shall deliver such Collateral to the Administrative Agent or in
accordance with the Administrative Agent’s and/or Collateral Agent’s
instructions. Each Credit Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

Section 9.14 Proof of Claim. The Lenders and the Parent Borrower hereby agree
that after the occurrence and continuation of an Event of Default pursuant to
Section 8.01(h), in case of the pendency of any receivership, insolvency,
liquidation, bankruptcy, reorganization, arrangement, adjustment, composition or
other judicial proceeding relative to the Parent Borrower or any of the
Guarantors, the Administrative Agent (irrespective of whether the principal of
any Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Parent Borrower or any of the Guarantors) shall be entitled
and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
agents and counsel and all other amounts due the Lenders and the Administrative
Agent hereunder) allowed in such judicial proceeding; and

(b) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the

 

181



--------------------------------------------------------------------------------

Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent and other agents hereunder. Nothing herein contained shall
be deemed to authorize the Administrative Agent to authorize or consent to or
accept or adopt on behalf of any Lender any plan of reorganization, arrangement,
adjustment or composition affecting the Obligations or the rights of any Lenders
or to authorize the Administrative Agent to vote in respect of the claim of any
Lender in any such proceeding. Further, nothing contained in this Section 9.14
shall affect or preclude the ability of any Lender to (i) file and prove such a
claim in the event that the Administrative Agent has not acted within ten
(10) days prior to any applicable bar date and (ii) require an amendment of the
proof of claim to accurately reflect such Lender’s outstanding Obligations.

Section 9.15 Posting of Approved Electronic Communications.

(a) Delivery of Communications. Each Credit Party hereby agrees, unless directed
otherwise by the Administrative Agent or unless the electronic mail address
referred to below has not been provided by the Administrative Agent to such
Credit Party, that it will, or will cause its Subsidiaries to, provide to the
Administrative Agent all information, documents and other materials that it is
obligated to furnish to the Administrative Agent or to the Lenders pursuant to
the Loan Documents, including all notices, requests, financial statements,
financial and other reports, certificates and other information materials, but
excluding any such communication that (i) is or relates to a Notice of Borrowing
or a Notice of Continuation or Conversion, (ii) relates to the payment of any
principal or other amount due under this Agreement prior to the scheduled date
therefor, (iii) provides notice of any Default or Event of Default under this
Agreement or any other Loan Document or (iv) is required to be delivered to
satisfy any condition precedent to the effectiveness of this Agreement and/or
any Loan or other extension of credit hereunder (all such non-excluded
communications being referred to herein collectively as “Communications”), by
transmitting the Communications in an electronic/soft medium that is properly
identified in a format acceptable to the Administrative Agent to an electronic
mail address as directed by the Administrative Agent. In addition, each Credit
Party agrees, and agrees to cause its Subsidiaries, to continue to provide the
Communications to the Administrative Agent or the Lenders, as the case may be,
in the manner specified in the Loan Documents but only to the extent requested
by the Administrative Agent.

(b) No Warranties as to Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.” THE INDEMNITEES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
COMMUNICATIONS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY
FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS,
IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM
VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE INDEMNITEES IN CONNECTION WITH THE
COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL THE INDEMNITEES HAVE ANY
LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, WHETHER OR
NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE ADMINISTRATIVE AGENT’S TRANSMISSION OF
COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE EXTENT THE LIABILITY OF ANY
INDEMNITEES IS FOUND IN A FINAL, NON-APPEALABLE ORDERJUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM SUCH INDEMNITEE’S GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT.

 

182



--------------------------------------------------------------------------------

(c) Delivery Via Platform. The Administrative Agent agrees that the receipt of
the Communications by the Administrative Agent at its electronic mail address
set forth above shall constitute effective delivery of the Communications to the
Administrative Agent for purposes of the Loan Documents. Each Lender agrees that
receipt of notice to it (as provided in the next sentence) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees to notify the Administrative Agent in writing
(including by electronic communication) from time to time of such Lender’s
electronic mail address to which the foregoing notice may be sent by electronic
transmission and that the foregoing notice may be sent to such electronic mail
address.

(d) No Prejudice to Notice Rights. Nothing herein shall prejudice the right of
the Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

(e) Delivery of Information. The Administrative Agent shall not be required to
deliver to any Lender originals or copies of any documents, instruments,
notices, communications or other information received by the Administrative
Agent from any Credit Party, any Subsidiary, any Lender or any other Person
under or in connection with this Agreement or any other Loan Document except
(i) as specifically provided in this Agreement or any other Loan Document and
(ii) as specifically requested from time to time in writing by any Lender with
respect to a specific document, instrument, notice or other written
communication received by and in the possession of the Administrative Agent at
the time of receipt of such request and then only in accordance with such
specific request.

Section 9.16 Withholding Taxes. To the extent required by any applicable law,
the Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax. If the IRS or any other
Governmental Authority asserts a claim that the Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender for
any reason (including, because the appropriate form was not delivered or not
properly executed, or because such Lender failed to notify the Administrative
Agent of a change in circumstance that rendered the exemption from, or reduction
of, withholding Tax ineffective), such Lender shall, within ten (10) days after
written demand therefor, indemnify and hold harmless the Administrative Agent
(to the extent that the Administrative Agent has not already been reimbursed by
the BorrowersLoan Parties pursuant to Section 3.02 and without limiting or
expanding the obligation of the BorrowersLoan Parties to do so) for all amounts
paid, directly or indirectly, by the Administrative Agent as Taxes or otherwise,
together with all expenses incurred, including legal expenses and any other
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to setoff and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due the Administrative Agent under this Section 9.16. The agreements in
this Section 9.16 shall survive the resignation and/or replacement of the
Administrative Agent, any assignment of rights by, or the replacement of, a
Lender and the repayment, satisfaction or discharge of all other Obligations.
For purposes of this Section 9.16, the term “Lender” includes any LC Issuer and
the Swing Line Lender.

 

183



--------------------------------------------------------------------------------

Section 9.17 Resignation/Replacement of LC Issuer and Swing Line Lender.
Notwithstanding anything to the contrary contained herein, any LC Issuer or the
Swing Line Lender may, upon sixtythirty (6030 ) days’ notice to the Parent
Borrower and the Lenders, resign as an LC Issuer or Swing Line Lender,
respectively; provided that on or prior to the expiration of such 6030-day
period with respect to such resignation, the relevant LC Issuer or the Swing
Line Lender shall have identified a successor LC Issuer or Swing Line Lender
reasonably acceptable to the Parent Borrower willing to accept its appointment
as a successor LC Issuer or the Swing Line Lender, as applicable, and such LC
Issuer or Swing Line Lender, as applicable shall have accepted such appointment
(and, in the case of a successor LC Issuer, such LC Issuer shall have agreed to
assume the Letter of Credit Percentage equal to or greater than the Letter of
Credit Percentage of the resigning LC Issuer). For the avoidance of doubt, in
the event of any such resignation of an LC Issuer or Swing Line Lender, the
Parent Borrower shall be entitled to appoint from among the Lenders willing to
accept such appointment a successor LC Issuer or the Swing Line Lender
hereunder; provided that no failure by the Parent Borrower to appoint any such
successor shall affect the resignation of the relevant LC Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an LC
Issuer resigns as an LC Issuer, it shall retain all the rights and obligations
of an LC Issuer hereunder with respect to all Letters of Credit issued by it
outstanding as of the effective date of its resignation as an LC Issuer and all
LC Outstandings with respect thereto (including the right to require the Lenders
to make Loans or fund risk participations in unreimbursed amounts). If the Swing
Line Lender resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Loans made by it
and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Loans or fund risk participations in
outstanding Swing Loans.

Section 9.18 Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding, the
Borrowers, the Administrative Agent and each Lender hereby agree that (i) no
Lender shall have any right individually to realize upon any of the Collateral
or to enforce the Guaranty or the Security Documents, it being understood and
agreed that, except as otherwise set forth in the Loan Documents with respect to
rights of setoff, all powers, rights and remedies hereunder and under the
Security Documents may be exercised solely by the Administrative Agent or the
Collateral Agent, and (ii) in the event of a foreclosure by the Administrative
Agent or the Collateral Agent on any of the Collateral pursuant to a public or
private sale or other disposition in accordance with the terms hereof, the
Administrative Agent, the Collateral Agent or any Lender may be the purchaser or
licensor of any or all of such Collateral at any such sale or other disposition
and the Administrative Agent and/or the Collateral Agent, as agent for and
representative of the LendersSecured Creditors (but not any Lender or Lenders in
its or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing), shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any collateral payable by the
Administrative Agent and/or the Collateral Agent at such sale or other
disposition.

Section 9.19 Cash Management Banks and Designated Hedge Creditors. No Cash
Management Bank or Designated Hedge Creditor that obtains the benefits of
Section 8.02, the Security Documents or any Collateral by virtue of the
provisions hereof or of any other Loan Document shall have any right to notice
of any action or to consent to, direct or object to any action hereunder or
under any other Loan Document or otherwise in respect of the Collateral
(including the release or impairment of any Collateral) other than in its
capacity as a Lender and, in such case, only to the extent expressly provided in
the Loan Documents. Notwithstanding any other provision of this Article to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations in favor of Cash Management Banks and Designated Hedge Creditor
unless the Administrative Agent has received written notice of such Obligations,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Cash Management Bank or Designated Hedge Creditor,
as the case may be.

 

184



--------------------------------------------------------------------------------

Section 9.20 ERISA Matters.

(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, the Collateral Agent, each
Arranger and each of their respective Affiliates, and not, for the avoidance of
doubt, to or for the benefit of the BorrowerBorrowers or any other CreditLoan
Party, that at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA or otherwise) of one or more
Benefit Plans in connection with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or, the Commitments or this Agreement,

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections
(b) through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such
Lender, the requirements of subsection (a) of Part I of PTE 84-14 are satisfied
with respect to such Lender’s entrance into, participation in, administration of
and performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or such(2) a Lender has not provided
another representation, warranty and covenant as provided in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Collateral Agent, each Arranger and
each of their respective Affiliates, and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Credit Party, that:Borrowers or any
other Loan Party, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

 

185



--------------------------------------------------------------------------------

(i) none of the Administrative Agent, the Collateral Agent, any Arranger or any
of their respective Affiliates is a fiduciary with respect to the assets of such
Lender (including in connection with the reservation or exercise of any rights
by the Administrative Agent or the Collateral Agent under this Agreement, any
Loan Document or any documents related to hereto or thereto),

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an investment adviser, a broker-dealer or other
person that holds, or has under management or control, total assets of at least
$50,000,000, in each case as described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Code, or both, with respect to the
Loans, the Letters of Credit, the Commitments and this Agreement and is
responsible for exercising independent judgment in evaluating the transactions
hereunder, and

(v) no fee or other compensation is being paid directly to the Administrative
Agent, the Collateral Agent, any Arranger or any of their respective Affiliates
for investment advice (as opposed to other services) in connection with the
Loans, the Letters of Credit, the Commitments or this Agreement.

(c) The Administrative Agent, the Collateral Agent and each Arranger hereby
informs the Lenders that each such Person is not undertaking to provide
impartial investment advice, or to give advice in a fiduciary capacity, in
connection with the transactions contemplated hereby, and that such Person has a
financial interest in the transactions contemplated hereby in that such Person
or an Affiliate thereof (i) may receive interest or other payments with respect
to the Loans, the Letters of Credit, the Commitments and this Agreement,
(ii) may recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.

 

186



--------------------------------------------------------------------------------

ARTICLE X

MISCELLANEOUS

Section 10.01 Payment of Expenses, etc. The Parent Borrower agrees to pay, upon
presentation of a summary statement, all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and the LC
Issuers (and in the case of clause (iv) below, the Lenders) in connection with:
(i) the negotiation, preparation, syndication, administration and execution and
delivery of the Loan Documents and the documents and instruments referred to
therein and the syndication of the Commitments (including reasonable due
diligence expenses, reasonable syndication expenses, reasonable travel expenses
and reasonable legal fees and expenses of one transaction counsel for the
Administrative Agent, any other Agents and the Lenders, taken as a whole, and,
if reasonably necessary, of one local counsel in each relevant jurisdiction and
one regulatory counsel); (ii) any amendment, modification (including any joinder
and supplement) or waiver relating to any of the Loan Documents requested by the
Parent Borrower; (iii) creating and perfecting Liens in favor of the
Administrative Agent and/or Collateral Agent, for the benefit of Secured
Creditors; (iv) the exercise of remedies under Section 8.02,8.02 (including the
reasonable and documented fees, disbursements and other charges of one counsel
to the Administrative Agent, the Collateral Agent and the Lenders, taken as a
whole, and, if reasonably necessary, of one local counsel in each relevant
jurisdiction and one regulatory counsel and, solely in the case of an actual or
potential conflict of interests, one additional counsel in each relevant
jurisdiction to each group of affected Lenders similarly situated, taken as a
whole); and (v) upon the exercise of remedies under Section 8.02, all the actual
costs and expenses (including the fees, expenses and disbursements of counsel
(including allocated costs of internal counsel) and of any appraisers,
consultants, advisors and agents employed or retained by the Administrative
Agent and its counsel) in connection with such exercise of remedies.

Section 10.02 Indemnification. Each Credit Party jointly and severally agrees to
indemnify the Administrative Agent, the Collateral Agent, the Arrangers, the
Agents, the Swing Line Lender, each LC Issuer, each Lender, and their respective
Related Parties (collectively, the “Indemnitees”) from and hold each of them
harmless against any and all losses, liabilities, claims, damages or expenses to
which such Indemnitee may become subject arising out of, resulting from or in
connection with any claim, litigation, investigation or proceeding (each, a
“Proceeding”) relating to the Loan Documents or any other agreement, document,
instrument or transaction related thereto, the use of proceeds thereof, the
Transactions, and the actual or alleged presence or Release of Hazardous
Materials on or from any Real Property owned or operated by any Credit Party or
any of its Restricted Subsidiaries, or any Environmental Claim related to any
Credit Party or its Restricted Subsidiaries, in each case regardless of whether
any Indemnitee is a party thereto and whether or not such Proceedings are
brought by the Parent Borrower, its equity holders, affiliates, creditors or any
other third party, and to reimburse each Indemnitee upon written demand therefor
(together with reasonable back-up documentation supporting such reimbursement
request) for any reasonable and documented legal or other out-of-pocket expenses
incurred in connection with investigating or defending any of the foregoing of
one counsel to such Indemnitees, taken as a whole, and, in the case of a
conflict of interest, of one additional counsel to the affected
IndemniteeIndemnitees taken as a whole (and, if reasonably necessary, of one
local counsel and/or one regulatory counsel in any material relevant
jurisdiction); provided, that, the foregoing indemnity and reimbursement
obligation will not, as to any Indemnitee, apply to (i) losses, claims, damages,
liabilities or related expenses (A) to the extent they are found in a final,
non-appealable judgment of a court of competent jurisdiction to arise from the
willful misconduct, bad faith or gross negligence of, or material breach of the
Loan Documents by, such Indemnitee or any of its Related Parties or (B) arising
out of any claim, litigation, investigation or proceeding that does not involve
an act or omission of the Parent Borrower or any of its Subsidiaries or any of
the Parent Borrower’s affiliates as determined in final, non-appealable judgment
of a court of competent jurisdiction and that is brought by such Indemnitee
against another Indemnitee (other than an Indemnitee acting in its

 

187



--------------------------------------------------------------------------------

capacity as agent, arranger or any other similar role in connection with the
Loan Documents) or (ii) any settlement entered into by such Indemnitee without
the Parent Borrower’s written consent (such consent not to be unreasonably
withheld or delayed). This Section 10.02 shall not apply with respect to Taxes
other than any Taxes that represent losses, liabilities, claims andor damages
arising from any non-taxTax proceeding.

Section 10.03 Right of Setoff. In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Agent, each Lender and each LC Issuer is hereby authorized at any
time or from time to time, without presentment, demand, protest or other notice
of any kind to any Credit Party or to any other Person, any such notice being
hereby expressly waived, to setoff and to appropriate and apply any and all
deposits (general or special) and any other Indebtedness at any time held or
owing by such Agent, such Lender or such LC Issuer (including, without
limitation, by branches, agencies and Affiliates of such Agent, such Lender or
LC Issuer wherever located) to or for the credit or the account of any Credit
Party against and on account of the Obligations and liabilities of any Credit
Party to such Agent, such Lender or LC Issuer under this Agreement or under any
of the other Loan Documents, including, without limitation, all claims of any
nature or description arising out of or connected with this Agreement or any
other Loan Document, irrespective of whether or not such Agent, Lender or LC
Issuer shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. Each
Agent, Lender and LC Issuer agrees to promptly notify the Parent Borrower after
any such setoff and application,; provided, however, that the failure to give
such notice shall not affect the validity of such setoff and application.

Section 10.04 Equalization.

(a) Equalization. Except as otherwise permitted hereunder, if at any time any
Lender receives any amount hereunder (whether by voluntary payment, by
realization upon security, by the exercise of the right of setoff or banker’s
lien, by counterclaim or cross action, by the enforcement of any right under the
Loan Documents, or otherwise, but excluding any amount received in respect of an
assignment pursuant to Section 10.06) that is applicable to the payment of the
principal of, or interest on, the Loans (other than Swing Loans), LC
Participations, Swing Loan Participations or Fees (other than Fees that are
intended to be paid solely to the Administrative Agent or an LC Issuer and
amounts payable to a Lender under Article III), of a sum that with respect to
the related sum or sums received by other Lenders is in a greater proportion
than the total of such Obligation then owed and due to such Lender bears to the
total of such Obligation then owed and due to all of the Lenders immediately
prior to such receipt, then such Lender receiving such excess payment shall
purchase for cash without recourse or warranty from the other Lenders an
interest in the Obligations to such Lenders in such amount as shall result in a
proportional participation by all of the Lenders in such amount.

(b) Recovery of Amounts. If any amount paid to any Lender pursuant to
subpartclause (a) above is recovered in whole or in part from such Lender, such
original purchase shall be rescinded, and the purchase price restored ratably to
the extent of the recovery.

(c) Consent of Parent Borrower. The Parent Borrower consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Parent Borrower rights of set-off and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Parent Borrower in the amount of such participation.

 

188



--------------------------------------------------------------------------------

Section 10.05 Notices.

(a) Generally. Except in the case of notices and other communications expressly
permitted to be given by telephone (and except as provided in subpartclause
(c) below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by telecopier as follows:

(i) if to the Parent Borrower or any other Credit Party:

PGT Innovations, Inc.

1070 Technology Drive

North Venice, Florida, 34275

Attention: Jeffrey JacksonChief Financial Officer

Telephone: 941-480-27201600

Telecopier: 941-486-8634

With a copy to:

Matthew M. Greenberg, Esq.

Pepper Hamilton LLP

Jones Day

1313 North Market1420 Peachtree Street, N.E., Suite 5100800

Wilmington, DE 19801

Atlanta, GA 30309

Attn: Todd Roach

Telephone: 302-777-6585404-581-8274

Telecopier: 302-421-8390404-581-8330;

(ii) (i) if to the Administrative Agent, Collateral Agent, the Swing Line Lender
and SunTrust as an LC Issuer, to it at the Notice Office; and

(iii) if to any LC Issuer other than SunTrust, to it at its address, facsimile
number or telephone number as shall be designated by such LC Issuer in a notice
to the other parties;

(iv) (ii) if to a Lender, to it at its address (or telecopier number) set forth
next to its name on the signature pages hereto or, in the case of any Lender
that becomes a party to this Agreement by way of assignment under Section 10.06
of this Agreement, to it at the address set forth in the Assignment Agreement to
which it is a party.

(b) Receipt of Notices. Notices and communications sent by hand or overnight
courier service, or mailed by certified or registered mail, shall be deemed to
have been given when received; notices sent by telecopier shall be deemed to
have been given when sent and receipt has been confirmed by telephone. Notices
delivered through electronic communications to the extent provided in
subpartclause (c) below shall be effective as provided in said subpartclause
(c).

(c) Electronic Communications. Notices and other communications to the
Administrative Agent, an LC Issuer or any Lender hereunder and required to be
delivered pursuant to Section 6.01 may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet web sites) pursuant to
procedures approved by the Administrative Agent. TheEach of the Administrative
Agent and the Parent Borrower may, in theirits discretion, agree in a separate
writing to accept notices and other communications to themit hereunder by
electronic communications pursuant to procedures approved by it,; provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail

 

189



--------------------------------------------------------------------------------

address shall be deemed received upon the sender’s receipt of an acknowledgement
from the intended recipient (such as by the “return receipt requested” function,
as available, return e-mail or other written acknowledgement),; provided that if
such notice or other communication is not sent during the normal business hours
of the recipient, such notice or communication shall be deemed to have been sent
at the opening of business on the next Business Day for the recipient, and
(ii) notices or communications posted to an Internet or intranet web site shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the web site address
therefor.

(d) Change of Address, etc. Any party hereto may change its address, telephone
number or telecopier number for notices and other communications hereunder by
notice to each of the other parties hereto in accordance with Section 10.05(a).

Section 10.06 Successors and Assigns.

(a) Successors and Assigns Generally. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors and assigns; provided, however, that the Parent Borrower
may not assign or transfer any of its rights or obligations hereunder without
the prior written consent of all the Lenders except to the extent expressly
permitted hereunder (including in connection with a transaction permitted by
Section 7.01),; provided, further, that any assignment or participation by a
Lender of any of its rights and obligations hereunder shall be effected in
accordance with this Section 10.06.

(b) Participations. Each Lender may at any time grant participations in any of
its rights hereunder or under any of the Notes to an Eligible Assignee or any
other Person (other than a Disqualified Institution; except to the extent that
such Disqualified Institution is of the type referred to in clause (a) of the
definition thereof and the identity of such Disqualified Institution has been
made available to the Lenders) (such Eligible Assignee or other Person, a
“Participant”),; provided that in the case of any such participation,;

(i) except as described below in this Section 10.06(b), the Participant shall
not have any rights under this Agreement or any of the other Loan Documents (the
Participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
Participant relating thereto),;

(ii) such Lender’s obligations under this Agreement (including, without
limitation, its Commitments hereunder) shall remain unchanged,;

(iii) such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations,;

(iv) such Lender shall remain the holder of the Obligations owing to it and of
any Note issued to it for all purposes of this Agreement,; and

(v) the Parent BorrowerBorrowers, the Administrative Agent, and the other
Lenders shall continue to deal solely and directly with the selling Lender in
connection with such Lender’s rights and obligations under this Agreement, and
all amounts payable by the Parent BorrowerBorrowers hereunder shall be
determined as if such Lender had not sold such participation, except that the
Participant shall be entitled to the benefits of Article III to the extent that
such Lender would be entitled to such benefits if the participation had not been
entered into or sold,;

 

190



--------------------------------------------------------------------------------

and, provided, further, that no Lender shall transfer, grant or sell any
participation under which the Participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Loan Document except to
the extent such amendment or waiver would (A) extend the final scheduled
maturity of the date of any Scheduled Repayment of any of the Loans in which
such Participant is participating, or reduce the rate or extend the time of
payment of interest or Fees thereon (except in connection with a waiver of the
applicability of any post-default increase in interest rates), or reduce the
principal amount thereof, or increase such Participant’s participating interest
in any Commitment over the amount thereof then in effect (it being understood
that a waiver of any Default or Event of Default shall not constitute a change
in the terms of any such Commitment) or (B) release all or substantially all of
the Collateral, except in accordance with the terms of the Loan Documents,;
provided still, further, that each Participant shall be entitled to the benefits
(and subject to the limitations) of Sections 3.01 and 3.02 with respect to its
participation as if it was a Lender, except that a Participant shall (i) only
deliver the formsdocumentation described in Section 3.02(g) to the Lender
granting it such participation and (ii) not be entitled to receive any greater
payment under Sections 3.01 and 3.02 than the applicable Lender would have been
entitled to receive absent the participation, except to the extent such
entitlement to a greater payment arose from a change in law, treaty or
governmental rule, regulation or order, or any change in interpretation,
administration or application thereof by the relevant Governmental
Authority,Change in Law after the Participant became a Participant hereunder.

In the event that any Lender sells participationsa participation in a Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent of the Borrowers,
maintain a register on which it enters the name of all Participants in such Loan
and the principal amount (and stated interest thereon) of the portion of such
Loan that is the subject of the participation (the “Participant Register”). The
entries in the Participant Register shall be conclusive absent manifest error,
and each Borrower, the Administrative Agent and each Lender shall treat each
person whose name is recorded in the Participant Register as the owner of the
participation in question for all purposes of this Agreement notwithstanding any
notice to the contrary. A Loan (and the registered note, if any, evidencing the
same) may be participated in whole or in part only by registration of such
participation on the Participant Register (and each registered note shall
expressly so provide). The Participant Register shall be available for
inspection by the Parent Borrower at any reasonable time and from time to time
upon reasonable prior notice to the extent reasonably necessary in connection
with a Tax audit or other inquiry to establish the status of the applicable Loan
as an obligation in registered form; provided, that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of creditCommitments, Loans, Letters
of Credit or its other obligations under any Loan Document) to any Person except
to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of creditCommitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. For the avoidance of doubt, the Administrative Agent (in
its capacity as Administrative Agent) shall have no responsibility for
maintaining a Participant Register.

(c) Assignments by Lenders.

(i) Any Lender may assign all, or if less than all, a fixed portion, of its
Loans, LC Participations, Swing Loan Participations and/or Commitments and its
rights and obligations hereunder to one or more Eligible Assignees, each of
which shall become a party to this Agreement as a Lender by execution of an
Assignment Agreement; provided, however, that:

(A) except in the case of (x) an assignment of the entire remaining amount of
the assigning Lender’s Loans and/or Commitments or (y) an assignment to another
Lender, an Affiliate of such Lender or an Approved Fund with respect to such
Lender, the aggregate amount of the Commitment so assigned (which for this
purpose includes the Loans outstanding thereunder) shall not be less than
$1,000,000, in the case of Term Loans or $2,000,000, in the case of Revolving
Loans and Revolving Commitments (unless otherwise mutually agreed upon by the
Parent Borrower and the Administrative Agent);

 

191



--------------------------------------------------------------------------------

(B) in the case of any assignment to an Eligible Assignee at the time of any
such assignment the Lender Register shall be deemed modified to reflect the
Commitments of such new Lender and of the existing Lenders;

(C) upon surrender of the old Notes, if any, upon request of the new Lender, new
Notes will be issued, at the Parent Borrower’s expense, to such new Lender and
to the assigning Lender, to the extent needed to reflect the revised
Commitments;

(D) unless waived by the Administrative Agent, except in the case of an
assignment to another Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender, or any Lenders in connection with the initial
syndication of the Credit Facilities on or after the Closing Date, the
Administrative Agent shall receive at the time of each such assignment, from the
assigning or assignee Lender, the payment of a non-refundable assignment fee of
$3,500; and

(E) Parent Borrower will be deemed to have given the consent required in the
definition of “Eligible Assignee” to such assignment if Parent Borrower has not
responded in writing within ten (10) Business Days of a request for consent.

(ii) To the extent of any assignment pursuant to this subpartclause (c), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments.

(iii) At the time of each assignment pursuant to this subpartclause (c) to a
Person that is not already a Lender hereunder, the respective assignee Lender
shall provide to the Parent Borrower and the Administrative Agent the applicable
Internal Revenue Service Forms (and any necessary additional documentation)
described in Section 3.02(g).

(iv) With respect to any Lender, the transfer of any Commitment of such Lender
and the rights to the principal of, and interest on, any Loan made pursuant to
such Commitment shall not be effective until such transfer is recorded on the
Lender Register maintained by the Administrative Agent (on behalf of and acting
solely for this purpose as a non-fiduciary agent of the Borrowers) with respect
to ownership of such Commitment and Loans, including the name and address of the
Lenders and the principal amount of the Loans (and stated interest thereon).
Prior to such recordation, all amounts owing to the transferor with respect to
such Commitment and Loans shall remain owing to the transferor. The registration
of assignment or transfer of all or part of any Commitments and Loans shall be
recorded by the Administrative Agent on the Lender Register only upon the
acceptance by the Administrative Agent of a properly executed and delivered
Assignment Agreement pursuant to this subpartclause (c). The entries in the
Lender Register shall be conclusive absent manifest error, and each Borrower,
the Administrative Agent and each Lender shall treat each person whose name is
recorded in the Lender Register as a Lender hereunder for all purposes of this
Agreement notwithstanding any notice to the contrary. The Lender Register shall
be available for the inspection by the Parent Borrower and any Lender (solely
with respect to its own interest in any Loan or Commitment) at any reasonable
time and from time to time upon reasonable prior notice.

 

192



--------------------------------------------------------------------------------

(v) Nothing in this Section 10.06(c) shall prevent or prohibit (A) any Lender
that is a bank, trust company or other financial institution from pledging its
Notes or Loans to a Federal Reserve Bank or to any Person that extends credit to
such Lender in support of borrowings made by such Lender from such Federal
Reserve Bank or such other Person, or (B) any Lender that is a trust, limited
liability company, partnership or other investment company from pledging its
Notes or Loans to a trustee or agent for the benefit of holders of certificates
or debt securities issued by it. No such pledge, or any assignment pursuant to
or in lieu of an enforcement of such a pledge, shall relieve the transferor
Lender from its obligations hereunder.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Parent Borrower and the Administrative Agent, the applicable pro
rata share of Loans previously requested but not funded by the Defaulting
Lender, to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Loans
in accordance with its Revolving Facility Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.

(d) Disqualified Institutions. Notwithstanding anything to the contrary
contained herein:

(i) noNo assignment or, to the extent the DQ List has been posted on the
Platform for all Lenders, participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign all or a
portion of its rights and obligations under this Agreement to such Person
(unless the Parent Borrower has consented to such assignment in writing in its
sole and absolute discretion, in which case such Person will not be considered a
Disqualified Institution for the purpose of such assignment or participation).
For the avoidance of doubt, with respect to any assignee that becomes a
Disqualified Institution after the applicable Trade Date (including as a result
of the delivery of a notice pursuant to, and/or the expiration of the notice
period referred to in, the definition of “Disqualified Institution”), (x) such
assignee shall not retroactively be disqualified from becoming a Lender or
Participant and (y) the execution by the Parent Borrower of an Assignment
Agreement with respect to such assignee will not by itself result in such
assignee no longer being considered a Disqualified Institution. Any assignment
in violation of this clause (d)(i) shall not be void, but the other provisions
of this clause (d) shall apply.

(ii) If any assignment or participation is made to any Disqualified Institution
without the Parent Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Parent Borrower may, at its sole expense and effort,
upon notice to the applicable Disqualified Institution and the Administrative
Agent, (A) terminate any Revolving Commitment of such Disqualified Institution
and repay all obligations of the Parent Borrower owing to such Disqualified
Institution in connection with such Revolving Commitment, (B) in the case of
outstanding Term Loans held by any such Disqualified InstitutionsInstitution ,
purchase or prepay such Term Loan by paying the lesser of (x) the principal
amount thereof

 

193



--------------------------------------------------------------------------------

and (y) the amount that such Disqualified Institution paid to acquire such Term
Loans , in each case plus accrued interest, accrued fees and all other amounts
(other than principal amounts) payable to it hereunder and/or (C) require such
Disqualified Institution to assign, without recourse (in accordance with and
subject to the restrictions contained in this Section 10.06), all of its
interest, rights and obligations under this Agreement to one or more Eligible
Assignees at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Institution paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions (A) will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Parent
Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any Bankruptcy Plan, each Disqualified
Institution party hereto hereby agrees (1) not to vote on such Bankruptcy Plan,
(2) if such Disqualified Institution does vote on such Bankruptcy Plan
notwithstanding the restriction in the foregoing clausesubclause (1), such vote
will be deemed not to be in good faith and shall be “designated” pursuant to
Section 1126(e) of the Bankruptcy Code (or any similar provision in any other
Debtor Relief Laws), and such vote shall not be counted in determining whether
the applicable class has accepted or rejected such Bankruptcy Plan in accordance
with Section 1126(c) of the Bankruptcy Code (or any similar provision in any
other Debtor Relief Laws) and (3) not to contest any request by any party for a
determination by the Bankruptcy Court (or other applicable court of competent
jurisdiction) effectuating the foregoing clausesubclause (2).

The Administrative Agent shall have the right, and the Parent Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions contemplated by clauses (a) and (b) of the definition
thereof provided by the Parent Borrower and any updates thereto from time to
time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

(e) No SEC Registration or Blue Sky Compliance. Notwithstanding any other
provisions of this Section 10.06, no transfer or assignment of the interests or
obligations of any Lender hereunder or any grant of participation therein shall
be permitted if such transfer, assignment or grant would require the Parent
Borrower to file a registration statement with the SEC or to qualify the Loans
under the “Blue Sky” laws of any State.

(f) Representations of Lenders. Each Lender initially party to this Agreement
hereby represents, and each Person that becomes a Lender pursuant to an
assignment permitted by this Section 10.06 will, upon its becoming party to this
Agreement, representsrepresent that it is a commercial lender, other financial
institution or other “accredited” investor (as defined in SEC Regulation D) that
makes or acquires loans in the ordinary course of its business and that it will
make or acquire Loans for its own account in the ordinary course of such
business; provided, however, that subject to the preceding Sections 10.06(b) and
(c), the disposition of any promissory notes or other evidences of or interests
in Indebtedness held by such Lender shall at all times be within its exclusive
control.

 

194



--------------------------------------------------------------------------------

(g) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (aan “SPC”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Parent Borrower,
the option to provide to the Parent Borrower all or any part of any Loan that
such Granting Lender would otherwise be obligated to make to the Parent Borrower
pursuant to this Agreement; provided that (x) nothing herein shall constitute a
commitment by any SPC to make any Loans and (y) if an SPC elects not to exercise
such option or otherwise fails to provide all or any part of such Loan, the
Granting Lender shall be obligated to make such Loan pursuant to the terms
hereof. The making of a Loan by an SPC hereunder shall utilize the Commitment of
the Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender. Each party hereto hereby agrees that no SPC shall be liable for
any indemnity or similar payment obligation under this Agreement (all liability
for which shall remain with the Granting Lender). In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof. In addition, notwithstanding anything to the
contrary contained in this clause (g), any SPC may (i) with notice to, but
without the prior written consent of, the Parent Borrower or the Administrative
Agent and without paying any processing fee therefor, assign all or a portion of
its interests in any Loans to the Granting Lender or to any financial
institutions (consented to by the Parent Borrower and the Administrative Agent)
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans and (ii) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC. This Section 10.06(g) may not be amended
without the written consent of the SPC. The Parent Borrower acknowledges and
agrees, subject to the next sentence, that, to the fullest extent permitted
under applicable law, each SPC, for purposes of Sections 2.08, 2.12, 3.01, 3.02,
10.01, 10.02 and 10.03, shall be considered a Lender (provided that the SPC
shall only deliver the documentation described in Section 3.02(g) to the
Granting Lender). The Parent Borrower shall not be required to pay any amount
under Sections 2.08, 2.12, 3.01, 3.02, 10.01, 10.02 and 10.03 that is greater
than the amount that it would have been required to pay had no grant been made
by a Granting Lender to a SPC, except to the extent such SPC’s entitlement to a
greater payment arose from a change in law, treaty or governmental rule,
regulation or order, or any change in interpretation, administration or
application thereof by the relevant Governmental Authority,Change in Law after
the grant was made to the SPC.

(h) Certain Assignments or Purchases of Term Loans.

(i) Notwithstanding anything to the contrary contained in this Section 10.06 or
any other provision of this Agreement, any Lender may assign all or any portion
of its Term Loans to the Parent Borrower through (x) Dutch auctions open to all
lendersLenders on a pro rata basis in accordance with the provisions described
in Section 2.13(a)(iv) or (y) notwithstanding Sections 2.13, 2.14 and 10.04,
open market purchases on a non-pro rata basis,; provided that in connection with
assignments pursuant to clause (y):

(A) (i) no Default or Event of Default has occurred and is continuing at the
time of such assignment and (ii) the Parent Borrower would be in pro forma
compliance with the Financial Covenant set forth in Section 7.06 for the most
recently ended Testing Period for which financial statements have been or were
required to have been delivered pursuant to Section 6.01(a) or (b) (whether or
not then in effect);

 

195



--------------------------------------------------------------------------------

(B) any Term Loans repurchased by the Parent Borrower shall, without further
action by any Person, be deemed cancelled for all purposes and no longer
outstanding (and may not be resold), for all purposes of this Agreement and all
other Loan Documents (without any increase to Consolidated EBITDA as a result of
any gains associated with the cancellation of such Indebtedness)), including,
but not limited to, (1) the making of, or the application of, any payments to
the Lenders under this Agreement or any other Loan Document, (2) the making of
any request, demand, authorization, direction, notice, consent or waiver under
this Agreement or any other Loan Document or (3) the determination of Required
Lenders, or for any similar or related purpose, under this Agreement or any
other Loan Document;

(C) the Parent Borrower shall either (I) represent and warrant, as of the date
of any such assignment, that it does not possess material non-public information
with respect to the Parent Borrower and its Subsidiaries or the securities of
any of them that has not been disclosed to the Lenders generally (other than
Lenders who elect not to receive such information) prior to such date, or
(II) disclose that it cannot make such representation;

(D) any Term Loans repurchased by the Parent Borrower shall be made at a
discount to par and the aggregate outstanding principal amount of the Term Loans
of the applicable Class shall be deemed reduced by the full par value of the
aggregate principal amount of the Term Loans purchased by the Parent Borrower
and each principal repayment installment with respect to the Term Loans of such
Class pursuant to Section 2.13(b) shall be reduced pro rata by the par value of
the aggregate principal amount of Term Loans so purchased;

(E) the sum of (a) Unused Total Revolving Commitment and (b) the aggregate
amount of all unrestricted cash and Cash Equivalents of the Parent Borrower and
its Restricted Subsidiaries shall not be less than $15,000,000; and

(F) no proceeds of Revolving Loans or Swing Loans may be used to fund such
assignments.

(ii) In connection with any Term Loans repurchased and cancelled pursuant to
Section 10.06(h), the Parent Borrower shall promptly provide notice to the
Administrative Agent of such purchase of Term Loans and the Administrative Agent
is authorized to make appropriate entries in the Lender Register to reflect any
such cancellation.

Section 10.07 No Waiver; Remedies Cumulative. No failure or delay on the part of
the Administrative Agent, the Collateral Agent, any LC Issuer or any Lender in
exercising any right, power or privilege hereunder or under any other Loan
Document and no course of dealing between the Parentany Borrower and the
Administrative Agent, the Collateral Agent, any LC Issuer or any Lender shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Loan Document preclude
any other or further exercise thereof or the exercise of any other right, power
or privilege hereunder or thereunder. No notice to or demand on the Parent
Borrower in any case shall entitle the Parent Borrower to any other or further
notice or demand in similar or other circumstances or constitute a waiver of the
rights of the Administrative Agent, the Collateral Agent, any LC Issuer or the
Lenders to any other or further action in any circumstances without notice or
demand. Without limiting the generality of the foregoing, the making of a Loan
or any LC Issuance shall not be construed as a waiver of any Default or Event of
Default, regardless of whether the Administrative Agent, any Lender or any LC
Issuer may have had notice or knowledge of such Default or Event of Default at
the time. The rights and remedies herein expressly provided are cumulative and
not exclusive of any rights or remedies that the Administrative Agent or any
Lender would otherwise have.

 

196



--------------------------------------------------------------------------------

Section 10.08 Governing Law; Submission to Jurisdiction; Venue; Waiver of Jury
Trial.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (OTHER THAN THE LETTERS OF
CREDIT, TO THE EXTENT SPECIFIED BELOW, AND EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN A LOAN DOCUMENT) AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK; PROVIDED THAT (A) THE
INTERPRETATION OF THE DEFINITION OF MATERIAL ADVERSE EFFECT (AS DEFINED IN THE
ACQUISITION AGREEMENT) AND WHETHER THERE SHALL HAVE OCCURRED A MATERIAL ADVERSE
EFFECT (AS DEFINED IN THE ACQUISITION AGREEMENT), (B) WHETHER THE TARGET
ACQUISITION HAS BEEN CONSUMMATED AS CONTEMPLATED BY THE ACQUISITION AGREEMENT
AND (C) WHETHER THE ACQUISITION AGREEMENT REPRESENTATIONS ARE ACCURATE AND
WHETHER AS A RESULT OF ANY INACCURACY THEREOF THE RIGHT EXISTS TO TERMINATE THE
ACQUISITION AGREEMENT, SHALL BE DETERMINED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPLES THAT WOULD
RESULT IN THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION. EACH LETTER OF
CREDIT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OR RULES
DESIGNATED IN SUCH LETTER OF CREDIT OR, IF NO LAWS OR RULES ARE SO DESIGNATED,
(X) WITH RESPECT TO STANDBY LETTERS OF CREDIT, THE INTERNATIONAL STANDBY
PRACTICES (ISP98—INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NUMBER 590 (THE
“ISP98 RULES”)) AND (Y) WITH RESPECT TO COMMERCIAL LETTERS OF CREDIT, THE RULES
OF THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, AS MOST RECENTLY
PUBLISHED BY THE INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE
(INCLUDING THE INTERNATIONAL CHAMBER OF COMMERCE’S DECISION PUBLISHED BY THE
COMMISSION ON BANKING TECHNIQUE AND PRACTICE ON APRIL 6, 1998 REGARDING THE
EUROPEAN SINGLE CURRENCY (EURO)) (THE “UCP RULES”) AND, AS TO MATTERS NOT
GOVERNED BY THE ISP98 RULES OR THE UCP RULES, THE LAW OF THE STATE OF NEW YORK.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY,
THE BOROUGH OF MANHATTAN, AND OF THE UNITED STATES DISTRICT COURT OF THE
SOUTHERN DISTRICT OF NEW YORK LOCATED IN NEW YORK COUNTY, THE BOROUGH OF
MANHATTAN, AND ANY APPELLATE COURT FROM ANY THEREOF IN ANY LITIGATION OR OTHER
PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, ANY
LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER
ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT,
THE LENDERS, THE LC ISSUER OR THE CREDIT PARTIES IN CONNECTION HEREWITH OR
THEREWITH; PROVIDED, HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE ADMINISTRATIVE AGENT’S OR
THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION WHERE SUCH
COLLATERAL OR OTHER PROPERTY MAY BE FOUND; PROVIDED, FURTHER, THAT NOTHING
HEREIN SHALL LIMIT THE RIGHT OF ANY SECURED CREDITOR TO BRING PROCEEDINGS
AGAINST ANY CREDIT PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

197



--------------------------------------------------------------------------------

(c) EACH PARTY HERETO IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY
REGISTERED MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE
STATE OF NEW YORK AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 10.05. EACH
PARTY HERETO HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION THAT IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO IN
CLAUSE (a) ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. TO THE EXTENT THAT ANY PARTY HERETO HAS OR HEREAFTER MAY
ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS
(WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN
AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, SUCH
CREDIT PARTY HEREBY IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW
SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS. EACH PARTY
HERETO HEREBY WAIVES, TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT
THAT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LEGAL ACTION OR PROCEEDING REFERRED
TO IN THIS SECTION 10.08 ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES (PROVIDED THAT THE FOREGOING SHALL IN NO WAY LIMIT THE INDEMNIFICATION
OBLIGATIONS OF THE CREDIT PARTIES PURSUANT TO SECTION 10.02).

(d) THE ADMINISTRATIVE AGENT, EACH LENDER, THEEACH LC ISSUER AND EACH CREDIT
PARTY HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVE TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHTS IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
ANY LOAN DOCUMENT, OR ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS
(WHETHER ORAL OR WRITTEN) OR ACTIONS OF THE ADMINISTRATIVE AGENT, THE COLLATERAL
AGENT, SUCH LENDER, THESUCH LC ISSUER OR SUCH CREDIT PARTY IN CONNECTION
THEREWITH. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR EACH PARTY HERETO ENTERING INTO THE LOAN DOCUMENTS.

Section 10.09 Counterparts. This Agreement may be executed in any number of
counterparts (including by email “.pdf” or other electronic means) and by the
different parties hereto on separate counterparts, each of which when so
executed and delivered shall be an original, but all of which shall together
constitute one and the same agreement. A set of counterparts executed by all the
parties hereto shall be lodged with the Parent Borrower and the Administrative
Agent.

Section 10.10 Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent, for its own account and benefit and/or for the account, benefit of, and
distribution to, the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof. To the extent that there is any conflict between the
terms and provisions of this Agreement and the terms and provisions of any other
Loan Document, the terms and provisions of this Agreement will prevail.

Section 10.11 Headings Descriptive. The headings of the several sections,
subsections and other portions of this Agreement are inserted for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.

 

198



--------------------------------------------------------------------------------

Section 10.12 Amendment or Waiver; Acceleration by Required Lenders.

(a) Except as otherwise expressly set forth herein, including in Sections 2.16,
2.17, 2.18 and 10.06(h), neither this Agreement nor any other Loan Document, nor
any terms hereof or thereof, may be amended, changed, waived or otherwise
modified unless such amendment, change, waiver or other modification is in
writing and signed by the Parent Borrower and the Required Lenders (other than
with respect to any amendments, modifications, waivers and/or consents
contemplated in clause (iv) below, which shall only require the consent of the
Required Revolving Lenders) or by the Administrative Agent acting at the written
direction of the Required Lenders (or the Required Revolving Lenders, as
applicable) and notice thereof is provided to the Administrative Agent;
provided, however, that:

(i) no change, waiver or other modification shall:

(A) increase the amount of any Commitment of any Lender hereunder, without the
written consent of such Lender (it being understood that a waiver of any
condition precedent set forth in Section 4.02 or the waiver of any Default or
Event of Default, mandatory prepayment or related mandatory reduction of the
Commitments shall not constitute an increase of any Commitment of any Lender);

(B) extend or postpone the Revolving Facility Termination Date, the Initial Term
Loan Maturity Date or the maturity date provided for herein that is applicable
to any Loan of any Lender, extend or postpone the expiration date of any Letter
of Credit as to which such Lender is an LC Participant beyond the latest
expiration date for a Letter of Credit provided for herein, or extend or
postpone any scheduled expiration or termination date provided for herein that
is applicable to a Commitment of any Lender, without the written consent of such
Lender (it being understood that the waiver of (or amendment to the terms of)
any mandatory prepayment of the Term Loans shall not constitute a postponement
of any date scheduled for the payment of principal or interest);

(C) reduce the principal amount of any Loan made by any Lender (other than, for
the avoidance of doubt, mandatory prepayments pursuant to Section 2.13), or
reduce the rate or extend, defer or delay the time of payment of, or excuse the
payment of, principal or interest or fee or premium (or extend the time period
during which such premium is payable) thereon or extend any scheduled
amortization payments (other than as a result of (1) the waiver of any mandatory
prepayments owing pursuant to Section 2.13, (2) waiving the applicability of any
post-default increase in interest rates, (3) any financial covenant, (4) waiver
of any Default or Event of Default or (5) the waiver of any “most favored
nation” pricing requirement contained in Section 2.16), without the written
consent of such Lender;

(D) reduce the amount of any Unpaid Drawing as to which any Lender is an LC
Participant, or reduce the rate or extend the time of payment of, or excuse the
payment of, interest thereon (other than as a result of (x) the waiver of any
post-default increase in interest rates, (y) any financial covenant, or
(z) waiver of any Default or Event of Default), without the written consent of
such Lender;

 

199



--------------------------------------------------------------------------------

(E) reduce the rate or extend the time of payment of, or excuse the payment of,
any Fees (other than default interest) to which any Lender is entitled
hereunder, without the written consent of such Lender; or

(F) amend, waive or otherwise modify the portion of the definition of “Interest
Period” that provides for one, two, three or six month intervals to
automatically allow intervals in excess of six months, without the written
consent of such Lender; and

(ii) no change, waiver or other modification or termination shall, without the
written consent of each Lender,:

(A) amend, modify, terminate or waive any provisions of Section  2.072.07, 2.14,
8.03 or 10.04 or any other provisions relating to pro rata sharing and pro rata
payment (except, in each case, as provided herein in connection with (w) any buy
back of Term Loans by the Parent Borrower pursuant to Section 2.13(a)(iv) or
Section 10.06(h), (x) any Incremental Amendment, (y) any Refinancing Amendment
or (z) any Extension Amendment);

(B) release the Parent Borrower or any other Borrower from all or substantially
all of its obligations hereunder except in connection with transactions
permitted under this Agreement;

(C) release all or substantially all (or substantially all of the value of the)
guaranty obligations of the other Credit Parties under the Guaranty, except, in
each case, in connection with transactions permitted under this Agreement;

(D) release all or substantially all of the Collateral, except in connection
with a transaction permitted under this Agreement;

(E) amend, modify or waive any provision of this Section 10.12 or any other
provision of any of the Loan Documents pursuant to which the consent or approval
of all Lenders is required; or

(F) reduce the percentage specified in, or otherwise modify, the definition of
“Required Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents; and

(iii) this Agreement may be amended with only the written consent of the Parent
Borrower, the Parent Borrower and the Administrative Agent to effect the
provisions of Section 2.16, Section 2.17 or Section 2.18 upon the effectiveness
of any Incremental Amendment, Extension Amendment or Refinancing Amendment, as
applicable; and

(iv) the amendments, modifications, waivers and/or consents described in this
clause (iv) shall require the consent only of the Required Revolving Lenders
(other than clause (D)(ii)):

(A) amend or otherwise modify the definition of “Required Revolving Lenders”;

 

200



--------------------------------------------------------------------------------

(B) amend or otherwise modify Section 7.06 (or for the purposes of determining
compliance with Section 7.06, any defined term used therein);

(C) amend or otherwise modify or waive any condition precedent to any Credit
Event under the Revolving Facility;

(D) amend or otherwise waive or consent to (i) any Default or Event of Default
resulting from a breach of Section 7.06 or (ii) any other Default or Event of
Default if as a result thereof the conditions precedent to any Credit Event
under the Revolving Facility would be satisfied; provided that in respect of
this clause (ii), the consent of the Required Lenders shall be required in
addition to the Required Revolving Lenders for any such amendment, waiver or
consent; or

(E) alter the rights or remedies of the Required Revolving Lenders arising
pursuant to Article VIII as a result of a breach of Section 7.06; and

(v) the consent of Lenders holding more than 50% of any Class of Commitments or
Loans shall be required with respect to any amendment, modification, waiver
and/or consent (A) that by its terms adversely affects the rights of such
Class in respect of payments pursuant to Section 8.03 or Collateral hereunder in
a manner different than such amendment affects other Classes or (B) that amends
or otherwise modifies or waives any condition precedent to any Credit Event with
respect to such Class of Commitments); provided that, with respect to Revolving
Commitments and Revolving Loans, if there are two or more Lenders of such Class
of Commitments or Loans, then such consent shall require at least two
unaffiliated Lenders; and

(vi) this Agreement may be amended with only the written consent of the Parent
Borrower and the Administrative Agent as provided in Section 2.19(b).

Any waiver or consent with respect to this Agreement given or made in accordance
with this Section 10.12 shall be effective only in the specific instance and for
the specific purpose for which it was given or made.

(b) No provision of Section 2.05 or any other provision in this Agreement
specifically relating to Letters of Credit may be amended without the consent of
the Required Revolving Lenders, and any LC Issuer directly and adversely
affected thereby. No provision of Article IX may be amended without the consent
of the Administrative Agent and no. No provision of Section 2.04 may be amended
without the consent of the Required Revolving Lenders, and any Swing Line Lender
directly and adversely affected.

(c) No amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent or the Collateral Agent, as applicable, in addition to the
Lenders required above, affect the rights or duties of, or any fees or other
amounts payable to, the Administrative Agent or the Collateral Agent, as
applicable, under this Agreement or any other Loan Document.

(d) To the extent the Required Lenders (or all of the Lenders, as applicable, as
shall be required by this Section 10.12) waive the provisions of Section 7.01
with respect to the sale, transfer or other disposition of any Collateral, or
any Collateral is sold, transferred or disposed of as permitted by Section 7.01,
(i) such Collateral (but not any proceeds thereof) shall be sold, transferred or
disposed of free and clear of the Liens created by the respective Security
Documents;, (ii) if such Collateral includes all of the capital stock of a
Subsidiary that is a party to the Guaranty

 

201



--------------------------------------------------------------------------------

or whose stock is pledged pursuant to the Security Agreement, such capital stock
(but not any proceeds thereof) shall be automatically released from the Security
Agreement and such Subsidiary shall be automatically released from the Guaranty
and (iii) the Administrative Agent shall be authorized to take actions deemed
appropriate by it in order to evidence or effectuate the foregoing.

(e) In no event shall the Required Lenders, without the prior written consent of
each Lender, direct the Administrative Agent to accelerate and demand payment of
the Loans held by one Lender without accelerating and demanding payment of all
other Loans or to terminate the Commitments of one or more Lenders without
terminating the Commitments of all Lenders. Each Lender agrees that, except as
otherwise provided in any of the Loan Documents and without the prior written
consent of the Required Lenders, it will not take any legal action or institute
any action or proceeding against any Credit Party with respect to any of the
Obligations or Collateral, or accelerate or otherwise enforce its portion of the
Obligations. Without limiting the generality of the foregoing, none of Lenders
may exercise any right that it might otherwise have under applicable law to
credit bid at foreclosure sales, UCC sales or other similar sales or
dispositions of any of the Collateral except as authorized by the Required
Lenders. Notwithstanding anything to the contrary set forth in this
Section 10.12(e) or elsewhere herein, each Lender shall be authorized to take
such action to preserve or enforce its rights against any Credit Party where a
deadline or limitation period is otherwise applicable and would, absent the
taking of specified action, bar the enforcement of Obligations held by such
Lender against such Credit Party, including the filing of proofs of claim in any
insolvency proceeding.

(f) If in connection with any proposed amendment, modification, termination,
waiver or consent with respect to any provisions hereof as contemplated by this
Section 10.12 that requires the consent of a greater percentage of the Lenders
than the Required Lenders, the consent of the Required Lenders shall have been
obtained but the consent of a Lender whose consent is required shall not have
been obtained (each, a “Non-Consenting Lender”), then the Parent Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, (x) require such Non-Consenting Lender to assign and
delegate, without recourse, all of its interests, rights and obligations under
this Agreement and any other Loan Document to an Eligible Assignee (including
the Parent Borrower or any Restricted Subsidiary in accordance with the terms of
Section 10.06(h) and Section 2.13(a)(iv) (other than any requirement that such
purchase be made at a discount to par)) that shall assume such obligations or
(y) so long as no Event of Default shall have occurred and be continuing and,
with the express written consent of the Required Lenders, terminate the
applicable Commitment of such Lender or LC Issuer, as the case may be, in its
entirety, in accordance with Section 2.12(c) (other than any minimum amount
requirement) and (1) in the case of a Lender (other than an LC Issuer), repay
all applicable Obligations of the Borrowers owing (and the amount of all accrued
interest and fees in respect thereof) to such Lender relating to the Loans and
participations held by such Lender as of such replacement of, or termination
date and (2) in the case of an LC Issuer, repay all obligations of the Borrower
owing to such LC Issuer relating to the Loans and participations held by such LC
Issuer as of such replacement or termination date and cancel or backstop on
terms reasonably satisfactory to such LC Issuer any Letters of Credit issued by
it; provided that (i) in the case of any such termination of Commitments with
respect to a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders including any replacement Lender) to
cause the adoption of the applicable departure, waiver or amendment of the Loan
Documents and (ii) such Non-Consenting Lender shall have received payment of an
amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder, from the
assignee (to the extent of such outstanding principal and accrued interest and
fees) or the Parent Borrower (in the case of all other amounts, including any
amounts due under Section 3.03(b)(v), any breakage compensation under
Section 3.04 and any amounts accrued and owing to such Lender under
Section 2.11(h),

 

202



--------------------------------------------------------------------------------

Section 3.01 or 3.02). Each Lender agrees that, if it becomes a Non-Consenting
Lender and is being replaced in accordance with this Section 10.12(f), it shall
execute and deliver to the Administrative Agent an Assignment Agreement to
evidence such assignment and shall deliver to the Administrative Agent any Notes
previously delivered to such Non-Consenting Lender. If such Non-Consenting
Lender fails to execute such Assignment Agreement within two (2) Business Days
following its receipt thereof from the Administrative Agent, it shall be deemed
to have executed such Assignment Agreement.

(g) Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any Equal Priority Intercreditor Agreement, any
Second Lien Intercreditor Agreement or other intercreditor agreement or
arrangement permitted under this Agreement that is for the purpose of adding the
holders of any Indebtedness as expressly contemplated by the terms of such Equal
Priority Intercreditor Agreement, such Second Lien Intercreditor Agreement or
such other intercreditor agreement or arrangement permitted under this
Agreement, as applicable (it being understood that any such amendment or
supplement may make such other changes to the applicable intercreditor agreement
as, in the good faith determination of the Administrative Agent, are required to
effectuate the foregoing and provided that such other changes are not adverse,
in any material respect, to the interests of the Lenders); provided, further,
that no such agreement shall amend, modify or otherwise affect the rights or
duties of the Administrative Agent hereunder or under any other Loan Document
without the prior written consent of the Administrative Agent.

(h) Any provision of this Agreement or any other Loan Document may be amended by
an agreement in writing entered into by the Parent Borrower and the
Administrative Agent to cure any ambiguity, omission, mistake, defect or
inconsistency; at. At Parent Borrower’s option, to effect this clause (h), such
amendment shall be deemed approved by the Lenders if the Lenders shall have
received at least five (5) Business Days’ prior written notice of such change
and the Administrative Agent shall not have received, within five (5) Business
Days of the date of such notice to the Lenders, a written notice from the
Required Lenders stating that the Required Lenders object to such amendment;
provided that the consent of the Lenders or the Required Lenders, as the case
may be, shall not be required to make any such changes necessary to be made in
connection with any Incremental Amendment, any Extension Amendment or any
Refinancing Amendment.

(i) Notwithstanding anything to the contrary contained in Section 10.12,
guarantees, collateral documents and related documents executed by Restricted
Subsidiaries in connection with this Agreement may be in a form reasonably
determined by the Administrative Agent and may be, together with any other Loan
Document, entered into, amended, supplemented or waived, without the consent of
any other personPerson , by the applicable Credit Party or Credit Parties and
the Administrative Agent in its or their respective sole discretion, to
(i) effect the granting, perfection, protection, expansion or enhancement of any
security interest in any Collateral or additional property to become Collateral
for the benefit of the Secured Creditors, (ii) as required by local law to give
effect to, or protect any security interest for the benefit of the Secured
Creditors, in any property or so that the security interests therein comply with
applicable requirements of law, or (iii) to cure ambiguities, omissions,
mistakes or defects or to cause such guarantee, collateral security document or
other document to be consistent with this Agreement and the other Loan
Documents.

(j) Notwithstanding the foregoing, in addition to the rights set forth above in
Section 10.12(a)(iii), this Agreement may be amended (or amended and restated)
with the written consent of the Required Lenders, the Administrative Agent, and
the Parent Borrower (a) to add one or more additional credit facilities to this
Agreement and to permit the extensions of credit from time to time outstanding
thereunder and the accrued interest and fees in respect thereof to share ratably
in benefits with the Term Loans and/or the Revolving Loans and the accrued
interest and fees in respect thereof and (b) to include appropriately the
Lenders holding such credit facilities in any determination of the Required
Lenders.

 

203



--------------------------------------------------------------------------------

(k) Notwithstanding anything to the contrary herein, no Defaulting Lender shall
have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender, (y) any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender that by its terms materially and
adversely affects any Defaulting Lender (if such Lender were not a Defaulting
Lender) to a greater extent than other affected Lenders shall require the
consent of such Defaulting Lender and (z) any reduction or postponement of
payments due to Defaulting Lenders (other than as provided in Section 2.15).

Section 10.13 Survival of Indemnities. All indemnities set forth herein,
including, without limitation, Article III, Section 9.09 or Section 10.0210.02,
shall survive the execution and delivery of this Agreement and the making and
repayment of the Obligations.

Section 10.14 Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any branch office, subsidiary or affiliate of such
Lender; provided, however, that the Parent Borrower shall not be responsible for
costs arising under Section 3.01 resulting solely from any such transfer (other
than a transfer pursuant to Section 3.03) to the extent not otherwise applicable
to such Lender prior to such transfer.

Section 10.15 Confidentiality.

(a) Each of the Administrative Agent, each LC Issuer and each of the Lenders
agrees to maintain the confidentiality of the Confidential Information, except
that Confidential Information may be disclosed (1) to its and its Affiliates’
officers, directors, partners, trustees, employees, agents, representatives,
auditors and agents, including accountants, legal counsel and other advisors or
service providers, on a confidential and need-to-know basis (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Confidential Information and instructed to keep such
Confidential Information confidential), (2) to any direct or indirect
contractual counterparty into any Hedge Agreement (or to any such contractual
counterparty’s professional advisor on a confidential and need-to-know basis),
so long as such contractual counterparty (or such professional advisor) agrees
to be bound by the provisions of this Section 10.15, (3) to the extent requested
by any regulatory authority having jurisdiction over the applicable disclosing
party, (4) pursuant to the order of any court or administrative agency or in any
pending legal, judicial or administrative proceeding or other compulsory process
or otherwise as required by applicable laws or regulations (in which case, each
disclosing party agrees (except with respect to any audit or examination
conducted by bank accountants or any governmental bank regulatory authority or
self-regulatory authority exercising examination or regulatory authority), to
inform you to the extent not prohibited by law), (5) to any other party to this
Agreement, (6) in connection with the exercise of any remedies hereunder or
under any of the other Loan Documents, or in any suit, action or proceeding
relating to this Agreement or any of the other Loan Documents or the enforcement
of rights hereunder or thereunder, (7) to any current or prospective funding
source of a Lender and to any assignee of or participant in, or any prospective
assignee of or participant in, any of its rights or obligations under this
Agreement, or in connection with transactions permitted pursuant to Section 
10.06(g),; provided that such prospective transferee agrees to be bound by the
confidentiality provisions contained in this Section 10.15 or be subject

 

204



--------------------------------------------------------------------------------

to an agreement containing provisions substantially the same as those of this
Section 10.15 (it being understood that the DQ List may be disclosed to any
assignee or participant, or prospective assignee or participant, in reliance on
this clause (7)), (8) with the written consent of the Parent Borrower, (9) as
may be required or appropriate in any report, statement or testimony submitted
to any municipal, state or Federal regulatory body having or claiming to have
jurisdiction over such Lender or to the FRB or the Federal Deposit Insurance
Corporation or similar organizations (whether in the United States or
elsewhere), or (10) to the extent such Confidential Information (i) becomes
publicly available other than as a result of a breach of this Section 10.15, or
(ii) becomes available to the Administrative Agent, any LC Issuer or any Lender
on a non-confidential basis from a source other than a Credit Party or any of
their Affiliates or any other Person with a confidentiality obligation to any
Credit Party or any of their Affiliates and not otherwise in violation of this
Section 10.15. In addition, the Administrative Agent and the Lenders may
disclose the existence of this Agreement and information about this Agreement to
market data collectors, similar service providers to the lending industry and
service providers to the Agents and the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments.

(b) As used in this Section 10.15, “Confidential Information” means all
information received from the Parent Borrower or its Affiliates relating to the
Parent Borrower, its Subsidiaries or their businesses.

(c) The Parent Borrower hereby agrees that the failure of the Administrative
Agent, any LC Issuer or any Lender to comply with the provisions of this
Section 10.15 shall not relieve the Parent Borrower, or any other Credit Party,
of any of its obligations under this Agreement or any of the other Loan
Documents.

Section 10.16 Limitations on Liability of the LC Issuers. The Parent Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
any LC Issuer nor any of its officers or directors shall be liable or
responsible for: (a) the use that may be made of any Letter of Credit or any
acts or omissions of any beneficiary or transferee in connection therewith;
(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by an LC Issuer against
presentation of documents that do not comply with the terms of a Letter of
Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the LC
Obligor shall have a claim against an LC Issuer, and an LC Issuer shall be
liable to such LC Obligor, to the extent of any direct, but not consequential,
damages suffered by such LC Obligor that such LC Obligor proves were caused by
such LC Issuer’s willful misconduct, gross negligence or breach of a Loan
Document as determined by a final, non-appealable judgment of a court of
competent jurisdiction. In furtherance and not in limitation of the foregoing,
an LC Issuer may accept documents that reasonably appear on their face to be in
order, without responsibility for further investigation.

Section 10.17 General Limitation of Liability. No claim may be made by any
Credit Party, any Lender, the Administrative Agent, the Collateral Agent, any LC
Issuer or any other Person against the Administrative Agent, any LC Issuer, or
any other Lender or the Affiliates, directors, officers, employees, attorneys or
agents of any of them for any damages other than actual compensatory damages in
respect of any claim for breach of contract or any other theory of liability
arising out of or related to the transactions contemplated by this Agreement or
any of the other Loan Documents, or any act, omission or event occurring in
connection therewith; and the Parent Borrower, each of the other Borrowers and
Credit Parties, each Lender, the Administrative Agent, the Collateral Agent and
each LC Issuer hereby, to the fullest extent permitted under applicable law,
waive, release and agree not to sue or counterclaim upon any such claim for any
special, consequential or punitive damages, whether or not accrued and whether
or not known or suspected to exist in their favor.

 

205



--------------------------------------------------------------------------------

Section 10.18 No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent, the
Collateral Agent or any Lender with respect to the transactions contemplated by
the Loan Documents shall have the right to act exclusively in the interest of
the Administrative Agent, the Collateral Agent or such Lender, as the case may
be, and shall have no duty of disclosure, duty of loyalty, duty of care, or
other duty or obligation of any type or nature whatsoever to the Parent
Borrower, to any of its Subsidiaries, or to any other Person, with respect to
any matters within the scope of such representation or related to their
activities in connection with such representation. The Parent Borrower agrees,
on behalf of itself and its Subsidiaries, not to assert any claim or
counterclaim against any such Persons with regard to such matters, all such
claims and counterclaims, now existing or hereafter arising, whether known or
unknown, foreseen or unforeseeable, being hereby waived, released and forever
discharged.

Section 10.19 Lenders and Agent Not Fiduciary to Parent Borrower, etc. The
relationship among the Parent Borrower and its Subsidiaries, on the one hand,
and the Administrative Agent, the Collateral Agent, each LC Issuer and the
Lenders, on the other hand, is solely that of debtor and creditor, and the
Administrative Agent, the Collateral Agent, each LC Issuer and the Lenders have
no fiduciary or other special relationship with the Parent Borrower and its
Subsidiaries, and no term or provision of any Loan Document, no course of
dealing, no written or oral communication, or other action, shall be construed
so as to deem such relationship to be other than that of debtor and creditor.

Section 10.20 Survival of Representations and Warranties. All representations
and warranties herein shall survive the making of Loans and all LC Issuances
hereunder, the execution and delivery of this Agreement, the Notes and the other
documents the forms of which are attached as Exhibits hereto, the issue and
delivery of the Notes, any disposition thereof by any holder thereof, and any
investigation made by the Administrative Agent or any Lender or any other holder
of any of the Notes or on its behalf.

Section 10.21 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.22 Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively, the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 10.22 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Base Rate to the date of repayment, shall have been
received by such Lender.

 

206



--------------------------------------------------------------------------------

Section 10.23 Patriot Act. Each Lender subject to the Patriot Act hereby
notifies the Parent Borrower that pursuant to the requirements of the Patriot
Act and the Beneficial Ownership Regulation, it is required to obtain, verify
and record information that identifies the Parent Borrower and the other Credit
Parties, which information includes the name and address of the Parent Borrower
and the other Credit Parties and other information that will allow such Lender
to identify the Parent Borrower and the other Credit Parties in accordance with
the Patriot Act and the Beneficial Ownership Regulation. This notice is given in
accordance with the requirements of the Patriot Act and the Beneficial Ownership
Regulation and is effective as to the Administrative Agent and each Lender. You
hereby acknowledge and agree that the Administrative Agent shall be permitted to
share any or all such information with the Lenders.

Section 10.24 Customary Intercreditor Agreement. Notwithstanding anything to the
contrary set forth herein, to the extent the Parent Borrower and the
Administrative Agent enter into a Customary Intercreditor Agreement in
accordance with the terms hereof, this Agreement will be subject to the terms
and provisions of such Customary Intercreditor Agreement. In the event of any
inconsistency between the provisions of this Agreement and any such Customary
Intercreditor Agreement, the provisions of the Customary Intercreditor Agreement
shall govern and control. The Lenders acknowledge and agree that the
Administrative Agent is authorized to, and the Administrative Agent agrees that
with respect to any applicable secured Indebtedness permitted to be incurred
under this Agreement, upon request by the Parent Borrower, it shall, enter into
a Customary Intercreditor Agreement in accordance with the terms hereof. The
Lenders authorize the Administrative Agent to (a) enter into any such Customary
Intercreditor Agreement, (b) bind the Lenders on the terms set forth in such
Customary Intercreditor Agreement and (c) perform and observe its obligations
under such Customary Intercreditor Agreement.

Section 10.25 Release of Guarantees and Liens. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent and/or Collateral Agent shall take any action reasonably requested by the
Parent Borrower having the effect of evidencing the release of any Collateral or
guarantee obligations under the circumstances provided for in Section 9.01(b).
When this Agreement has been terminated and all of the Obligations have been
fully and finally discharged (other than obligations in respect of Cash
Management Agreements, Designated Hedge Agreements (other than in connection
with a repayment of the Obligations in full during the continuation of an Event
of Default), contingent indemnity obligations for which no demand has been made
and obligations in respect of Letters of Credit that have been Cash
Collateralized) and the obligations of the Administrative Agent and the Lenders
to provide additional credit under the Loan Documents have been terminated
irrevocably, and the Credit Parties have delivered to the Administrative Agent
and the Collateral Agent a written release of all claims against the
Administrative Agent, the Collateral Agent and the Lenders, in form and
substance reasonably satisfactory to the Administrative Agent and the Collateral
Agent, the Administrative Agent and/or the Collateral Agent will, at the Parent
Borrower’s sole expense, execute and deliver any termination statements, lien
releases, mortgage releases, re-assignments or releases of Intellectual
Property, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are necessary or
advisable and in form and substance reasonably satisfactory to the
Administrative Agent and the Collateral Agent to release, as of record, the
Administrative Agent’s and/or the Collateral Agent’s Liens and all notices of
security interests and liens previously filed by the Administrative Agent and/or
the Collateral Agent with respect to the Obligations.

Section 10.26 Reinstatement. If any claim is ever made upon the Administrative
Agent or any Lender for repayment or recovery of any amount or amounts received
in payment or on account of any of the Obligations and any of the aforesaid
payees repays all or part of said amount by reason of (i) any judgment, decree
or order of any court or administrative body having jurisdiction over such payee
or any of its property or (ii) any such payment is rescinded or recovered,
directly or indirectly, from the Administrative Agent or any Lender as a
preference, fraudulent transfer or otherwise, then and in such event the
Borrowers agree that any such judgment, decree, order, rescission or recovery
shall be binding upon the

 

207



--------------------------------------------------------------------------------

Borrowers, notwithstanding any revocation hereof or the cancellation of any
Note, any Security Document or any other instrument evidencing any liability of
the Borrowers, and the Borrowers shall be and remain liable to the aforesaid
payees hereunder for the amount so repaid or recovered to the same extent as if
such amount had never originally been received by any such payee.

Section 10.27 Lender Action. Each Lender agrees that it shall not take or
institute any actions or proceedings, judicial or otherwise, for any right or
remedy against any Credit Party or any other obligor in each case, under any of
the Loan Documents (including the exercise of any right of setoff, rights on
account of any banker’s lien or similar claim or other rights of self-help), or
institute any actions or proceedings, or otherwise commence any remedial
procedures, with respect to any Collateral or any other property of any such
Credit Party as a Lender, without the prior written consent of the
Administrative Agent.

Section 10.28 Judgment Currency. If, for the purpose of obtaining judgment in
any court, it is necessary to convert a sum due hereunder or any other Loan
Document in one currency into another currency, the rate of exchange used shall
be that at which in accordance with normal banking procedures the Administrative
Agent could purchase the first currency with such other currency on the Business
Day preceding that on which final judgment is given. The obligation of the
Borrowers in respect of any such sum due from itthem to the Administrative Agent
or the Lenders hereunder or under the other Loan Documents shall,
notwithstanding any judgment in a currency (the “Judgment Currency”) other than
that in which such sum is denominated in accordance with the applicable
provisions of this Agreement (the “Agreement Currency”), be discharged only to
the extent that on the Business Day following receipt by the Administrative
Agent of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent may in accordance with normal banking procedures purchase
the Agreement Currency with the Judgment Currency. If the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Administrative Agent from the Borrowers in the Agreement Currency, the Parent
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Parent Borrower (or to any other Person who may be entitled thereto under
applicable law).

Section 10.29 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among any such parties, each
party hereto acknowledges that any liability of any EEA Financial Institution
arising under this Agreement, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a) the application of any write-down or conversion powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction, in full or in part, of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution and that such shares or other instruments
of ownership will be accepted by it in lieu of any rights with respect to any
such liability under this Agreement; or

 

208



--------------------------------------------------------------------------------

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

Section 10.30 Florida Stamp Tax. IN ACCORDANCE WITH FLORIDA STATUTES §
201.08(1)(a), FLORIDA DOCUMENTARY STAMP TAX IN THE AMOUNT OF $2,450.00 HAS BEEN
PAID IN CONNECTION WITH THE EXECUTION OF THIS CREDIT AGREEMENT AND HAS BEEN
REMITTED DIRECTLY TO THE FLORIDA DEPARTMENT OF REVENUE. NO FLORIDA INTANGIBLES
TAX IS DUE ON THIS CREDIT AGREEMENT BECAUSE IT IS NOT SECURED BY FLORIDA REAL
PROPERTY.

Section 10.31 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for
Hedging Obligations or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):

(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(b) As used in this Section 10.19, the following terms have the following
meanings:

“ BHC Act Affiliate” of a party means an “affiliate ” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“ Covered Entity” means any of the following:

(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §252.82(b);

(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §47.3(b); or

(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. §382.2(b).

 

209



--------------------------------------------------------------------------------

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§252.81, 47.2 or 382.1, as
applicable.

“QFC ” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).

[Signature pages intentionally omitted.]

 

210